Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page1of 264 .

EXHIBIT O
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 2 of 264
nw ro

COM/TAS/Iil Date of Issuance 1/18/2012

Decision 12-01-032 January 12, 2012
BEFORE THE PUBLIC UTILITIES COMMISSION OF THE STATE OF CALIFORNIA

Order Instituting Rulemaking to Revise and

Clarify Commission Regulations Relating tothe | Rulemaking 08-11-005
Safety of Electric Utility and Communications (Filed November 6, 2008)
Infrastructure Provider Facilities.

 

DECISION ADOPTING REGULATIONS TO REDUCE
FIRE HAZARDS ASSOCIATED WITH OVERHEAD POWER LINES AND
COMMUNICATION FACILITIES

572510 -1-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 3 of 264
wm —

R.08-11-005 COM/TAS/Iil

TABLE OF CONTENTS
Title | Page

DECISION ADOPTING REGULATIONS TO REDUCE FIRE HAZARDS
ASSOCIATED WITH OVERHEAD POWER LINES AND

COMMUNICATION FACILITIES.....ccccssscssssssessenssessssessessessssessenesssessseasenesees 1
TD. SUMMATY oe eeccecscscscsesceetssscscsssessssnseseessescstecsteuscsseesessusesssasesssseeesensaseesesseenenesessensees 2
2.  BaCkQrOUNCL.......ceesssssseeseessssssesessesseesenesesesessssssesesescsesnssesesesesescsneseeeseseesensaeseseseeesnenes 5
2.1. Procedural Background.......csesssssssssssessesecesscssesecsscsssensessessessesseeneneseaseesees 5
2.2. The Phase 2 Workshops .......cscssscsssssssssesesssessssssesssesecsessseseecsessecseseseeseceanes 7
2.3. The Phase 2 Workshop Report and Briefs... cssssesessessetseaseneeeees 9°
3. COMMISSION JUTISCICHON .......... cc ceeseeeeesesesscescceseesesserscesseesesseessetsassenserseseneesensers 10
4. Criteria for the Adoption of New Regulations 0.0... cece sseesesescseeeseereeseens 12
5. Consensus Proposals.....ccccccsssecreessenessssessesssssssessscssassssenessnssssesssssssreessees 14
5.1. Consensus Proposal 1 re: GO 95, Rule 18A 0... eeneceeeneeeneee 14
5.1.1. Summary of Proposal ........csecsecsseseseeseesessseeneeneeseseseseaneaneseseenes 14
5.1.2. Position of the Parties .......c.cccscsesssssssssceesscsessessensssesessseseseeens 14
B.1.3. DI SCUSSION.........csccsssesessenencssesnscsessenecenensenteceaseesecsenscnseneateneneasseees 15
5.2. Consensus Proposal 2 re: GO 95, Rule 18B saseseesecaveuseseeueuseeasesuseuenesenssess 16
5.2.1. Summary of Proposal oc esessescssesseesssssessssssessssesssssesesssseseonss 16
5.2.2. Position of the Parties 0... .csssssssssesseresssssseessereessessssssesesesses 17
5.2.3.  DiSCUSSION.......cseccseeeeessesessesesseseseessesessseesseestenteenseeneneaeesesees 18
5.3. Consensus Proposal 3 re: GO 95, Rule 35 oes ceseeeeeneeseeeeeeeene 19
5.3.1. Summary of Proposal oo... sessseeseesessscssesssssesssssesesseesenssenes 19
5.3.2. Position of the Parties .........ssssssessseressscsessesscseseerssseseseneeses 20
5.3.3. DISCUSSION ..........ccceseeeessessecsnsenserseenecereneensensesecsasanectecesesseseenneanentas 21
5.4. Consensus Proposal 4 re: GO 95, Rule 37, Table 1, Case 14 and
Footnotes (fff) - (jj) ...cssccssssesessrsscgessosssssenssssesssssesssssenssessssssesesssessseseasees 22
5.4.1. Summary of Proposal oe eeceesesssseessescsesssesssescetseseatennes 22
5.4.2. Position of the Parties ...........csessssseseesesssesesesessesenssesseseensaeseeees 23
5.4.3. Di SCUSSION........cscccssereeressecseaseensesessteeeeseseeassceeeessenscseeeeseneeeeensenes 23
5.5. Consensus Proposal 5 re: GO 95, Rules 23.0, 44.1, 44.2, and 44.3....... 24
5.5.1. Summary of PropoSal ......cccsessssesssessssseeessesseesseeesessersesseneeses 24
5.5.2. Position of the Parties 00.0... eesesessseseeseeseeseeseessasneeseensnenaessene 26
5.5.3. DISCUSSION ..........ssscsssesessesscensesserscsesenscnsesssseessseesessesscsssenssuseenssenses 26
5.6. Consensus Proposal 6 re: GO 165, Sections I - IV... eeeeseeeeeeeentees 27
5.6.1. Summary of Proposal .....ssesssesssesesssscessssesssessesssssenssssesseesee 27
5.6.2. Position of the Parties 00... sssssesseesceesceressssssersnsnesesssssssees 28
Case 3:14-cr-00175-WHA Document 1006-15 Filed o2/D6/1e Page 4 of 264

~~

R.08-11-005 COM/TAS/Iil

TABLE OF CONTENTS
Title Page
5.6.3. DISCUSSION ......ssccccsseeessresssstectseesesserseentensessenssnees sesseaeeesesssevasessesens 29
6. Contested Proposals... cevssseseesssseronssssessssssesssssrssssessssesssesesseersssesseesees 30
6.1. Contested Proposals 1A and 1B re: GO 95, Rule 11 0... eects 31
6.1.1. Summary of Proposalls........cccsecsessessesseseseceessseeresssesseesenes 31
6.1.2. Position of the Parties 0... eeteesessseseeesssssseevssssseecssaneensssees 31
6.1.3. DISCUSSION... cece csers cen censsesseeecssesseetseessasseseesedseeseaesaseaneenensenene 33
6.2. Contested Proposal 2 re: GO 95, Rule 12 and GO 165... eteeeeee 34
6.2.1. Summary of Proposal .......ccessssecsesessssseseessessesssssssseseesssessesees 34
6.2.2. Position of the Parties ..........ssssseeesssressessessessersesssnssseesseees 35
6.2.3. DISCUSSION .......ssccssreeeeeees asseeenevsesenssceasscceseneseseuscneseseanseescnesesenesenecnens 35
6.3. Contested Proposals 3A and 3B re: GO'95, Rule 18A........ eee 36
6.3.1. Summary of Proposals... ssssssesssereessesetessssesssssesseessseees 36
6.3.2. Position of the Parties ........ccccccessssccsessssssssscssssssssessesseassegeossasees 38
6.3.3. DiSCUSSION..........scseeesseeseeescetseseesseteesesessscseeessesessnssatenatsessessseesatsenes 42
6.4. Contested Proposal 4 re: GO 95, Rule 18C oo eeeeetseseeteeeneeseenes 45
6.4.1. Summary of Proposal... cccsesssseerssssssseeesssssessssesseees 45
6.4.2. Position of the Parties .........csssesssssscreseesssssesssssesscetsnssenessssateeses 45
6.4.3.  DiSCUSSION.........cccseseessssseessecsetscssessscssaseaescesessneesessonsessassceseeneenes 48
6.5. Contested Proposal 5 re: GO 95, Rule 31.1 we eeeeseetseseeseeeeeeteees 55
6.5.1. Summary of Proposal ..... cc cssssseesessssssesssessssssesesseeseasersessseseaee 55
6.5.2. Position of the Parties 0... eeessecesesecseesesesessseneaseesensasssseseesee DO
6.5.3. DiSCUSSION..........csecessssstesscesssesseseesecsessteaeatssesacsecaeeseenseacausnecsesseeasens 58
6.6. Contested Proposals 6A ~ 6D re: GO 95, Rules 31.2 and 80.1A .......... 61
6.6.1. Summary of Proposals 6A and 6B... eeeseeeseeeectseseeteeeseeseene 61
6.6.2. Summary of Proposals 6C and 6D... essessseessesesetsseseeseees 62
6.6.3. Position of the Parties 0... eeesssesceseeteenensseseesssnssessassesceeseassese 63
6.6.4. DiESCUSSION.......ccceeseesessceststcessetseseenseescsseseseetenesetestsecesesteteseseneees 71
6.7. Contested Proposal 6E re: GO 95, Rule 80.1B oo. ee esseteeeeeteneneeeees 79
6.7.1. Summary of Proposal ........ cee ccscsccsssssessssssenesteesseneeeeseenes 79
6.7.2. Position of the Parties .........sscsssesscsseesssseesssessssesesssessseessssessssesesses 80
6.7.3.  DiSCUSSION.......ccceseesesssessseseesseecersessnesseseeracsessecesnataesenceeesenseenensaes 83
6.8. Contested Proposal 7A re: GO 95, Rule 35, Paragraph 4... 86
6.8.1. Summary of Proposal oo... ssssseessesseeesseeneneeneeees sessaasseesen 86
6.8.2. Position of the Parties oo... eeseceseesssesssesseseesseessssseneseeessesees 86
6.8.3. DISCUSSION... cesssesseerseeseeseseeseeessassesecessssseseesenenecseenecsesensessenes 90
6.9. Contested Proposal 7B re: GO 95, Rule 35, Third Exception............... 95
6.9.1. Summary Of Proposal .........cccscssscssssssssesesssosesessensesseseenssesseseeses 95

-ii-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 5 of 264
~~ a

R.08-11-005 COM/TAS/lil

TABLE OF CONTENTS .
Title Page
6.9.2. Position of the Parties ...........eeee esseateneesesesevensenecnecucesecsceessees 96
6.9.3. DiSCUSSION L000... eecceseseeseessesescessescensssnenscesscsssesessscnsnssesessseneassensaens 98
6.10. Contested Proposal 8A re: GO 95, Appendix E....... cece 99
6.10.1. Summary of Proposal oo... sseseseseesseesssteensceessssessenseenseasees 99
6.10.2. Position of the Parties .....cccsceetssssesestesseseeenseetseesseeseeees 100
6.10.3. DiSCUSSION.........sscccsssessessscsseessensesssnsssessseseeseenssesseseeeessseseeseeasees 101
6.11. Contested Proposals 8B and 8C re: GO 95, Rule 35, Appendix
E, Guidelines Only ......cccscesscssessecssessessseeecsesnessseseaceeseeessensaesesseneeneanens 102
6.11.1. Summary of Proposals.....ccccsssesesssssssesssssseeessenseeneseseeeenees 102
6.11.2. Position of the Parties 0... ssssesssetescenssssserseserssstseseseees 104
6.11.3. DiSCUSSION.........cccccceessscseesseenenseessssosesscseetseceeensesseesssensenneesees 105
6.12. Contested Proposal 9 re: GO 95, Rule 38, Table 2,
FOotr0te (Aaa) «0.0... eeeseceseseecsessessecsscsscssssnecsesssesssensssssseanseevssssseenesnssenssnses 107
6.12.1. Summary of Proposal ........cccsssssseesseesessessesesssseneeseeseeseeneeenees 107
6.12.2. Position of the Parties 00.0.0... cssesseeseesseseesssescersessessenssessenseeses 108
6.12.3. DiSCUSSION.........cccccsessesseeesecscrsssesetcesecesescsseseseneeensensesessesnsstssenees 110
6.13. Contested Proposals 10A and 10B re: GO 95, Rule 44.2,
Rule 44.4, and Appendix Io... ccccsesscssessesesesessseesessessecsrersesseeseeneeerecsees 111
6.13.1. Summary of Proposals... esssesseseensesesessstscseetseseseseenaes 111
6.13.2. Position of the Parties ...... sess seessessenssensessessetseeseesseeees 113
6.13.3. DiSCUSSION.....ecssccssssssesesscsssssssuseneecsesssssusessesssasssssenesesssssseneees 114
6.14. Contested Proposals 11A and 11B re: GO 95, Rule 48 wv. eee 117
6.14.1. Summary of Proposals.........ccccssssescsessessssseseeeseessseseessensesssenserses 117
6.14.2. Position of the Parties .......cccccsseessessesssessseseecsseseensesesessesneeens 118
6.14.3. Discussion... ssusesucensessessecssessesssssssausseasensecsecscanecssetase 120
6.15. Contested Proposal 12 re: GO 95, Rule 91.5 wo sssesseteeseeees veveseesene L2O
6.15.1. Summary of Proposal ........ ccc essssesessessessesssessenseseenessssenees 123
6.15.2. Position of the Parties ............ccccsscsssecsessceseccsesecsceeseesesseesscsseenees 124
6.15.3. DiSCUSSION.........ccceeeeeesseessessssesetccssssssessescetsensnecsasseseesestsceseasees 126
6.16. Contested Proposals 13A and 13B re: GO 165, Section V and
Proposed Ordering Paragraph.............cccsssssesssessesseeseseseetensesnseseseneenees 128
6.16.1. Summary of Proposals... cccsesesesssssseessseseessesessseseenesessenees 128
6.16.2. Position of the Parties .........cssssesssssssceesesnessssersssessssnssesseess 129
6.16.3. DiSCUSSION.........ccccccseetscesseecenseneetesstecccnsassensssseaneeseesssnsessseneetene 132
6.17. Contested Proposals 14A, 14B, and 14C re: Fire-Threat Mapgs.......... 135
6.17.1. Summary of Proposals... ecesssseesscsessesserseerereresseeeseeseeenees 135
6.17.1.1 Summary of Contested Proposal 14A......sssessetseseeees 136

- ili -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 6 of 264
—_ ra

R.08-11-005 COM/TAS/ il

TABLE OF CONTENTS
Title Page
6.17.1.2. Summary of Contested Proposals 14B and 14C................ 137
6.17.2. Position of the Parties ........ssseceesstesesstsesteeseessssesnseensseeees 138 |
6.17.3. Position of Cal Fire wee ceeseseesestsesssssesesesserseneatenssesnenseees 141
6.17.4. DISCUSSION... eceesececctcessstsensesconsesecenseseessenseseeensessereeseesssanesssens 142
6.18. Record Retention 0.0... esecsseesssessereessesseesrsceeassceeeessesesesssesersesssessseseses 150
6.19. Commission Jurisdiction and Publicly Owned Utilities «00.0... 150
6.20. Cost RECOVELY ....sccccscecsssssssesscsssessssseesessecnscersenessecsscssseesreanssseseeeseeseaees 151
6.20.1. Cost Recovery for Electric IOUS.........cccsesssseeseseseseeeeeeeeaeees 153
6.20.2. Cost Recovery for the Small LECS ....... cc csssssesessessesseeneensennsens 154
6.21. Implementation .......cccsssececsecsssssssssecsesseeneessessessecsessesenessesssesessseseensnees 156
7. California Environmental Quality Act ........:ccscccesssseseceeseeesessseeseeeeeseseneseeses 156
8. Proposed Rulemaking Proceeding re: Electric Tariff Rule 20... 158
B.1. Background ....c.csescsssssssssssccsseccsseersetsessvecsssscssuseccnscscsuscssunecenseeesusessusecsseseeste 158 .
8.2. Position of the Parties ....... cc ccesessserseescseessnecscsessossseesnssssssssersenseeeees 160
8.3.  DiSCUSSION........ccsesessseteseseetsestenessesesssnsnensessonsnensnseassnssenssesenseenenssenensnenssens 163
9. Need for Hearing....cccccsssssssssessesssensssssesesseessssssscssssssesscaessscensesencssseeseseseneaees 164
10. Comments on the Proposed DeciSi0n..... icc ssseetesesscsssessssensessessensssnsonoens 164
11. Assignment of the Proceeding .......cscscsssssessessessseeneessenesresesssseesesseneesssenesneess 165
Findings Of Fact..cscsesssesseessesssssscessssssssssssssserssssesssssesseesscssessesnssseneeseenssseessesssensens 165
Conclusions Of LAW ou... cceseesssceseeresesesseesecsscseseesesssesessesesssavsssssssssesossssesosseaeesanseeseane 168
ORDER onesessesssssccssessenesssssececenssenunnsenteceessvusssssscensessusnsssssesssesnuesasssseeeeenmenneaseeseeeen 174
Appendix A: Proposed Regulations .............scssssssssscsresscsscsreassenseessereessecceeseuers A-1
Consensus Proposal 1 re: GO 95, Rule 18A........csessescssecseerscssssseenesseesscesensceneves A-2
Consensus Proposal 2 re: GO 95, Rule 18B oc eeesessseseersesesenesssecsneneesesesenaees A-5
Consensus Proposal 3 re: GO 95, Rule 35 0... eesssccseensessereessserenssessensenseesaseens A-6
Consensus Proposal 4 re: GO 95, Rule 37, Table 1, Case 14
and Footnotes (fff) — (jj)... sscsssercssssecssessssessssssssssssssessesesnssessenssnscnsesseesees A-7
Consensus Proposal 5 re: GO 95, Rules 23, 44.1, 44.2, and 44.3 woccscsesseeeees A-9
Consensus Proposal 6 re: GO 165, Sections [ - [Vw eeesssessessensereeseseneenes A-11
Contested Proposal 1A re: GO 95, Rule 11 (CPSD)..00. eee eeeeeeeeseseesseenes A-17
Contested Proposal 1B re: GO 95, Rule 11 (CIP Coalition) ou. eseseseeees A-17
Contested Proposal 2 re: GO 95, Rule 12 (CPSD) uu... eeseesssessereescesecseesseeres A-17
Contested Proposal 3A re: GO 95, Rule 18 (CIP Coalition) ........ cee A-18
Contested Proposal 3B re: GO 95, Rule 18 (SDG&E) woe eseseeeeees A-22

-1V-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 7 of 264
a on

R.08-11-005 COM/TAS/Iil

TABLE OF CONTENTS

Title | Page
Contested Proposal 4 re: GO 95, Rule 18C (MGRA).......ccccsssessssssereeseeeeesesenees A-26
Contested Proposal 5 re: GO 95, Rule 31.1 (Joint Utilities) ..0. A-26
Contested Proposal 6A re: GO 95, Rule 31.2 (CIP-1) .....ccecesssssssssssseseesesessaenees A-28
Contested Proposal 6B re: GO 95, Rule 31.2 (CIP-2) ....cccecessessesssessetseseeseeenees A-29
Contested Proposal 6C re: GO 95, Rule 31.2 and Rule 80.1 (CPSD).............. A-30
Contested Proposal 6D re: GO 95, Rule 31.2 and Rule 80.1 (GSDG&E)........... A-32
Contested Proposal 6E re: GO 95, Rule 31.2 and Rule 80.1B (CPSD)............ A-34
Contested Proposal 7A re: GO 95, Rule 35, Paragraph 4 (Joint Utilities) .....A-35
Contested Proposal 7B re: GO 95, Rule 35, Exception 3 (Joint Utilities).......A-36
Contested Proposal 8A re: GO 95, Rule 35, Appendix E, Table

(Joint Utilities) ee ssssssssssesssseneassceesssesessssseeseensnesescssseeeestsesseeseenenseneeees A-38
Contested Proposal 8B re: GO 95, Rule 35, Guidelines (Joint Utilities) ........ A-38
Contested Proposal 8C re: GO 95, Rule 35, Guidelines (CFBF and

MGRA))....ccsescscssscsssescssscsessscssscsesssssrssssssscnsscsonssessessoessessessesesssensessassesssensensens A-39
Contested Proposal 9 re: GO 95, Rule 38, Table 2, Footnote (aaa)

(JOINt Utilities) cc seessesssesssneeseesssssscssssscenssssenscsnssssesseseesscasesassessseerecees A-39
Contested Proposal 10A re: GO 95, Rule 44.4 (CIP Coalition)... ve A-40
Contested Proposal 10B re: GO 95, Rule 44.2, Rule 44.4, and Appendix I

(Joint Utilities) ese eseseeteseescsestessssessesnscssesnerseessnsscasenenssensesaeneees A-41
Contested Proposal 11A re: GO 95, Rule 48 (Joint Utilities) 0... ee A-43
Contested Proposal 11B re: GO 95, Section IV,

Proposed Ordering Paragraph (CPSD)....0.......secssssssessessesssesseescneeneatenseeene A-43
Contested Proposal 12 re: GO 95, Proposed Rule 91.5 (SDG&E)... cesses A-43
Contested Proposal 13A re: GO 165, Section V (CPSD and MGRA)............. A-44
Contested Proposal 13B re: Proposed Ordering Paragraph

on Data Collection (PG&E) ..0..cceecssesssstesssensessessenesssenessnenseereesneneeenenes A-44
Contested Proposal 14A re: Proposed Ordering Paragraph Regarding

Fire Maps (CPSD and MGRA) oo. cecsesssessessscssesssnessessestsssssessessereseneses A-45
Contested Proposals 14A and 14B re: GO 95, Rule 31.2,

Fire Maps for CIP Inspections ........ssecsesssersesenecneessessassaseensesnesenseaneeeneess A-46

Appendix B: Adopted Revisions to General Orders 95, 165, and 166............ B-1
General Order 95, Rule 11 uu... cescescsessscencsssensesessscessssesueessnseesnes sesescseeeeeseesanes B-2
General Order 95, Rule 18 A... sceescscsscessssccssessesscsssssecsssssesseessesesesserscscnsesencs B-3
General Order 95, Rule 18B wove cc ceccccecsctcecccsscesseesssseesscssesccssesseesseseassssaesscaseesea B-6
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 8 of 264
am =

R.08-11-005 COM/TAS/lil

TABLE OF CONTENTS .

Title Page
General Order 95, Rule 23.0... cccccssccssssccsssecscseecssescssscesseecessenes eanaesaeaeesnsentanenene B-6
General Order 95, Rule 31.1.0... ccc cssscssetscsteeessesnescsnssesscescecccesensensesseassetseneeseeass B-7
General Order 95, Rule 31.2.0... eeeccessessecessecsecesscerscesscsesseceseceessesseessasessscessceseees B-8
General Order 95, Rule 35.0... esssesecssssscssessecseencssessssasesseassaceaceacssasaneassasseeseenns B-9
General Order 95, Rule 35, Appendix E, Guidelines ..... cece sseeeeeeeseanes B-11
General Order 95, Rule 35, Appendix E, Table..u.......ccccecsesseessessesseseeneenees B-11
General Order 95, Rule 37, Table 1, Case 14 and Footnotes (fff) -(jj)............. B-12
General Order 95, Rules 44.1, 44.2, 44.3 ....cccccccsccssssssssssscsseessesssssseesscesensenseeeees B-13
General Order 95, Rule 44.4... ccccccsssscssscssssssecssssersscssesevessscssssssensaseeseetenenees B-14
General Order 95, Rule 80.12A.......cccccsccsssscssescessessesseenenseseeseesessarsesseessessereetensases B-15
General Order 95, Rule 80.1B ou... ccsccscccsssssssessecsescssssssccsssecceseeseesssessesceneseesenes B-18
General Order 95, Rule 91.5 .ccccccssscssccssecesceesscssecssessessucsssessessersesseesessesucsaesecsavesess B-20
General Order 165, Sections I - [V.........cccccsscsssssscssssscssecssssccscsscsessecesessesaeecereees B-21
General Order 166, Standard 1.E ........:cccccsssssssssssessesssssestessessesensorsecsaeseeseesensenenees B-26
Appendix C: Adopted Interim Fire-Threat Map6............0.0sss0e »C-1

 

-Vi-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 9 of 264
ao -

R.08-11-005 COM/TAS/Iil

DECISION ADOPTING REGULATIONS TO REDUCE FIRE HAZARDS ASSOCIATED
WITH OVERHEAD POWER LINES AND COMMUNICATION FACILITIES

1. Summary

Today’s decision adopts regulations to reduce the fire hazards associated

with overhead power lines and aerial communication facilities located in close

proximity to power lines. The most significant regulations adopted by today’s

decision are as follows:

Rule 18A of General Order (GO) 95 is revised to require electric
utilities and communication infrastructure providers (CIPs) to
correct within 12 months any Level 2 nonconformance that
creates a fire hazard in a high fire-threat area of Southern
California.

Rule 31.2 of GO 95 is revised to require ClIPs to inspect their
aerial facilities on the following cycles:

i.

il.

iii.

iv.

Patrol inspections every year for facilities located in high

. fire-threat areas of Southern California, and every two

years for facilities located in high fire-threat areas of
Northern California.

Detailed inspections every five years for facilities located
in high fire-threat areas of Southern California, and every
10 years for facilities located in high fire-threat areas of
Northern California.

The inspection requirements in Items (i) - (ii) apply to
CIP facilities attached to joint-use poles and to CIP-only
poles within three spans of a joint-use pole.

Intrusive inspections on the cycles set forth in GO 165 for
CIP-only poles that are located within three spans of a
joint-use pole in high fire-threat areas of Southern
California, and within one span of a joint-use pole in high
fire-threat areas of Northern California.
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 10 of 264
— io

R.08-11-005 COM/TAS/il

¢ Rule 35 of GO 95 is revised to (1) apply vegetation management
requirements to electric utility facilities and CIP facilities located
on lands owned by state and local agencies; (2) require electric
utilities and CIPs to remove vegetation-related strain on
conductors energized at 750 volts or less; and (3) allow electric
utilities and CIPs to notify land owners who obstruct vegetation
management that if a vegetation-related fire occurs, the
company may seek to recover its fire-related costs from the land
owner.

e Rule 44.2 of GO 95 is revised to require pole-loading
calculations whenever there is a material increase in load as
defined by Ordering Paragraph 4 of Decision 09-08-029.
Rule 44.4 is revised to require entities to share information
needed for pole-loading calculations.

e Anew Rule 91.5 is added to GO 95 that requires CIPs to attach
a marker to newly constructed and reconstructed CIP facilities
on joint-use poles. The marker must identify the owner of the
CIP facilities and provide contact information for the owner.

e Appendix E of GO 95 is revised to (1) state that electric utilities
and CIPs may exceed the recommended minimum time-of-
trim vegetation clearances, and (2) provide a list of factors that
electric utilities and CIPs should consider when deciding
whether, and to what extent, to exceed the recommended
minimum time-of-trim clearances.

e Anew Standard 1.E is added to GO 166 that requires investor-
owned electric utilities (electric IOUs) in Southern California to
prepare and submit plans to prevent power-line fires during
extreme fire-weather events. Electric IOUs in Northern
California must make a good faith effort to determine if there is
a credible possibility of extreme fire-weather events in their
service territories and, if so, to prepare and submit plans to
prevent power-line fires from occurring during such events.

e Electric IOUs are authorized to revise their tariffs to state that
the electric utility may shut off power to a property owner who
obstructs access to the utility’s overhead power-line facilities
located on the owner’s property for vegetation management
purposes. This authority is limited to (1) situations where

-3-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 11 of 264
am —_

R.08-11-005 COM/TAS/Iil

vegetation has breached the minimum required clearances for
bare-line conductors set forth in GO 95, Rule 35, Table 1,
Cases 13 and 14; and (2) one meter serving the property
owner's primary residence, or if the property owner is a
business entity, the entity’s primary place of business. This
one meter is in addition to shutting off power at the location of
the vegetation-related fire hazard. Prior to shutting off power,
the electric utility must follow the notice requirements that are
applicable to the discontinuance of service for non payment,
including the notice requirements applicable for sensitive
customers, customers who are not proficient in English,
multifamily accommodations, and other customer groups.

e Anew Phase 3 of this proceeding is established to consider,
develop, and adopt regulations regarding the following matters:
(1) Revising Section IV of GO 95 to reflect modern materials and
practices, with the goal of improving fire safety. (2) Revising
Section IV of GO 95 to incorporate a new High Fire-Threat
District and new standards for the design and construction of
electric utility and CIP structures located in the new District.

(3) Developing a plan for the Consumer Protection and Safety
Division to collect data from electric IOUs regarding power-line
fires and using this data to (a) identify and assess systemic
fire-safety risks associated with overhead power-line facilities
and aerial CIP facilities in close proximity to power lines, and
(b) formulate cost-effective measures to reduce systemic fire-
safety risks. (4) Developing fire-threat maps. This last matter
will include consideration of fire-threat maps developed by the
CIP Coalition (the Reax Map), San Diego Gas & Electric
Company (SDG&E), and other parties. The California
Department of Forestry and Fire Protection (Cal Fire), Lawrence
Livermore National Laboratory, and the parties to this
proceeding are invited to participate in Phase 3. The final scope
and schedule for Phase 3 will be set forth in the, Assigned
Commissioner’s scoping memo for Phase 3.

e Until permanent fire-threat maps are adopted in Phase 3, the
electric utilities and CIPs shall use, on an interim basis, the
Reax Map, the SDG&E Map, and Cal Fire’s Fire Resource
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 12 of 264
nm on

R.08-11-005 COM/TAS/il

Assessment Program Fire Threat Map to implement the
fire-prevention measures adopted in this proceeding.

The investor-owned electric utilities may file applications to recover the
costs they incur to implement the regulations adopted in this proceeding until
their next general rate case (GRC) proceedings. The electric utilities shall
thereafter seek to recover such costs through the GRC process. Similarly, the
Small Local Exchange Carriers may use their annual California High Cost
Fund-A advice letters to recover the costs they incur to implement the
regulations adopted in this proceeding until their next GRC proceedings.

Finally, today’s decision denies the request by several parties to open a
new rulemaking proceeding to consider if electric Tariff Rule 20 should be
amended to add “fire risk” to the list of reasons to permit the undergrounding of

aerial facilities pursuant to Tariff Rule 20.

2. Background

2.1. Procedural Background

In October 2007, strong Santa Ana winds swept across Southern California
and caused dozens of wildfires. The resulting conflagration burned more than
780 square miles, killed 17 people, and destroyed thousands of homes and
buildings. Hundreds of thousands of people were evacuated at the height of the
fire siege. Transportation was disrupted over a large area for several days,
including many road closures. Portions of the electric power network, public

communication systems, and community water sources were destroyed.!

 

' California Fire Siege 2007 - an Overview prepared by the California Department of

Forestry and Fire Protection, at page 6. We take official notice of this document on
Footnote continued on next page
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 13 of 264
- ns

R.08-11-005 COM/TAS/Iil

Several of the worst wildfires were reportedly ignited by power lines.
These included the Grass Valley Fire (1,247 acres); the Malibu Canyon Fire (4,521
acres); the Rice Fire (9,472 acres); the Sedgewick Fire (710 acres); and the
Witch Fire (197,990 acres).? The total area burned by these five power-line fires
was more than 334 square miles.

In response to the widespread devastation, the Commission issued Order
Instituting Rulemaking (OIR) 08-11-005 on November 6, 2008, to consider and
adopt regulations to reduce the fire hazards associated with overhead power-line
facilities and aerial communication facilities in close proximity to power lines.
On January 6, 2009, the Assigned Commissioner issued a ruling and scoping
memo (“Scoping Memo”) that split this proceeding into two phases. The focus
of Phase 1 was to adopt fire-prevention measures that could be implemented in
time for the 2009 autumn fire season in Southern California. Phase 1 concluded
with the issuance of Decision (D.) 09-08-029 (“the Phase 1 Decision’).

A prehearing conference for Phase 2 was held on October 9, 2009. On
November 5, 2009, the Assigned Commissioner issued the Phase 2 Scoping
Memo that identified 25 topics as within the scope of Phase 2, including the issue
of whether “fire risk” should be added to the list of reasons to permit
undergrounding pursuant to electric Tariff Rule 20.

The Phase 1 Decision directed that Phase 2 be conducted through a
workshop process.? To this end, the Phase 2 Scoping Memo established a

 

our own motion pursuant to Pub. Util. Code §§ 701 and 1701, and Rule 13.9 of the
Commission’s Rules of Practice and Procedure.

California Fire Siege 2007 - an Overview, at pages 20, 27, and Appendix II.
3 D.09-08-029 at 45 and Conclusion of Law 19.
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 14 of 264
wn on

R.08-11-005 COM/TAS/Iil

framework for conducting the Phase 2 workshops, set a workshop schedule, and
appointed Administrative Law Judges (ALJs) Angela Minkin and Jean Vieth to
serve as neutral facilitators for the workshops. The Phase 2 Scoping Memo also
directed the workshop participants to prepare and submit a workshop report
‘ containing proposals for reducing fire hazards.

Parties were given an opportunity to request an evidentiary hearing
regarding Phase 2 issues using the procedures in the Phase 2 Scoping Memo.

There were no requests for an evidentiary hearing and none was held.

2.2. The Phase 2 Workshops
The first workshop for Phase 2 was held on January 15, 2010. In total,

25 days of workshops were held over a period of six months. The workshop
sessions were publicly noticed and open to the public. Thirty nine parties
actively participated in the workshops, including Commission’s staff,
investor-owned utilities, municipal utilities, telecommunications companies,
a labor union, consumer groups, and independent consultants. The parties

represented at the workshops are listed below:

 

List of Phase 2 Workshop Participants

 

Bill Adams

 

AT&T California and New Cingular Wireless PCS, LLC (AT&T)

 

The Commission’s Consumer Protection Division (CPSD)

 

The Commission‘s Division of Ratepayer Advocates (DRA)

 

California Cable & Telecommunications Association (CCTA)

 

California Department of Forestry and Fire Protection (Cal Fire)

 

California Farm Bureau Federation (CFBF)

 

California Independent System Operator Corporation (CAISO)

 

California Municipal Utilities Association (CMUA)

 

California Association of Competitive Telecommunications Carriers (Cal Tel)

 

 

Frontier Communications of California (Frontier)

 

7.

 
Case 3:14-cr-00175 WHA Document 1006-15 Filed 02/Q6/19 Page 15 of 264

R.08-11-005 COM/TAS/Iil

 

List of Phase 2 Workshop Participants
CTIA-The Wireless Association (CTIA)
Comcast Phone of California, LLC (Comcast)
County of Los Angeles Fire Department (LA County)
CoxCom Inc. and Cox California Telecom, L.L.C. (Cox)
Davey Tree

 

 

 

 

 

 

Extenet

Facilities Management Specialists, LLC

International Brotherhood of Electrical Workers 1245 (IBEW 1245)
Los Angeles Department of Water and Power (LADWP)
Mussey Grade Road Alliance (MGRA)

NextG Networks of California, Inc. (NextG)

Northern California Power Association

Osmose Utilities Services

Pacific Gas and Electric Company (PG&E)

PacifiCorp

Sacramento Municipal Utility District (SMUD)

San Diego Gas & Electric Company (SDG&E)

Sierra Pacific Power Company (Sierra Pacific)

The Small Local Exchange Carriers (Small LECs)
Sunesys, LLC (Sunesys)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SureWest Telephone

Southern California Edison Company (SCE)

Sprint Nextel (Sprint)

The Utility Reform Network (TURN)

T-Mobile West Corporation d/b/a/ T-Mobile (T-Mobile)
Time Warner Cable (Time Warner)

tw telecom of California, lp (tw telecom)

 

 

 

 

 

 

 

Verizon California Inc. (Verizon)

 

 

 

The workshop process resulted in many thoughtful proposals for reducing
fire hazards. Much of the credit for the success of the workshops belongs to

ALJ Minkin and ALJ Vieth. As a result of their leadership, the 39 parties were

-8-
Case 3:14-cr-00175 WHA Document 1006-15 Filed o2/Qgir9 Page 16 of 264

R.08-11-005 COM/TAS/Iil

able to debate dozens of proposals and reach a consensus in important areas. We
also thank the workshop participants for their hard work, dedication, and many

thoughtful proposals.

2.3. The Phase 2 Workshop Report and Briefs
On August 13, 2010, Sunesys filed and served the Phase 2 Joint Parties’

Workshop Report for Workshops Held January - June 2010 (“the Phase 2 Workshop
Report”) on behalf of itself and the following parties: AT&T, CAISO, CalTel,
CCTA, CFBF, CMUA, Comcast, Cox, CPSD, CTIA, Davey Tree, DRA, Frontier,
IBEW 1245, LA County, LADWP, MGRA, NextG, Osmose, PG&E, PacifiCorp,
SDG&E, Sierra Pacific, the Small LECs,4 SureWest, SCE, Sprint, Time Warner,
T-Mobile, TURN, tw telecom, and Verizon. Several parties who attended the
Phase 2 workshops did not join the Phase 2 Workshop Report.

The Phase 2 Workshop Report presents 36 proposals that were discussed
during the workshops. The workshop participants reached a consensus on six of
the proposals, which are contained in Appendix A of the Workshop Report. The
remaining proposals were contested by one or more parties. The contested
proposals are contained in Appendix B of the Phase 2 Workshop Report.

Opening Briefs regarding the Phase 2 Workshop Report were filed on
September 30, 2010, by the following parties: Cal Fire, CFBF, CAISO, CMUA, a

 

4 The Small LECs are the following carriers: Calaveras Telephone Company, Cal-Ore

Telephone Co., Ducor Telephone Company, Foresthill Telephone Co., Happy Valley
Telephone Company, Hornitos Telephone Company, Kerman Telephone Co.,
Pinnacles Telephone Co., The Ponderosa Telephone Co., Sierra Telephone Company,
Inc., The Siskiyou Telephone Company, Volcano Telephone Company, and
Winterhaven Telephone Company.
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 17 of 264
a a=

R.08-11-005 COM/TAS/Iil

coalition of communication infrastructure providers (the CIP Coalition),> CPSD,
DRA, IBEW 1245, LA County, LADWP, Multi-Jurisdictional Utilities (MJU),°
MGRA, PG&E, SDG&E, SCE, the Small LECs, and TURN. Reply briefs were
filed on September 17, 2010, by the following parties: CFBF, CMUA, the

CIP Coalition, CPSD, DRA, IBEW 1245, LA County, LADWP, MGRA,
PacifiCorp, PG&E, SDG&E, SCE, the Small LECs, Sierra Pacific,’ and TURN.
With the permission of the assigned ALJ, CPSD and MGRA filed a joint sur-reply
brief on October 18, 2010, that addressed certain issues raised in PG&E’s reply
brief. PG&E filed a response to the sur-reply brief on November 11, 2010.

3. Commission Jurisdiction
The purpose of this rulemaking proceeding is to consider and adopt

regulations to reduce the fire hazards associated with (1) overhead power-line
facilities, and (2) aerial communication facilities located in close proximity to
overhead power lines. The California Constitution and the Public Utilities Code

provide the Commission with broad jurisdiction to adopt regulations regarding

 

5 The CIP Coalition is comprised of AT&T, CCTA, CTIA, Comcast, Cox, Frontier, the
Small LECs, Sunesys, SureWest Telephone, Sprint, T-Mobile, Time Warner Cable,
tw telecom of california, lp, and Verizon.
6 The MJUs are PacifiCorp and Sierra Pacific.
In D.10-10-017, the Commission approved the transfer of Sierra Pacific’s public
utility facilities and operations in California to California Pacific Electric Company, ~

LLC (CalPeco). Today’s decision uses “Sierra Pacific” to refer to both CalPeco and
Sierra Pacific, unless otherwise indicated.

-10-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 18 of 264
om —~

R.08-11-005 COM/TAS/Iil

the safety of utility facilities and operations.’ Utilities are required by Pub. Util.
Code § 702 to “obey and comply” with such requirements.’

The Commission has enacted an extensive set of safety regulations
governing utility facilities and operations, including General Orders 95 and 165.
A major goal of these General Orders is to minimize fire hazards.

In addition to the Commission’s broad jurisdiction to regulate investor-
owned utilities, Pub. Util. Code §§ 8002, 8037, and 8056 provide the Commission
with authority to adopt and enforce rules governing electric transmission and
distribution facilities of publicly owned utilities (POUs) for the limited purpose
of protecting the safety of employees and the general public. Today’s decision
does not re-litigate the Commission’s determination in the OIR and the Phase 1
Decision that it may adopt and enforce safety-related regulations for POU
electric transmission and distribution facilities.”

Today’s decision adopts several safety-related regulations that apply to
electric transmission facilities. These rules do not conflict with (1) reliability
standards issued by an Electric Reliability Organization that is certified by the
Federal Energy Regulatory Commission (FERC), or (2) performance standards
issued by CAISO for transmission facilities under its control pursuant to

Pub. Util. Code § 348 or FERC-approved Transmission Control Agreements."

 

8 Cal. Constitution, Article XII, §§ 3 and 6, and Pub. Util. Code §§ 216, 701, 761, 768,
770, 1001, 8037 and 8056. See also San Diego Gas & Electric Company v. Superior Court,
(1996) 13 Cal.4th 893, 923-924.

° See also Pub. Util. Code §§ 761, 762, 767.5, 768, 770.

10 OIR at 6, and D.09-08-029 at 8 ~ 9 and Conclusion of Law 3. See also the Phase 2
Scoping Memo at 4, Item 8.

1 See CAISO’s comments filed June 30, 2011, regarding the proposed decision.

-11-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 19 of 264
n= om

R.08-11-005 COM/TAS/Iil

The Commission’s comprehensive jurisdiction over matters of public
safety associated with utility facilities extends to attachments to utility poles by
CIPs. Specifically, 47 U.S.C. § 224 provides that the Federal Communications
Commission (FCC) does not have “jurisdiction [under 47 U.S.C. § 224] with
respect to rates, terms, and conditions, or access to poles, ducts, conduits, and
rights-of-way as provided in subsection (f) for pole attachments in any case
where such matters are regulated by a State.” The Commission has certified to
the FCC that the Commission regulates the rates, terms, and conditions of access
to poles, conduits, ducts, and rights-of-way in conformance with 47 U.S.C.

§§ 224(c)(2) and (3). Further, under 47 U.S.C. § 253(b) the Commission may
adopt regulations to protect public safety and welfare.

Likewise, the Cable Communications Policy Act of 1984 specifically grants
states jurisdiction over cable service in safety matters. (47 U.S.C. § 556 (a).) The
California Legislature asserted such jurisdiction in Pub. Util. Code § 768.5, which
gave the Commission authority to regulate cable companies with respect to the

safe operation, maintenance, and construction of their facilities.

4, Criteria for the Adoption of New Regulations
The main purpose of this proceeding is to consider and adopt regulations

to reduce the fire hazards associated with overhead power-lines and aerial

communication facilities in close proximity to power lines. Therefore, in
deciding whether to adopt the proposals in the Phase 2 Workshop Report, the
primary standard we will use is whether the proposals are likely to reduce fire

hazards. We must also consider the costs of the proposed regulations. If the cost

 

Lv D.98-10-058, 82 CPUC2d 510, 531, as modified by D.00-04-061, 6 CPUC3d 1, 5.

~-12-
Case 3:14-cr-O01 75 MHA Document 1006-15 Filed o2/06/19 Page 20 of 264

R.08-11-005 COM/TAS/Iil

of a proposed regulation appears to exceed the benefits to be gained from the
reduction in fire hazards, the regulation should be rejected.

Because this is a quasi-legislative rulemaking proceeding,” today’s
decision may rely on legislative facts* obtained from written submissions in this
proceeding, such as the Phase 2 Workshop Report and briefs. We may also draw
on evidence from past proceedings, our experience and expertise in regulating
utilities, our current policies, and common sense.

We do not need to rely on formal evidence or hold an evidentiary hearing
in a quasi-legislative rulemaking proceeding. As set forth in Pub. Util. Code
§ 1708.5(f), “the commission may conduct any proceeding to adopt, amend, or
repeal a regulation using notice and comment rulemaking procedures, without
an evidentiary hearing, except with respect to a regulation being amended or
repealed that was adopted after an evidentiary hearing, in which case the parties
to the original proceeding shall retain any right to an evidentiary hearing
accorded by Section 1708.” Notice of OIR 08-11-005 was served on all potential
parties, including regulated electric corporations, municipal electric utilities, and

CIPs operating in California.** Parties were given an opportunity to request an

 

13 Phase 1 Scoping Memo at 16. A quasi-legislative proceeding establishes policies or
rules affecting a class of regulated utilities. (Rule 1.3(d) of the Commission’s Rules of
Practice and Procedure.)

14 Legislative facts are general facts that help the Commission to decide questions of

law and policy and discretion. (Rule 13.3(c) of the Commission’s Rules of Practice

and Procedure.)

18 D.06-06-071 at 26; D.06-12-029 at 13 - 14; D.04-03-041 at 11; and D.99-07-047,
1 CPUC3d 627, 634 - 636.

76 OIR 08-11-005, at Ordering Paragraph 6.

-13-
Case 3:14-cr-00175,WHA Document 1006-15 Filed 02/Q6/19 Page 21 of 264

R.08-11-005 COM/TAS/Iil

evidentiary hearing using the procedures in the Phase 1 and Phase 2 Scoping

Memos. No party requested an evidentiary hearing” and none was held.

5. Consensus Proposals
Appendix A of the Phase 2 Workshop Report contains six consensus

proposals to revise the Commission’s General Orders. There is no opposition to

the consensus proposals. We address each of the consensus proposals below.

5.1. Consensus Proposal 1 re: GO 95, Rule 18A

5.1.1. Summary of Proposal

Rule 18A of General Order (GO) 95 requires CIPs and electric utilities to
correct safety hazards and violations of GO 95. Consensus Proposal 1 would
replace the word “violation” in Rule 18A with the word “nonconformance.” The
proposed revisions to Rule 18A are shown in Appendix A of today’s decision.”

The parties do not expect Consensus Proposal 1 to have any financial

impact on electric utilities or CIPs.

5.1.2. Position of the Parties

Most parties either did not address Consensus Proposal 1 in their briefs or
expressed general support for the proposal.
CPSD does not believe the consensus proposal to replace the word

“violation” with “nonconformance” will improve safety. CPSD is neutral on the

 

” Certain parties initially requested an evidentiary hearing in Phase 1, but later opted
for workshops in lieu of evidentiary hearings. (D.09-08-029 at 6.)

18 The consensus proposal to revise Rule 18A is in addition to two contested proposals
to revise Rule 18A that are addressed later in today’s decision.

-14-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 22 of 264
on™ a

R.08-11-005 COM/TAS/ lil

proposal because, in CPSD’s opinion, it does not matter which word is used, as
the Commission has determined that a “nonconformance” is a “violation.”

SCE believes there is an important distinction between the words
“nonconformance’ ’ and “violation.” SCE states that the term nonconformance is
broader than violation. By using the term nonconformance, the applicability of
Rule 18A will be broadened to encompass conditions that do not rise to a level

that is considered to be a violation by Commission decisions.

5.1.3. Discussion
We agree with the Phase 2 Workshop Report that revising Rule 18A to use

the word “nonconformance” in place of “violation” will facilitate the timely
correction of all conditions that do not adhere to the requirements of GO 95.”
The timely correction of non-conforming conditions should help achieve our goal
of improved fire safety. The consensus revisions to Rule 18A are also consistent
with the terminology found in GO 95, Rule 12.6 (Third Party Nonconformance)
and Rule 35 (Vegetation Management) - Exception #3.

For the preceding reasons, we find the consensus revisions to Rule 18A are
reasonable in light of the record, consistent with the law, and in the public
interest. We therefore adopt the revisions. The text of the revised Rule 18A is

contained in Appendix B of today’s decision.??

 

19 D.04-04-065, 2004 Cal. PUC LEXIS 207 at *18.
20 Phase 2 Workshop Report, Appendix A, at A-8.

*1 The revised Rule 18A adopted by today’s decision reflects the consensus revisions as
well as certain contested revisions that are addressed later in today’s decision.

-15-
Case 3:14-cr-001 7S WHA Document 1006-15 Filed 02/96/19 Page 23 of 264

R.08-11-005 COM/TAS/Iil

5.2. Consensus Proposal 2 re: GO 95, Rule 18B

5.2.1. Summary of Proposal

Rule 18B of GO 95 requires that if one company discovers a safety hazard
with respect to another company’s facilities, the first company must notify the
second company of the hazard no later than 10 business days after the discovery.
Consensus Proposal 2 consists of several proposed revisions to Rule 18B that are
intended to clarify the rule. The proposed revisions to Rule 18B are shown in
Appendix A of today’s decision.

A first consensus revision concerns the applicability of Rule 18B. The rule
currently applies when a company is “inspecting its facilities.” The consensus
revision replaces the phrase “inspecting its facilities” with “performing
inspections.” The replacement phrase is intended to clarify that Rule 18B applies
to inspections during the normal course of business, and not to emergency
situations when companies must inspect their facilities to remedy the emergency.

The second consensus revision adds flexibility to the notification
requirement. Rule 18B currently requires that notifications be “in writing.” The
revision requires that notifications be “documented” to avoid limiting the
methods used by a company to notify another company of a safety hazard. For
example, the proposed revision would allow the inspecting company to meet the
notification requirement by making a phone call and then documenting the call.

The third consensus revision provides greater flexibility for a pole owner
that is informed about a safety hazard with the facilities of one of its pole tenants.
Currently, the pole owner must notify the pole tenant of the safety hazard
“promptly.” The proposed revision states that the timeframe is “normally” not
to exceed five business days. The use of the word “normally” reflects the fact

that it is sometimes impossible to provide notice within five business days. This

-16 -
Case $:14-cr-OO17S AHA Document 1006-15 Filed 02/26/19 Page 24 of 264

R.08-11-005 COM/TAS/Iil

could occur, for example, when the pole owner must visit facilities that are
located on land where the property owner refuses to provide access.

The fourth consensus revision to Rule 18B simplifies the term “electric
transmission or distribution facility” to “electric facility.”

The fifth revision removes the requirement that the inspecting company
must state in its notification whether the safety hazard is in a high fire-threat
zone. The workshop participants agreed that this requirement is unnecessary.

The final consensus revision is to the sentence that states: “It is the
responsibility of each pole owner to know the identity of each entity using or
maintaining equipment on its pole.” Several parties expressed concern about
whether Rule 18B requires each joint owner of a utility pole to know the identity
of every entity that another joint owner leases its space to. The consensus
revision clarifies this requirement by stating that a company must be able to
determine the identity of (1) its own pole tenants, and (2) other pole owners.

The authors of the Phase 2 Workshop Report do not expect the consensus

revisions to Rule 18B to increase costs significantly.

5.2.2. Position of the Parties

Most parties either did not address Consensus Proposal 2 in their briefs or
expressed general support for the proposal.

SCE submits that the consensus revisions to Rule 18B will make it clear
that utility inspectors do not need to apply the rule’s requirements during
emergencies or trouble calls when the focus is on restoring service.

SCE states that the consensus revisions also recognize the difficulties faced
by joint owners of utility poles in identifying every pole tenant. While a utility
knows the tenants in the space it owns on jointly owned poles, the utility does

not always know the tenants in the space of the other pole owners. The revised

-17-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 25 of 264
~~ sony

R.08-11-005 COM/TAS/Iil

rule recognizes this reality, and permits the inspecting company to notify the
relevant joint owner when it cannot identify the tenant whose facilities are
causing a safety hazard. It is then the responsibility of the relevant joint owner
to notify its tenant of the hazard.

In its opening brief, SCE proposed - apparently for the first time - to revise
Rule 18B to remove all deadlines for providing notice of safety hazards. SCE
disfavors placing time frames and other operational requirements in GO 95.
Instead, SCE favors a “programmatic approach” to regulation within GO 95.
Specifically, GO 95 should contain the standards to be met by regulated utilities.
The utilities should be required to develop a program to meet those standards,
and Commission staff should audit the utilities to ensure their programs are
designed to meet the standards and that each utility is following its program.
This approach allows each utility to consider the unique aspects of its service

territory and operations when developing compliance programs.

5.2.3. Discussion
We agree with the rationale in the Phase 2 Workshop Report that the

consensus revisions to Rule 18B will clarify and streamline the requirements
regarding the notification of safety hazards.” This will facilitate notice of safety
hazards to the entities responsible for correcting the hazards which, in turn,
should help to reduce safety hazards over time.

For the preceding reasons, we find the proposed consensus revisions to

Rule 18B are reasonable in light of the record, consistent with the law, and in the

 

22 Workshop Report, Appendix A, at A-12 to A-14.

-18 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 26 of 264
nm -—_

R.08-11-005 COM/TAS/Iil

public interest. We therefore adopt the revisions. The text of the revised
Rule 18B is contained in Appendix B of today’s decision.

We decline to adopt SCE’s proposal to eliminate from Rule 18B the
deadlines for providing notice of safety hazards. We believe SCE’s proposal
would be detrimental to public safety, as it would eliminate the requirement for
a utility to provide notice of an observed safety hazard to the entity responsible
for correcting the hazard within a specified timeframe. It is not in the public
interest to adopt a proposal that would allow an observed safety hazard to go

unreported (and uncorrected) indefinitely.

5.3. Consensus Proposal 3 re: GO 95, Rule 35

5.3.1. Summary of Proposal

Rule 35 of GO 95 requires electric utilities and CIPs to keep their overhead
facilities clear of vegetation. Consensus Proposal 3 consists of revisions to
Paragraphs 1 - 3 of Rule 35. The consensus revisions to Rule 35 are shown in
Appendix A of today’s decision.

The consensus revisions to Paragraph 1 clarify that Rule 35 applies to all
electric utility and CIP facilities located on lands owned by state and local
agencies. This is intended to ensure consistent vegetation management practices
on all lands throughout the state.”

The consensus revisions to Paragraph 2 clarify that it is permissible for
healthy trees to lean toward or overhang conductors, and that electric utilities

and ClPs should trim or remove a tree only when they have actual knowledge

 

3 Nothing in the proposed revisions to Rules 35 is meant to suggest that the minimum
clearances currently in Table 1, Cases 13 and 14 apply to communication lines.

-19-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 27 of 264
— —

R.08-11-005 COM/TAS/Iil

that a dead, rotten or diseased tree (including trunks, limbs, or branches) is
poised to fall onto a power line or communication line. Also, the term “span” is
modified to include the phrase “of supply or communication lines” to avoid
interpretive errors.”

The consensus revisions to Paragraph 3 clarify that low voltage conductors
(0 - 750 volts) deflected by trees, but still within allowable tension, are subject to
vegetation management in order to avert support structure damage or failure
due to excessive transverse loads.

The Phase 2 Workshop Report states that it is unknown at this time

whether Consensus Proposal 3 will result in additional costs.

5.3.2. Position of the Parties

Most parties either did not address Consensus Proposal 3 in their briefs or
expressed general support for the proposal.

CPSD, PG&E, and SCE aver that the consensus revisions to Rule 35 will
clarify that vegetation management requirements apply to facilities located on
state and local lands, which should help utilities to deal with government entities
that refuse to allow utilities to perform vegetation management work. PG&E
and SCE add that the consensus revisions will also clarify that (1) it is ,
permissible for healthy trees or limbs to overhang or lean toward conductors;

and (2) vegetation-related strain on a conductor needs to be corrected when it

compromises the integrity of the supporting structures.

 

** Today’s decision uses the terms “ power line” and “supply line” interchangeably.

-20 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 28 of 264
an —_

R.08-11-005 COM/TAS/Iil

5.3.3. Discussion
We find that the consensus revisions to Rule 35 will enhance public safety

by reducing the fire hazards associated with overhead electric utility and CIP
facilities. In particular, the consensus revisions to Paragraph 1 of Rule 35 will
require overhead power lines and communication lines located on lands owned
by state and local public agencies to be kept clear of vegetation.

The consensus revisions to Paragraph 2 will help electric utilities and CIPs
to determine when a tree that overhangs or leans toward a conductor should be
trimmed or removed. This should make vegetation management activities more
efficient and effective at reducing fire hazards.

Finally, the consensus revisions to Paragraph 3 will clarify that electric
utilities and CIPs are responsible for remedying vegetation-related strain on
conductors energized at 750 volts or less. This should reduce the incidence of
damaged lines, appurtenances, and support structures, and thereby reduce
safety risks to workers and the general public.

Although the Phase 2 Workshop Report does not provide an estimate of
the costs, if any, to implement the consensus revisions to Rule 35, we anticipate
such costs will be minimal.

For the preceding reasons, we find the proposed consensus revisions to
Rule 35 to be reasonable in light of the record, consistent with the law, and in the
public interest. We therefore adopt the revisions. The text of the revised Rule 35
is contained in Appendix B of today’s decision. The adopted text includes the
correction of the following typo, omission, and inconsistency in the Phase 2
Workshop Report: (1) replacing the period at the end of the first sentence of
Rule 35, Paragraph 1, with a comma, so that the first and second sentences are

combined into one sentence; (2) adding the word “General” before “Order” in

-21-
Case 3:14-cr-001 75 NHA Document 1006-15 Filed 02/06/19 Page 29 of 264

R.08-11-005 COM/TAS/ lil

the last sentence of the first paragraph; and (3) replacing the word “violation”
with “nonconformance” in the last sentence of the third paragraph, which is
consistent with the use of the word “nonconformance” in the Third Exception

listed in Rule 35 and in the adopted consensus revisions to Rule 18A.

5.4. Consensus Proposal 4 re: GO 95, Rule 37, Table 1,
Case 14 and Footnotes (fff) - (jj)

5.4.1. Summary of Proposal

The Phase 1 Decision modified Rule 37, Table 1, Case 14, and associated
Footnotes (fff) through (jj). These modifications (1) expanded the minimum
vegetation clearances around bare-line conductors in the high fire-threat areas of
Southern California, and (2) required the expanded minimum clearances to be
maintained on a year-round basis, not just during fire season.» The Phase 1
Decision also excluded orchards from the expanded clearances, recognizing that
actively managed orchards pose less of a fire hazard than other areas. These
measures were adopted on an interim basis pending further review in Phase 2.
However, there were no proposals to revise the interim measures in Phase 2.

The purpose of Consensus Proposal 4 is to permanently adopt the
“interim” revisions to Rule 37 and to correct typographical errors in
Footnote (fff). The proposed revisions are shown in Appendix A of today’s
decision. The parties do not anticipate that the conversion of the interim rule
into a permanent rule will result in significant additional costs, although the rule

itself - whether interim or permanent - does impose costs.

 

25 D.09-08-029 at 31 - 32.

22 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 30 of 264
-—-_ o—~

R.08-11-005 COM/TAS/Iil

5.4.2. Position of the Parties
Most parties either did not address Consensus Proposal 4 in their briefs or

expressed general support for the proposal.

SCE observes that Footnote (hhh) of Rule 37 contains a reference to
Cal Fire’s Fire and Resource Assessment Program (FRAP) Fire Threat Map. SCE
notes that one of the issues before the Commission in Phase 2 of this proceeding
is the selection of appropriate fire-threat maps. SCE requests that the
Commission affirm that the use of Cal Fire’s FRAP Map as referenced in

Footnote (hhh) and elsewhere in GO 95 and GO 165 is subject to change.

5.4.3. Discussion

We conclude that the permanent adoption of expanded vegetation
clearances around bare-line conductors in the high fire-threat areas of Southern
California will promote our goal of reducing fire risks. We also find that it is
reasonable to exclude actively managed orchards from the expanded vegetation
clearances because, as was noted in the Phase 1 Decision, such orchards pose less
of a fire hazard. Although there will be costs to comply with the expanded
vegetation clearances, no party objects to the costs. We find that such costs are
outweighed by the public-safety benefits.

For the preceding reasons, we find the consensus revisions to Rule 37 are
reasonable in light of the record, consistent with the law, and in the public
interest. We therefore adopt the revisions. The text of the revised Rule 37,

Table 1, Case 14 and Footnotes (fff) - (jjj) is in Appendix B of today’s decision.

 

2 1.09-08-029 at 31-32. As noted in Rule 37, Table 1, Case 14, Footnote (jj), the Case 13
clearances apply to plowed or cultivated orchards of fruit, nut, or citrus trees.

-23 -
Case $:14-cr-001 75 VHA Document 1006-15 Filed 02/96/19 Page 31 of 264

R.08-11-005 COM/TAS/Iil

In response to SCE’s request that we affirm that the use of the FRAP Map
as referenced in Footnote (hhh) of Rule 37 and elsewhere in GO 95 and GO 165
may be changed in the future, we note that later in today’s decision we establish
a Phase 3 of this proceeding for the specific purpose of developing and adopting
fire-threat maps to replace the FRAP Map.

5.5. Consensus Proposal 5 re: GO 95, Rules 23.0, 44.1,
44.2, and 44.3 .

5.5.1. Summary of Proposal

Consensus Proposal 5 consists of revisions to Rules 23.0, 44.1, 44.2, and
44.3 of GO 95. The proposed revisions are shown in Appendix A of today’s
decision. .

The consensus revisions to Rule 23.0 have the effect of applying the safety
factors for new construction in Rule 44.1 to a “change to an existing grade of
construction or class of circuit.”

The consensus revisions to Rule 44.1 add “mechanical strength” as a
design criterion for lines and elements of lines that are installed or reconstructed.
This will help ensure that mechanical strength is both considered during design
calculations and subject to the safety factors in Rule 44.1. The proposed revisions
to Rule 44.1 also replace the word “utility” with “company” to reflect that the
entity doing the installation or reconstruction may not be a utility.

"There are several consensus revisions to Rule 44.2. The first revision
clarifies that Rule 44.2 applies to any “supply or communication company,”
rather than to any “utility.” The second revision changes “utility” to “company”
in several spots to clarify that Rule 44.2 applies to companies that may not
technically be utilities. The third revision clarifies that a load calculation is

required before a company adds facilities that materially increase vertical,

- 24 -
Case 3:14-cr-001 75 4VHA Document 1006-15 Filed 02/06/19 Page 32 of 264

R.08-11-005 COM/TAS/Iil

transverse, and longitudinal loads. This is intended to promote public safety by
ensuring that all loads are considered before facilities are added. The fourth
revision changes a general reference to “Section IV” to a specific reference to
“Rule 44.3.” This clarifies which design criteria are applicable to additional
construction on poles. The fifth revision requires the company doing load
calculations to maintain records of its calculations for five years. This is
consistent with the five-year document-retention requirement in Rule 19. The
sixth revision changes “intrusive pole loading data” to the more accurate
“intrusive pole test results.” The final revision eliminates a note added by
D.09-08-029 that states, “ Nothing contained in this rule shall be construed as
allowing the safety factor of a facility to be reduced below the required values
specified in Rules 44.1 and 44.3.” The workshop participants agreed that this
note is no longer necessary given the consensus revisions to Rule 44.3 addressed
below and the specific reference to Rule 44.3 that is being added to Rule 44.2.

Rule 44.3 requires replacement or reinforcement of lines or parts thereof
before safety factors fall below specified levels due to deterioration. The
consensus revision adds “installation of additional facilities” as another factor
that would justify replacement or reinforcement. The new text is a more direct
way of stating the concept already embodied in the note to Rule 44.2 and thereby
allows for the elimination of the note.

The Phase 2 Workshop Report states that the cost impacts of the proposed
revisions are not certain. Companies that currently do not retain pole loading
calculations for five years may incur additional document retention costs. The
inclusion of additional design criteria could lead to more pole replacements

and/or reinforcements, and thus higher costs.

-25-
Case 3:14-cr-001 75 WHA Document 1006-15 Filed 02/06/19 Page 33 of 264

R.08-11-005 COM/TAS/Iil

5.5.2. Position of the Parties
Most parties either did not address Consensus Proposal 5 in their briefs or

expressed general support for the proposal.

CPSD, PG&E, and SCE support Consensus Proposal 5 because it will help
ensure that (1) companies perform pole-loading calculations, and (2) pole-
loading calculations employ the correct safety factors and consider both ©

structural loads and mechanical strength.

5.5.3. Discussion
With one exception, we agree with the Phase 2 Workshop Report that the

consensus revisions to Rules 23.0, 44.1, 44.2 and 44.3 will clarify which design
criteria are applicable to the installation, reconstruction, addition, and
replacement of facilities on utility poles.” This should promote public safety by .
helping to ensure that utility poles and attachments do not fail and thereby ignite
a fire. The revisions also clarify that Rule 44.2 applies to any “company”
planning to add facilities to a pole, rather than to any “utility.” This change
should promote public safety by helping to ensure that both electric and
telecommunications companies are expected to perform and share pole-loading
calculations. Although the exact costs of these consensus revisions are unknown,
no party objects to these costs. We find that such costs are unlikely to exceed the
public-safety benefits of the adopted revisions.

The one exception concerns the proposed five-year record retention period
for pole-loading calculations. We believe that a longer record retention period is

needed so that we may conduct a thorough forensic analysis in the event there is

 

27 Workshop Report, Appendix A, page A-31.

- 26 -
Case $:14-cr-001 75 HA Document 1006-15 Filed 02/06/19 Page 34 of 264

R.08-11-005 COM/TAS/Iil

a major safety-related incident. To this end, we will require CIPs and electric
utilities to henceforth retain records of pole-loading calculations for ten years.
This new record-retention requirement applies to records currently in an entity’s
possession and records created on or after the date of today’s decision.

For the preceding reasons, we find the proposed revisions to GO 95,
Rules 23, 44.1, 44.2, and 44.3, as revised by today’s decision, are reasonable in
light of the record, consistent with the law, and in the public interest. We
therefore adopt the revisions. The text of revised rules is contained in

Appendix B of today’s decision.”

5.6. Consensus Proposal 6 re: GO 165, Sections | - IV

5.6.1. Summary of Proposal

Consensus Proposal 6 consists of several revisions to GO 165. The
proposed revisions to GO 165 are shown in Appendix A of today’s decision.

The first consensus revision extends the inspection and reporting
requirements in GO 165 to all outdoors electric distribution and transmission
facilities (except substations)” that are under the Commission’s jurisdiction,
including facilities that belong to non-electric utilities such as Southern

California Gas Company, which owns an overhead electric distribution system at

 

*8 The revised Rule 44.2 adopted by today’s decision reflects the consensus revisions as
well as certain contested revisions that are addressed later in today’s decision. The
revised Rule 44.3 is corrected to add the word “rule” to the last sentence so that it
reads: “In no case shall the application of this rule....”

29 The proposed consensus revisions do not apply to substations because the

Commission is currently considering a new general order in R.10-09-001 that would
contain inspections and reporting requirements for electric substation facilities.

-27-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 35 of 264
an cn

R.08-11-005 COM/TAS/lil

its Aliso Canyon storage field. Consensus Proposal 6 specifically excludes CIP
facilities and cathodic protection systems for natural gas facilities from GO 165.

The second consensus revision streamlines the recordkeeping and
reporting requirements in GO 165.

The final consensus revision adds a new Section I.E to GO 165 that
creates a mechanism to revise GO 165 that is similar to the mechanism in
Rule 15.1 of GO 95. The proposed Section IILE would allow entities to request
revisions to. maintenance and inspection programs based on new technology and
practices without a formal Commission proceeding. °

The Phase 2 Workshop Report acknowledges that CAISO has oversight
responsibilities for the electric transmission facilities under its operational
authority. CAISO requires Participating Transmission Owners to inspect and
maintain their transmission facilities according to pre-approved plans, and to
submit reports to CAISO on their inspection and maintenance activities. The
Phase 2 Workshop Report states that the consensus revisions that pertain to the
inspection and maintenance of electric transmission facilities do not conflict with
CAISO regulations.

The Phase 2 Workshop Report notes that the consensus revisions will not
increase costs for electric utilities that are currently covered by GO 165. On the
other hand, companies that are newly subject to GO 165, including non-electric

utilities such as SoCalGas, will incur additional costs to comply with GO 165.

5.6.2. Position of the Parties

Most parties either did not address Consensus Proposal 6 in their briefs or
| expressed general support for the proposal.
CAISO agrees that the consensus revisions to GO 165 do not conflict with

its jurisdiction and regulations. CPSD avers that Consensus Proposal 6 will

- 28 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 36 of 264
rw a

R.08-11-005 COM/TAS/Iil

enable CPSD to ensure that transmission facilities in California are adequately
inspected and maintained, without duplicating CAISO’s regulations. PG&E and
SCE submit that the consensus revisions will vastly improve GO 165 by

streamlining many of its requirements.

5.6.3. Discussion

With one exception described below, we agree with the assessment in the
Phase 2 Workshop Report that the consensus revisions will streamline and
clarify GO 165, thereby making it more useful to utilities and CPSD.*° These
revisions should improve compliance and reduce costs. Extending GO 165 to
additional electric distribution and transmission facilities located outside of
buildings should promote public safety and reduce fire hazards by ensuring that
these additional facilities are inspected in accordance with GO 165. As noted by
CAISO, the proposed revisions to GO 165 do not conflict with CAISO’s
jurisdiction or regulations. .

Our one reservation with the consensus revisions to GO 165 is the
following provision that would add a new mechanism for seeking future

exemptions from, or modifications to, GO 165:

If, in a particular case, exemption from or modification of any
of the requirements herein is desired, the Commission will
consider a request for such exemption or modification when
accompanied by a full statement of conditions existing and the
reasons why such exemption or modification is asked and is
believed to be justifiable. It is to be understood that, unless
otherwise ordered, any exemption or modification so granted
shall be limited to the particular case covered by the request.

 

30 Phase 2 Workshop Report, Appendix A, page A-50.

-29 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 37 of 264
oo wn

R.08-11-005 COM/TAS/Iil

The above provision is vague because it does not (1) state who may ask for
an exemption or modification, or (2) specify a procedure for seeking an
exemption or modification. The provision is also unnecessary because the
Commission already has procedures to request an exemption or modification,
including applications, petitions for modification of Commission decisions, and
petitions for new rulemaking proceedings. We therefore see no value or need for
the above provision, and we decline to adopt it.

For the preceding reasons, we find that the proposed consensus revisions
to GO 165, as modified by today’s decision, are reasonable in light of the record,
consistent with the law, and in the public interest. We therefore adopt the
revisions. The text of the revised GO 165 in contained in Appendix B of today’s
decision.*! We recognize that the adopted revisions to GO 165 could increase
costs for companies that were not previously subject to GO 165. However, no
party suggests that such costs are unreasonable. We find that the increased costs

are unlikely to exceed the public-safety benefits of the adopted revisions.

6. Contested Proposals
The Phase 2 Workshop Report contains more than two dozen contested

proposals for improving fire safety. These proposals are presented in
Appendix B of the Workshop Report. We address the contested proposals

below.

 

31 The adopted text corrects two typos. The first correction is in Section III.B where the
word “assure” is replaced with “ensure.” The second correction is in Note 1 under
the Sample Report Template where “their” is replaced with “its.”

-30-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 38 of 264
om —

R.08-11-005 COM/TAS/Iil

6.1. Contested Proposals 1A and 1B re: GO 95, Rule 11

6.1.1. Summary of Proposais
Rule 11 of GO 95 contains a short description of the purpose of GO 95. The

Phase 2 Workshop Report presents two competing proposals by CPSD and the
CIP Coalition to revise Rule 11. The proposed revisions are shown below with

strikeout and underline:

CPSD Contested Proposal 1A

The purpose of these rules is to formulate, for the State of
California, waiferm requirements for overhead eleetrieatline
design, construction, and maintenance, the application of
which will einsure adequate service and secure safety to
persons engaged in the construction, maintenance, operation
or use of overhead eleetrieatlines and to the public in general.

 

 

CIP Coalition Contested Proposal 1B

 

The purpose of these rules is to formulate, for the State of
California, unifera: requirements for overhead electrical line
design, construction, and maintenance, the application of
which will ensure adequate service and secure safety to
persons engaged in the construction, maintenance, operation
or use of overhead electrical lines and to the public in general.

 

The only difference between the two competing proposals is that CPSD
would remove the modifier “electrical” before the word “line,” while the

CIP Coalition would retain the modifier “electrical.”

6.1.2. Position of the Parties
CPSD states that its proposed revisions to Rule 11 (Contested Proposal 1A)

will clarify that GO 95 applies to communication lines in addition to electrical
lines. CPSD notes that when Rule 11 was adopted in 1922, both power lines and
communication lines conducted electricity. Thus, historically, the term

“electrical lines” as used in Rule 11 included “communication lines.” Removing

-31-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/98/19 Page 39 of 264

R.08-11-005 COM/TAS/lil

the modifier “electrical” should prevent GO 95 from being misinterpreted as
applying only to electrical lines. |

CPSD states that its proposal will also clarify that GO 95 specifies design
and maintenance standards in addition to construction standards. CPSD asserts
that this clarification is necessary because some companies have told CPSD that
Rule 11 only requires that lines be constructed in accordance with GO 95, and
not designed and maintained in accordance with the GO 95.

CPSD’s proposal is supported by DRA, IBEW 1245, PacifiCorp, PG&E,
SCE, SDG&E, and Sierra Pacific. Although PG&E and SCE support CPSD’s
proposal, they are concerned that both CPSD’s and the CIP Coalition’s proposals
would broaden the focus of GO 95 to include design and maintenance.
Traditionally, the utilities have had flexibility to tailor their internal operations to
fit their individual needs. Adding more detail to GO 95 will reduce flexibility.

SDG&E agrees that CPSD’s proposal to eliminate the modifier “electrical”
from Rule 11 should remove confusion over what types of lines GO 95 applies to.
Unlike PG&E and SCE, SDG&E is not concerned about the addition of the words
“design” and “maintenance” to Rule 11, since certain rules in GO 95 already
address the design and maintenance of overhead power lines and
communication lines. SDG&E also supports the elimination of the word
“uniform” from Rule 11 to acknowledge the fact that the requirements for
overhead power lines and communication lines are not uniform.

SDG&E disagrees with the CIP Coalition’s position, summarized below,
that CPSD has not justified deletion of “electrical” or explained how this deletion
would impact the other 400+ pages of GO 95. SDG&E opines that CPSD’s
proposal appropriately precludes the possibility of CIPs arguing that GO 95 does

not apply to communications lines because the “purpose” section of Rule 11 only

~3)-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 40 of 264
= ~~

R.08-11-005 COM/TAS/il

mentions “electrical” lines. SDG&E further states that the other provisions of
GO 95 stand on their own and are not affected by CPSD’s proposed deletion of
the word “electrical” from the “purpose” section of GO 95.

The CIP Coalition urges the Commission to adopt the CIP Coalition’s
proposal (Contested Proposal 1B) and reject CPSD’s proposal. The CIP Coalition
argues that CPSD has not explained how the deletion of the word “electrical” in
Rule 11 would impact the 400+ pages of GO 95. Because Rule 11 has not been
modified since its adoption in 1922, the removal of the word “electrical,” without
reviewing the entirety of GO 95 and making any necessary conforming changes,
adds an element of uncertainty to GO 95. The CIP Coalition adds that removing
the word “electrical” does not advance the objective of this proceeding of

reducing the fire hazards associated with utility facilities.

6.1.3. Discussion

We conclude for the following reasons that CPSD’s proposed revisions to
Rule 11 are reasonable, and we adopt them. There is no additional cost for the
adopted revisions to Rule 11, as they only clarify existing requirements. The text
of the revised Rule 11 is contained in Appendix B of today’s decision.

CPSD’s and the CIP Coalition’s competing proposals to revise Rule 11 are
identical in most respects. Both proposals add the words “design” and
“maintenance” to the described purpose of GO 95, since GO 95 specifies design
and maintenance standards for overhead lines. Both proposals also eliminate the
modifier “uniform” before the word “requirements” to reflect the fact that GO 95
has different requirements for overhead power lines versus communication lines
in some instances. These technical revisions to Rule 11 are clearly reasonable.

The only difference between the two proposals is that CPSD’s proposal

would delete the modifier “electrical”. prior to the word “line” in two places, so

-33-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 41 of 264
-_- -_-

R.08-11-005 COM/TAS/Iil

that Rule 11 would state the purpose of GO 95 is to formulate requirements for
“overhead line design, construction, and maintenance” rather than “overhead
electrical line design, construction, and maintenance.” The CIP Coalition would
retain the modifier “electrical.”

We find that CPSD’s proposal provides a more accurate description of the
purpose of Rule 11. GO 95 applies to both overhead power lines and overhead
communication lines. Removing the modifier “electrical,” as CPSD proposes,
should eliminate the possibility that Rule 11 could be misinterpreted to mean
that GO 95 applies only to electric power lines, and not to communication lines.

The CIP Coalition’s fear that removing the word “electrical” may have
unintended impacts on the other 400+ pages of GO 95 is unfounded. The
CIP Coalition did not cite one example of unintended consequences; nor did we
find any unintended consequences in our own review of GO 95. To the contrary,
we find that removing the modifier “electrical” from Rule 11 has the salutary
effect of harmonizing the rule with the remainder of GO 95.

We disagree with the CIP Coalition’s position that deleting the modifier
“electrical” from Rule 11 does nothing to enhance public safety. As stated

previously, deleting the modifier “electrical” removes the possibility that Rule 11
could be misinterpreted to mean that GO 95 does not apply to communication
lines. This will help ensure that CIPs comply with the many safety-related rules
in GO 95, which should improve the overall fire safety of overhead facilities.

6.2. Contested Proposal 2 re: GO 95, Rule 12 and GO 165

6.2.1. Summary of Proposal
Rule 12 of GO 95 specifies which facilities are subject to GO 95. CPSD

proposes to add a provision to Rule 12 that states GO 95 applies to

~ 34 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 42 of 264
sam on .

R.08-11-005. COM/TAS/lil

publicly owned utilities (POUs). CPSD also proposes similar revisions to
GO 165. The proposed revisions are shown in Appendix A of today’s decision.

6.2.2. Position of the Parties
CPSD represents that it routinely meets resistance from POUs when

enforcing the Commission’s safety rules that pertain to electric facilities. CPSD
asserts that GO 95 and GO 165 should state that POUs are subject to these
General Orders in order to facilitate CPSD’s ability to conduct safety audits and
enforce the Commission’s safety rules.

CPSD’s proposal is supported by DRA and IBEW 1245. However,

IBEW 1245 believes it would be problematic for the Commission to impose fines
or directives on POUs that have a material impact on their finances.

CMUA and LADWP oppose CPSD’s proposal. They note that CPSD
submitted the same proposal in Phase 1, which was rejected by the Phase 1
Decision. CMUA and LADWP argue that CPSD should not be allowed to raise
the same issue again.

CMUA contends that CPSD has failed to justify its proposal. As far as
CMUA is aware, the POUs in California cooperate with CPSD despite
jurisdictional disputes. This is because POUs value the input provided by CPSD
and treat GO 95 and GO 165 as industry standards.

6.2.3. Discussion
As in Phase 1, CPSD proposes to revise GO 95 and GO 165 to state that

these General Orders apply to POUs. The Phase 1 Decision rejected the proposal

for the following reasons:

CPSD also recommended that we adopt language expressly
stating that General Order 95 applies to municipal electric
utilities. CPSD makes this recommendation in response to
CPSD’s claim that it encounters resistance from publicly-

-35-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 43 of 264
a ——

R.08-11-005 COM/TAS/Iil

owned utilities when seeking to enforce the Commission’s
rules and regulations concerning the safety of overhead and
underground electric transmission and distribution facilities.
In response to CPSD’s concerns, we urge greater cooperation
with CPSD. We agree with SCE that Rule 12 is sufficient to
bind all entities that fall within the Commission’s jurisdiction
and again restate that under Pub. Util. Code §§ 8002, 8037,
and 8056, the Commission's jurisdiction extends to publicly-
owned utilities for the limited purpose of adopting and
enforcing rules governing electric transmission and
distribution facilities to protect the safety of employees and
the general public. (D.09-08-029 at 16.)

We decline to revisit our decision in Phase 1 where we rejected CPSD’s
proposed revisions to Rule 12 of GO 95. If parties were allowed to resubmit their
rejected Phase 1 proposals in Phase 2, then Phase 1 would have served no
purpose. Although we do not adopt CPSD’s proposed revisions to Rule 12 of
GO 95 (and similar revisions to GO 165), we are troubled that CPSD reports it
encounters resistance from POUs when inspecting and auditing POU facilities
subject to the Commission's jurisdiction. We remind the POUs of our
determination in D.09-08-029 that the Commission has authority under Pub. Util.
Code §§ 8002, 8037, and 8056 to adopt and enforce rules governing electric
transmission and distribution facilities to protect the safety of employees and the
general public. If a POU refuses to cooperate with an inspection or audit of its ©
facilities by CPSD, or refuses to correct a safety-related violation, then CPSD

should bring this matter to our attention so that we may take appropriate action.

6.3. Contested Proposals 3A and 3B re: GO 95, Rule 18A

6.3.1. Summary of Proposals
Rule 18A of GO 95 requires all CIPs and electric utilities subject to the

Commission’s jurisdiction to (1) establish auditable maintenance programs for

- 36 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 44 of 264
= a

R.08-11-005 COM/TAS/Iil

their overhead facilities; (2) categorize nonconformances in accordance the three
priority levels specified in Rule 18A; (3) correct nonconformances within the time
frame specified for each priority level; and (4) maintain auditable records of their
maintenance programs and corrective actions. Rule 18A also directs electric
utilities that have auditable maintenance programs under GO 165 that are
consistent with Rule 18A to continue to follow their GO 165 programs.

The CIP Coalition®* and SDG&E present similar proposals to revise
Rule 18A.*° Both proposals remove what the CIP Coalition and SDG&E see as
conflicting, unnecessary, and redundant provisions. For example, both
proposals delete Item 4 of Rule 18A, which requires companies to correct within
30 days the following: (1) certain nonconformances located in Extreme and Very
High Fire Threat Zones in Southern California, and (2) a significant safety risk to
utility employees. The CIP Coalition and SDG&E agree that Item 4 is redundant
with the three priority levels established by Rule 18A for correcting
nonconformances. |

The only substantive difference between the two proposals is the time
period for correcting certain types of priority Level 2 nonconformances. The
CIP Coalition’s proposal (Contested Proposal 3A) retains the existing
requirement to correct Level 2 nonconformances within 59 months. SDG&E’s
proposal (Contested Proposal 3B) also retains a general requirement to correct

Level 2 nonconformances within 59 months. However, if the nonconformance

 

32 Cox, a member of the CIP Coalition, abstains from taking a position on
Contested Proposals 3A and 3B.

33 The CIP Coalition’s and SDG&E’s proposals to revise Rule 18A include the
consensus revisions to Rule 18 adopted previously in today’s decision.

_37-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 45 of 264
a r=

R.08-11-005 COM/TAS/lil

either compromises worker safety or creates a fire risk in an Extreme or Very
High Fire Threat Zone in Southern California, SDG&E’s proposal would require
the safety hazard to be corrected within 12 months. For ease of reference, the
proposed revisions with respect to the time period for correcting Level 2
nonconformances are set forth below:

CIP Coalition Contested Proposal 3A

Time period for correction to be determined at the time of
identification by a qualified company representative, but not
to exceed 59 months.

SDG&E Contested Proposal 3B

Time period for correction to be determined at the time of
identification by a qualified company representative, but not to
exceed: (1) 12 months for nonconformances that compromise
worker safety, (2) 12 months for nonconformances that create a
fire risk and are located in an Extreme or Very High Fire Threat
Zone in Southern California, and (3) 59 months for all other
Level 2 nonconformances.

The compete text of the proposed revisions to Rule 18A under Contested
Proposals 3A and 3B is contained in Appendix A of today’s decision.

The CIP Coalition and SDG&E believe their proposals will reduce costs by
streamlining Rule 18A requirements. However, SOG&E’s proposal could
accelerate costs compared to the CIP Coalition’s proposal for those companies
that would take longer than SDG&E’s proposed 12 months to correct Level 2
nonconformances that create a worker-safety risk or fire risk.

6.3.2. Position of the Parties

The CIP Coalition asserts that its proposal (Contested Proposal 3A) will
eliminate duplicative, vague, and/or unnecessary obligations in Rule 18A. For
example, Rule 18A currently requires that prior to work being performed, |

companies must document the current status of the nonconformance, including

- 38 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 46 of 264
ns —_

R.08-11-005 COM/TAS/il

whether it is in a specified Fire Zone. The CIP Coalition posits that the required
documentation provides no safety benefits, delays work, and increases costs. |

The CIP Coalition opposes SDG&E’s proposal to reduce the deadline from
59 months to 12 months for correcting nonconformances that compromise
worker safety or create a fire risk in an Extreme or Very High Fire Threat Zone in
Southern California. The CIP Coalition states that SDG&E’s proposed 12-month
requirement hinges on two vague terms (i.e., “compromise” and “fire risk”)
which could be interpreted to mean that any nonconformance would require
corrective action within 12 months, thus eliminating the entire rationale for
having a 59-month range in the first place.

The CIP Coalition submits that SDG&E’s proposed 12-month deadline is
unnecessary because, under the CIP Coalition’s proposal, any nonconformance
categorized as a Level 2 priority would have to be corrected within a timeframe
commensurate with the risk, not to exceed 59 months. Thus, the fact that the
Level 2 priority has a range of 0-59 months does not mean that a company can
wait 59 months to repair every Level 2 nonconformance.

The CIP Coalition also argues that SDG&E’s proposal unfairly imposes
obligations on CIPs but not electric utilities. This is because Rule 18A exempts
electric utilities that have maintenance programs that comply with GO 165, such
as PG&E, SCE, and SDG&E.

Turning to a separate matter, the CIP Coalition notes that SCE proposes
significant edits to GO 95, summarized below, that would move the content of
Rule 18A to other parts of GO 95. The CIP Coalition cannot endorse SCE’s
changes that were submitted for the first time in SCE’s opening brief.

The CIP Coalition’s proposal is supported by CPSD, LADWP, PacifiCorp,
PG&E, SCE, and Sierra Pacific. In general, the supporters of the CIP Coalition’s

- 39 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 47 of 264
~~ a

R.08-11-005 COM/TAS/Iil

proposal believe it will streamline Rule 18A, clarify its requirements, and enable
companies to prioritize maintenance work based on local conditions and
available resources. This should help companies to manage their maintenance
programs more efficiently.

PG&E and SCE oppose SDG&E’s proposed 12-month timeframe for
correcting certain Level 2 safety hazards for the following reasons: (1) Rigid
timeframes hinder the ability to prioritize maintenance activities based on local
conditions and available resources; (2) timeframes for corrective actions should
not be included in a General Order, since maintenance timeframes are based on
judgments made in the field and can change depending on local conditions,
technological advancements, and process improvements; and (3) if future
changes to corrective maintenance timeframes are desirable, parties would have
to seek a modification to GO 95, a process that could take years.

Although SCE supports the CIP Coalition’s proposal, SCE recommends
moving the contents of Rule 18A, as modified by the CIP Coalition’s proposal, to
Rules 12.2 and 23.3 and a new Appendix J. SCE’s proposed edits were presented
for the first time in its opening brief.

SDG&E generally supports the CIP Coalition’s proposed revisions to
Rule 18A. However, SDG&E opposes the retention of the current deadline of
59 months for correcting all Level 2 nonconformances. By definition, Level 2
nonconformances can have high safety risks SDG&E believes that a

nonconformance which either compromises worker safety or creates a fire risk in

 

34 Under the existing Rule 18A and both 18A proposals, Level 2 priorities are
“[v]Jariable (non-immediate high to low) safety and/or reliability risk.”

-40-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 48 of 264
om a

R.08-11-005 COM/TAS/Iil

an Extreme or Very High Fire Threat Zone in Southern California should be

- corrected within 12 months as required by SDG&E’s proposal, not 59 months as
allowed by the CIP Coalition’s proposal. SDG&E states that 12 months is more
than enough time to cure safety hazards.

SDG&E disagrees with the CIP Coalition’s claim that SDG&E’s proposal
could be interpreted to mean any alleged nonconformance would require
corrective action within 12 months, thus eliminating the rationale for having a
59 month range. SDG&E responds that for each Level 2 (high to low, but non-
immediate) nonconformance, the same two or three questions need to be asked.
First, does it compromise worker safety? SDG&E believes that many types of
GO 95 nonconformances would not. Second, does it create a fire risk? If so, is it
located in an Extreme or Very High Fire Threat Zone in Southern California?
SDG&E submits that these questions can be answered by trained personnel in
the same way they are called upon to decide if particular safety hazards and
GO 95 nonconformances are Level 1, Level 2, or Level 3.

SDG&E disputes the CIP Coalition’s assertion that SDG&E seeks to impose
a tougher requirement on CIPs than electric utilities. SDG&E states that its
Commission-authorized GO 165 maintenance plan requires SDG&E to correct all
nonconformances within 12 months. Thus, SDG&E is proposing a less stringent
standard for CIPs than what currently applies to SDG&E.

LA County supports SDG&E’s proposal to correct within 12 months
nonconformances that compromise worker safety and/or create a fire risk in the
high fire-threat areas of Southern California. Conversely, LA County opposes
the CIP Coalition’s proposal to allow up to 59 months to correct these safety
hazards. There could be several high-wind events over 59 months, and the

possibility that poles will fail is increased the longer that violations linger. Thus;

-41 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 49 of 264
~~ om

R.08-11-005 COM/TAS/Iil

the CIP Coalition’s proposal, if adopted, would decrease safety and might cause
additional wildfires.

IBEW 1245 supports both proposals. If the Commission agrees to a
59-month deadline, IBEW 1245 recommends that it be made clear that companies
which fail to correct GO 95 violations after 59 months will face serious sanctions.
IBEW 1245 further recommends that the Commission require expedited
correction of any violation of climbing space.

CMUA supports the provision in both proposals that requires

communication companies to have robust maintenance programs.

6.3.3. Discussion
The CIP Coalition's and SDG&E’s proposed revisions to Rule 18A are the:
same in all material respects with one exception discussed below. Both
proposals retain the following core elements of Rule 18A adopted by the Phase 1
Decision: | |
e The obligation to maintain overhead facilities in good

condition; to take corrective actions; and to keep auditable
records of maintenance programs and corrective actions.

e Three priority levels for taking corrective actions, the factors on
which priorities must be based, deadlines within each priority
level for completing corrective actions, and situations when the
deadlines for completing corrective actions may be extended.

¢ The obligation to correct Level 1 nonconformances
immediately. Level 1 consists of “Immediate safety and/or
reliability risk with high probability for significant impact.”

e The ability of electric utilities with maintenance programs
established under GO 165 to rely on these programs, provided
these programs are consistent with Rule 18A.

The revisions to Rule 18A that are common to both proposals are intended

to streamline record keeping requirements and to remove unnecessary and

-42-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 50 of 264
on 7

R.08-11-005 COM/TAS/Iil

redundant provisions. There is no opposition to these proposed revisions. We
hereby adopt them. Among other things, the adopted revisions will clarify the
requirements of Rule 18A, which should enhance the ability of companies to
manage their maintenance programs efficiently and thereby reduce safety
hazards and costs.

The only substantive difference between the two proposals is the deadline
for correcting Level 2 nonconformances. The CIP Coalition’s proposal would
retain the current requirement in Rule 18A to correct all Level 2
nonconformances within 59 months. SDG&E’s proposal, on the other hand,

would establish two deadlines for correcting Level 2 nonconformances:

e 12months for nonconformances that either compromise
worker safety or create a fire hazard in an Extreme or Very
High Fire Threat Zone in Southern California.

e 59 months for all other Level 2 nonconformances.

We find that it is reasonable to adopt SDG&E’s proposal because it
provides a higher level of worker safety and fire safety. The adopted text of
Rule 18A is contained in Appendix B of today’s decision, and includes the
consensus revisions to Rule 18A that were adopted previously in today’s
decision.*

We will incorporate into Rule 18A the fire-threat maps that we adopt later
in today’s decision to designate high fire-threat areas in Southern California for

the purpose of implementing Rule 18A. We will also modify Rule 18A so that

 

3° The adopted revisions to Rule 18A correct two typos in SDG&E’s proposal. One
correction replaces the semicolon with a period in the bullet in Section 2a that begins
with “Direct or potential....” The second correction replaces a semicolon with a
colon in the sentence in Section 2a that begins with “Time period for correction....”

-43.-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 51 of 264
om ; pa

R.08-11-005 COM/TAS/Iil

the remedial action for correcting certain types of nonconformances specified in
Rule 18A(1)(c) applies to both electric utilities and communications companies.*°
We emphasize that the deadlines for correcting nonconformances adopted by
today’s decision do not relieve CIPs and electric utilities of their obligation to
correct nonconformances sooner if doing so is necessary to protect public safety
or maintain reliability.

Today’s decision retains the current provision in Rule 18A that electric
utilities which have established maintenance programs under GO 165 “that are
consistent with the purpose of Rule 18” shall continue to follow their GO 165
programs.*’ We interpret this provision to mean that the deadlines for corrective
actions under GO 165 maintenance programs cannot exceed the deadlines for
corrective actions in Rule 18, as revised by today’s decision.

We are not persuaded by the argument made by several parties that it is
unnecessary to set deadlines for correcting Level 2 nonconformances other than
59 months. Although we generally agree that companies should have flexibility
to prioritize the repair of most Level 2 nonconformances within an overall
window of 59 months, we also conclude that conditions which compromise
worker safety or increase fire risk in the high fire-threat areas of Southern
California should not be allowed to persist for up to 59 months. We concur with

SDG&E’s assessment that the best way to ensure that threats to worker safety

 

36 The Rule 18A(1)(c) adopted by today’s decision states: “Where a communications
company’s or an electric utility’ actions result in GO nonconformances for another
entity, that entity’s remedial action will be to transmit a single documented notice of
identified nonconformances to the communications company or electric utility for
compliance.”

37 D.09-08-029 at 20.
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 52 of 264
a ron

R.08-11-005 COM/TAS/Iil

and fire safety are corrected within a reasonable timeframe is to establish an
explicit deadline for doing so in Rule 18A. .

We decline to adopt SCE’s proposal to move the contents of Rule 18A to
other parts of GO 95 and a new Appendix J. SCE’s proposal was not presented
at the Phase 2 workshops and, therefore, falls outside the scope of today’s’

decision.

6.4, Contested Proposal 4 re: GO 95, Rule 18C

6.4.1. Summary of Proposal

MGRA proposes to add a new Rule 18C to GO 95 that would require
electric utilities to develop plans to prevent power-line fires when strong winds
exceed the structural limits for overhead facilities in areas of high fire risk during
periods of high fire danger. The text of the proposed Rule 18C is contained in
Appendix A of today’s decision. MGRA did not provide a cost estimate for its
proposal, but MGRA believes the cost would be far outweighed by the benefits

of avoided catastrophic wildfires.

6.4.2. Position of the Parties
MGRA states that the risk of power lines igniting catastrophic wildfires

during windstorms can be greatly reduced by contingency planning that
includes the following three elements: (1) defining reasonably foreseeable wind
hazards, (2) identifying the occurrence of hazardous winds, and (3) planning a
response. MGRA submits that statistical analysis of historical weather data can
be used to estimate the maximum worst case wind load on power lines. Using
this information, appropriate countermeasures can be planned.

MGRA suggests that fire-prevention plans consist of engineering
countermeasures, operational countermeasures, or both. Engineering

countermeasures could include hardening of power-line facilities in areas where

- 45 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 53 of 264
om yon

R.08-11-005 COM/TAS/Iil

it is foreseeable that strong winds may exceed the structural design standards for
overhead facilities set forth in GO 95. Operational countermeasures could be
employed when winds exceed the structural design limits, and might include
revised settings for reclosers and shutting off power.

MGRA recognizes that operational countermeasures can cause physical
and financial harm to residents. Therefore, such countermeasures should only
be used when much greater harm from power-line fires is the likely consequence
of inaction. Ideally, this should be determined by a cost-benefit analysis.

MGRA emphasizes that its proposed Rule 18C is focused on solving the
potential in Southern California for high winds to cause multiple power-line
fires, as observed in October 2007. MGRA is not aware of a similar wind hazard
in Northern California, but MGRA recommends that the Commission obtain an
expert opinion on this matter.

LA County supports MGRA’s proposal. LA County asserts that the need
for the proposed rule is demonstrated by the multiple large fires that ignited
simultaneously throughout Southern California during Santa Ana wind events
in 2003 and 2007. These fires taxed fire-fighting resources, resulted in large scale
evacuations, and caused significant loss of life and property. LA County opines
that shutting off power should only be used as a last resort, but that utilities need
this option when faced with extreme circumstances.

MGRA’s proposal is opposed by CMUA, the CIP Coalition, LADWP,
PacifiCorp, PG&E, SCE, SDG&E, and Sierra Pacific for the following reasons.
First, the opponents state that fire-prevention plans do not belong in GO 95,
which is limited to construction and maintenance standards. Second, the
proposed rule is unnecessary because electric utilities are already required by

GO 166 to plan for major emergencies. Third, electric utilities cannot accurately

- 46 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 54 of 264
or —

R.08-11-005 COM/TAS/lil

predict hazardous wind conditions or power-line fires. Consequently, the
proposed rule is impossible to implement. Fourth, the only sure way to prevent
strong winds from igniting power-line fires is to shut off power, but this option
was rejected by D.09-09-030. Finally, the proposed fire-prevention plans would
be costly to develop with no commensurate benefits.

CMUA notes that the Phase 1 Scoping Memo determined that “[t]his
rulemaking proceeding will not decide issues that will be resolved in the
Commission’s decision on SDG&E’s Application (A.) 08-12-021 filed on
December 22, 2008, in which SDG&E asked the Commission to review SDG&E’s
plan to shut off power to high fire risk areas during certain extreme weather
conditions.”** Thus, MGRA’s proposal is outside the scope of this proceeding to
the extent it calls for electric utilities to develop plans to shut of power in
response to high-wind conditions.

PacifiCorp and Sierra Pacific raise additional concerns. They represent
that strong winds in their service territories typically occur during the winter as
part of snowstorms and rainstorms. Consequently, MGRA’s proposal is unlikely
to reduce fire risks in their service territories.

SDG&E is concerned that MGRA’s proposal would conflict with
D.09-09-030, which ordered SDG&E to convene a collaborative stakeholder
process to develop a fire-prevention plan. Thus, there is no need to require
SDG&E to develop a contingency plan to deal with wind and fire dangers
because SDG&E is already doing so pursuant to D.09-09-030.

 

38 Phase 1 Scoping Memo dated January 6, 2009, at 5.

- 47 -
Case $:14-cr-O01 7S WHA Document 1006-15 Filed o2ige/te Page 55 of 264

R.08-11-005 COM/TAS/Iil

6.4.3. Discussion
We agree with MGRA that electric utilities should develop and implement

fire-prevention plans to address situations where it is reasonably foreseeable that
strong winds may exceed the structural limits of overhead electric facilities
during periods of high fire danger. The need for fire-prevention plans is
demonstrated by the events of October 2007 when strong Santa Ana winds in
Southern California caused power lines to ignite wildfires at multiple locations.
Together, these power-line fires burned more than 334 square miles and caused
immense devastation and disruption, including the largest evacuation in
California's history.*? It is virtually certain that Southern California will continue
to experience Santa Ana windstorms. Thus, there is a grave and ongoing risk
that Santa Ana windstorms will again cause power lines to ignite catastrophic
wildfires unless electric utilities plan and prepare for such events.

| For the preceding reasons, we will require investor-owned electric utilities
(electric IOUs) in Southern California to develop plans to reduce the risk of
severe windstorms igniting power-line fires during periods of high fire danger.
Consistent with the Phase 1 Decision, we define Southern California as
consisting of Imperial, Santa Barbara, Ventura, Los Angeles, Orange, San Diego,
Riverside, and San Bernardino Counties.” Each electric IOU in Southern
California shall complete its initial fire-prevention plan by December 31, 2012,

and file and serve a copy of its plan via a Tier 1 compliance advice letter.

 

3° California Fire Siege 2007 - an Overview, at 20, 27, 58, and Appendices II and III.

40 D.09-08-029, Ordering Paragraph 1. Today’s decision adds Imperial County to the
list of counties that comprise Southern California.

-48 -
Case 3:14-cr-001 75 WHA Document 1006-15 Filed 02/Q6/19 Page 56 of 264

R.08-11-005 COM/TAS/Iil

Unlike Southern California, the need for electric utilities to develop
fire-prevention plans in Northern California is not clear cut.“ To our knowledge,
there has never been an instance in Northern California where strong winds
have caused power lines to ignite large-scale wildfires. This is consistent with
PacifiCorp and Sierra Pacific’s statement that strong winds in their service
territories are confined to winter months when the risk of wildfires is low.”

Nevertheless, we remain concerned about the risk of wind-caused
power-line fires in Northern California. Both the FRAP Map and the Reax Map
discussed later in today’s decision show millions of acres in Northern California
where there is a high fire threat. In order to determine the magnitude of the risk,

we will require electric IOUs in Northern California to do the following:

e Identify their overhead power-line facilities that are located in
high fire-threat areas on the interim fire-threat maps adopted
later in today’s decision.

e Make a good-faith effort to obtain historical records of Red
Flag Warnings issued by the National Weather Service that
applied to areas occupied by facilities identified in the first
bullet.

¢ Make a good-faith effort to obtain historical wind records of
Remote Automatic Weather Stations located within 25 miles of
the facilities identified in the first bullet.

 

“1 For the purpose of today’s decision, we define Northern California as all counties in
California except Imperial, Santa Barbara, Ventura, Los Angeles, Orange, San Diego,
Riverside, and San Bernardino Counties.

42 Multi-Jurisdictional Electric Utilities’ Opening Brief at 9 - 10.

-49 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 57 of 264

R.08-11-005 COM/TAS/Iil

e Use the information from the second and third bullets to
estimate how often, if ever, 3-second wind gusts occur during a
Red Flag Warning that exceed the maximum working stresses
specified in GO 95, Section IV, for facilities identified in the
first bullet.

Electric IOUs may pool their resources and hire consultants to carry out
the above tasks. Electric IOUs may also seek to recover the reasonable costs they
incur to carry out the above tasks in accordance with the procedures specified
later in today’s decision.

An electric IOU that serves Northern California shall develop a
fire-prevention plan if the utility determines, after completing the previously
identified tasks, that it has overhead power-line facilities in a high fire-threat
area where it is reasonably foreseeable that the probability of 3-second wind
gusts exceeding the maximum working stresses for such facilities during a
Red Flag Warning is 3% or more during a 50-year period. Electric IOUs in
Northern California shall complete the above tasks and prepare a fire-prevention
plan, if necessary, no later than December 31, 2012. Electric IOUs in Northern |
California shall also file a Tier 1 compliance advice letter by December 31, 2012,
that either (i) contains a copy of their fire-prevention plan, or (ii) provides notice
that a fire-prevention plan is not required by today’s decision.

Consistent with MGRA’s proposal, the fire-prevention plans shall address
situations where all three of the following conditions occur simultaneously:

(1) 3-second wind gusts exceed the structural or mechanical design standards for
the affected overhead power-line facilities, (2) these wind gusts occur during a

period of high fire danger, and (3) the affected facilities are located in a high

-50-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 58 of 264

R.08-11-005 COM/TAS/Iil

fire-threat area.** We define “structural or mechanical design standards” as the
maximum working stresses set forth in GO 95, Section IV. We define “period of
high fire danger” as the period covered by a Red Flag Warning issued by the
United States National Weather Service. We define high fire-threat areas as areas
designated as such on the fire-threat maps adopted later in today’s decision.

A utility’s fire-prevention plan must specify (A) how the utility will
identify the occurrence of 3-second gusts that exceed the structural or mechanical
design standards for overhead power-line facilities; and (B) the countermeasures
the utility will implement to mitigate the threat of power-line fire ignitions.
Today’s decision does not require any particular countermeasures. Each utility
should implement the countermeasures it deems appropriate for its
circumstances. We anticipate that countermeasures will include both operational
responses to high winds (e.g., adjusting the settings on automatic re-closers) and
physical changes to utility facilities (e.g., strengthening facilities). Some
countermeasures can likely be implemented relatively quickly, such as
operational countermeasures, while other countermeasures that involve physical
alternations to overhead power-line facilities may take years or decades to
implement completely.

Any electric IOU that intends to shut off power as part of its
fire-prevention plan must file an application for authority to do so. The
application shall demonstrate with a cost-benefit analysis developed in

accordance with the guidance provided by D.09-09-030 that the benefits of

 

‘S Electric utilities may develop fire-prevention plans that address a broader array of
situations than required by today’s decision.

-51-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 59 of 264

R.08-11-005 COM/TAS/Iil

shutting of power in terms of a net reduction in wildfire ignitions outweigh the
substantial costs, burdens, and risks that shutting off power would impose on
customers and communities affected by the shut off.“ The application must also
include mitigation measures to reduce or eliminate the inevitable adverse
impacts caused by shutting off power. Special effort should be placed on
mitigating the adverse impacts on people with disabilities, providers of essential
services, and schools. An electric IOU may not shut off power as a part of its
fire-prevention plan until the Commission has granted authority to do so.

We agree with the position advocated by several parties that the
requirement to prepare fire-prevention plans does not belong in GO 95, which
sets forth rules for the design, construction, and maintenance of overhead
facilities. We conclude that the requirement to prepare fire-prevention plans is
better suited to GO 166, which specifies standards for emergency planning and
restoration of service following a disaster. Today’s decision adds a new
Standard 1.E (Fire Prevention) to GO 166, and the existing Standards 1.E (Safety
Considerations) through 1.1 (Plan Update) are renumbered 1.F through 1.J. The
text for the new Standard 1.E is contained in Appendix B of today’s decision.

All of the provisions of GO 166 shall apply to fire-prevention plans. For
example, electric IOUs will have to review and update their fire-prevention plans
annually, submit revised plans to the Commission, and conduct an annual

exercise using the procedures set forth in the fire-prevention plans.”

 

#  D.09-09-030 at 58 - 61.
*® GO 166, Standards 1.) (renumbered), 3, and 11.

ws YD as
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 60 of 264
eae. a,

R.08-11-005 COM/TAS/Iil

Several parties argue that it is unnecessary to require electric utilities to
prepare fire-prevention plans because electric utilities are already required by
GO 166 to prepare for major emergencies. We disagree. GO 166 was adopted
more than 20 years ago, yet only SDG&E appears to have a fire-prevention plan
in effect or under development. Given the general lack of vigilance, we conclude
that GO 166 needs to be revised to ensure that electric IOUs prepare for
foreseeable extreme fire-weather events.

We also disagree with SDG&E’s argument that there is no need to require
SDG&E to prepare a fire-prevention plan because SDG&E is already doing so
pursuant to D.09-09-030. In D.09-09-030, the Commission authorized, but did
not require, SDG&E to submit a fire-prevention plan.* In contrast, today’s
decision requires SDG&E to prepare a fire-prevention plan.”

Several parties mistakenly claim that D.09-09-030 rejected the option of
shutting off power to prevent fires. Today’s decision directs electric IOUs that
intend to shut off power during extreme fire-weather events to file applications
for authority to do so. This is consistent with the Commission’s determination in
D.09-09-030 that SDG&E should be allowed to file another application for
authority to shut-off power, provided SDG&E’s power shut-off plan meets

certain criteria specified in D.09-09-030.*

 

#6 D.09-09-030, Ordering Paragraphs 2 and 3.

*” D.09-09-030 contains specific requirements regarding the development and content
of SDG&E’s fire-prevention plan. All of the requirements adopted by D.09-09-030
for SDG&E continue to apply.

48 D.09-09-030 at 56 - 59 and Ordering Paragraph 3.

GR x
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 61 of 264
wo on™

R.08-11-005 COM/TAS/Iil

CMUA mistakenly claims that MGRA’s proposed fire-prevention plan is
outside the scope of this proceeding pursuant to the Phase 1 Scoping Memo
dated January 6, 2009. There, the Assigned Commissioner determined that
“this rulemaking proceeding will not decide issues that will be resolved in the
Commission’s decision on SDG&E’s Application (A.) 08-12-021...in which
SDG&E asks the Commission to review SDG&E’s plan to shut off power to high
risk fire areas during certain extreme weather conditions.” Today’s decision
does not decide or re-visit any issues that were resolved in D.09-09-030, the
Commission’s decision regarding A.08-12-021. Rather, today’s decision adopts
several measures that are consistent with D.09-09-030.

We decline to exempt PacifiCorp and Sierra Pacific from the requirements
in today’s decision pertaining to fire-prevention plans because strong winds in
their service territories purportedly occur only in winter months when the risk of
wildfires is low. The events of October 2007 demonstrate that strong winds can
cause power lines to ignite catastrophic wildfires. In order to protect public
safety, we conclude that it is necessary for all electric IOUs, including PacifiCorp
and Sierra Pacific, to assess the risk of wind-ignited power-line fires during
extreme fire-weather events and to develop fire-prevention plans in areas where
it is determined that there is a relatively high risk for such fires.

Several parties express concern that electric utilities cannot predict
hazardous wind conditions or power-line fires. Today’s decision does not
require such predictions. Rather, today’s decision requires electric IOUs to

monitor weather stations to determine when wind conditions are likely to exceed

 

49 Phase 1 Scoping Memo dated January 6, 2010, at page 5.

-54-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 62 of 264
aa (~~

R.08-11-005 COM/TAS/Iil

GO 95 design standards during extreme fire-weather conditions and to
implement countermeasures to reduce the likelihood of power-line fires during
these conditions. SDG&E is already well on its way to achieving these objectives.
As a final matter, we emphasize that today’s decision does not affect
electric IOUs’ authority under § 451 and § 399.2(a) to shut off power in
emergency situations when necessary to protect public safety. This.is consistent
with the Commission’s determination in D.09-09-030 “that SDG&E may need to
shut off power in order to protect public safety if Santa Ana winds exceed the
design limits for SDG&E’s system and threaten to topple power lines onto tinder
dry brush.®” Any decision by utilities to shut off power under their existing
statutory authority may be reviewed by the Commission pursuant to its broad
jurisdiction over matters regarding the safety of public utility operations and
facilities. The Commission may decide at that time whether a utility’s decision to
shut off power was reasonable and qualifies for an exemption from liability

under Tariff Rule 14.5!

6.5. Contested Proposal 5 re: GO 95, Rule 31.1

6.5.1. Summary of Proposal

Rule 31.1 of GO 95 requires electric utilities and CIPs to design, construct,
and maintain their systems in accordance with the intended use of the systems
and the conditions under which the systems will be operated. Rule 31.1 further

requires that for all particulars not specified in GO 95, electric utilities and CIPs

 

50 D.09-09-030 at 60.

51 Most electric utilities have a Tariff Rule 14 or similar tariff rule that states the electric
utility will not be held liable for an interruption in service caused by inevitable
accidents, act of God, fire, strikes, riots, war, or any other cause outside of its control.

-55 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 63 of 264
a on™

R.08-11-005 COM/TAS/il

must design, construct, and maintain their systems in accordance with accepted
good practice for the given local conditions known at the time.

PG&E, SCE, and SDG&E (the “Joint Utilities”) propose to revise Rule 31.1
to state that electric utilities and CIPs will be in compliance with Rule 31.1 if they
design, construct, and maintain their facilities in accordance with all particulars
specified in GO 95 or, if particulars are not specified, in accordance with |
accepted good practice. The also seek to revise Rule 31.1 to state that “accepted
good practice” will be determined on a case-by-case basis “with reference to any
of the practices, methods, and acts engaged in or approved by a significant
portion of the relevant industry, or which may be expected to accomplish the
desired result with regard to safety and reliability at a reasonable cost.” The text
of the proposed revisions to Rule 31.1 is contained in Appendix A of today’s

decision.

6.5.2. Position of the Parties
The Joint Utilities’ proposal is intended to limit CPSD’s ability to allege

that utilities have violated Rule 31.1 without having to identify the specific
design, construction, or maintenance standard that was violated.

The proposal is supported by the CIP Coalition, CMUA, PacifiCorp, and
Sierra Pacific. These parties agree with the Joint Utilities that CPSD has used the
existing Rule 31.1, with its vague directive to furnish “safe, adequate, and proper
service,” as a catch-all provision to allege violations without citing any particular
General Order, specific industry practice, or engineering standard.

The proposed revisions to Rule 31.1 would clarify that CIPs and electric
utilities must design, construct, and maintain their facilities in accordance with
the standards specified GO 95 and, if no standards are specified, in accordance

with accepted good practice. The “accepted good practice” standard is currently

- 56 -
Case $:14-cr-001L 7S VHA ‘Document 1006-15 Filed 02/06/19 Page 64 of 264

R.08-11-005 COM/TAS/lil

in Rule 31.1, but is not defined. The proposal defines “accepted good practice”
so that CIPs and electric utilities will know what requirements they must meet to
comply with GO 95. The proposal reduces the risk that CPSD will find a .
“violation” of a standard that is not described in GO 95. It will also help ensure
that companies follow industry best practices for system reliability and safety.

CPSD is the only party opposed to the proposal. CPSD currently uses
Rule 31.1 to cite utilities for unsafe conditions not covered by other rules. CPSD
contends that the proposal will diminish public safety by preventing the
Commission from citing companies for unsafe conditions. Although utilities
have long complained that Rule 31.1 lacks sufficient specificity to provide proper
notice as to what constitutes a violation, the Commission and the courts have
rejected these arguments as often as the utilities have made them.”

CPSD submits that the Commission has always relied on general
principles to ensure the safe operation of utility systems. For example, Rule 12.2
of GO 128 requires facilities to “be maintained in such condition as to secure
safety to workmen and the public in general.” Rule 17.1 of GO 128 requires
facilities to be “maintained in a condition which will provide adequate service
and secure safety to workmen, property and the general public.” And Pub. Util.
Code § 451 requires utilities to furnish “just and reasonable service,
instrumentalities, equipment, and facilities as are necessary to promote the
safety, health, comfort, and convenience of its patrons, employees, and the

public.”

 

°2 See, e.g., D.99-04-029, D.04-09-062, and Cingular Wireless v. CPUC (2006) 140
Cal.App.4 718.

-57-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 65 of 264
n— on

R.08-11-005 COM/TAS/Iil

CPSD maintains that defining “accepted good practice” as any practice
approved by a significant portion of the relevant industry would allow utilities
to collude to develop whatever design, construction, and maintenance practices
they see fit. Then, if a utility follows these self-prescribed practices, the utility
would be deemed in compliance with GO 95 and avoid any liability. Moreover,
the proposed definition of “accepted good practice” is vague as to the meaning
of a “significant portion of the relevant industry.” For example, it is unclear
whether this refers to California or the entire United States. The way it is
written, “accepted good practice” would mean whatever utilities want it to
mean.

Finally, CPSD believes the proposed revisions to Rule 31.1 fall outside the
scope of this proceeding, as the proposal would reduce the utilities’ liability, both
at the Commission and in civil courts, by narrowing the circumstances in which

Rule 31.1 may be used to cite utilities for unsafe conditions.

6.5.3. Discussion
We agree with the Joint Utilities that Rule 31.1 does not provide clear

guidance regarding what constitutes compliance with the design, construction,
and maintenance standards in GO 95, which hinders the ability of electric
utilities and CIPs to comply with the General Order. This is contrary to the
Commission's intent that GO 95 should be “capable of definite interpretation
sufficient to form the basis of working specifications for overhead electric line

construction.*>”

 

33 GO 95, Preface, at page x.

-58 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 66 of 264
— a

R.08-11-005 COM/TAS/Iil

The Joint Utilities’ proposed revisions to Rule 31.1 will clarify the
Commission’s expectations about what constitutes compliance with GO 95 by

adding the following paragraph and note to the Rule 31.1 that state:

For all particulars specified in this General Order, a supply or
communications company is in compliance with this rule if it
designs, constructs and maintains a facility in accordance with
such particulars. For particulars not specified in this General
Order, a supply or communications company is in
compliance with this rule if it designs, construct and
maintains a facility in accordance with accepted good practice.
(Emphasis added.)*4

Note: The standard of accepted good practice should be
applied on a case by case basis. For example, the application
of “accepted good practice” may be aided by reference to any
of the practices, methods, and acts engaged in or approved by
a significant portion of the relevant industry, or which may be
expected to accomplish the desired result with regard to
safety and reliability at a reasonable cost.

We believe the above revisions to Rule 31.1 will improve public safety by
clarifying the compliance obligations of electric utilities and CIPs under GO 95.
It is beyond dispute that complying with these standards should minimize the
safety hazards - including fire risks - associated with overhead power lines and
aerial CIP facilities. For these reasons, we conclude that it is in the public interest
to adopt the proposed revisions to Rule 31.1, but with one modification.

_ Our one modification is to clarify that the revised Rule 31.1 requires

electric utilities and CIPs to design, construct, and maintain their facilities for

their intended use and known local conditions. If the intended use or known

 

4 Today’s decision corrects a possible oversight in the Phase 2 Workshop Report by
changing the word “Order” to the term “General Order.”

59 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 67 of 264
a= ; so~—

R.08-11-005 COM/TAS/Iil

local conditions require a higher standard than the particulars specified in GO 95
“to enable the furnishing of safe, proper, and adequate service,”® then the
company must follow the higher standard.®

We do not share CPSD’s concern that the adopted revisions to Rule 31.1
will limit the Commission’s ability to penalize companies for unsafe conditions.
As stated previously, our intent in adopting the revisions to Rule 31.1 is to clarify
the compliance obligations of electric utilities and CIPs under GO 95. By
clarifying these obligations, we also facilitate enforcement of these obligations.

The revised Rule 31.1 will still be available to CPSD as an enforcement tool
whenever a company has failed to comply with GO 95 or accepted good practice.
There is no effect on the Commission’s existing authority to determine what
constitutes compliance with GO 95 on a case-by-case basis in light of specific
facts and circumstances.

CPSD asserts that the adopted revisions will weaken safety requirements
by allowing CIPs and electric utilities to collude to establish whatever “accepted
good practices” they see fit. We disagree. As noted earlier, the Commission may
determine what constitutes accepted good practice on a case-by-case basis.
Regardless, we believe it is unlikely that CIPs and electric utilities would collude
to deliberately weaken safety standards.

 

55 Rule 31.1, first paragraph.

56 In its comments on the proposed decision, CDSP notes that the proposed decision’s
revisions to the text of Rule 31.1 did not convey our intent that if an intended use or
a known local condition requires a more rigorous standard than the particulars
specified in GO 95 to enable the furnishing of safe, proper, and adequate service, the
company must follow the higher standard. Today’s decision corrects this oversight.

- 60 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 68 of 264
— =

R.08-11-005 COM/TAS/Iil

Finally, CPSD mistakenly contends that the adopted revisions to Rule 31.1
fall outside the scope of this proceeding (fire safety mitigation). The Phase 2
Scoping Memo allows “matters with a direct nexus to this proceeding” *”
including proposals that “improve the meaning and clarity of those provisions in
the General Orders that pertain to fire safety.”5* The adopted revisions to

Rule 31.1 meet these criteria.

6.6. Contested Proposals 6A — 6D re: GO 95, Rules 31.2
and 80.1A

Rule 31.2 of GO 95 requires power lines and communication lines to be
inspected frequently and thoroughly. Electric utilities fulfill their inspection
obligation in accordance with the standards in GO 165. There are no similar
standards in the General Orders for the inspection of CIP facilities.

The Phase 2 Workshop Report presents five contested proposals to revise
Rule 31.2 and other parts of GO 95 to incorporate inspection requirements for
CIP facilities. Four of these proposals (Contested Proposals 6A through 6D) are
addressed immediately below. The fifth proposal (Contested Proposal 6E) is

addressed later in today’s decision.

6.6.1. Summary of Proposals 6A and 6B
The members of the CIP Coalition submitted two proposals. Proposal 6A,

also known as the CIP-1 proposal, was submitted by CCTA, Comcast, CTIA,
NextG, Sprint, Sunesys, Time Warner, T-Mobile, tw telecom, and Verizon

(together, “the CIP-1 Proponents”). The CIP-1 proposal would require (1) patrol

 

°” Phase 2 Scoping Memo at 8.
%8 Phase 2 Scoping Memo at 12.

-61-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 69 of 264
a a,

R.08-11-005 COM/TAS/Iil

inspections” every three years for CIP facilities on joint-use poles or one pole
length away in high fire-threat areas® of the state; (2) detailed inspections® every
nine years for these same facilities; and (3) records of all inspections.

Proposal 6B, also known as the CIP-2 proposal, was submitted by AT&T,
Frontier Communications, and the Small LECs (together, “the
CIP-2 Proponents”). The CIP-2 proposal would require (1) patrol inspections
every five years for CIP facilities on joint-use poles or one pole length away in
high fire-threat areas of the state; and (2) records of all inspections. The CIP-2
proposal does not require detailed inspections.

The proposed revisions to Rule 31.2 under the CIP-1 proposal and the
CIP-2 proposal are shown in Appendix A of today’s decision. There will be
additional costs associated with the CIP-1 and CIP-2 proposals, but the amount is
unknown. The CIP Coalition states that because their proposals are limited to
areas where the potential fire risk is highest, their proposals strike a proper

balance between the costs and benefits of inspections.

6.6.2. Summary of Proposals 6C and 6D
Proposal 6C was submitted by CPSD. This proposal would establish the

following statewide standards for the inspection of CIP facilities located on

 

°° Patrol inspections are simple visual inspections that are designed to identify obvious
structural problems and hazards.

60 Today’s decision defines a joint-use pole as a utility pole that has both CIP facilities
and power lines attached.

61 The fire-threat maps that should be used to designate high fire-threat areas are
addressed later in today’s decision as part of Contested Proposal 14.

62 Detailed inspections are careful visual inspections using binoculars and measuring
devices, as appropriate.

-62-
Case 3:14-cr-00175 WHA Document 1006-15 Filed 02/96/19 Page 70 of 264

R.08-11-005 COM/TAS/il

joint-use poles and CIP-only poles within one span of joint-use poles: (1) one-
year patrol inspection cycle for urban areas; (2) two-year patrol inspection cycle
for rural areas; (3) one-year patrol inspection cycle for rural areas in the high fire-
threat areas of Southern California; and (4) ten-year detailed inspection cycle for
the CIP facilities identified in (1) through (3). The inspection cycle for all other
CIP facilities would be determined by the ClPs based on the following factors:
(a) Proximity to electric facilities, (b) terrain, (c) accessibility, and (d) location.
CPSD’s proposal would also require CIPs to keep records of their inspections.

Proposal 6D was submitted by SDG&E. SDG&E’s proposal is the same as
CPSD’s proposal in all but two respects. First, CPSD’s proposal would require
inspections of CIP-only poles within one span of a joint-use pole. SDG&E’s
proposal would apply to CIP-only poles within three spans of a joint-use pole.
Second, CPSD’s proposal would require detailed inspections every ten years for
specified CIP facilities. SDG&E’s proposal would require detailed inspections
every five years for CIP facilities located in high fire-threat areas of Southern
California, and 10 years for other areas.

The text of CPSD’s and SDG&E’s proposals would be placed in a new
Rule 80.1A, with a reference to the new rule added to Rule 31.2. The text of the
proposed revisions to Rule 31.2 and the new Rule 80.1A under CPSD’s and
SDG&E’s proposals are shown in Appendix A of today’s decision.

CPSD and SDG&E do not believe their proposals will result in significant
additional costs for CIPs, as the CIPs are already required by Rule 31.2 to inspect

their communication lines frequently and thoroughly.

6.6.3. Position of the Parties
The CIP-1 Proponents support both the CIP-1 proposal and the

CIP-2 proposal. In contrast, the CIP-2 Proponents oppose the CIP-1 proposal but

-63-
Case 3:14-cr-001 75 WHA Document 1006-15 Filed o2/Q6/19 Page 71 of 264

R.08-11-005 COM/TAS/il

support their own CIP-2 proposal. The CIP Coalition as a group is opposed to
CPSD’s and SDG&E’s proposals.®

The CIP Coalition asserts that it was the only party that provided a
scientific basis for its proposals. In particular, AT&T retained Exponent Failure
Analysis Associates (Exponent) to evaluate the fire risks associated with CIP
facilities. Exponent analyzed all publicly available databases regarding fires
associated with utility facilities, including databases maintained by Cal Fire.”
Exponent also researched published technical literature and conducted an
engineering review of failure modes that could cause fires. Exponent found that
the fire risk associated with CIP facilities is negligible. The inspection cycles in
the CIP-1 and CIP-2 proposals reflect the very low fire risk of CIP facilities.

The CIP Coalition dismisses CPSD’s claim, summarized below, that it
found several instances of CIP facilities that had not been properly maintained.
The CIP Coalition rebutted CPSD allegation in Phase 1. Moreover, CPSD has
not demonstrated that the alleged maintenance issues led to fires.

The CIP Coalition urges the Commission to reject CPSD’s and SDG&E’s
inspection proposals for the following reasons. First, both proposals require
patrol inspections of specified CIP facilities throughout the state, regardless of
the fire risk for a particular location. As a result, CPSD’s and SDG&E’s proposals

 

63 Cox, a member of the CIP Coalition, does not take a position on Contested Proposals
6A through 6D.

64 The Exponent Report is attached in AT&T’s Phase 1 Opening Comments filed on
March 27, 2009.

6 CIP Coalition Phase 1 Opening Comments filed on March 27, 2009, at 10.

- 64 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 72 of 264
nn wr

R.08-11-005 COM/TAS/Iil

would waste resources on inspecting CIP facilities in areas where the risk of
wildfires is low to nonexistent.

Second, CPSD’s and SDG&E’s proposals would require patrol inspections
every year in urban areas, and every two years in rural areas for most parts of
the state. This defies common sense, according to the CIP Coalition. Rural areas
are a greater fire risk than urban areas, yet CPSD’s and SDG&E’s proposals
would require more frequent inspections in urban areas.

Third, CPSD’s and SDG&E’s proposals would require more frequent
inspections in the high fire-threat areas of rural Southern California compared to
Northern California. The CIP Coalition sees no reason to provide less protection
for Northern California.

Fourth, CPSD’s and SDG&E’s proposals largely mirror the inspection
requirements for electric utilities contained in GO 165. The CIP Coalition
contends that it is unreasonable to subject CIP facilities to the same inspection
requirements as power lines due to the vast difference in fire risks. Moreover,
GO 165 is designed to address electric system reliability, not fire safety.

Finally, the CIP Coalition states that SDG&E’s proposal is more onerous
than CPSD’s proposal. SDG&E's proposal would (a) double the number of
detailed inspections in the high fire-threat areas of Southern California, and
(b) triple the number of CIP-only poles subject to inspections. The CIP Coalition
alleges that SDG&E failed to provide any support for its onerous requirements.

AT&T estimates its costs to implement CPSD’s and SDG&E’s proposals
will be $18 million and $20 million per year, respectively. This estimate is
exclusive of system development costs, equipment and tools to perform the
inspections, and administrative costs. This cost estimate is only for AT&T and

not other CIPs. The CIP Coalition declares that these costs are unreasonable

- 65 -
Case 3:14-cr-O01 75 VHA Document 1006-15 Filed o2/Qe/19 Page 73 of 264

R.08-11-005 COM/TAS/Iil

given the lack of evidence that CPSD’s and SDG&E’s proposals will decrease the
already negligible fire hazards associated with CIP facilities.

CMUA supports the CIP-1 proposal because it constitutes a significant
improvement over the status quo and is a reasonable compromise of the various
positions articulated by the parties.

CPSD states that the intent of its proposal (Contested Proposal 6C) is to
provide clear guidance regarding how frequently and thoroughly the CIPs must
inspect all of their aerial facilities, not just facilities in high fire-threat areas.
CPSD supports both its own proposal and SDG&E’s proposal, but prefers its
own proposal over SDG&E’s proposal. CPSD opposes both CIP proposals.

CPSD identified several ways that improperly maintained CIP facilities
could cause nearby power lines to ignite fires. These are not hypothetical
scenarios, according to CPSD, as its safety audits have discovered improperly
maintained CIP facilities on many occasions. Moreover, CIP facilities in close
_ proximity to power lines are dangerous regardless of location. Thus, in order to
protect public safety, CIP inspection requirements must be statewide as in
CPSD’s proposal, and not limited to high fire-threat areas as in the CIP-1 and
CIP-2 proposals.

CPSD raises two additional concerns with the CIP-2 proposal. First, it
would require patrol inspections on a five-year cycle, which would allow
violations to exist for several years before being inspected and corrected.
Second, the CIP-2 proposal does not require detailed inspections. CPSD states
that patrol inspections are intended to detect obvious safety hazards, while
detailed inspections are intended to detect less obvious hazards. The lack of
detailed inspections could result in safety hazards going undetected.

DRA states without elaboration that it supports CPSD’s proposal.

- 66 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 74 of 264
a am

R.08-11-005 COM/TAS/lil

IBEW 1245 supports CPSD’s and SDG&E’s proposals. IBEW 1245 believes
that statewide inspections are needed due to the proliferation of CIP facilities on
joint-use poles in recent years, from ground level to pole top.

IBEW 1245 states that keeping climbing space clear of obstructions is vital
for fire protection. This is because obstructions can hinder the ability of electric
utility personnel to quickly and safely operate high voltage air switches, fuse
assemblies, reclosers, and other protective devices. IBEW 1245 adds that patrol
inspections usually do not detect climbing space violations. The only sure way
to detect climbing space violations is with detailed inspections. |

IBEW 1245 disputes the CIP Coalition’s assertion that CIP facilities do not
pose a significant fire risk. IBEW 1245 responds that it is not unusual for
CIP facilities on joint-use poles to be in violation of the climbing space provisions
of GO 95. IBEW 1245 further notes that CIPs have only recently been allowed to
install pole-top antennas above high-voltage power lines. It is too soon to know
what impact these installations will have on joint-use poles during high winds.
IBEW 1245 believes that the continuing installation of antennas and the
associated hardware through and above the high-voltage area of joint-use poles
justifies an aggressive inspection regimen for CIP facilities.

LA County states that CPSD’s and SDG&E’s proposals are necessary to
mitigate the safety hazard posed by CIP facilities in close proximity to power
lines. For example, CIP facilities can (1) add weight to existing poles, which
increases the chance that a pole might break; (2) create additional conductor sag,
which increases the risk of contact between power lines and communication
lines; and (3) intrude into climbing space. In addition, many pole-top antennas
have been installed in recent years, which has increased the potential for CIP

facilities falling onto power lines.

-67-
Case $:14-cr-001 75 HA Document 1006-15 Filed cages Page 75 of 264

R.08-11-005 COM/TAS/Iil

LA County opposes the CIP-1 and CIP-2 proposals. LA County states that
performing patrol inspections every three years under the CIP-1 proposal, or
every five years under the CIP-2 proposal, is not frequent enough in areas where
trees can grow rapidly in years with above average rainfall and strong Santa Ana
winds blow each year. Another problem with the CIP-2 proposal is that it does
not require detailed inspections. LA County notes that patrol inspections may be
completed from a passing vehicle. Using this inspection regimen, many CIPs
would only learn that a pole needs to be replaced when it fails.

PacifiCorp supports CPSD’s and SDG&E’s proposals because they include
reasonable inspection cycles on a statewide basis. PacifiCorp agrees with
SDG&E’s position that inspection requirements should apply to CIP facilities
within three spans of joint-use poles because of the possibility that damage to
CIP facilities could cascade to nearby joint-use poles.

PacifiCorp opposes the CIP-1 and CIP-2 proposals for several reasons.
First, the proposals are limited to high fire-threat areas, but CIP facilities pose a
fire hazard regardless of location. Second, the CIP-2 proposal does not require
detailed inspections, which are needed to ensure that CIP facilities do not
become a fire hazard. Finally, the CIP-2 proposal calls for patrol inspections
every five years, which is not sufficient to protect against potential fire risks.

PG&E supports the CIP-1 proposal, opposes the CIP-2 proposal, and is
neutral with respect to CPSD’s and SDG&E’s proposals. PG&E sees the CIP-1
proposal as providing reasonable inspection requirements that are focused on
fire mitigation. PG&E opposes the CIP-2 proposal because it would only require
patrol inspections of CIP facilities every five years, with no requirement for

detailed inspections. This will do little to reduce fire risks, according to PG&E.

- 68 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 76 of 264
a | ~~

R.08-11-005 COM/TAS/il

PG&E urges the Commission to require CIP facilities to be inspected using
both routine patrols and detailed inspections. PG&E has seen enough problems
with CIP facilities to believe that such an inspection program is warranted. On
the other hand, PG&E recognizes that CIP facilities are less risky than electric
facilities. Consequently, the intervals for CIP inspections do not need to match
the inspection intervals used for electric facilities.

PG&E disagrees with the Exponent Report that CIP facilities pose a
negligible fire hazard. PG&E states that there have been more then 50 incidents
during the past 3 years where PG&E found vegetation entangled with CIP
facilities on joint-use poles. This entanglement affected adjacent power lines and
caused both outages (which always have the potential for a fire) and three fires.

PG&E recommends that if either CPSD’s proposal or SDG&E’s proposal is
adopted, it should be limited to Southern California. PG&E also recommends
that CIP inspection requirements be placed in a new Rule 80.1A as proposed by
CPSD and SDG&E.

SCE supports both CIP proposals and takes a neutral position on CPSD’s
and SDG&E’s proposals. SCE believes it is important to require regular
inspections of CIP facilities located near power lines in high fire-threat areas.

SCE considers both CIP proposals to be aligned with this goal. In contrast, the
CPSD and SDG&E proposals would expand the scope of inspections to locations
outside of high fire-threat areas without adequate justification.

SDG&E supports both its own proposal (Contested Proposal 6D) and
CPSD’s proposal (Contested Proposal 6C), but SDG&E prefers its own proposal
over CPSD’s proposal. SDG&E opposes both CIP proposals.

SDG&E’s proposal differs from CPSD’s proposal in two respects. First,
SDG&E’s proposal would require inspection of CIP facilities within three spans

- 69 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 77 of 264
~~ n—

R.08-11-005 COM/TAS/ til

of joint-use poles, versus one span under CPSD’s proposal. SDG&E submits that
a three-span requirement is necessary because of the possibility that damage to
CIP facilities could cascade to joint-use poles several spans away. Second,
SDG&E’s proposal would require detailed inspections every five years in the
high fire-threat areas of Southern California, versus every 10 years under CPSD’s
proposal. SDG&E argues that 10 years is too long of an interval for detailed
inspections in high fire-threat areas. The Commission has already established a
five-year cycle for detailed inspections of electric facilities. SDG&E submits that
it is reasonable for CIPs to have the same inspection cycle as electric utilities in
high fire-threat areas.

SDG&E disagrees with the CIP Coalition’s claim that SDG&E has not
provided support for its proposal. During the workshop process, SDG&E
presented photographs of broken and damaged CIP lashing wires that SDG&E
had found during inspections of its facilities in 2010.

SDG&E opposes the CIP-1 and CIP-2 proposals because their inspection
cycles are too long. The CIP-1 proposal and CIP-2 proposal would require patrol
inspections every three years and five years, respectively. SDG&E believes this
is not frequent enough in high fire-threat areas where strong Santa Ana winds
occur regularly. A five-year patrol inspection cycle is especially inappropriate,
as it could allow hazards to exist for several years before being discovered.
Detailed inspections should also occur more frequently than every nine years
under the CIP-1 proposal, and not at all under the CIP-2 proposal. SDG&E
conducts patrol inspections annually in high fire-threat areas and detailed |
inspections every five years. CIPs should do the same.

Another flaw with the CIP proposals, according to SDG&E, is their lack of
required inspection cycles for CIP facilities located outside of high fire-threat

-70-
Case 3:14-cr-00175.MHA Document 1006-15 Filed o2/Qe/19 Page 78 of 264

R.08-11-005 COM/TAS/lil

areas. SDG&E states that because strong Santa Ana winds occur throughout its
service territory, public safety requires regular inspections of CIP facilities that
are located near power lines, regardless of location.

SDG&E questions the finding in the Exponent Report that the fire risk
associated with CIP facilities is negligible. Exponent based its finding, in part, on
a review of historical fires in databases maintained by the National Fire Incident
Reporting System and Cal Fire. It is SDG&E’s understanding that these
databases do not track power-line fires that were caused, at least in part, by
CIP facilities. For example, SDG&E does not believe the Cal Fire database shows
that CIP facilities contributed to the ignition of the Guejito Fire in October 2007,

even though Cal Fire determined that CIP facilities were involved.

6.6.4. Discussion

The issue before us is the scope of the CIP inspection requirement and
associated record keeping. In deciding this issue, our principle concern is the
prevention of catastrophic wildfires caused by improperly installed or
maintained CIP facilities in close proximity to overhead power lines. We are also
mindful that any adopted inspection requirement should achieve our goal of fire
prevention in a cost-effective manner.

The record of this proceeding establishes that CIP facilities located in close
proximity to power lines are a latent fire hazard. CIP facilities include bare metal
components such as messenger wires, lashing wires, and pole-top antennas. If
not installed and maintained properly, CIP facilities could contact power lines
and ignite a fire. CIP-only poles can also fail, causing a cascade that topples
nearby joint-use poles with power lines attached, resulting in wildfires.

The record of this proceeding also indicates that the occurrence of

improperly installed and maintained CIP facilities is not a rare phenomenon.

-71-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 79 of 264

R.08-11-005 COM/TAS/Iil

Several parties who are in regular contact with CIP facilities - including CPSD,
IBEW 1245, PacifiCorp, PG&E, and SDG&E - represent that they have found
instances of improperly installed and/or maintained CIP facilities.

The potential fire hazard posed by CIP facilities in close proximity to
power lines is illustrated by the 2007 wildfires. Cal Fire determined that one of
these fires - the Guejito Fire - started when an electric power line and a CIP
lashing wire securing a fiber optic cable came into contact with each other due to
strong winds.” Cal Fire did not attempt to determine the size of the Guejito Fire
because it eventually merged with the larger Witch Fire that had started the day
before. The Guejito Fire was unquestionable large, however. Within 30 minutes

of being reported, the Guejito Fire reached I-15, closing the highway and

 

6° Phase 2 Workshop Report, Appendix B, at B-73; CPSD Phase 2 Opening Brief at 16;
CPSD Reply Brief at 8, Footnote 1; IBEW 1245 Opening Brief at 9 - 10; IBEW 1245
Reply Brief at 2; PacifiCorp Reply Brief at 4; PG&E Reply Brief at 8; SDG&E Opening
Brief at 16; and SDG&E Reply Brief at 14 - 15.

6” Cal Fire Report, Fire Cause Determination, at 18.
(http: / /www.fire.ca.gov/fire protection/downloads/redsheet/CA-MVU-
010484 Complete.pdf.) We take official notice of Cal Fire’s report on our own
motion pursuant to Pub. Util. Code §§ 701 and 1701, and Rule 13.9 of the
Commission's Rules of Practice and Procedure. Cal Fire did not reach a conclusion
about the root cause of the contact between a power line and a CIP lashing wire that
gave rise to Guejito Fire. Today’s decision cites Cal Fire’s report for the limited
purpose of noting that Cal Fire’s initial investigation attributed the potential cause of
the Guejito Fire to contact between a power line and a CIP lashing wire. Consistent
with the Phase 2 Scoping Memo at 2, today’s decision does not (i) decide any issues
that were litigated in the Commission’s investigation of the Guejito Fire, which is
now closed (D.10-04-047, Ordering Paragraph 9); (ii) determine the root cause of the
Guejito Fire; or (iii) find that the Guejito Fire was caused by improperly installed or
maintained facilities.

= FD =
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 80 of 264
Oe —_

R.08-11-005 COM/TAS/Iil

disrupting the evacuation of communities threatened by the Witch Fire. The
Guejito Fire then crossed I-15 and spread several miles to the west.®

In light of the inherent fire risk of CIP facilities located in close proximity
to power lines, it is essential that CIP facilities be installed and maintained
properly to protect public safety. To achieve this goal, we conclude that CIPs
should be required to perform patrol and detailed inspections on the following

cycles:

e Patrol inspections every year for CIP facilities located in high
fire-threat areas of Southern California.

e Patrol inspections every two years for CIP facilities located in
high fire-threat areas of Northern California.

e Detailed inspections every five years for CIP facilities located in
high fire-threat areas of Southern California.

e Detailed inspections every 10 years for CIP facilities located in
high fire-threat areas of Northern California.

These inspection requirements shall apply to CIP facilities attached to
joint-use poles and to CIP-only poles within three spans of a joint-use pole.
Today’s decision defines Southern California as Imperial, Los Angeles, Orange,
Riverside, Santa Barbara, San Bernardino, San Diego, and Ventura Counties.
Northern California is defined as all other counties. High fire-threat areas are
shown on the fire-threat maps adopted later in today’s decision.

We conclude that the protection of public safety requires patrol inspections
every year, and detailed inspections every five years, for CIP facilities located in

the high fire-threat areas of Southern California. The catastrophic wildfires of

 

68 California Fire Siege 2007 - an Overview, at 84.

-73 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 81 of 264
lan —

R.08-11-005 COM/TAS/Iil

October 2007 convince us that extra precautions are warranted in these areas. In
addition, the strong Santa Ana winds that occur regularly in these areas
substantially increase the risk that improperly installed or maintained facilities
will ignite a fire. Frequent inspections will help to mitigate this risk.

We also conclude that patrol inspections every two years, and detailed
inspections every ten years, is sufficient for CIP facilities located in the high
fire-threat areas of Northern California. There is no history of catastrophic
power-line fires in Northern California, and Northern California does not
experience Santa Ana winds that contribute significantly to the risk of
catastrophic power-line fires in Southern California. Therefore, because the
overall risk of power-line fires is lower in Northern California, we can safely
reduce the frequency (and associated cost) of inspections.

We agree with SDG&E that the adopted inspection requirements in high
fire-threat areas should apply to CIP-only poles located within three spans of a
joint-use pole. It is widely recognized in the utility industry that the failure of
one pole, or the facilities attached to a pole, can cascade to nearby poles.
Limiting CIP inspections to one-span from joint-use poles would not provide an
adequate buffer to protect against cascading failures.

To ensure consistent implementation of the adopted inspection intervals,
and to provide flexibility, we define the term “year” as 12 consecutive calendar
months starting the first full calendar month after an inspection is performed,

plus or minus two calendar months, not to exceed the end of the calendar year

- 74 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 82 of 264
-_~ a

R.08-11-005 COM/TAS/Iil

the next inspection is due.” For example, if an inspection is performed in

June 2012 and the required inspection interval is two years, the next inspection
must be completed during the period of April 1 - August 31, 2014.” However, if
the inspection is performed in December 2012, the next inspection must be
completed during the period of October 1 - December 31, 2014. We will also

add this definition of “year” to GO 165 to ensure consistent implementation of
patrol and detailed inspection intervals for both CIPs and electric utilities.”

We decline to adopt the CIP-1 and CIP-2 proposals for patrol inspection
cycles of three years and five years, respectively, in high fire-threat areas. As
LA County points out, vegetation can grow rapidly in years when rainfall is
above average. A three-year or five-year inspection cycle could allow
vegetation-related fire hazards to exist for several years before being discovered
and remedied.

We also decline to adopt the CIP-2 proposal to rely exclusively on patrol
inspections, with no requirement for detailed inspections, in high fire-threat
areas. While patrol inspections can detect obvious fire hazards, some hazards
can only be detected by detailed inspections that require an inspector to examine

each utility pole carefully. Consequently, relying exclusively on patrol

 

69 The definition of “year” adopted by today’s decision applies only .to patrol and

detailed inspection intervals, and not to intrusive inspection intervals.

70 Likewise, if an inspection interval is five years, the next inspection must be
completed within 60 calendar months, plus or minus two calendar months, not to
exceed the end of the calendar year in which the next inspection is due.

71 The definition of “year” adopted by today’s decision for patrol and detailed
inspection intervals is consistent with the definition of “year” in D.04-04-065 at 29
where the Commission indicated that a year should be defined in a way that
provides companies a “limited degree of flexibility in scheduling” inspections.

-75 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 83 of 264
-— o-

R.08-11-005 COM/TAS/ lil

inspections could allow dangerous fire hazards to go undetected until disaster
strikes. This is an unacceptable risk in the wake of the catastrophic wildfires of
October 2007.

The CIPs argue that the adopted inspection cycles for CIP facilities in high
fire-threat areas are improperly modeled on the GO 165 inspection rules for
electric utilities. The CIPs assert that GO 165 is intended to promote reliable
service, not reduce fire risk. This description of GO 165 is incorrect. A primary
purpose of GO 165 is to ensure safe electrical service.” The prevention of fires is
an integral part of this safety mandate.

We are not persuaded by the CIP Coalition that the Exponent Report
demonstrates that CIP facilities pose so little fire risk that the inspection
requirements adopted by today’s decision are excessive. The Exponent Report
relied, in part, on databases of historical fires that do not appear to track power-
line fires that may have been caused, at least in part, by CIP facilities.”

The CIP Coalition argues that CPSD’s and SDG&E’s proposals would be
unduly costly to implement. For example, AT&T estimates that it would cost
$18 million to implement CPSD’s proposal and $20 million to implement
SDG&E’s proposal. As a preliminary matter, the CIP inspection requirements
adopted by today’s decision should cost considerably less than estimated by
AT&T because the geographic scope of the adopted requirements is significantly
less than proposed by CPSD and SDG&E.” Moreover, because CIPs are already

 

72 GO 165, Sections I, II, III.F, and IV.
73 SDG&E Reply Brief at 10 - 11.

74 CPSD’s and SDG&E’s proposed mandatory inspection cycles would apply to the
entire state. The adopted inspection cycles apply only to high fire-threat areas.

- 76 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 84 of 264
a ow“

R.08-11-005 COM/TAS/il

required by Rule 31.2 to inspect their facilities frequently and thoroughly, there
should not be significant additional costs to implement the inspection
requirements adopted by today’s decision. In our judgment, the costs incurred
by CIPs will be more than offset by the public-safety benefits from the reduced
risk of catastrophic wildfires.

We agree with CPSD and SDG&E that the CIPs should inspect their aerial
facilities throughout the state as a fire-prevention measure, but we decline to
adopt CPSD’s and SDG&E’s proposals to require both patrol and detailed
inspections for all lower-risk CIP facilities and to set mandatory inspection cycles
for all lower-risk CIP facilities.“ The central focus of this proceeding is the
reduction of fire hazards posed by overhead electric utility and CIP facilities.
CPSD and SDG&E have not demonstrated that requiring both patrol and
detailed inspections, and requiring inspections on a prescribed cycle, for all
lower-risk CIP facilities will provide a meaningful or cost-effective reduction in
the fire hazard posed by CIP facilities, particularly in light of the much lower fire

risk associated with aerial CIP facilities compared to overhead power lines.”

 

73 Today’s decision defines a lower-risk CIP facility as an aerial CIP facility that is not
attached to (i) a joint-use pole in a high fire-threat area, or (ii) a CIP-only pole within
three spans of a joint-use pole in a high fire-threat area.

76 The patrol inspection intervals for all aerial CIP facilities proposed by CPSD and
SDG&E are identical to the mandatory patrol inspection intervals for power lines in

_GO 165. We agree with the observation by the CIP Coalition in its comments on the
proposed decision at page 8 that “[w]hile electric power lines are uninsulated,
electrified (14kV to 69kV), mounted near the top of wood poles, and capable of
being a source of ignition, CIP facilities are insulated, have low voltage, and are
mounted many (typically six) feet below electric power lines. As over 100 years of
experience confirms, electric facilities are inherently more risky.”

-77 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 85 of 264
on wn

R.08-11-005 COM/TAS/Iil

We recognize that the fire hazard associated with aerial CIP facilities can
vary widely depending on the location of the facilities and other factors. For
example, CIP facilities attached to a joint-use pole in an area of dense vegetation
are typically a greater potential fire hazard than CIP facilities attached toa
joint-use pole in an area of coastal sand dunes. Therefore, in order to protect
public safety while taking into account the much lower but widely varying levels
of fire hazards, we will require CIPs to conduct patrol or detailed inspections in
all areas of the state, with the type of inspection and the inspection intervals for
lower-risk CIP facilities to be determined by the CIPs themselves based on |
factors that reflect the site-specific safety hazard for each location.”

The CIP inspection requirements adopted by today’s decision are
minimum requirements. CIPs should inspect their facilities in high fire-threat
areas more often then required by today’s decision if doing so is necessary to
protect public safety. We emphasize that although today’s decision does not
adopt mandatory inspection cycles for CIP facilities in lower risk areas, this does
not affect the CIPs’ duty under Rule 31.2 to inspect their facilities in all areas of
the state frequently and thoroughly. Nor does today’s decision relieve CIPs of
their obligation under Pub. Util. Code § 451 to maintain all of their facilities in a
safe condition at all times.

We also note that the definition of “high fire-threat areas” adopted by
today’s decision includes areas that are designated as “Extreme” and “Very

High” fire threat zones on the FRAP Map, but excludes areas that are designated

 

”” Today’s decision requires the type, frequency, and thoroughness of inspections of
lower-risk aerial CIP facilities to be based on the following factors: (a) Proximity to
electric facilities, (b) terrain, (c) accessibility, (d) location, and (e) fire risk.

-78 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 86 of 264
—_ nn

R.08-11-005 COM/TAS/Iil

as “High” fire-threat zones on the FRAP Map.” We expect the CIPs to conduct
more frequent and thorough inspections in the “High” fire-threat zones on the
FRAP Map than in the lower risk fire-threat zones on the FRAP Map.”

CIPs shall keep records that provide the following information for each
facility: The location of the facility, the date(s) the facility was inspected, the
results of each inspection, the personnel who performed each inspection, the date
and description of each corrective action, and the personnel who performed each
corrective action.

Consistent with CPSD’s and SDG&E’s proposals, the adopted inspection
and record-keeping requirements shall be placed in a new Rule 80.1(A) of GO 95,
with a reference to the new rule added to Rule 31.2. The adopted text is

contained in Appendix B of today’s decision.

6.7. Contested Proposal 6E re: GO 95, Rule 80.1B

6.7.1. Summary of Proposal

GO 165 requires intrusive inspections of wood poles that support power
lines. GO 165 defines intrusive inspections as “the movement of soil, taking
samples for analysis, and/or using more sophisticated diagnostic tools beyond
visual inspections or instrument reading.” The first intrusive inspection of a pole
must occur during years 15 through 24 of a pole’s service life. Poles that have

passed an intrusive inspection do not need to be inspected for another 20 years.

 

78 We will address in Phase 3 the question of whether, and to what extent, those areas
that are designated as “High” fire-threat zones on the FRAP Map should be
included in the definition of “high fire-threat areas” adopted by today’s decision.

79 The lower risk fire-threat zones are designated on the FRAP Map as “Moderate,
Non-fuel, and Not Mapped.”

79.
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 87 of 264
(om —

R.08-11-005 COM/TAS/lIil

There is currently no requirement for intrusive inspections of wood poles
that support only CIP facilities (“CIP-only poles”). CPSD proposes to add a new
Rule 80.1B to GO 95 that would apply the GO 165 intrusive inspection
requirements to CIP-only poles that are physically connected to joint-use poles.
CPSD’s proposal would be limited to CIP-only poles that are (1) interset or
within three spans of a joint-use pole in the high fire-threat areas of Southern
California, and (2) within one span of a joint-use pole in all other areas. The text
of CPSD’s proposed Rule 80.1B is contained in Appendix A of today’s decision.

CPSD estimates that the cost for intrusive inspections of CIP-only poles
would be approximately $30 - $50 per pole. However, CPSD did not provide an

estimate of the total cost of its proposal.

6.7.2. Position of the Parties
CPSD states that the failure of a CIP-only pole that is physically connected

to joint-use poles could damage power-line facilities and thereby ignite a fire.
The failure of CIP-only poles could also cause other public-safety issues such as
the loss of 911 service. CPSD’s proposal to require intrusive inspections is
intended to ensure that CIP-only poles are repaired or replaced prior to failure.
CPSD believes that intrusive inspections are warranted by the fact that
GO 95 allows CIP-only poles to have a lower safety factor than poles that
support power lines, and thus can break more easily in high winds. The fact that
CIP-only poles are not as sturdy also means that it is easier for the failure of one
CIP-only pole to cascade down a line of CIP-only poles during high winds.
CPSD observes that high-wind conditions which can cause CIP-only poles
to break are the same conditions that can lead to catastrophic fires, Because the
risk of wind-related fires is much higher in Southern California, CPSD’s proposal

would require intrusive inspections of CIP-only poles within three spans of

- 80 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 88 of 264
—_ (NS

R.08-11-005 COM/TAS/Iil

joint-use poles in the high fire-threat areas of Southern California, versus one
span in all other areas of California.

CPSD’s estimated cost of intrusive inspections of $30 - $50 per pole is
based on information provided at the workshops from several parties. Osmose
Utility (which performs intrusive inspections) stated that the cost for intrusive
inspections, including full excavation and pole treatment, is $30 to $50 per pole.
PG&E estimated its costs at $45 per pole. PacifiCorp estimated its costs at $39
per pole. CPSD also believes that its proposal could save money over the long
run. According to Osmose Utility, wood poles will last approximately 45 years
with no inspection or treatment, but will last 80 years with 2 to 3 treatments.

CPSD’s proposal is supported by DRA, IBEW 1245, LA County,
PacifiCorp, PG&E, SCE, SDG&E, Sierra Pacific, and TURN. They agree that the
failure of a CIP-only pole could damage nearby joint-use poles and ignite a fire.
Therefore, as a matter of public safety, CIP-only poles need to be inspected.

LA County adds that CIP-only poles that fail during high-wind events can not
only ignite fires, but also block egress and ingress of both evacuees and first
responders, turning a hazardous situation into a life-threatening one.

While PG&E supports intrusive inspections for CIP-only poles, PG&E
states that CIP-only poles are less of a fire risk than joint-use poles.
Consequently, the intervals for a CIP inspection program do not need to match
the inspection intervals for electric facilities.

SCE does not take a position on whether every element of CPSD’s
proposal is necessary or cost effective. In general, SCE would prefer to limit
intrusive inspections for CIP-only wood poles to high fire-threat areas.

SDG&E asserts there is a clear need for intrusive inspections of CIP-only

poles. SDG&E has encountered problems with the failure of CIP-only poles,

-81-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 89 of 264
~~ ono

R.08-11-005 COM/TAS/Iil

including a March 2010 failure of a CIP-only pole that cascaded into SDG&E’s
power-line facilities and ignited a small fire.

CPSD’s proposal is opposed by the CIP Coalition.® The CIP Coalition
argues that CPSD’s proposal is outside the scope of this proceeding as set forth
in the Phase 2 Scoping Ruling:

The purpose of this rulemaking proceeding is to consider
measures to reduce fire hazards associated with: (1) electric
transmission and distribution facilities and (2) communication
infrastructure provider (CIP) facilities in close proximity to
overhead electric power lines. (Phase 2 Scoping Ruling at 1.)

The CIP Coalition contends that CPSD’s proposal does not focus on fire
hazards associated with CIP facilities in close proximity to power lines because
(1) the proposal is not limited to high fire-threat areas, and (2) there are no power
lines attached to CIP-only poles, and hence no power lines in close proximity.

The CIP Coalition asserts there is no evidence that CIP-only poles have
caused fires or that intrusive testing of CIP-only poles will reduce fires. While
several parities speculate that intrusive testing could identify poles that are likely
to fail and cause a fire, speculation should not be the basis for a new regulation.

The CIP Coalition dismisses LA County’s concern that CIP-only poles can
fall and block egress and ingress during emergencies, since LA County failed to
cite one incident where a CIP pole has blocked access. The CIP Coalition also
dismisses SDG&E allegation that a CIP-only pole broke in March 2010 and fell
onto SDG&E’s power-lines, causing a small fire. SDG&E did not provide

evidence that the incident actually occurred or that intrusive inspections could

 

80 Cox, a member of the CIP Coalition, does not take a position on CPSD’s proposal.

-8>-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 90 of 264
— a,

R.08-11-005 COM/TAS/Iil

have prevented the incident. Regardless, one incident is not a sufficient basis for
adopting a new statewide regulation.

The CIP Coalition asserts that the costs of intrusive inspections will be
significant. For AT&T alone, the estimated costs to test all of its CIP-only poles
would be approximately $11 million.*! Given that there would be no reduction
in fire risks, these costs should not be imposed on the CIPs and their customers.

If the Commission adopts an intrusive inspection requirement for CIP-
only poles, the CIP Coalition submits that the inspection cycles in GO 165 for

electric facilities are excessive for CIP facilities given the difference in fire risks.

6.7.3. Discussion
The issue before us is the whether to adopt CPSD’s proposal to require

intrusive inspections of CIP-only poles. In deciding this issue, our main concern
is the prevention of wildfires caused by poorly maintained CIP-only poles in
close proximity to power lines. Any adopted inspection requirement should
achieve our goal of fire prevention in a cost-effective manner.

All wood poles will fail at some point. If not maintained properly and
replaced when necessary, CIP-only poles can break and damage nearby joint-use
poles and the attached power lines, resulting ina fire. Intrusive inspections can
determine the remaining strength of wood poles so that poles can be treated or
replaced before they fail.

In order to protect public safety, we conclude that it is reasonable to set

intrusive inspection cycles for CIP-only poles connected to nearby power lines.

 

81 AT&T's estimate is for all of its CIP-only poles, not just those poles that would be
affected by CPSD’s proposal. AT&T does not know at this time how many of its
CIP-only poles would be subject to CPSD’s proposal.

- 83 -—
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 91 of 264
— on

R.08-11-005 COM/TAS/Iil

Accordingly, we will adopt CPSD’s proposal with one significant modification.
While CPSD’s proposal would apply statewide, we agree with the CIP Coalition
and SCE that mandatory intrusive inspection cycles for CIP-only poles should be
limited to high fire-threat areas. Consistent with CPSD’s proposal, we will
require intrusive inspections of CIP-only poles located within one span of
joint-use poles in the high fire-threat areas of Northern California, and within
three spans of joint-use poles in the high fire-threat areas of Southern California.
The adopted intrusive inspection cycles shall be placed in a new Rule 80.1B of
GO 95 as proposed by CPSD. The text of the new Rule 80.1B is contained in
Appendix B of today’s decision.”

The intrusive inspection requirements adopted by today’s decision are
minimum requirements. CIPs should inspect all of their poles as often as
necessary to protect public safety.

CPSD did not propose a record keeping requirement for intrusive
inspections. We believe that such a requirement is necessary to monitor
compliance. Therefore, we will require CIPs to keep records that provide the
following information for each CIP-only pole: The location of the pole, the
date(s) the pole was inspected, the results of each intrusive inspection, the
personnel who performed each inspection, the date and description of any
corrective actions, and the personnel who performed the correction actions.

We find no merit to the CIP Coalition’s argument that the issue of

intrusive inspections for CIP-only poles is outside the scope of this proceeding

 

82. The adopted text for Rule 80.1B includes references to the fire-threat maps that are
adopted later in today’s decision.

- 84 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 92 of 264
a ~~

R.08-11-005 COM/TAS/Iil

because these poles do not pose any fire risk. GO 95 allows wood poles that
support CIP facilities to have a lower safety factor than poles that support power
lines. Therefore, CIP-only poles can break more easily when subjected to high
winds, falling vegetation, or other stresses. The failure of a CIP-only pole that is
physically connected to a nearby joint-use pole by a messenger wire, guy wire, or
other means can pull down the connected joint-use pole and attached power
lines, resulting in a fire. High wind conditions that can cause CIP-only poles to
break are the same conditions that can lead to a catastrophic wildfire, especially
in Southern California which experiences Santa Ana winds regularly.

We are not persuaded by the CIP Coalition that there is no evidence that
CIP-only poles pose a fire hazard. It is indisputable that wood poles can fail if
they are not maintained properly and replaced when necessary. By requiring
intrusive inspections of CIP-only poles, today’s decision will help ensure that
poles in need of repair or replacement are detected so they do not damage
nearby electric facilities and thereby cause a fire.

Finally, we disagree with the CIP Coalition that the cost of intrusive
inspections exceeds the benefits. The cost of intrusive inspections should be far
less that AT&T’s estimate of $11 million to test all of its CIP-only poles. Today’s
decision sets intrusive inspection cycles for only a fraction of AT&T's poles and
allows CIPs to spread the cost of intrusive inspections over many years. Once a
wood pole has passed an intrusive inspection, it would only be required to be
intrusively inspected on a 20-year cycle thereafter. As result, the annual costs
incurred by CIPs to implement the intrusive inspection requirements adopted by
today’s decision should be relatively small, and in the case of AT&T,
significantly less than $11 million. We believe the costs will be more than offset

by the public-safety benefits from the reduced risk of catastrophic wildfires.

- 85 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 93 of 264
pm. ~~

R.08-11-005 COM/TAS/Iil

6.8. Contested Proposal 7A re: GO 95, Rule 35, Paragraph 4

6.8.1. Summary of Proposal

In the Phase 1 Decision, the Commission indicted that it would consider
proposals in Phase 2 for dealing with landowners who obstruct vegetation
management. In response, PG&E, SCE, and SDG&E (together, “the Joint
Utilities”) propose to add a new Paragraph 4 to Rule 35 of GO 95 that would
allow electric utilities to shut off power to customers who obstruct vegetation
management on their property. The proposal would apply to all of a customer’s
service locations, not just the location where the customer obstructs vegetation
management. For example, if a farmer refuses to allow access to a transmission
line in a cultivated field, the electric utility could shut off power to the farmer’s
residence, vacation home, and any other properties owned by the farmer in the
utility’s service territory. Electric utilities would provide written notice at least
five days before shutting off service, unless the vegetation condition poses an
imminent safety hazard. Importantly, this proposal does not contemplate
shutting off service to state or city customers. The text of the proposed addition
to Rule 35 is contained in Appendix A of today’s decision.

The Joint Utilities will incur little or no net costs to implement the
proposal. The cost to reconnect service will be at the customer’s expense.

6.8.2. Position of the Parties

The Joint Utilities’ proposal is supported by CMUA, IBEW 1245, |
PacifiCorp, Sierra Pacific, and TURN. The proponents state the proposal is

aimed at the small number of property owners who refuse to allow electric

 

83 D.09-08-029 at 29-30.

- 86 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 94 of 264
om joy

R.08-11-005 COM/TAS/Iil

utilities to access their property to keep power lines clear of vegetation. These
property owners place their communities in jeopardy of potential fires, power
outages, and injury to power-line workers and the public.

The Joint Utilities, together with PacifiCorp and Sierra Pacific (collectively,
“the electric investor-owned utilities” or “electric IOUs”) already have authority
under their tariffs to terminate service if a customer does not permit vegetation
management activities. They see the proposed rule as a logical extension of their
existing authority. The electric IOUs also represent that they will (1) shut off
power only as a last resort, and (2) attempt to contact the customer multiple
times to resolve a vegetation-management dispute before shutting off power.

The electric IOUs expect the threat of shutting off power will convince customers
to allow vegetation management. |

Although TURN supports the Joint Utilities’ proposal, TURN also
recommends that the electric IOUs make the following modifications to their
tariffs. First, electric Tariff Rule 11 (Discontinuance of Service) should be revised
to state that the utility may terminate service at any location where the customer
receives service whenever a customer obstructs access to overhead facilities, such
that the electric utility cannot inspect its facilities or there is an imminent threat
that required vegetation clearances will not be maintained.

Second, the tariffs should describe the notice requirements for
vegetation-related shut-offs. TURN recommends that the Commission direct
utilities to provide written notice 30 days prior to a vegetation-related
disconnection. TURN states that 30 days’ notice will give the customer an
opportunity to work with the utility to have trees cut in a manner agreeable to
both parties, but still give electric utilities the leverage they assert is needed to

complete vegetation management activities.

- 87 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 95 of 264
— —_

R.08-11-005 COM/TAS/lil

Third, TURN recommends that electric utilities attempt to contact, by
telephone or in person, an adult person residing at the property where service
will be terminated and at the billing address of the customer of record. TURN
also recommends that the utilities attempt such contact at least 25 days prior to
the termination of service; a second attempt at least five days prior to
termination of service if no prior contact has been achieved with an adult person;
and a final attempt at least 24 hours prior to termination of service.

Fourth, because the Joint Utilities’ proposal may impact persons living in
multi-residential buildings, TURN recommends that the electric IOUs be
required to post a notice on each tenant’s door and in common areas that informs
the tenants that service will be discontinued for obstruction of vegetation
management activities at least 30 days prior to discontinuance of service.

Fifth, TURN recommends that utility tariffs be modified to clarify that
disconnections for vegetation management noncompliance will be subject to the
same heightened notice requirements for sensitive customers as utilities apply to
disconnections for non-payment. TURN also recommends that the Commission
require the final attempt to contact a sensitive customer be an in-person visit.

Finally, TURN recommends that any requirements regarding
_ disconnection-related communications with customers who are not
English-proficient, or who have vision or hearing impairments, also apply to
vegetation management disconnections.

The electric IOUs take different positions with respect to TURN’s tariff
recommendations. PacifiCorp and Sierra Pacific support TURN’s
recommendations. PG&E, SCE, and SDG&E do not object to modifying their

tariffs to reflect their proposed revisions to Rule 35. However, they oppose

- 88 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 . Page 96 of 264
om on

R.08-11-005 COM/TAS/Iil

TURN’s other tariff recommendations because they would undermine the
disconnection process by making it too unwieldy.

The Joint Utilities’ proposal is opposed by CFBF, CPSD, LA County, and
MGRA. In general, the opponents acknowledge that electric IOUs have
authority under their tariffs to shut off power where there is an imminent safety
hazard. The Joint Utilities’ proposal would go much further by allowing electric
1OUs to shut off power at locations where no safety hazard exists. It would also
create collateral harm by shutting off power to persons other than the customer
who is obstructing vegetation management (e.g., residents of sub-metered
apartments).

CFBF argues that the Joint Utilities’ proposal is outside the scope of this
proceeding because it is not focused on reducing fire hazards. Rather, the
proposal would allow electric IOUs to shut off power anywhere, not just in high
fire-threat areas.

CFBF states there may be valid reasons for customers to balk at the timing
or extent of vegetation management activities. The proposed rule unfairly
provides the utility with carte blanche to shut off power when there is a
legitimate dispute. Agricultural customers would be hardest hit by this
proposal, as their properties are crossed by thousands of miles of power lines.

CFBF further argues that the Commission has no authority to authorize
utilities to shut off power as a device to force property owners to provide access
to their properties. CFBF states that the terms and conditions of access are

governed by easement agreements between property owners and utilities. The

- 89 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 97 of 264

R.08-11-005 COM/TAS/Iil

Commission has acknowledged it does not have jurisdiction to adjudicate
easement disputes and must defer to the courts.

MGRA asserts the electric IOUs are seeking police powers to force entry
onto property. MGRA believes the Commission’s efforts would be better
focused on finding ways to enhance law enforcement cooperation with utilities
rather than placing the right of enforcement in the hands of utilities.

If the Commission adopts the Joint Utilities’ proposal, CPSD recommends
that the authority to shut off power should not be added to GO 95, which
governs design, maintenance, and construction standards for overhead lines.

Instead, it should be addressed in utilities’ tariffs as a “condition of service.”

6.8.3. Discussion
The issue before us is whether to adopt the Joint Utilities’ proposal to

authorize electric utilities to shut off power to customers who obstruct vegetation
management on their property. The proposal would allow electric utilities to
terminate service at any location where a customer receives service, not just the
location where the customer obstructs vegetation management. In deciding this
issue, our main concern is the prevention of wildfires and outages caused by
property owners who refuse to allow access to power-line facilities for vegetation
management activities. We must also weigh the negative impacts of shutting off
power to all service locations of a non-cooperative customer.

The failure to keep power lines clear of vegetation is a serious threat to
public safety and service reliability. It is well known that vegetation contact with

high-voltage power lines can ignite fires and/or cause power outages that

 

84 See, for example, D.98-04-070, 80 CPUC 2d 199, 200.

-90 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 98 of 264
- (~—™

R.08-11-005 COM/TAS/Iil

deprive communities of vital electric service. In addition, the task of maintaining
clearances is much more dangerous when vegetation is allowed to grow close to
power lines.

We agree with the Joint Utilities that in order to protect public safety and
maintain service reliability, electric utilities need appropriate tools to deal with
customers who obstruct access to their property for vegetation-management
activities. We find that the Joint Utilities’ proposal is a reasonable solution to
address a known threat to public safety and welfare, and we adopt the proposal
with the following conditions. First, consistent with the Joint Utilities’ proposal,
an electric utility may shut off power to a property owner who obstructs access
to the utility’s overhead power-line facilities located on the owner's property,
resulting in a breach of the minimum vegetation clearances required by GO 95,
Rule 35, Table 1, Cases 13 and 14. We recognize that shutting off power toa
customer is a harsh remedy, but public safety and welfare is placed at grave risk
when there is a breach of the required minimum clearances. In our judgment,
the remedy is commensurate with the circumstances.

Second, as proposed by the Joint Utilities, the authority to shut off power
to customers who obstruct vegetation management does not extend to state and
local government customers.

Third, we decline to adopt the Joint Utilities’ request for broad authority to
terminate service at all locations where a customer receives service. This could

cause harmful disruption to third parties who have no responsibility whatsoever

 

85 The required minimum vegetation clearance varies with voltage. For a 300 kV
transmission line, the required minimum radial clearance is 120 inches in the high
fire-threat areas of Southern California and 75 inches in all other areas of the state.

-91-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 99 of 264
loan own

R.08-11-005 COM/TAS/Iil

for a customer’s obstruction of vegetation management. In order to keep the
remedy of shutting off power focused on the customer responsible for
obstructing vegetation management, we will limit the electric utilities’ authority
to shut off power to one meter serving the property owner's primary residence,
or if the property owner is a business entity, the entity’s primary place of
business. This one meter is in addition to shutting off power, if necessary for
public safety, at the location of the vegetation hazard.*

Fourth, prior to shutting of power, electric utilities shall follow the then-
current procedures and notice requirements applicable to discontinuance of
service for non-payment, including requirements applicable to medical baseline
and life support customers, customers who are not proficient in English, and
| multifamily accommodations. To the extent practical, the required procedures
and notice requirements should be completed prior to a breach of the minimum
required vegetation clearances in Rule 35, Table 1, Cases 13 and 14, so that power
may be shut off prompily if a breach occurs.

Finally, for vegetation hazards that are an immediate threat to public
safety (such as vegetation contacting a power line during windy conditions),
electric utilities may shut off power to the obstructing property owner's
residence or primary place of business at any time without prior notice, unless
the obstructing property owner is a medical baseline customer. If power is shut
off without prior notice, the electric utility shall thereafter attempt to contact the

property owner for five consecutive business days by daily visits to the property

 

86 If the vegetation hazard involves a major distribution line or a transmission line, it
might not be possible to shut off power at the location of the vegetation hazard
without affecting many other customers.

-92.-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 100 of 264
lan a

R.08-11-005 COM/TAS/Iil

owner's residence or primary place of business, in addition to sending a written
notice, to inform the property owner why power has been shut off and what
steps need to be taken to restore service. If a utility determines that it is
necessary to shut off power to a medical baseline customer, the utility shall
attempt to notify the customer by telephone prior to the shut off.

We agree with CPSD and TURN that the authority to shut off power toa
customer who obstructs vegetation management should be added to the utilities’
tariffs as a “condition of service.” To this end, each electric IOU shall file and
serve a Tier 3 advice letter to make the necessary revisions to its tariffs no later
than 60 days from the issuance date of today’s decision.

We further agree with CPSD that the electric utilities’ authority to shut off
power should not be added to GO 95, which governs design, maintenance, and
construction standards for overhead lines. This is consistent with the treatment
of electric utilities’ existing authority contained in their tariffs, but not in GO 95,
to shut off power at locations where there is a safety hazard.*’

CFBF argues that the Commission lacks jurisdiction to determine the
rights of parties in real property disputes. Today’s decision does not attempt to
resolve property disputes. Rather, today’s decision addresses the terms and
conditions under which electric utilities may terminate service to a defined
group of customers, which is matter that is clearly within the Commission’s
jurisdiction. If an electric utility conducts vegetation management activities in a
way that violates its easement agreement with a property owner, the property

owner may pursue legal remedies through the courts.

 

87 See, for example, PG&E Tariff Rules 11.H and 14.

- 93 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 101 of 264
(— ~~

R.08-11-005 COM/TAS/Iil

In its comments on the proposed decision, CFBF argues that it is
unreasonable for an electric utility to shut off service to a customer who obstructs
vegetation management, since an electric utility’s service to its retail customers is
unrelated to the utility’s vegetation management activities. We disagree.
Electric utilities cannot serve their customers without transmission lines. Electric
utilities are already authorized to discontinue service to a customer who refuses
to allow a utility to access its service connection facilities on the customer’s
property (e.g., a service drop and meter).®* By the same token, electric utilities
should be authorized to discontinue service to a customer who prevents the
utility from accessing the utility’s other facilities on the customer’s property that
are used to provide service to the customer, either directly or indirectly.

It is also important to keep in mind that electric utilities have a duty under
GO 95 and Pub. Util. Code § 451 to keep their transmission lines clear of
vegetation in order to provide reliable service and to protect public safety. We
believe it is unreasonable to compel an electric utility to serve a customer who
actively hinders the utility’s efforts to comply with the law, provide reliable
service, and protect public safety.

We agree with CFBF that farmers are heavily impacted by vegetation
management activities, as farmlands are crisscrossed by thousands of miles of

power lines. Although electric utilities have a duty to keep power lines clear of

 

88 See, for example, PG&E's and SDG&E’s Electric Tariff Rule 16.F.3.

89 § 451 requires every public utility “to furnish and maintain such adequate, efficient,
just, and reasonable service, instrumentalities, equipment, and facilities... as are
- necessary to promote the safety, health, comfort, and convenience of its patrons,
employees, and the public.”

- 94 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 102 of 264
ron r=

R.08-11-005 COM/TAS/Iil

vegetation in order to maintain reliability and protect public safety, they should
do so ina way that minimizes disruption to farming operations and damage to
cultivated fields. When possible, electric utilities should schedule vegetation
management at times mutually convenient to the utility and the farmer. In
general, electric utilities should avoid scheduling vegetation management
activities immediately after planting, during harvest, and after pesticide
applications and when an intrusion onto cropland can be costly for the farmer
and/or dangerous for the vegetation management crew.

We recognize there may be instances where electric utilities conduct
vegetation management activities in an inappropriate manner. Any landowner
who believes an electric utility is conducting vegetation management activities in
a way that violates today’s decision or another Commission decision, order, or
rule may file a complaint pursuant to Rule 4.1 of the Commission’s Rules of
Practice of Procedure. Upon a showing of good cause, the Commission may
grant temporary injunctive relief that prohibits the alleged violation from

continuing until the complaint is decided by the Commission.”

6.9. Contested Proposal 7B re: GO 95, Rule 35,
Third Exception

6.9.1. Summary of Proposal
Rule 35 of GO 95 requires electric utilities and CIPs to maintain prescribed

vegetation clearances around their overhead facilities. Rule 35 also lists four

 

90 The Commission uses the same standard as California courts to decide if a
temporary restraining order (TRO) should be issued. Under this standard, the
moving party must show all of the following: (1) Irreparable injury to the moving
party without the TRO; (2) no harm to the public interest; (3) no substantial harm to
other interested parties; and (4) a likelihood of prevailing on the merits.

- 95 -
Case $:14-cr-001 7S WHA Document 1006-15 Filed o2igelts Page 103 of 264

R.08-11-005 COM/TAS/Iil

exceptions to the prescribed clearances. PG&E, SCE, and SDG&E (together, “the
Joint Utilities”) propose to amend the Second Exception to replace the word
“utilities” with “supply or communication company.” This technical revision is
consistent with the same revision in certain consensus proposals adopted
previously by today’s decision.

The Joint Utilities also propose a new Third Exception, with the current
Third and Fourth Exceptions renumbered. Under the new Third Exception,
electric utilities and CIPs would not be held responsible for the consequences of
failing to trim or remove vegetation when a property owner obstructs
vegetation-management activities and the company can document (1) at least
one attempt at personal contact with the owner, (2) at least one written
communication to the owner, and (3) notification to Commission Staff.

The proposed revisions to Rule 35 are contained in Appendix A of today’s
decision. The Joint Utilities do not anticipate that their proposal would create

any additional costs for electric utilities, CIPs, or their customers.

6.9.2. Position of the Parties
The main purpose of the Joint Utilities’ proposal is to shift responsibility

for the failure to perform vegetation management from the electric utilities and
CIPs to the property owners who obstruct vegetation management. The
proposal is supported by many CIPs,” PacifiCorp, and Sierra Pacific. The
proponents of the proposal agree that shifting responsibility to the obstructing

property owners is not only fair, it will also reduce obstructions when property

 

1 The CIPs that support this proposal are AT&T, CTIA, the Small LECS, Sprint, |
Sunesys, SureWest Telephone, T-Mobile, and Verizon.

- 96 -
Case $:14-cr- 00175 Document 1006-15 Filed ceils Page 104 of 264

R.08-11-005 COM/TAS/Iil

owners realize they will be responsible for the consequences. The end result
should be improved compliance with vegetation-management requirements and
a parallel reduction in fire hazards.
There is no opposition to the Joint Utilities’ proposed technical revisions to
the Second Exception to Rule 35. The Joint Utilities’ proposal to add a new Third
Exception is opposed by CPSD, CFBF, MGRA, and TURN.

The opponents note that the Phase 2 Scoping Memo determined that the
scope of this proceeding excludes proposals to limit the liability of electric
utilities and CIPs. The opponents assert that the Joint Utilities’ proposal is
clearly an attempt to limit the electric utilities’ liability.

The opponents submit there is no guarantee that vegetation management
will occur if electric utilities and CIPs are allowed to shift responsibility for
performing vegetation management to the property owners who obstruct
vegetation management. The only sure outcome, according to the opponents, is
that electric utilities and CIPs will have no incentive to aggressively conduct

vegetation management if they can shift liability to the obstructing property
owners. The end result is likely to be an exacerbation of fire risks.

CFBF is concerned that the proposal requires only minimal attempts to
contact property owners, with no requriement that contact actually occur. CFBF
states that it is unfair to shift legal liabilities to property owners without any

assurance the affected party has been contacted.

 

%2 Phase 2 Scoping Memo at 8.

_ 97 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 105 of 264
— a

R.08-11-005 COM/TAS/Iil

6.9.3. Discussion |
The primary issue before us is whether to adopt the Joint Utilities’

proposal to relieve electric utilities and CIPs of responsibility for the
consequences of failing to perform vegetation management when a property
owner obstructs access to overhead facilities. We decline to adopt the proposal
because it is outside the scope of this proceeding as set forth in the Phase 2

Scoping Memo:

[The] scope of Phase 2 excludes matters that are focused on
reducing utilities’ legal liability. The overarching objective of
Phase 2 is to consider measures to reduce the fire hazards
associated with utility facilities. Considering ways to reduce
liability would divert attention from the main focus of Phase
2. (Phase 2 Scoping Memo at 8.)

Even if the proposal were within the scope of this proceeding, we would
still reject it. In our opinion, the proposal would likely exacerbate fire hazards by
removing the incentive for electric utilities and CIPs to aggressively pursue
vegetation management on the properties of recalcitrant landowners.

We recognize that property owners who obstruct vegetation management
activities can create a fire hazard that threatens public safety. We believe it is
reasonable for electric utilities and CIPs to hold the obstructing property owners
responsible. Therefore, if a property owner obstructs vegetation management,
and there is a vegetation-related fire or other harm, we encourage the electric
utilities and CIPs to seek compensation for any costs and liabilities they incur
from the property owner. The written notices sent to property owners under the

current Second Exception may include a statement that the electric utility or CIP

- 98 -
Case $:14-cr-OO1 75M“ Document 1006-15 Filed oz/oen's Page 106 of 264

R.08-11-005 COM/TAS/Iil

may seek to recover fire-related costs and liabilities from the property owner.”
We believe that such notices will provide a strong incentive for property owners
to allow access to their properties, thus achieving the stated goal of this
proceeding. Likewise, the electrical utilities and CIPs would continue to have a
strong motivation to aggressively address safety issues.”

We adopt the Joint Utilities’ unopposed proposal to revise the Second
Exception to Rule 35 to replace the generic term “utilities” with the more
descriptive “supply or communication company.” The adopted revisions to

Rule 35 are contained in Appendix B of today’s decision.

6.10. | Contested Proposal 8A re: GO 95, Appendix E

6.10.1. Summary of Proposal

Electric utilities and CIPs are required by Rule 35 of GO 95 to maintain
minimum radial clearances between energized bare-line conductors and
vegetation. The minimum radial clearances are set forth in Table 1 of GO 95. In
general, the higher the voltage, the greater the required clearance.

Electric utilities and CIPs periodically trim vegetation around their
bare-line conductors to maintain the required minimum clearances. By

necessity, the clearances achieved at the time-of-trim are greater than the

 

%3 The Second Exception states, in relevant part, that “Rule 35 requirements do not
apply where the utility has made a ‘good faith’ effort to obtain permission to
trim...but permission was refused or unobtainable. A ‘good faith’ effort shall consist
of...a written communication, including documentation of mailing or delivery.”

*4 =Today’s decision does not reduce electric utilities and CIPs’ legal liability. Rather, it
facilitates the ability of electric utilities and CIPs to recover their monetary losses
from the property owners who bear at least some responsibility for such losses. The
fact that utilities have no guarantee that all fire-related costs will be recovered from
property owners provides a significant incentive for utilities to reduce fire risks.

- 99 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 107 of 264
r= (ON

R.08-11-005 COM/TAS/il

required minimum clearances so that vegetation growth between trims does not
intrude on the required minimum clearances.

Appendix E of GO 95 contains guidelines for the minimum radial
clearances that should be achieved at time-of-trim, where practical. In the
Phase 1 Decision, the Commission revised Appendix E to increase the guidelines
for time-of-trim clearances in the high fire-threat areas of Southern California.
The Commission also stated that it would consider proposals in Phase 2 to
further increase the guidelines for minimum time-of-trim clearances.*

PG&E, SCE, and SDG&E (“the Joint Utilities”) propose to revise
Appendix E to increase the guidelines for minimum time-of-trim clearances in
the high fire-threat areas of Southern California from 6.5 feet to 10 feet for
conductors operating in the range of 2,400 volts to 69,999 volts, and from 10 feet
to 15 feet for conductors operating in the range of 72,000 volts to 109,999 volts.
The proposal would also replace the word “volts” in Appendix E with the
commonly used abbreviation “V”. The proposed revisions to Appendix E are
shown in Appendix A of today’s decision.

This proposal would affect both electric utilities and CIPs. The Joint
Utilities anticipate that their proposal could create a one-time cost for companies

that do not currently trim to the proposed minimum guidelines.

6.10.2. Position of the Parties
The Joint Utilities’ proposal is supported by PacifiCorp and Sierra Pacific.

The electric IOUs agree that the proposal is a limited and reasonable approach to
enhancing fire safety in areas of the state where the fire threat is the highest.

 

% D.09-08-029 at 29 - 30.

- 100 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed o2/tens Page 108 of 264
ro

R.08-11-005 COM/TAS/Iil

The Joint Utilities’ proposal is opposed by LA County, LADWP, and
MGRA. They contend that because the minimum time-of-trim clearances were
increased recently by the Phase 1 Decision, there is no need for an additional
increase. They further contend that because companies have authority under
Appendix E to exceed the minimum time-of-trim clearances, increasing the |
minimum clearances will not enhance fire safety.

The opponents of the proposal are concerned that another increase in the
minimum time-of-term clearances will negatively affect aesthetics, vegetation,
and efforts to combat global warming. For example, to combat global warming,
LADWP has distributed more than 100,000 trees. LADWP is concerned that
these efforts would be adversely affected by the Joint Utilities’ proposal to
increase the minimum time-of-trim clearances.

MGRA represents that SDG&E already trims 10 to 15 feet around its
power lines in the Mussey Grade Road area, which exceeds to the current
minimum time-of-trim clearances of 6.5 to 10 feet that were adopted by the
Phase 1 Decision. MGRA is concerned that if greater time-of-trim clearances are
adopted in Phase 2, SDG&E would feel free to regularly trim beyond the 10 to 15
feet (depending on voltage) in the Joint Utilities’ proposal, just as SDG&E
presently feels free to trim beyond the current time-of-trim clearances of 6.5 to

10 feet (depending on voltage) adopted by the Phase 1 Decision.

6.10.3. Discussion
The issue before us is whether to adopt the Joint Utilities’ proposal to

increase the guidelines for minimum time-of-trim clearances between energized
bare-line conductors and vegetation in the high fire-threat areas of Southern
California. In deciding this issue, we note that no party attempted to show that

the current guidelines for minimum time-of-trim clearances are unsafe.

- 101 -
Case’3:14-cr-00175-\WHA Document 1006-15 Filed o2igene Page 109 of 264

R.08-11-005 COM/TAS/lil

Moreover, Appendix E of GO 95 establishes only minimum time-of-trim
clearances. Electric utilities have wide latitude under Appendix E to exceed the
minimum time-of-trim clearances whenever “ [reasonable vegetation
management practices may make it advantageous to obtain greater clearances.”
We interpret “reasonable vegetation management practices” as including fire
safety. Therefore, we decline to adopt the Joint Utilities’ proposal.

There is no opposition to the Joint Utilities’ proposal to replace the word
“volts” in Appendix E with the abbreviation “V”. We find the proposed
technical revision to be reasonable, and we adopt it. The adopted revisions to

Appendix E of GO 95 are contained in Appendix B of today’s decision.

6.11. Contested Proposals 8B and 8C re: GO 95, Rule 35,
Appendix E, Guidelines Only

6.11.1. Summary of Proposals

Appendix E of GO 95 provides guidelines for minimum time-of-trim
clearances between energized bare-line conductors and surrounding vegetation.
Appendix E also states that “[rJeasonable vegetation management practices may
make it advantageous to obtain greater clearances” than in the guidelines for
minimum time-of-trim clearances.

The Phase 2 Workshop Report presents two competing proposals to revise
Appendix E to provide additional guidance about when it is reasonable to obtain
greater time-of-trim clearances. One proposal (Contested Proposal 8B) was
offered by PG&E, SCE, and SDG&E (“the Joint Utilities”). The second proposal
(Contested Proposal 8C) was offered by CFBF and MGRA. The proposed
revisions to Appendix E are shown below with strikeout and underline:

Joint Utilities Proposal

The radial clearances shown below are recommended
minimum clearances that should be established, at time of

- 102 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 110.of 264
m= om

R.08-11-005 COM/TAS/il

trimming, between the vegetation and the energized
conductors and associated live parts where practicable.
Reasonable vegetation management practices may make it
advantageous to obtain greater clearances than those listed

below:to ensure compliance until the next scheduled
maintenance. Each utility may determine and apply additional
appropriate clearances beyond clearances listed below, which
take into consideration various factors, including: line operating
voltage, length of span, line sag, planned maintenance cycles
location of vegetation within the span, species type, experience
with particular species, vegetation growth rate and
characteristics, vegetation management standards and best
practices, local climate, elevation, and fire risk.

CFBF/MGRA Proposal

The radial clearances shown below are recommended minimum
clearances that should be established, at time of trimming,
between the vegetation and the energized conductors and
associated live parts where practicable. Reasonable vegetation
management practices may make it advantageous for the
purposes of public safety, reliability or tree health to obtain
greater clearances than those listed below: to ensure compliance
until the next scheduled maintenance. Each utility may
determine and apply additional appropriate clearances beyond
clearances listed below, which take into consideration various

factors, including: line operating voltage, length of span, line
sag, planned maintenance cycles, location of vegetation within
the span, species type, experience with particular species,
vegetation growth rate and characteristics, vegetation

management standards and best practices (including when
feasible appropriate tree crop production manuals), local

climate, elevation, and fire risk. (Bold font added for emphasis.)
CFBF/MGRA’s proposal is identical to the Joint Utilities’ proposal except

 

 

for the additional text that is shown in the CFBF/ MGRA’s proposal in bold font
above. Both proposals would affect electric utilities and CIPs. Neither proposal

is expected to create additional costs for electric utilities, CIPs, or other parties.

- 103 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 111 of 264
— aa

R.08-11-005 COM/TAS/lil

6.11.2. Position of the Parties
The Joint Utilities’ proposal (Contested Proposal 8B) is supported by

CMUA, PacifiCorp, Sierra Pacific, and TURN.® The Joint Utilities state that their
proposal will not change utility trimming practices. Utilities already consider all
of the factors listed in the proposal to determine appropriate additional
clearances at time-of-trim. Rather, the purpose of the Joint Utilities’ proposal is
to help electric utilities and CIPs deal with property owners who want to limit
trimming to the minimums set forth in Appendix E. By clarifying that utilities
may obtain greater clearances, and by identifying the factors that will be
considered when determining the appropriate additional clearances, the
Joint Utilities’ proposal will encourage property owners to allow the necessary
vegetation management work to proceed.

The CFBF/MGRA proposal (Contested Proposal 8C) is supported by
LA County, PacifiCorp, Sierra Pacific, and TURN.” The CFBF/MGRA proposal
adds two phrases to the Joint Utilities’ proposal. The first phrase - “for the
purposes of public safety, reliability, or tree health” - explains why trimming
beyond the specified minimum clearances may be necessary. The seconded
phrase - “(including when feasible appropriate tree crop production manuals)” -
captures the importance of using best practices with respect to orchard trees that
sustain the livelihoods of thousands of farmers.

The proponents of the CFBF/MGRA proposal contend that because any

revisions to the time-of-trim guidelines will affect the entire state, not just high

 

%6 PacifiCorp, Sierra Pacific, and TURN support both the Joint Utilities’ proposal and
CFBF/MGRA’s proposal.

%” Ditto.

~ 104 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 112 of 264
po —

R.08-11-005 COM/TAS/Iil

fire-threat areas, a broad range of factors should be considered when
determining minimum time-of-trim clearances. The Joint Utilities’ proposal is
limited to factors that are important to utilities. In contrast, the CFBF/ MGRA
proposal ensures that the concerns of both utilities and property owners will be
considered when determining time-of-trim clearances.

The CFBF/MGRA proposal is opposed by CMUA, LADWP, PG&E, SCE,
and SDG&E. In general, the opponents are concerned that the CFBF/MGRA
proposal will provide problem landowners with more reasons to obstruct

prudent tree-trimming practices.

6.11.3. Discussion

The issue before us is whether to adopt either of the two competing
proposals to revise Appendix E of GO 95 to explain when it is reasonable to
exceed the minimum time-of-trim clearances around bare-line conductors set
forth in Appendix E. In deciding this matter, our principle concern is.the
prevention of wildfires and other safety hazards caused by contact between
vegetation and bare-line conductors operating at high voltages.

The Joint Utilities’ proposal would revise Appendix E to (1) state that the
minimum time-of-trim clearances specified in Appendix E are “recommended”;
(2) state that electric utilities and CIPs may exceed the recommended time-of-
trim clearances; and (3) provide a list of factors that electric utilities and CIPs
should consider when determining whether, and to what extent, it is appropriate
to exceed the recommended time-of-trim clearances. The proposed factors
include line sag, vegetation trimming cycles, vegetation growth rates, and
fire risk. All of the factors are directly related to our public-safety goal of

keeping high-voltage conductors clear of vegetation. Therefore, we find the Joint

- 105 -
Case 3:14-cr-00175WHA Document 1006-15 Filed 02/08/19 Page 113 of 264

R.08-11-005 COM/TAS/lil

Utilities’ proposal is reasonable, and we hereby adopt it. The text of the adopted
revisions to Appendix E of GO 95 is contained in Appendix B of today’s decision.

We adopt in part and reject in part the CFBF/ MGRA proposal to add to
Appendix E the phrase “for the purposes of public safety, reliability or tree
health.” The purpose of the phrase is to summarize when it is appropriate to
exceed the minimum time-of-trim guidelines. We agree that Appendix E should
be revised to state that companies may exceed the minimum time-of-trim
guidelines when necessary for “public safety” and “reliability,” as these reasons
are directly related to the safety and reliability purposes of GO 95.% Adding
these reasons to Appendix E should help electric utilities and CIPs explain to
property owners why vegetation needs to be trimmed.

We decline to add “tree health” as a reason for exceeding the minimum
time-of-trim guidelines, as tree health is not directly related to the overarching
safety and reliability purposes of GO 95. This does not mean that tree health is
irrelevant in determining time-of-trim clearances. In fact, the adopted revisions
to the Appendix E state that electric utilities and CIPs should consider
“vegetation management standards and best practices” when determining time-
of-trim clearances. We interpret this provision as incorporating tree health.

We decline to adopt CFBF/ MGRA’s proposal to add the parenthetical
“(including when feasible appropriate tree crop production manuals)” as one of
the factors that may be considered when determining whether to exceed the

minimum time-of-trim guidelines. The parenthetical is vague and will likely

 

*8 To ensure that the revised text of Appendix E is clear, we have added the modifier
“service” before the word “reliability,” so that the revised text states “service
reliability.”

- 106 -
Case $:14-cr-00175- WHA Document 1006-15 Filed O2/08f19 Page 114 of 264

R.08-11-005 COM/TAS/ lil

cause disagreements between utilities and orchard owners about what
constitutes an “appropriate” manual.

Finally, we adopt the recommendation in Cal Fire’s reply comments on the
proposed decision to revise Appendix E to state that the minimum time-of-trim
guidelines may be exceeded when necessary to comply with the minimum
clearance requirements applicable to state responsibility areas (SRAs) pursuant

to Public Resource Code (PRC) 8§ 4102 and 4293.

6.12. Contested Proposal 9 re: GO 95, Rule 38, Table 2,
Footnote (aaa)

6.12.1. Summary of Proposal

Rule 38 of GO 95 specifies minimum clearances between power lines and
cables, wires, communication lines, and other conductors. The required
minimum clearances are set forth in Table 2 of Rule 38. Once installed, the
required minimum clearances between power lines and other conductors can be
reduced by 10% during the course of a day due to thermal loading.

PG&E, SCE, and SDG&E (“the Joint Utilities”) propose to add to Table 2a

new Footnote (aaa) that states as follows:

(aaa) The vertical separation requirement between conductors
in the adjoining mid-span may or may not require increased

 

%° PRC § 4102 defines SRAs as areas for which the state has primary financial
responsibility for preventing and suppressing fires. PRC § 4293, which applies to
SRAs, states that “any person that owns, controls, operates, or maintains any
electrical transmission or distribution line upon any mountainous land, or in forest-
covered land, brush-covered land, or grass-covered land shall...maintain a clearance
of the respective distances which are specified in this section in all directions
between all vegetation and all conductors which are carrying electric current...”

- 107 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 115 of 264
laa on

R.08-11-005 COM/TAS/Iil

vertical separation at the pole based on the sag characteristics
of the conductors.

The proposed footnote would apply to the minimum required clearances
set forth in Table 2, Cases 1 through 13. It would not apply to the minimum
clearance requirements in Cases 14 through 20.

The proposed Footnote (aaa) would affect electric utilities and CIPs. The
Joint Utilities do not anticipate their proposal will create additional costs for

electric utilities, CIPs, or their customers.

6.12.2. Position of the Parties

The Joint Utilities state that maintaining the required minimum clearances
between power lines and other conductors is vital in areas with combustible
vegetation, strong winds, and hot weather. Sag can increase significantly with
high thermal loads. It is important for entities with facilities affixed to the same
pole and/or crossing under power lines to account for the sag of power lines in
order to maintain required clearances. The proposed footnote will promote
safety by reminding responsible personnel that the minimum clearances
specified in Table 2 of Rule 38 must be met under all expected sag scenarios.

The Joint Utilities’ proposal is supported by IBEW 1245, LA County, and
PacifiCorp. IBEW 1245 supports the proposal because it will help to ensure the
safety of linemen working midspan between power lines and other conductors.
PacifiCorp supports the proposal because it is consistent with the National
Electric Safety Code that has been adopted by many of the other states where
PacifiCorp operates. This will help to reduce the burden on PacifiCorp of

complying with different requirements in different jurisdictions.

- 108 -
Case S:14-cr-OO1/S\NFIA Document 1006-15 Filed o2/oghs Page 116 of 264

R.08-11-005 COM/TAS/ lil

The Joint Utilities’ proposed footnote is opposed by CPSD and the

CIP Coalition. CPSD states that the proposed footnote is unnecessary because

the required clearances between conductors must be met at all times.

The CIP Coalition asserts that the proposed footnote is redundant with the

following provisions in GO 95 regarding conductor clearances and sags:

Table 2 of Rule 38 prescribes minimum vertical, horizontal, and
radial clearances between conductors.

Rule 43 prescribes temperature and loading conditions that
must be considered in determining conductor clearances,
including certain conditions pertaining to conductor sags.

Rule 43.1 requires facilities installed at elevations above 3,000
feet to be designed for wind pressure of 6 pounds per square
foot on conductors and ¥ inch of ice.

Rule 43.2 requires facilities installed at elevations below 3,000
feet to be designed for wind pressure of 8 pounds per square
foot on conductors and no ice.

Rule 43.1 and Rule 43.2 require that conductor sag be
considered at the “normal temperature” of 60°F and ata
“maximum temperature” of 130°F.

Additional sag requirements are set forth in Rule 49.4 C(5),
Rule 84.5, and Appendix C. Appendix C contains sag curves
and formulas for determining the sag for different conductor
types, span lengths, and temperatures.

Appendix C specifically states that the sag values contained in
Appendix C, Table 25 are greater than required to meet
minimum requirements, but are “considered to be in
accordance with good practice.”

Appendix F contains examples of “typical problems” in line
construction and explains how conductor sag and tension
should be determined in hypothetical conditions.

Rule 31.1 requires that for all particulars not specified in
GO 95, “design, construction and maintenance should be done

- 109 -
Case $:14-cr-OO1 7S WIA Document 1006-15 Filed o2/Qghs Page 117 of 264

R.08-11-005 COM/TAS/ lil

in accordance with accepted good practice for the given local
conditions known at the time.”

The CIP Coalition contends that the Joint Utilities did not show that the
Commission’s existing conductor clearances and sag requirements are unsafe.
To the contrary, the Commission’s existing requirements are conservative and in
certain respects exceed the minimum conductor clearance requirements in the

National Electric Safety Code applicable in most other states.

6.12.3. Discussion
The issue before us is whether to adopt the Joint Utilities’ proposal to add

a new Footnote (aaa) to Table 2 of Rule 38. The purpose of the footnote is to
remind electric utilities and CIPs to take sag characteristics into account when
installing new conductors so that required clearances between conductors are
maintained at all times.

We agree with CPSD that the proposed footnote is unnecessary, and we
decline to adopt it. The electric utilities and CIPs are well aware of the sag
characteristics of conductors and the required minimum clearances between
conductors. The proposed footnote is purely advisory and adds nothing new. It
provides no substantive information regarding what types of conductors may
require extra separation, under what conditions extra separation may be
required, or how much additional separation may be required. Instead, the
proposed footnote offers only the vague advice that conductors “may or may not
require increased vertical separation at the pole based on sag characteristics of
the conductors.”

Although we decline to adopt the Joint Utilities’ proposed footnote, we
remind the electric utilities and CIPs that they are required by GO 95 to take sag

characteristics into account when installing new conductors to ensure that the

- 110 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed o2/tents Page 118 of 264
oo

R.08-11-005 COM/TAS/Iil

minimum clearance requirements between conductors in Table 2 of Rule 38 are
maintained at all times. We view any failure to maintain minimum conductor-
to-conductor clearances as a serious fire hazard. Any failure to maintain the
required minimum clearances shall be deemed either a Level 1 of Level 2
nonconformance, depending on circumstances, and must be corrected within the

timeframes specified in Rule 18 (as revised by today’s decision).

6.13. Contested Proposals 10A and 10B re: GO 95, Rule
44.2, Rule 44.4, and Appendix |

6.13.1. Summary of Proposals

The Phase 1 Decision added Rule 44.2 to GO 95. This rule requires an
entity that seeks to attach facilities to a structure (e.g., a utility pole) that
materially increase the load on the structure to perform a loading calculation.
The purpose of this requirement is to ensure that the attachment of new facilities
does not reduce the safety factors for the structure below those required by
Section IV of GO 95. Rule 44.2 also requires entities that own the structure
and/or have facilities already attached to the structure to provide information
needed by the entity performing the loading calculations.’ |

The Commission stated in the Phase 1 Decision that it would revisit in
Phase 2 the issues of (1) the time period for exchanging data needed for
pole-loading calculations, and (2) the definition of what constitutes a “ material

increase” in the load on a structure.?"!

 

100 1).09-08-029 at 37-40 and Ordering Paragraphs 3 and 4.
101 1D.09-08-029 at 39-40.

-111-
Case S:14-cr-O0175-\NKIA Document 1006-15 Filed o2/Qg/19 Page 119 of 264

R.08-11-005 COM/TAS/Iil

The Phase 2 Workshop Report contains two competing proposals to revise
GO 95 to incorporate timelines and procedures for sharing information needed
for pole-loading calculations. One proposal was offered by the CIP Coalition
(Contested Proposal 10A), and the other was offered by the Joint Utilities
(Contested Proposal 10B). The text of both proposals is contained in Appendix A
of today’s decision.

Both proposals would require all entities that own or occupy a joint-use
pole to provide, upon request, information needed for pole-loading calculations
to an entity that seeks to attach facilities to the joint-use pole. Both proposals
would also require the information to be provided as soon as practical, but,
absent exigent circumstances or mutual agreement, no more than 15 business
days from the date of request.

The text of each proposal is nearly identical. The most visible difference
between the two proposals is that the CIP Coalition’s proposal would place the
text in a new Rule 44.4. of GO 95, while the Joint Utilities’ proposal would place
the bulk of the text, including specific requirements, in a new Appendix I of
GO 95, with a reference to the new Appendix I in a new Rule 44.4.

There are several other differences between the two proposals. First, the
Joint Utilities’ proposal would make two technical revisions to the first
paragraph of Rule 44.2 and delete the second paragraph of Rule 44.2. The
CIP Coalition agrees with both these proposed revisions, even though these |
revisions are not part of the CIP Coalition’s proposal. .

Second, the CIP Coalition’s proposal directs entities to cooperate by
“promptly providing or making reasonably available” the information needed
for pole-loading calculations. The Joint Utilities’ proposal does not include the

“making reasonably available” provision.

-112-
Case 8:14-cr-00175- WHA Document 1006-15 Filed 02/06/19 Page 120 of 264

R.08-11-005 COM/TAS/Iil

Finally, if the entity responsible for a joint-use pole rejects an application to
attach new facilities to the pole, the CIP Coalition’s proposal would require the
rejecting entity to explain in the returned application the reasons for the
rejection. The Joint Utilities’ proposal does not include this requirement.

Both proposals would apply to all entities that own joint-use poles and/or
attach facilities to joint-use poles. Neither proposal is expected to result in

significant costs for electric utilities, CIPs, or their customers.

6.13.2. Position of the Parties
The CIP Coalition’s proposal (Contested Proposal 10A) is supported by

LA County. These same parties oppose the Joint Utilities’ proposal.’”

The CIP Coalition states that the most significant difference between the
two proposals is that the CIPs believe that cooperation is a fundamental
necessity that needs to be codified in a new Rule 44.4 of GO 95, whereas the Joint
Utilities’ proposal would relegate cooperation to the status of “guidelines” in an
appendix to GO 95. The CIP Coalition is concerned that entities could interpret
the guidelines as mere recommendations that can be disregarded at will. The
CIP Coalition asserts that codified requirements are necessary because the
exchange of information has been problematic in the past.

The CIP Coalition disagrees with the Joint Utilities’ position, summarized
below, that the details for sharing information are best left to contracts. The

problem, according to the CIP Coalition, is that there are no contracts to share

 

102 Sunesys, a member of the CIP Coalition, takes no position on Contested Proposals
10A and 10B.

- 113 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 121 of 264

R.08-11-005 COM/TAS/ lil

information. This only highlights the need for a Commission requirement to
share information.

The Joint Utilities’ proposal (Contested Proposal 10B) is supported by
LADWP, PacifiCorp, and Sierra Pacific. These same parties oppose the
CIP Coalition’s proposal.

The proponents of the Joint Utilities’ proposal contend that GO 95 should
not be rewritten to mandate preordained requirements for sharing information.
It should be up to the parties to work out the operational details in contracts.

The Joint Utilities’ proposal to incorporate “guidelines” into GO 95 for sharing
information strikes the appropriate balance between articulating a requirement
for cooperation among pole occupants, and allowing flexibility to adapt to varied
and changing circumstances.

SCE is convinced that the true purpose of the CIP Coalition’s proposal is to
undermine the current contractual agreements between SCE and its joint-pole
partners by inserting into GO 95 the new and unrelated requirement to provide
reasons for rejecting pole-attachment applications. SCE states that operational
details among joint-pole users are currently negotiated and memorialized in
pole-attachment agreements. Putting such details into GO 95 would short-circuit
the contractual process and throw the current agreements into disarray.

CPSD supports both proposals, but prefers the CIP Coalition’s proposal
over the Joint Utilities’ proposal because the CIP Coalition’s proposal codifies the

provisions for cooperation in GO 95 itself, rather than in guidelines.

6.13.3. Discussion

Cooperation among the electric utilities and CIPs is necessary to ensure
that attachments to joint-use poles comply with the safety factors set forth in

Rule 44. Such cooperation reduces the chance of pole failures and the associated

-114-
Case 3:14-cr-00175-\WHIA Document 1006-15 Filed 02/08/19 Page 122 of 264

R.08-11-005 COM/TAS/il

fire risks. Specific cooperation rules will help ensure that all entities have
sufficient information to timely evaluate the safety implications of potential
-additions to poles and to timely replace poles when necessary.

There is no dispute about the need for pole owners and pole occupants to
cooperate with an entity that seeks to add additional load to a pole. Nor is there
any dispute about what information needs to be shared for pole-loading

‘calculations or how long it should take to provide the information. The only
dispute is whether the requirement to share information should take the form of
anew Rule 44.4 in GO 95 (the CIP Coalition’s proposal) or the form of guidelines
in an appendix to GO 95 (the Joint Utilities’ proposal).

We conclude that the CIP Coalition’s proposal is superior, and we hereby
adopt it with certain modifications described below. In our judgment, the public
interest is better served by a formal rule that requires entities to share
information needed for pole-loading calculations. As mentioned previously, it is
important to share information needed for pole-loading calculations to ensure
that joint-use poles do not become overloaded and fail, which could ignite a fire,
injure and kill people, and destroy property. The adopted rule is not unduly
prescriptive, as it reflects the parties’ agreement regarding the timeframe for
sharing information and the specific information that needs to be shared. The
adopted rule has the added benefit of ensuring that an entity which submits a
pole-attachment application is notified why the application has been rejected so
that appropriate adjustments to the application can be made.

There is no opposition to the Joint Utilities’ proposal to the extent the
proposal seeks minor technical revisions to the first paragraph of Rule 44.2 (i.e.,
replacing the word “utility” with the word “entity” in two places) and to delete
the second paragraph of Rule 44.2 because it duplicates the new Rule 44.4

-115 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed o2ioe/ts Page 123 of 264
nw

R.08-11-005 COM/TAS/il

adopted by today’s decision. We find these proposed revisions to be reasonable,
and we hereby adopt them. The adopted revisions to Rule 44.2 and the text of
the new Rule 44.4 are contained in Appendix B of today’s decision.’

We find no merit to SCE’s unsupported assertion that the CIPs will use the
newly adopted Rule 44.4 to undermine existing pole-attachment agreements.
Today’s decision requires entities to share information that is needed for pole-
loading calculations. Both SCE and the CIP Coalition agree that such
information needs to be shared. We fail to see how a formal requirement to
share such information could undermine existing pole-attachment agreements.

As a final matter, we note that the Phase 1 Decision indicated the
Commission would revisit in Phase 2 the following provision in Ordering
Paragraph 4 of D.09-08-029 regarding what constitutes a “material increase” in

load on a structure:

Ordering Paragraph 4: For purposes of pole loading and
Rule 44.2 of General Order 95, additional facilities that
“materially increase the load on a structure” refers to an
addition which increases the load on a pole by more than
five percent per installation, or 10 percent over a 12 month
span of the utility’s or Communication Infrastructure
Provider's current load. (D.09-08-029 at 38. Emphasis added)

Surprisingly, neither the CIP Coalition’s proposal nor the Joint Utilities’
proposal addresses the issue of what constitutes a material increase in the load
on a structure, which triggers the need for a pole-loading calculation. Several

parties state in their comments on the proposed decision that this issue was

 

103 One minor grammatical error is corrected in new Rule 44.4. The words “All
entities” in the first sentence of Rule 44.4 are changed to “Each entity” to match the
pronoun “its” in Item b.

- 116 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 124 of 264
a =~

R.08-11-005 COM/TAS/Iil

discussed at length during the Phase 2 workshops, but the workshop
participants were unable to reach an agreement.

No party suggests that the current definition of “material increase in load”
contained in Ordering Paragraph 4 of D.09-08-029 is unreasonable. Therefore,
we will codify Ordering Paragraph 4 by placing its requirements into Rule 44.2.
The adopted text of Rule 44.2 is contained in Appendix B of today’s decision. —

6.14. Contested Proposals 11A and 11B re: GO 95, Rule 48

6.14.1. Summary of Proposals

Rule 48 of GO 95 specifies the strength of materials and structures for
overhead facilities. The first two paragraphs of Rule 48 state as follows:

Structural members and their connection shall be designed
and constructed so that the structures and parts thereof will
not fail or be seriously distorted at any load less than their
maximum working loads (developed under the current
construction arrangements with loadings as specified in
Rule 43) multiplied by the safety factor specified in Rule 44.

Values used for the ultimate strength of material shall comply
with the safety factors specified in Rule 44. (Emphasis added.)

The Phase 2 Workshop Report presents two competing proposals related
to Rule 48. One proposal was offered by the Joint Utilities (Contested Proposal
11A). The second was offered by CPSD (Contested Proposal 11B). The text of
both proposals is contained in Appendix A of today’s decision.

The Joint Utilities propose to revise Rule 48 to remove the “will not fail”

provision that is highlighted above. CPSD does not propose any changes to

 

104 See, for example, SDG&E’s comments on the proposed decision at 10 and SCE’s
comments on the proposed decision at 11. ,

- 117 -
Case S:14-cr-O0175-\NHIA Document 1006-15 Filed 02/0 gle Page 125 of 264

R.08-11-005 COM/TAS/il

Rule 48 at this time. Instead, CPSD proposes an ordering paragraph that directs
CPSD to form a technical working group to identify and recommend potential
changes to Section IV of GO 95 (which consists of Rules 40 through 49) to remove
antiquated requirements and incorporate modern technologies and practices.
The Joint Utilities’ proposal is not expected to result in any additional costs
for electric utilities and CIPs. CPSD’s proposal could result in cost savings
and/or cost increases, depending on the revisions to Section IV of GO 95 that are

ultimately adopted.

6.14.2. Position of the Parties
The Joint Utilities’ proposal (Contested Proposal 11A) is supported by the

CIP Coalition, PacifiCorp, and Sierra Pacific. These parties assert that the “will
not fail” provision in Rule 48 sets an impossible standard because it is not
feasible to build overhead facilities that will never fail. They also note that a
similar view was expressed in a letter dated December 14, 2009, from the Deputy
Director of the Energy Division (Ken Lewis) to the GO 95 Rules Committee that
asked the Rules Committee to delete the first two paragraphs of Rule 48, stating:
“These paragraphs impose a design standard that we believe violates standard
practice and, if literally interpreted, would result in unnecessarily expensive
transmission and distribution lines.” .

The proponents of the Joint Utilities’ proposal represent that it will not
affect safety because the proposal does not alter the existing requirement to
design and construct facilities in accordance with the loading requirements,
safety factors, and material strengths specified in Rules 43, 44, and 48,
respectively. Rather, the Joint Utilities’ proposal is a response to CPSD’s
interpreting the “will not fail” provision in Rule 48 as a mandatory performance

standard. Ifa structure fails, CPSD may find that a company has violated the

- 118 -
Case 3:14-cr-00175-\NHA Document 1006-15 Filed o2oeri9 Page 126 of 264

R.08-11-005 COM/TAS/Iil

“will not fail” provision in Rule 48 and seek to impose fines, even though the
structure was designed and constructed in accordance with Rules 43, 44, and 48.

The Joint Utilities’ proposal is opposed by CPSD, IBEW 1245, and
LA County. They contend that the Joint Utilities’ proposal will do nothing to
enhance fire safety. CPSD and LA County believe the real motive for the Joint
Utilities’ proposal is to remove the legal liability that electric utilities and CIPs
incur when a structure fails. Under the Joint Utilities proposal, as long as
companies design and construct their facilities in accordance with the revised
Rule 48, there would be no legal consequences when facilities fail. For example,
CPSD asserts that the proposal would allow a utility pole to fail when no wind is
present without violating GO 95 if the pole had been designed and constructed
in accordance with Rules 43, 44, and 48.

CPSD argues that the Joint Utilities’ proposal is an ill-advised approach to —
revising Section IV of GO 95. The various rules in Section IV work
synergistically to provide appropriate strength requirements. Change to one
rule necessitates considering change to other rules. This is one reason why CPSD
urges the Commission to reject the Joint Utilities’ proposal and adopt CPSD’s
recommendation to conduct a comprehensive review of Section IV.

IBEW 1245 is concerned that the Joint Utilities’ proposal would hinder the
ability of journeymen to build safe facilities. IBEW 1245 represents that it is not
unusual for experienced journeymen building structures to demand
modifications to make the structures stronger and safer. IBEW 1245 believes the
proposed rule would militate against in-the-field modifications.

CPSD recommends that its proposal (Contested Proposal 11B) be adopted
in lieu of the Joint Utilities’ proposed revisions to Rule 48. CPSD’s proposal
consists of an ordering paragraph that directs CPSD to form a technical

- 119 -
Case $:14-cr-O01 7S WHA Document 1006-15 Filed O2/08/19 Page 127 of 264

R.08-11-005 COM/TAS/il

workgroup for the purpose of revising Section IV to remove antiquated
requirements and incorporate modern technologies and practices, with the
overall goal of enhancing safety and reliability. CPSD observes that Section IV of
GO 95 has remained largely unchanged since it was adopted in 1941.

With certain caveats summarized below, CPSD’s proposal is supported by
ClIPs (CCTA and the CIP Coalition), the electric IOUs (PacifiCorp, PG&E, SCE,
SDG&E, and Sierra Pacific), DRA, IBEW 1245, and LA County. The CIPs and
electric IOUs support CPSD’s proposal as an addition to, but not a substitute for,
the Joint Utilities’ proposed revisions to Rule 48. They recommend that the

Commission adopt both proposals.

6.14.3. Discussion
The issue before us is whether to adopt the Joint Utilities’ proposal and/or

CPSD’s proposal. We first consider the Joint Utilities’ proposal, followed by
CPSD’s proposal. |

The Joint Utilities seek to delete the provision in Rule 48 that states utility
structures must be designed and constructed so they “will not fail” at any load
less than their maximum working loads specified in Rule 43 multiplied by the
safety factors specified in Rule 44. The primary reason the Joint Utilities seek to
delete the “will not fail” provision from Rule 48 is that it purportedly establishes
an impossible performance standard for the design and construction of facilities.
This exposes the Joint Utilities to liability if a structure fails, even though the
structure was designed and constructed to meet the maximum working stresses,
safety factors, and material strengths specified in Rules 43, 44, and 48.

We find that the Joint Utilities have not presented a reasonable justification
for revising Rule 48. The primary purpose of this proceeding is to consider and

adopt measures to reduce the fire hazards associated with overhead facilities.

- 120 -
Case $:14-cr-00175-\nia Document 1006-15 Filed o2/certs Page 128 of 264

R.08-11-005 COM/TAS/lil

The Joint Utilities’ proposal is unrelated to this purpose. Furthermore, the scope
of this proceeding specifically excludes matters that are focused on reducing
utilities’ legal liability, which is apparently what the Joint Utilities’ proposal
seeks to do. Therefore, we decline to adopt the Joint Utilities’ proposal.’

We next consider CPSD’s proposal for an ordering paragraph that directs
CPSD to form a technical working group to update Section IV of GO 95 to reflect
modern materials and practices, with the goal of improving safety and reliability.
We strongly support the goals of CPSD’s proposal. However, instead of
convening a technical working group, we will establish a new Phase 3 of this
proceeding where CPSD and interested parties may present and evaluate
proposals to modernize Section IV of,GO 95 in a facilitated workshop process
that is modeled on the successful workshops in Phase 2. .

The scope of the Phase 3 workshops shall include revisions to those parts
of Section IV of GO 95 that pertain to wood materials, structures, and structural
elements. There is considerable variability in the strength of wood products such —
as utility poles.” Ideally, the Phase 3 workshops should develop new standards
that (1) provide electric utilities and CPs with clear guidance for reliably
obtaining the prescribed minimum safety factors when using wood products that

are inherently variable, and (2) can be enforced by CPSD and the Commission.

 

105 Phase 2 Scoping Ruling at 8.

106 Today’s decision does not prejudge any issues that are being litigated in
Investigation 09-01-018 (re: the Malibu Fire Investigation) or that are before the
Commission in A.08-12-021 (re: SDG&E’s Power Shutoff Plan).

107 The considerable variability in wood products is due to the fact that trees are living
organisms subject to many changing influences such as soil conditions, disease,
weather, and growing space.

-121 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/0/19 Page 129 of 264

R.08-11-005 COM/TAS/Iil

The Phase 3 workshops will also include the topic of revising Section IV to
include a new district where there is an elevated risk of power-line fires |
occurring and spreading rapidly. Currently, Rule 43 of GO 95 divides California
into two districts - a Heavy Loading District and a Light Loading District. The
Heavy Loading District is all parts of California where the elevation exceeds
3,000 feet above sea level. The Light Loading District is all parts of California
where the elevation is 3,000 feet or less.. Rule 43 prescribes the minimum wind,
ice, and temperature loads that must be used to design and construct facilities in
each district. For example, Rule 43 requires structures in the Heavy Loading
District and the Light Loading District to be designed and built to withstand a
horizontal wind load on a cylindrical surface of six pounds per square foot (psf)
and eight psf, respectively (excluding safety factors).

The current Heavy and Light Loading Districts were instituted decades
ago and are intended to provide general standards for the design and
construction of electric utility and CIP structures throughout California. In
contrast, the purpose of the new High Fire-Threat District is to designate discrete
areas where there is an elevated risk of power line fires occurring and spreading
rapidly, and to specify standards for the design and construction of electric
utility and CIP facilities in such areas to reduce the risk of power-line fires.

In the Phase 3 workshops, the parties should define the parameters of the
new High Fire-Threat District and develop one or more maps that show the
boundaries of the new District. If possible, these maps should be integrated with
the fire-threat maps that are discussed later in today’s decision. The workshop
participants should also develop standards for the design and construction of
electric utility and CIP facilities in the High Fire-Threat District. These standards

might include, for example, a wind-load standard in the range of 15 to 20 psf, a

- 122 -
Case 3:14-cr-O0175-\WHA Document 1006-15 Filed 02/06/19 Page 130 of 264

R.08-11-005 COM/TAS/Iil

requirement to use steel poles instead of wood poles, and increased spacing
between conductors. Once adopted, the new standards would apply to all new
construction and reconstruction of electric utility and CIP facilities in the High
Fire-Threat District. Finally, the workshop participants should assess if any of
the new standards should apply to existing facilities in the High Fire-Threat
District in light of Rule 12 and cost-benefit considerations and, if so, develop a
plan, timeline, and cost estimate for upgrading existing facilities.

We will appoint a neutral facilitator for the Phase 3 workshops, most likely
one of the Commission’s Alternative Dispute Resolution ALJs. To determine the
precise scope of Phase 3, the assigned Commissioner will convene a prehearing
conference (PHC) and set a schedule for the parties to file written comments
prior to the PHC regarding the scope and schedule for Phase 3. These comments:
may include proposals to add and/or delete issues from Phase 3.

The final scope and schedule for Phase 3, including the process and
procedures for conducting the Phase 3 workshops, will be set forth in the
assigned Commissioner's scoping memo for Phase 3. Today's decision
constitutes a preliminary scoping memo for Phase 3 and, as such, sets a
preliminary deadline of 18 months from the issuance date of today’s decision for
resolving Phase 3 issues pursuant to Pub. Util. Code § 1701.5(b). The final

deadline will be set by the scoping memo for Phase 3.

6.15. Contested Proposal 12 re: GO 95, Rule 91.5

6.15.1. Summary of Proposal
SDG&E proposes to add a new Rule 91.5 to GO 95 that would require CIPs

to mark their cables and conductors attached to joint-use poles with information
that identifies the owner of CIP facilities. The text of the proposed Rule 91.5 is

contained in Appendix A of today’s decision.

- 123 -
Case $:14-cr-O01 75 VHA Document 1006-15 Filed o2/ggne Page 131 of 264

R.08-11-005 COM/TAS/lil

SDG&E’s proposed rule would affect all CIPs subject to the Commission’s
jurisdiction. The proposed rule would create additional costs for CIPs, but

SDG&E believes the costs are likely to be minimal.

6.15.2. Position of the Parties
SDG&E’s proposal is supported by IBEW 1245, LA County, and

PacifiCorp. The proponents of the proposal believe that marking CIP facilities
with ownership information will help to quickly identify the owners of CIP
facilities so that timely notification and correction of safety hazards can occur.

The proponents state that it is often difficult to identify which CIP is
responsible for safety hazards on joint-use poles. As a result, repairs are
delayed, and utility workers and the general public are placed at risk. This
identification problem is even greater in emergency situations when field crews
need to reach the owners of particular CIP facilities immediately. Moreover, the
problem of identifying the owners of CIP facilities is becoming worse due to the .
tremendous growth of the telecommunications industry in recent years. It is
now common to have four or more CIPs with facilities attached to a single
joint-use pole. Simple marking of CIP facilities will solve the identification
problem.

PacifiCorp and SDG&E note that the proposed requirement to mark CIP
facilities attached to joint-use poles is consistent with marking requirements in
both the Northern and Southern Joint Pole Agreements, and with Rule 94.5 of
GO 95, which requires wireless CIPs to mark their facilities on joint-use poles.

_ SDG&E submits that physically marking CIP facilities should not be
expensive. A simple plastic tag is all that is needed. The proposed rule would
only apply to new construction and reconstruction, so no additional labor or site

visits would be needed. The only additional cost would be plastic tags.

- 124 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 132 of 264
on mr

R.08-11-005 COM/TAS/il

SDG&E’s proposal is deliberately non-specific so that CIPs can mark their
facilities in a way that makes sense for them. The method of marking does not
matter so long as the end result is achieved -- pole owners and pole tenants being
able to readily identify the owner of particular communication facilities.

SDG&E disputes the CIP Coalition’s claim, summarized below, that there
is no evidence that the marking of CIP facilities is needed. During the Phase 2
workshops, SDG&E informed the participants that it is often difficult for SDG&E
personnel to identify the CIPs that are responsible for safety hazards on joint-use
poles. SDG&E sends out notices of hazards as required by Rule 18A, only to
hear “not us” from the CIPs. As a result, repairs are delayed and SDG&E
workers and the general public are placed at risk. Physical marking of facilities
would help to put an end to this sort of run around.

PacifiCorp and SDG&E dispute the CIP Coalition’s argument, summarized
below, that electric utilities have all the information they need to track the
ownership of CIP facilities. While it is true that electric utilities keep records of
pole occupants for billing and other purposes, these records are not available to
field personnel and are not designed for the rapid identification of the owner of
each CIP facility on each pole.

SDG&E’s proposal is opposed by the CIP Coalition, CMUA, PG&E, and
SCE. The CIP Coalition declares there is no evidence that marking CIP facilities
_ would speed hazard notifications or restoration times. The CIPs do not rely on
electric utilities to tell them if CIP facilities are disabled - they already know.

The CIP Coalition asserts that SDG&E already has all the information it
needs to identify the owners of CIP facilities. SDG&E is the sole owner of its
poles, and CIPs must lease space from SDG&E pursuant to written agreements.

As a result, SDG&E has records of exactly what facilities are attached to its poles

- 125 -
Case S:14-cr-O0175-\WKIA Document 1006-15 Filed O2/QG/19 Page 133 of 264

R.08-11-005 COM/TAS/Iil

and who owns those facilities. If SDG&E cannot quickly identify the owners of
CIP facilities attached to its poles, SDG&E should improve its internal record
keeping rather than impose a new rule and associated costs on the CIPs.

The opponents of SDG&E’s proposal agree that it would be costly to
implement. Not only would CIPs have to install identification tags, they would
incur ongoing costs to replace tags that fall off, fade over time, or incur other
damage that renders them useless. In addition, the ownership of CIP facilities
changes relatively often, so keeping ownership labels current would be
expensive. The changing ownership also means that those working around CIP
facilities might not be able to rely on the accuracy of labels.

Finally, PG&E and SCE state that SDG&E’s proposal lacks specificity. The
proposal does not indicate how, where, or when CIP facilities will be marked. In
contrast, Rule 51.6 of GO 95 provides detailed rules for marking conductors over
750 volts. Among other things, Rule 51.6 specifies the minimum size of markers,

the color, and the location on the pole. SDG&E’s proposal has none of this detail.

6.15.3. Discussion
The issue before us is whether to adopt SDG&E’s proposal to require CIPs

to mark their cables and conductors on joint-use poles with ownership
information. Our primary standard for deciding this issue is whether SDG&E’s
proposal will enhance fire safety. Any adopted marking requirement should
achieve our goal of fire safety in a cost-effective manner.

SDG&E’s proposal is consistent with existing requirements. Rule 94.5 of
GO 95 requires CIPs to mark their wireless facilities on joint-use poles with

ownership information. Similarly, Rule 44.1(d) of GO 128 requires that:

All communications equipment in a manhole, or other
underground splicing chamber with supply cables or

- 126 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 134 of 264
aa a

R.08-11-005 COM/TAS/ lil

conductors, shall be marked if different ownership than the
supply cables or conductors.

The Commission has already determined that CIP facilities located in
underground chambers next to power lines should be physically marked. There
is no reason to limit this requirement to underground CIP facilities. Indeed, a
marking requirement for aerial CIP facilities is arguably even more crucial given |
that aerial facilities are more prone to damage from environmental conditions
(e.g., strong winds and encroaching vegetation) than underground facilities, and
damaged aerial facilities typically pose a much greater threat to public safety
than damaged underground facilities. The ability to quickly identify the owner
of damaged of aerial CIP facilities will likely speed the repair of safety hazards.

We conclude for the previous reasons that SDG&E’s proposal is
reasonable, and we adopt it with certain modifications described below. We
recognize that CIPs will incur costs to mark their facilities and maintain the |
markers. We believe the costs will be relatively modest, as the CIPs can use
_ inexpensive and durable plastic tags. The adopted rule may be implemented
over time as CIPs install new facilities, reconstruct existing facilities, and ascend
utility poles to perform regular maintenance. Therefore, the rule will not entail
significant additional costs for labor or site visits. We believe the benefits that
will accrue from the rapid identification of CIP facilities in terms of worker.
safety, fire safety, and general public safety outweigh the additional costs
associated with marking CIP facilities.

We are not persuaded by the CIP Coalition that the new rule is
unnecessary because SDG&E already knows the owners of the CIP facilities
attached to its poles. Electric utilities do not maintain information for all

CIP facilities attached to joint-use poles, particularly for CIP facilities that occupy

- -127-
Case $:14-cr-001 75 WHA Document 1006-15 Filed o2/0E/19 Page 135 of 264

R.08-11-005 COM/TAS/il

space that is subleased from another CIP. Moreover, field workers need to
rapidly identify the owners of damaged facilities in emergency situations; they
should not have to contact office staff to comb through pole-attachment
agreements to determine the owner of damaged CIP facilities. In addition,
SDG&E will not always be the first responder to.an urgent situation; the first
responder might be another CIP or other entities. In such instances, facility
markings would provide the information necessary for the first responder to
contact the appropriate party to remedy the situation.

The only shortcoming in SDG&E’s proposal is that it does not specify what
particular information should be on the markers or where the markers should be
placed. Consistent with Rule 94.5, each marker shall (1) identify the facility
owner or operator; (2) provide a 24 hour contact telephone number for
emergencies or information; (3) be made of weather and corrosion resistant
material; and (4) be clearly visible to workers who climb the pole or ascend by

‘mechanical means.

6.16. Contested Proposals 13A and 13B re: GO 165,
Section V and Proposed Ordering Paragraph

6.16.1. Summary of Proposals

The Phase 2 Workshop Report presents two competing proposals
regarding the reporting of fire-related data by electric IOUs. One proposal was
offered jointly by CPSD and MGRA (Contested Proposal 13A). The second
proposal was submitted by PG&E. The text of both proposals is contained in
Appendix A of today’s decision.

 

108 PG&E reply comments on the proposed decision, at 4.

- 128 -
Case $:14-cr-O01 75\MKIA Document 1006-15 Filed 02/0819 Page 136 of 264

R.08-11-005 COM/TAS/il

CPSD and MGRA propose to add a new Section V to GO 165 that would
require each electric IOU to collect information on all fire incidents which. are
attributable to its overhead power lines. The data collected for each incident
would include the date, time, location, equipment, voltage, fire agencies
involved, weather conditions, vegetation conditions, and apparent cause. The
data would be reported annually to CPSD and could be submitted confidentially
under GO 66-C and Pub. Util. Code § 583. CPSD and MGRA acknowledge that
their proposal would impose costs on IOUs to collect and report fire-related data,
but they believe the costs will be insignificant.

PG&E proposes an ordering paragraph that would require electric utilities
and CPSD to meet and discus whether CPSD is receiving the fire-related data it
needs from the electric utilities, whether electric utilities should collect different
and/or additional data, and whether the data should be provided to CPSD and
fire agencies such as Cal Fire. State fire agencies would be invited to participate
in the discussions, but not the CIPs. The electric utilities and CPSD would be
required to submit a report to the Commission’s Executive Director within nine
months regarding the results of the discussions. PG&E anticipates that the costs
of its proposal would be negligible.

6.16.2. Position of the Parties
The purpose of the CPSD/MGRA proposal (Contested Proposal 13A) is to

help prevent catastrophic power-line fires by providing information about the
causes of power-line fires so that strategies for preventing fires can be devised.
The proposal would also provide data to evaluate the effectiveness of
fire-prevention measures adopted in this proceeding and in the future.

The CPSD/MGRA proposal is supported by DRA and LA County. The
proponents of the CPSD/MGRA proposal represent that there are no publically

- 129 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 137 of 264
aon a

R.08-11-005 COM/TAS/Iil

available databases maintained by federal, state, or local fire agencies that
provide the detailed information sought by CPSD and MGRA for all IOU
power-line fires. Although Cal Fire plans to upgrade its database to include
more information about fires in California, CPSD and MGRA cite information
from Cal Fire which indicates that Cal Fire does not intend to collect data that
can be used to formulate fire-prevention strategies for power-line facilities.

CPSD, LA County, and MGRA oppose PG&E's proposed ordering
paragraph. They see no need to discuss what data CPSD is currently receiving
and what additional data is needed. CPSD says that it is currently receiving no
data, and the CPSD/MGRA proposal spells out what data should be provided
and how it will be used. PG&E’s proposed ordering paragraph would simply
delay, or prevent altogether, the collection of this important data.

PG&E’s proposal (Contested Proposal 13B) is supported by the
CIP Coalition, CMUA, PacifiCorp, SCE, SDG&E, Sierra Pacific, and TURN. In
general, the proponents of PG&E’s proposal believe it is premature to require
electric IOUs to report data to CPSD about the causes of power-line fires.
PG&E's proposal for CPSD to meet with the electric IOUs and Cal Fire to discuss
what data is available to satisfy CPSD’s needs would put the Commission in a
better position to determine what fire-incident data should be reported. If it is
determined that electric IOUs should report additional fire-incident data, then
the Commission may adopt a reporting requirement through the resolution
process as was done with emergency incident reporting in Resolution E-4184.

The proponents of the PG&E proposal note that electric IOUs were
required for several years to report all power-line fires that involved vegetation.
However, in D.06-04-055 the Commission found that the burden of the reporting

requirement outweighed whatever use was made of the reported information,

- 130 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 138 of 264
rm -_

R.08-11-005 COM/TAS/Iil

and the Commission curtailed the requirement. The proponents of the PG&E
proposal state that there have been no developments since D.06-04-055 that
justify an expanded fire-reporting requirement.

The proponents of the PG&E's proposal identify several publicly available
collections of fire data that can be mined by CPSD. For instance, Cal Fire
maintains two databases. One contains information about wildfires, and the
second contains information about all ignitions in California. Additional
information is available from the Federal Emergency Management Agency’s
National Fire Incident Reporting System. PG&E adds that Cal Fire is planning to
upgrade its databases to provide detailed information regarding the root causes
for all fires, including power-line fires. PG&E states that if Cal Fire is working on
a new database capability, there is no need for CPSD to start from scratch.

Most of the proponents of PG&E’s proposal are opposed to the
CPSD/MGRA proposal. One major concern is that the CPSD/MGRA proposal
will impose significant costs on electric JOUs. For example, PG&E estimates that
it will incur $2 million to implement the CPSD/MGRA proposal. Another
concern is that information about the causes of power-line fires reported to CPSD
may be used by plaintiffs’ attorneys to troll for clients, resulting in frivolous
litigation. The proponents of the PG&E proposal further assert that the
Commission cannot compel electric IOUs to disclose privileged attorney
work-product information on the “apparent cause” of a power-line fire, yet that
is exactly what the CPSD/MGRA proposal requires.

Sierra Pacific and TURN suggest that experts at state and local fire
agencies should collect information on fire incidents rather than electric IOUs,

and that these same fire experts should analyze the data instead of CPSD.

-131-
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 139 of 264
on on

R.08-11-005 COM/TAS/Iil

6.16.3. Discussion
The issue before us is whether to adopt either of the two competing

proposals regarding the reporting of data on power-line fires by electric JOUs. In
deciding this matter, our principle concern is the reduction in the number of
power-line fires over time. We must also consider if the benefits of reporting
data on power-line fires outweigh the attendant costs.

We agree with CPSD and MGRA that requiring electric IOUs to report
information on power-line fires would be very useful in formulating fire-
prevention measures and gauging the effectiveness of the adopted measures.
The collection and reporting of data is a prerequisite for any serious program of
sustained and cost-effective fire-safety improvement.

The problem with the CPSD/MGRA proposal is that it only requires
electric IOUs to report data on power-line fires. CPSD does not have a firm plan
for using the data. The proposal does not require CPSD to analyze the data it
receives or formulate strategies to reduce the number of power-line fires. Nor
does the proposal identify a procedure for CPSD to submit fire-safety
recommendations to the Commission, for the interested parties and the
Commission to evaluate the proposals, and for the Commission to approve or
reject the proposals.

We are mindful of the Commission’s previous experience with reporting
of data on power-line fires. In D.98-07-097, the Commission required electric
utilities to report all power-line fires involving vegetation, no matter how small.
Subsequently, in D.06-04-055 the Commission narrowed the scope of reportable
power-line fires to those that (1) result in a fatality or injury requiring

hospitalization; (2) receive significant public attention or media coverage; or

- 132 -
Case S:14-cr-001 75MM IA Document 1006-15 Filed o2/0gh9 Page 140 of 264

R.08-11-005 COM/TAS/Iil

(3) cause property damage of $20,000 or more. One of the reasons cited for
curtailing the scope of reported power-line fires was “limited staff resources.”

Weare not convinced that the CPSD/MGRA proposal to require IOUs to
report detailed data on all power-line fires will be any more successful than our
previous effort in this regard, particularly given the lack of a concrete plan to use
the reported information. Therefore, we decline to adopt the CPSD/MGRA
proposal at this time.

Although we decline to adopt the proposal, we agree with the intent of the
proposal. There are many power-line fires every year. PG&E alone experiences
approximately 75 vegetation-related fires each year. The threat to public safety
posed by a power-line fire depends largely on the wind, humidity, and
vegetation conditions at the time and place of the fire. The fact that there are
scores of power-line fires annually for a single IOU indicates there is a credible
risk that power-line fires will eventually occur under hazardous conditions.

For the preceding reasons, we conclude that it is in the public interest to
hold facilitated workshops in Phase 3 where the parties"! can jointly develop a
plan for CPSD to collect data on power-line fires from the electric IOUs, analyze
the data, and use this information to formulate measures to reduce the number
of fires ignited by power lines. The plan may include a proposed requirement
for electric IOUs to provide other data to CPSD that would useful in identifying,

assessing, and abating systemic fire-safety risks of overhead power lines and

 

109 1.06-04-055 at 7.
10 PG&E Reply Brief at 14, fn. 32.

"11 We encourage the participation of electric IOUs, CIPs, MGRA, Cal Fire, and other
state and local fire-safety agencies in the Phase 3 workshops.

- 133 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 141 of 264
-— ro

R.08-11-005 COM/TAS/Iil

aerial communication facilities in close proximity to power lines. Such data may
include, for example, data on the IOUs’ maintenance programs, inspection
activities, corrective actions, and intercompany notices of safety hazards.”

The plan developed by the workshop participants should provide clear
guidance regarding the specific information that electric IOUs should report
about the causes of power-line fires.’ CPSD needs to receive enough detail
about the causes of fires so that effective prevention measures can be developed.
On the other hand, there is no apparent need for CPSD to receive data on power-
line fires from the IOUs that is either privileged or readily available from
publicly accessible databases."

The exact scope and schedule for Phase 3, including the process and
procedures for conducting the Phase 3 workshops, will be set forth in the
assigned Commissioner's scoping memo for Phase 3.

We decline to adopt PG&E's proposed ordering paragraph to require
CPSD to meet and confer with electric IOUs to discuss what data, if any, should
be provided to CPSD. PG&E's proposal does not go far enough. Today's

decision finds that electric IOUs should provide data on power-line fires to CPSD

 

112 Electric utilities are required by Rule 18A of GO 95 to create and retain auditable
records on their maintenance programs, inspection activities, and corrective actions.
Rule 18B requires that if one company discovers a safety hazard with respect to
another company’s facilities during routine inspections, the first company must
notify the second company of the hazard within a prescribed timeframe.

113 The CPSD/MGRA proposal requires IOUs to report the “apparent cause” of a
power line fire, but provides no guidance about the level of detail that should be
reported on the apparent cause.

114 Today’s decision does not prevent or prejudge any requests by CPSD to compel the
disclosure of information that an electric IOU has labeled as privileged.

- 134 -
Case $:14-cr-00175-na Document 1006-15 Filed O2/0g/19 Page 142 of 264

R.08-11-005 COM/TAS/Iil

once the workshop participants have developed, and we have approved, a
concrete plan for using such data.

It is premature to address the other issues raised by the opponents of the
CPSD/MGRA proposal, such as the cost of the proposal, duplication with
databases maintained by fire-safety agencies, the ability of plaintiffs’ attorneys to
access the data reported to CPSD, and other issues. Hopefully, these issues will
be resolved during the Phase 3 workshops. Any unresolved issues are better
addressed after the Phase 3 workshop participants submit a plan for the
collection and use of fire-incident data.“5 We may reject the forthcoming plan if
we find that the public-safety benefits of the plan are outweighed by its costs and

other disadvantages.

6.17. Contested Proposals 14A, 14B, and 14C re:
Fire-Threat Maps

6.17.1. Summary of Proposals

The Phase 1 Decision ordered the CIPs to conduct patrol inspections of
specified overhead facilities in those areas of Southern California that are
designated as Extreme and Very High Fire Zones on Cal Fire’s Fire and Resource
Assessment Program Fire Threat Map (FRAP Map). The Phase 1 Decision also
determined that the Commission would consider in Phase 2 whether the
FRAP Map should be used to designate areas for CIP inspections in Northern
California.“ The Phase 2 Scoping Memo established the scope of Phase 2 as
including (1) whether the FRAP Map or other fire-threat maps should be used to

 

"5 The workshop participants may present alternative plans and recommendations if a
consensus cannot be reached.

"6 D,09-08-029 at 23 and Ordering Paragraph 1.

- 135 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 143 of 264
a= aa

R.08-11-005 COM/TAS/ lil

designate areas for CIP inspections in Northern California, and (2) whether
better maps could be developed."””

The Phase 2 Workshop Report.presents two competing proposals
regarding fire-threat maps. The first proposal was submitted jointly by CPSD
and MGRA (Contested Proposal 14A). The second proposal was submitted by
the CIP Coalition (Contested Proposals 14B and 14C). The difference between
Contested Proposals 14B and 14C is not meaningful for the purpose of today’s
decision, and the two proposals will be treated as a single proposal. The text of

the competing proposals is contained in Appendix A of today’s decision.

6.17.1.1 | Summary of Contested Proposal 14A
The CPSD/MGRA proposal consists of an ordering paragraph that would

require electric IOUs and CIPs to prepare a work plan, in consultation with
CPSD and Cal Fire, for the development of statewide, high-resolution maps that
combine wind and vegetation data to identify areas where there is a high risk of
catastrophic power-line fires occurring. The fire-threat maps would be used to
determine inspection and maintenance cycles in all cases where geographic
locations and maps are mentioned in GO 95 and GO 165.

The proposed work plan would include (1) a process for developing
fire-threat maps; (2) an estimate of the time and costs to develop and maintain
fire-threat maps; (3) a process for updating fire-threat maps to incorporate
changes to the underlying data and new analytical techniques; and (4) a list of
actions the Commission would need to take to enable the creation, adoption, and

implementation of utility-specific maps. The electric IOUs and CIPs would be
A

 

117 Phase 2 Scoping Memo at 5 - 6, Items 11, 12, and 15.

- 136 -
Case 3:14-cr-001 75 WHA Document 1006-15 Filed 2/069 Page 144 of 264

R.08-11-005 COM/TAS/Iil

required to submit a report to the Commission on the status of the work plan
within six months. Upon completion of the work plan, the Commission would
decide whether to order the electric IOUs and CIPs to fund the development and
maintenance of fire-threat maps. The fire-threat maps adopted in Phase 1
and/or Phase 2 would remain in effect until further order by the Commission.
The electric IOUs and CIPs would be required to fund the creation of the
work plan. CPSD and MGRA believe the costs to create the work plan would be
small. CPSD and MGRA did not provide an estimate of the costs to develop,

implement, and maintain fire-threat maps. .

6.17.1.2.. Summary of Contested Proposals 14B and 14C
The CIP Coalition’s proposal would add a new provision to Rule 31.2 of

GO 95 that specifies the areas in Northern California where aerial CIP facilities
would be subject to the inspection cycles set forth in Rule 31.2. The centerpiece
of the CIP Coalition’s proposal is a fire-threat map that was developed jointly by
the University of California at Berkeley and Reax Engineering Inc., a consulting
company (the “Reax Map”).

The CIP Coalition’s proposal would apply only to aerial CIP facilities in
the areas of Northern California that are designated as Threat Class 3 and Class 4
on the Reax Map, the two highest fire-threat categories. The FRAP Map would
continue to be used to designate the high fire-threat areas in Southern California
where overhead CIP facilities would be subject the inspection cycles set forth in
Rule 31.2. The CIP Coalition’s proposal would not apply to electric utilities.

The costs to develop the Reax Map have already been incurred and will
not be recovered directly from customers. Future costs to implement the map

may be recovered, to the extent possible, in market-based prices for CIP services.

- 137 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed O2/QG/19 Page 145 of 264

R.08-11-005 COM/TAS/Iil

6.17.2. Position of the Parties
The intent of the CPSD/MGRA proposal (Contested Proposal 14.A) is to

establish a scientifically sound process for the development of high-resolution
maps to identify areas where catastrophic power-line fires are most likely to
occur. The maps would be developed in consultation with Cal Fire and peer
reviewed by fire-safety experts. Once developed, the maps would be used by
electric IOUs and CIPs to implement the augmented inspection, maintenance,
and vegetation management requirements of GO 95 and GO 165 for high
fire-threat areas. The maps could also be used for the following purposes:

e Identify areas where it would be beneficial to employ
additional fire-prevention measures such as burying power
lines, strengthening facilities to withstand stronger winds,
adding insulation to conductors, or rerouting.

e Plan new power-line facilities and routes in a manner that
minimizes fire risk.

e Maximize fire-prevention benefits from limited funds.

The CPSD/MGRA proposal is supported by DRA and LA County. The
proponents of the proposal believe it is vital to replace the FRAP Map that was
adopted by the Phase 1 Decision for CIP inspection purposes in |
Southern California, as Cal Fire has warned that the FRAP Map is not suited for
this purpose. |

The CPSD/MGRA proposal is opposed by the CIP Coalition, LADWP,
PacifiCorp, PG&E, SCE, SDG&E, Sierra Pacific, and TURN. Most of the
opponents see no need to develop new fire-threat maps because adequate maps
are either in place or waiting for Commission approval. These include (1) the

FRAP Map that was adopted by the Phase 1 Decision, (2) the Reax Map that is

- 138 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 146 of 264
on fa

R.08-11-005 COM/TAS/Iil

before the Commission in Phase 2, and (3) a fire-threat map that SDG&E has
developed and implemented for its own use.

Several of the opponents are concerned that the CPSD/MGRA proposal
will be costly to implement. For example, the CIP Coalition recently
implemented the FRAP Map in Southern California. Switching to the new
fire-threat maps contemplated by the CPSD/MGRA proposal would require the
CIPs to reconfigure their inspection efforts around the new maps.

PacifiCorp and Sierra Pacific argue that they should not have to bear any
costs for the fire-threat maps proposed by CPSD and MGRA because the
proposed maps would not reduce fire risks in their service territories. This is
because the fire-threat maps envisioned by CPSD and MGRA would rely
primarily on wind data to designate high fire-threat areas. The strongest winds
in PacifiCorp’s and Sierra Pacific’s service territories occur during the winter
months when the fire danger is low.

TURN is concerned that the high-resolution maps envisioned by CPSD
and MGRA would reduce fire safety. Presumably, the high-resolution maps
would pinpoint the areas where fire risk-mitigation activities should take place.
Absent high-resolution maps, fire-prevention measures would need to be
deployed over a larger area, which has the salutary effect of providing a better
margin of safety.

SDG&E represents that it has already developed and implemented a
fire-threat map for its service territory. Consequently, SDG&E has no need for
the new fire-threat maps proposed by CPSD and MGRA. SDG&E also believes
that its fire-threat map is better than the one contemplated by the CPSD/MGRA
proposal. Compared to the CPSD /MGRA proposal, SDG&E used a more

comprehensive risk assessment that included wind, vegetation, topography,

- 139 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 147 of 264
wn =

R.08-11-005 COM/TAS/Iil

historical fires, downwind impacts, and practical considerations for operations
and maintenance of facilities.

If the Commission decides to develop a new fire-threat map, PacifiCorp
and PG&E submit that it is reasonable to allow CPSD to review the Reax Map
and then have the Commission consider the adoption of the Reax Map for use by
the CIPs. This effort may be appropriate for a Phase 3 of this proceeding.

The CIP Coalition urges the Commission to adopt the Reax Map, which
provides a scientifically-based geographic delineation of high fire-threat areas in
Northern California.“’ The methodology used to create the Reax Map, while
based on the FRAP Map, applied several enhancements to assess the factors
leading to fires associated with joint-use poles, such as local terrain and weather,
wind-induced pole/ line failure, ignition sources, and fire-spread behavior. The
end result is a fire-threat map that incorporates more extensive and more recent
data than the FRAP Map, and more accurately delineates the geographic areas in
Northern California where there is a high fire threat.

| The CIP Coalition asserts that the Commission does not require peer
review of expert reports submitted to the Commission. To the contrary, it is the.
Commission’s practice to conduct its own review of expert reports and to issue

decisions addressing the merits of such reports. That is not to say that the

 

"8 Cox, a member of the CIP Coalition, abstains from taking a position on Contested
Proposals 14A, 14B, and 14C.

"9 The Reax Map and a report describing the methodology that was used to develop
the Reax Map are attached to the Phase 2 Workshop Report as Appendix E. On
September 15, 2010, David Rich, principal engineer at Reax Engineering Inc., filed a
verification of the contents of the Reax Map and report in accordance with Rule 1.11
of the Commission’s Rules of Practice and Procedure.

- 140 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 148 of 264
a ms

R.08-11-005 COM/TAS/Iil

Commission’s adoption of the Reax Map should forestall additional evaluation
of the map. Interested parties such as CPSD, MGRA, and Cal Fire can continue
to assess the Reax Map. If they find something that might warrant a change to
the Reax Map, they can bring such changes to the Commission attention with a
petition to modify the Phase 2 decision.

The CIP Coalition’s proposal (Contested Proposals 14A and 14B) is
supported by PacifiCorp. No other parties expressed support for the
CIP Coalition’s proposal in their briefs.

CPSD and MGRA do not oppose the Reax Map at this time, but they are
concerned that the map.has not been reviewed by experts. TURN agrees with
CPSD and MGRA that any fire-threat map should be evaluated by experts prior |
to adoption by the Commission.’ Nonetheless, CPSD and MGRA are optimistic
that the Reax Map could be the foundation for a statewide fire-threat map. They
note that the Reax Engineering Inc., has the capability of extending the Reax Map
for Northern California to Southern California.

MGRA recommends using the Reax Map on an interim basis in Northern
California for cP inspections purposes until a formal peer review of the Reax
Map is complete. MGRA also supports using the SDG&E Map on an interim
basis for SDG&E’s service territory pending a review of the SDG&E Map.

6.17.3. Position of Cal Fire

Cal Fire opposed the Commission’s decision in Phase 1 to use Cal Fire’s
FRAP Map to identify areas where the threat of power-line fires is most acute in

Southern California. The issues raised by Cal Fire related to the deficiencies of

 

120 TURN opposes both the CPSD/MGRA proposal and the CIP Coalition proposal.

- 141 -
Case $:14-cr-OO1 75 WEA Document 1006-15 Filed 02/08/19 Page 149 of 264

R.08-11-005 COM/TAS/Iil

map resolution and accuracy, model formulation, underlying data, and the
overall inappropriate application of the FRAP Map. Cal Fire warns that the
FRAP Map remains ill-suited for the uses adopted by the Phase 1 Decision and
the uses contemplated by various parties in Phase 2.

Cal Fire supports the CPSD/MGRA proposal to develop fire-threat maps
that meet the needs of the Commission, utilities, and other stakeholders. Subject
to staff availability and the recovery of significant costs, Cal Fire is willing to:

e Participate with Commission staff, utilities, and other
stakeholders in preparing a work plan for the development
and maintenance of appropriate fire-threat maps.

e Participate in a review of any fire-threat maps that may be
developed as a result of the work plan.

Cal Fire states that the Reax Map could be an appropriate starting point for
developing a work plan, but Cal Fire has not reviewed the Reax Map and has no
opinion on the map. Cal Fire is willing to participate in a peer review of the
Reax Map to the extent that staff and other resources are available.

Cal Fire notes that it has inspection and law enforcement responsibilities
regarding utilities, power lines, and fires. Given these mandated responsibilities,
Cal Fire states that it cannot approve any utility-related fire-threat maps. Rather,
the Commission should have the responsibility to approve maps that are
developed as part of its regulatory jurisdiction.

6.17.4, Discussion

The issue before us is whether to adopt the CPSD/MGRA proposal or the
CIP Coalition proposal regarding fire-threat maps. CPSD and MGRA seek to
establish a process for the development and adoption of fire-threat maps for
various uses by the CIPs and electric IOUs. The CIP Coalition seeks the

immediate adoption of the Reax Map for the narrow purpose of delineating the

- 142 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/089 Page 150 of 264

R.08-11-005 COM/TAS/lil

geographic area of CIP inspections in Northern California under Rule 31.2 of

GO 95. In deciding this issue, it is helpful to review the intended use of

fire-threat maps.

The function of fire-threat maps is to accurately designate geographic

areas where power-line fires are more likely to be ignited and spread rapidly,

thereby posing an increased risk of catastrophic wildfires. To reduce the risk of

power-line fires occurring in high fire-threat areas, the Phase 1 Decision and

today’s decision together adopt the following measures that rely on fire-threat.

maps:

GO 95, Rule 18A, requires electric utilities and CIPs to place a
high priority on the correction of significant fire-safety hazards
in areas of Southern California that are designated as Extreme
and Very High Fire Threat Zones on the FRAP Map.”!

GO 95, Rules 31.2, 80.1A, and 90.1B establish the minimum
frequency for patrol inspections, detailed inspections, and
intrusive inspections of aerial communication facilities located
in close proximity to power lines in any area of the state that is
designated as a high fire-threat on the relevant fire-threat map
adopted by the Commission.

GO 95, Rule 35 and Appendix E, specifies increased time-of-
trim clearances between vegetation and energized conductors
in areas of Southern California that are designated as Extreme
and Very High Fire Threat Zones on the FRAP Map.

GO 95, Rule 35, Table 1, Case 14, requires increased radial
clearances between bare-line conductors and vegetation in

areas of Southern California that are designated as Extreme
and Very High Fire Threat Zones on the FRAP Map.

 

121 Today's decision defines Southern California as Imperial, Los Angeles, Orange,
Riverside, Santa Barbara, San Bernardino, San Diego, and Ventura Counties.
Northern California is defined as all other counties in California.

- 143 -
Case $:14-cr-00175-\MKA Document 1006-15 Filed o2/0ei9 Page 151 of 264

R.08-11-005 COM/TAS/ lil

e G0O165, Appendix A, Table 1, requires more frequent patrol
inspections of overhead power-line facilities in rural areas of
Southern California that are designated as Extreme and Very
High Fire Threat Zones on the FRAP Map.

¢ GO 166, Standard 1.E., requires electric utilities in Southern
California to develop and submit a plan to reduce the risk of
fire ignitions by overhead power-line facilities located in high
fire-threat areas during extreme fire-weather events. Electric
utilities in Northern California must also develop and submit a
plan if the utility has overhead power-line facilities that are
located in an area that is (1) designated as a high fire-threat
area on a fire-threat map adopted by the Commission, and
(2) subject to extreme fire-weather events.

The success of the previously identified measures at reducing the risk of
catastrophic power-line fires depends on maps that accurately identify areas
where power line fires are most likely to occur and spread rapidly. Stated
differently, we cannot effectively mitigate the risk of power-line fires unless we
know where the risks are located.

The Phase 1 Decision adopted the FRAP Map to establish inspection
cycles, prioritize repairs, and determine vegetation clearances in the high fire-
threat areas of Southern California.” However, the FRAP Map was adopted
against Cal Fire’s advice that the map is ill-suited for identifying high-risk areas
for power-line fires. The Phase 1 Decision nevertheless adopted the
FRAP Map because there was no better fire-threat map available at the time.

We note that the definition of “high fire-threat areas” used by the Phase 1

Decision and today’s decision includes those areas that are designated as

 

122 1).09-08-029 at pp. 15, 21, and 34.
123 Cal Fire Phase 1 Comments filed on March 27, 2009, at pp. 2-5.

-144-°
Case 3:14-cr-OO175 KIA Document 1006-15 Filed 02/08/19 Page 152 of 264

R.08-11-005 COM/TAS/Iil

“Extreme” and “Very High” fire threat zones on the FRAP Map, but inexplicably
excludes those areas that are designated as “High” fire threat zones on the
FRAP Map. This incongruous definition of “high fire-threat areas” is used by
several measures adopted by today’s decision, including GO 95, Rules 31.2,
80.1A, and 90.1B. This incongruity must be resolved in the map(s) adopted in
Phase 3 of this proceeding to ensure that all truly “high” threat-fire zones are
included in the “high fire-threat areas” shown on the map(s).

Unlike the FRAP Map, the Reax Map and the SDG&E Map are specifically
designed to identify areas where there is a heightened risk of power-line fires.
Both maps take into account the major factors that contribute to the ignition and
spread of power-line fires, including wind, vegetation, and topography.
However, while both the Reax Map and SDG&E Map show promise, neither has
been reviewed by the parties to this proceeding or by neutral fire-safety experts
such as Cal Fire. Given the vital public safety issues involved, we conclude that
the Reax Map and the SDG&E Map must be reviewed by neutral experts before
these maps are adopted on a permanent basis.

The Reax Map and the SDG&E Map are also limited in the geographic
areas they cover. The Reax Map covers only Northern California, and the
SDG&E Map is confined to SDG&E’s service territory. It is imperative that
accurate fire-threat maps be developed for all of Southern California, as this is
the area of the state with the greatest risk of catastrophic power-line fires.

For the preceding reasons, we conclude that it is reasonable to adopt the
major elements of the CPSD/MGRA proposal. We will order the CIPs and
electric IOUs to participate in a workshop with CPSD and Cal Fire for the
purpose of preparing a detailed work plan to develop and adopt statewide,

high-resolution maps that accurately designate areas where there is a high threat

- 145 -
Case 3:14-cr-00175-\WHA Document 1006-15 Filed O2/QG/19 Page 153 of 264

R.08-11-005 COM/TAS/Iil

of power-line fires occurring and spreading rapidly. We also invite the other
parties in this proceeding and the Lawrence Livermore National Laboratory to
participate in the workshops.™ The fire-threat maps must be specifically
designed for use in conjunction with the previously identified fire-prevention
measures adopted by the Phase 1 Decision and today’s decision. Although we
would prefer a single statewide fire-threat map, this is not necessary. The
workshop should not exclude any fire-threat maps from consideration.
However, our expectation is that if multiple fire-threat maps are adopted, these
maps should utilize consistent terminology and criteria in identifying fire-threat
areas. Such consistency will avoid disparate application of the measures
adopted by today’s decision in different regions of the state.

As the first step towards the adoption of permanent fire-threat maps, we
will establish facilitated workshops in Phase 3 of this proceeding where the
parties shall jointly prepare a report that contains the following:

e A proposed work plan for the development of accurate,
high resolution fire-threat maps that cover the entire state. The
purpose of the fire-threat maps is to identify the specific
geographic areas where power-line fires are more likely to
occur and spread rapidly. The detailed proposal shall address
the option of reviewing and adopting the Reax Map and/or
the SDG&E Map for regional or statewide use.

e Recommendations for obtaining assistance from Cal Fire,
Lawrence Livermore National Laboratory, and other neutral

 

124 On June 14,2011, Dr. S. Julio Friedmann, Director, Carbon Management
Program for the Lawrence Livermore National Laboratory (LLNL), sent an
email to the service list for this proceeding in which Dr. Friedmann stated that LLNL
has “unique capabilities and knowledge that could help in [fire-threat] map
assessment or map creation.”

- 146 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 154 of 264
am a

R.08-11-005 COM/TAS/Iil

experts in the development and review of fire-threat maps,
including the Reax Map and the SDG&E Map.

e Estimated costs and proposed funding sources for the
development, expert review, implementation, and
maintenance of fire-threat maps.

¢ A proposed schedule and a list of milestones for the
development, review, adoption, implementation, and periodic
updates of fire-threat maps.

The report may include alternative work plans and recommendations if
the workshop participants cannot reach a consensus. |

The exact scope and schedule for Phase 3, including the process and
procedures for conducting the Phase 3 workshops, will be set forth in the
assigned Commissioner’s scoping memo for Phase 3.

Until permanent fire-threat maps are adopted in Phase 3, the CIPs and
electric utilities shall use the FRAP Map, Reax Map, and SDG&E Map on an
interim basis to implement the fire-prevention measures adopted by the Phase 1
Decision and today’s decision. The CIPs shall use Reax Map in Northern
California and the FRAP Map in Southern California. The electric utilities other
than SDG&E shall use the Reax Map in Northern California and the FRAP Map
in Southern California. SDG&E may use its own fire-threat map. Copies of the
FRAP Map and Reax Map are contained in Appendix C of today’s decision. The
CIPs shall make the high-definition Reax Map available to other parties for the
purposes specified in today’s decision.!”> SDG&E shall provide a copy of its
fire-threat map to any party that requests it.

 

12 Electric utilities in Northern California may record in their Fire Hazard Prevention
Memorandum Accounts (FHPMAs) any licensing fees and similar costs they incur to

Footnote continued on next page

- 147 -
Case $:14-cr-00175-\WHA Document 1006-15 Filed 02/QG/19 Page 155 of 264

R.08-11-005 COM/TAS/il

The adopted fire-prevention measures shall be implemented on an interim
basis in areas that are designated as Extreme and Very High Fire Threat Zones
on the FRAP Map and SDG&E Map, and in areas that are designated as Threat
Class 3 and Threat Class 4 on the Reax Map. The boundaries should be broadly
construed. The CIPs and electric utilities should use their own expertise and
judgment to determine if local conditions require them to adjust the boundaries
of the relevant map.

We recognize that the interim maps may be flawed. However, we
conclude that the threat of catastrophic power-line fires is so great that the public
interest is better served by requiring the CIPs and electric utilities to implement
the adopted fire-prevention measures using the available maps rather than
waiting for the development and adoption of permanent maps in Phase 3. While
there is some risk in using the un-reviewed Reax Map and SDG&E Map on an
interim basis, we believe the risk is low, as both maps are designed to identify
areas where there is a high risk of catastrophic power-line fires.

We are not persuaded by the assertion from several parties that the
FRAP Map is sufficient for the purposes intended by the Phase 1 Decision and
today’s decision. We believe it would be imprudent to adopt the FRAP Map ona
permanent basis for the purpose of designating areas where the adopted fire-
prevention measures should be deployed when the state agency that created the

FRAP Map warns against its use for this very purpose.

 

access the Reax Map and seek to recover such costs in the same manner as other
costs recorded in their FHPMAs.

- 148 -
Case 3:14-cr-001 75 WHA Document 1006-15 Filed o2/0gF19 Page 156 of 264

R.08-11-005 COM/TAS/il

PacifiCorp and Sierra Pacific argue unpersuasively that they should not
have to pay any costs for the development of new fire-threat maps because there
is no threat of catastrophic power-line fires in their service territories. A
comparison of maps showing PacifiCorp’s and Sierra Pacific’s service
territories!” with the Reax Map in Appendix C of today’s decision reveals that
there are large swaths of their service territories that are designated as
Fire Threat Class 3 on the Reax Map, and several pockets of their service
territories that are designated as Fire Threat Class 4.

We are not persuaded by TURN that the adoption of high-resolution maps
which accurately pinpoint the areas of elevated fire risk will reduce safety by
decreasing the size of the areas where CIPs and electric utilities are required to
implement fire-prevention measures. The high-resolution maps required by
today’s decision are essential for the effective deployment of many of the
fire-prevention measures adopted in this proceeding. The FRAP Map is ill-
suited for this purpose, as Cal Fire readily acknowledges. In our judgment, the
ability to accurately target high fire-threat areas will enhance public safety by
reducing the number of power-line fires. |

Finally, several parties contend that it will be too costly to develop and
implement new fire-threat maps. As stated previously, the fire-threat maps
required by today’s decision are an essential tool for the successful deployment

of the fire-prevention measures adopted in this proceeding. We find that the

 

126 A map that shows PacifiCorp’s and Sierra Pacific's service territories is available at
http:/ /www.energy.ca.gov/2007_energypolicy /documents/2007-05-
15_workshop/ presentations/ Electric% 20U tility %20Service%20Areas %205-10-
07.pdf. We take official notice of this document pursuant to Rule 13.9 of the
Commission’s Rules of Practice and Procedure,

- 149 -
Case $:44-cr-00175-\WHA Document 1006-15 Filed o2/Qgie Page 157 of 264

R.08-11-005 COM/TAS/Iil

public-safety benefits from the reduced risk of catastrophic power-line fires more
than offset the cost of developing and implementing high-resolution maps that
accurately designate the areas where there is an elevated threat of catastrophic

power-line fires occurring.

6.18. Record Retention
All of the inspection and repair rules proposed by the parties retain the

existing record retention requirements. In general, the existing rules require
ClIPs and electric utilities to retain records of their inspections and repairs for a
five-year period. We believe that a longer record-retention period is needed in
order to ensure there is sufficient information to conduct a thorough forensic
analysis in the event there is a serious safety-related incident with overhead
power lines and/or CIP facilities. Therefore, we will adopt a general
requirement to create and maintain for ten (10) years records of all inspections
and repairs of overhead facilities. In the case of intrusive inspections of wood
poles, we will require records of such inspections, and any repairs that result
from such inspections, to be maintained for the life of the pole. This new
record-retention requirement applies to records currently in an entity’s

possession and records created on or after the date of today’s decision. :

6.19. Commission Jurisdiction and Publicly Owned Utilities
CMUA and LADWP ask the Commission to clarify the extent of its

enforcement powers under Pub. Util. Code §§ 8037 and 8056 over publicly
owned utilities (POUs) with respect to several of the rules and regulations
adopted by the Phase 1 Decision and today’s decision. We interpret CMUA and

LADWP’s request as seeking an advisory opinion. Like the courts, we have a

- 150 -
Case $:14-cr-00175-\WHA Document 1006-15 Filed o2/0g/19 Page 158 of 264

R.08-11-005 COM/TAS/Iil

long-standing policy against issuing advisory opinions,” and we decline to do

so here.}28

6.20. Cost Recovery
The Phase 1 Decision provided the following guidance regarding the

recovery of costs incurred electric utilities, CIPs, and other entities to implement

the regulations adopted in this proceeding:

We find that each cost-of-service regulated utility is entitled
to recover reasonable costs prudently incurred to comply
with the changes to the Commission’s rules adopted today.
To be clear, we do not find today that all costs incurred to
comply with the revised rules will be automatically assumed
to be reasonable but that, after the Commission verifies the
reasonableness of costs, recovery will be permitted. We
direct each cost-of-service regulated utility to record its costs
in a memorandum account to avoid retroactive ratemaking.

We will address costs more fully in [Phase 2] and expect
cost-of-service regulated utilities to provide cost data. We will
decide the appropriate forum for seeking recovery of these
costs in [Phase 2]. In [Phase 2], we will also develop an
appropriate tracking mechanism for these additional costs
and decide how to incorporate these costs into each utility’s
general rate case.

%

Regarding those utilities with deregulated rates, including
incumbent local exchange carriers (ILECs), we decline to adopt
any mechanisms for recovery of costs associated with today’s
rule changes, as telecommunications companies with rate
flexibility may charge different rates to recover costs without

 

127 1).00-01-052, 4 CPUC 3d 160, 166 - 168.

%8 The Commission’s general position on its jurisdiction with respect to POUs is
summarized in Section 3 of today’s decision.

- 151 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed o2/0gtr9 Page 159 of 264

R.08-11-005 COM/TAS/il

our approval. To the extent that a telecommunications
company with rate flexibility seeks to place a line-item on its
bill to recover such costs, however, it must not falsely imply
that such charge is CPUC-mandated or approved.

Fe

Small local exchange carriers which are on cost-of-service
regulation will operate under the same framework set forth
above as electric companies. (D.09-08-029 at pp. 43 - 44.
Emphasis added.)

We affirm our determination in the Phase 1 Decision that cost-of-service
utilities are entitled to recover the reasonable costs they incur to comply with the
regulations that are adopted in this proceeding after the reasonableness of such
costs has been verified by the Commission. We also affirm that such costs
should be verified and recovered in general rate case (GRC) proceedings.

As contemplated by the Phase 1 Decision, we establish interim
mechanisms, described below, for cost-of-service utilities to recover their
reasonably incurred and verified costs until such costs can be incorporated into
each company’s GRC. The interim cost-recovery mechanisms will ensure that
funding is available in a timely manner to implement the fire-prevention
measures adopted in this proceeding.

Consistent with the Phase 1 Decision, we find there is no need to establish
a cost-recovery mechanism for utilities with deregulated rates. Any utility with
deregulated rates or rate flexibility that places a line-item charge on its customer
bills to recover costs that are incurred as a result of this proceeding must not

state or imply that such charge is mandated or approved by the Commission.

- 152 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 160 of 264
nm ~~

R.08-11-005 COM/TAS/il

6.20.1. Cost Recovery for Electric |OUs
With certain exceptions described below, the electric IOUs’” shall track

and record their costs to implement the regulations adopted in this proceeding in
the Fire Hazard Prevention Memorandum Accounts (FHPMAs) they have
established pursuant to the Phase 1 Decision. Each electric IOU may file one or
more applications to recover the costs recorded in its FHPMA. The number and
timing of applications will be at the discretion of each electric JOU.“ We will
verify and assess the reasonableness of recorded costs in application
proceedings.

The electric IOUs shall record in their FHPMAs only those costs that are
not being recovered elsewhere. For example, PacifiCorp and Sierra Pacific
already recover their costs to implement the Phase 1 Decision in their respective
GRCs."1 Consequently, PacifiCorp and Sierra Pacific may not record any
Phase 1 costs in their FHPMAs. Similarly, SCE, SDG&E, and SoCalGas have
included forecasted costs from the Phase 1 Decision in their 2012 GRCs.*? Thus,
the only Phase 1 costs these companies may record in their FHPMAs are their
actual costs to implement the Phase 1 Decision that are incurred prior to 2012.

Each electric IOU may continue to record authorized costs in its FHPMA
until the first GRC that occurs after the close of this proceeding, at which time

 

129 For the purpose of today’s decision, the term “electric IOUs” includes Southern
California Gas Company to the extent it operates overhead power-line facilities that
are subject to the Commission’s jurisdiction.

130 An electric IOU may seek to recover the costs recorded in its FHPMA i in its next
scheduled GRC application.

131 PacifiCorp and Sierra Pacific Joint Phase 2 Opening Brief at 28.
132 Phase 2 Workshop Report, Appendix B, at B-256, Fn. 66.

- 153 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/98/19 Page 161 of 264

R.08-11-005 COM/TAS/Iil

the FHPMA shall be closed. The electric IOU may then use the GRC mechanism
to request recovery of the costs it incurs from that point forward to comply with
the regulations adopted in this rulemaking proceeding. The electric IOU may

seek to recover the ending balance in its FHPMA, if any, by filing an application.

6.20.2. Cost Recovery for the Small LECs
The Small LECs may use their annual California High Cost Fund-A

(CHCF-A) Tier 3 advice letters’? to request recovery of the costs recorded in
their FHPMAs. This procedure is consistent with D.91-09-042, which allows
Small LECs to obtain financial support from CHCF-A based on recorded
financial data. We will verify and assess the reasonableness of the costs
recorded in each Small LEC’s FHPMA as part of our review the Small LEC’s
annual CHCF-A advice letters.

The Small LECs may only seek to recover costs via their CHCF-A advice
letters that are (1) recorded in their FHPMAs, (2) directly related to the
implementation of the regulations adopted in this proceeding, and (3) not
recovered elsewhere. The Small LECs shall provide Commission staff with work
papers, documents, and/or other information requested by staff to analyze and
verify the claimed costs. The fact that Small LECs may request recovery of said
costs does not ensure recovery. The Small LECs may only recover those costs
that are verified and found reasonable by Commission staff and approved by the

Commission.

 

133 The Tier 3 advice letter process allows for protest periods and Commission review of
the advice letter prior to a final decision or resolution.

134 1).91-09-042, 41 CPUC 2d 326, 330 - 331.

- 154 -
Case 3:14-cr-00175-\YHA Document 1006-15 Filed O2/Q6/19 Page 162 of 264

R.08-11-005 COM/TAS/Iil

Each Small LEC may continue to use the CHCF-A advice letter process
until the first GRC that occurs after the close of this proceeding. At that time, the
Small LEC shall close its FHPMA and thereafter use the GRC mechanism to
request recovery of the costs it incurs to comply with the regulations adopted in
this rulemaking proceeding. The Small LEC may seek to recover the ending
balance it its FHPMA, if any, in its annual CHCF-A advice letter filing.

We note that there is no requirement for Small LECs to file GRCs.
However, if a Small LEC does not file a GRC, it will eventually lose all of its
financial support from the CHCF-A through the so-called waterfall process.
Under the waterfall process, a Small LEC will receive 100% of its authorized
financial support from the CHCF-A for three years following the GRC. Financial
support then falls to 80% of the authorized amount in the fourth year after the
GRC, 60% in the fifth year, and zero percent in the sixth year. Thus, the ability
of a Small LEC to recover the costs recorded in its FHPMA through annual
CHCF-A advice letters will decline and eventually end if it does not file a GRC.

We will require each Small LEC to close its FHPMA when its authority to
seek financial support from the CHCF-A reaches zero percent. The company’s
authority to seek recovery of the costs recorded in its FHPMA shall expire upon
the closure of its FHPMA.

 

185 1D,91-09-042, 41 CPUC 2d 326, 332.
86 Thid.

~ 155 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 163 of 264
m_ am,

R.08-11-005 COM/TAS/Iil

We note that several Small LECs have opted out of the CHCF-A, and there
is no requirement for these companies to filea GRC.*” These companies may
seek to recover the costs recorded in their FHPMA as part of their next GRC

filing, if any. Their authority to seek recovery of such costs will end on

January 1, 2015, at which time their FHPMAs shall be closed.

6.21. Implementation
All entities subject to the rules, regulations, and ordering paragraphs

adopted by today’s decision shall implement these directives as soon as possible.
We do not adopt any deadlines except those specifically established in the rules,
regulations, or ordering paragraphs themselves. |

CPSD shall revise GOs 95, 165, and 166 to incorporate the revisions
adopted by today’s decision and publish the amended GOs on the Commission’s
website within 60 days from the issuance date of today’s decision. The adopted
revisions include replacing the placeholder “Decision 11-XX-YYY” in several

locations with the decision number for today’s decision.

7. California Environmental Quality Act
The California Environmental Quality Act (CEQA)'’ applies to any project

that has a potential for resulting in a direct physical change in the environment
or a reasonably foreseeable indirect physical change in the environment unless

the project is exempt from CEQA by statute or regulation.” The Phase 2

 

137 These companies are Happy Valley Telephone Company, Hornitos Telephone
Company, Winterhaven Telephone Company, and Verizon West Coast (which is
now owned by Frontier).

138 CEQA is contained in Cal. Pub. Res. Code § 21000 et seq.
139 14 Cal. Code Regs., Section 15378.

- 156 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 164 of 264

ann sm

R.08-11-005 COM/TAS/Iil

Workshop Report states that each proposal addressed by today’s decision is
exempt from CEQA pursuant to Section 15378 of the CEQA Guidelines

because it is not a “project” under CEQA and will not have any significant

impacts on the environment. No party disagrees with this assessment.

The Commission is the lead agency under CEQA with respect to the

regulations adopted by today’s decision. We find that all of the adopted

regulations are exempt from CEQA pursuant to one or more the following

statutory exemptions or categorical exemptions in the CEQA guidelines:

The adopted regulation allows for the operation, repair, or
maintenance of existing electric utility and CIP facilities, and
involves negligible or no expansion of an existing authorized
use. (14 Cal. Code Regs., Section 15301(b).)

The adopted regulation allows for the restoration or
rehabilitation of deteriorated or damaged structures, facilities,
or mechanical equipment to meet current standards of public
health and safety, and involves negligible or no expansion of an
existing authorized use. (14 Cal. Code Regs., Section 15301(d).)

The adopted regulation allows for the maintenance of existing
landscaping and native growth, and involves negligible or no
expansion of an existing authorized use. (14 Cal. Code Regs.,
Section 15301(h).)

The adopted regulation allows for minor alterations of land that
provide for fuel management activities within 30 feet of
structures to reduce the volume of flammable vegetation, and
will not result in the taking of endangered, rare, or threatened
plant or animal species or significant erosion and sedimentation
of surface waters. (14 Cal. Code Regs., Section 15304(i).)

The adopted regulation involves the creation of government
funding mechanisms or other government fiscal activities,

 

140 The CEQA guidelines are set forth in 14 Cal. Code Regs., Section 15000 et seq.

- 157 -
Case 3:14-cr-00175-\MKIA Document 1006-15 Filed o2/0gsis Page 165 of 264

R.08-11-005 COM/TAS/ il

which do not involve any commitment to a specific project
which may result in a potentially significant physical impact
on the environment. (14 Cal. Code Regs., Section 15378(b)(4).)

The adopted regulation involves the establishment,
modification, structuring, restructuring, or approval of rates or
other charges for the purpose of (A) meeting operating expenses,
including employee wage rates and fringe benefits, (B)
purchasing or leasing supplies, equipment, or materials,

(C) meeting financial reserve needs and requirements,

(D) obtaining funds for capital projects necessary to maintain
service within existing service areas. (Pub. Res. Code

§ 21080(b)(8).)

The adopted regulation will not have a potentially significant
impact on the environment and is therefore not a “project” as
defined by CEQA in Pub. Res. Code § 21065 and 14 Cal. Code
Regs., Section 15378(a).

The regulation continues provisions which were adopted in
D.09-08-029, or which are very similar to those adopted in
D.09-08-029, wherein it was determined that CEQA did not
apply to the adopted measures. (D.09-08-029 at 7.)

8. Proposed Rulemaking Proceeding re: Electric Tariff Rule 20

8.1.

Background

Electric Tariff Rule 20 provides a process for placing overhead power-line

facilities underground for aesthetic reasons. The Commission authorizes

funding and cost recovery for Tariff Rule 20 projects in GRC proceedings.

Tariff Rule 20 contains a formula for allocating the available funds for

undergrounding projects among cities and counties. Each jurisdiction saves its

 

141 _D2,01-12-009 at 5, Fn. 5. Individual customers may be required to pay a portion of the
cost to underground electric facilities from the street to the customer’s meter.
(D.01-12-009 at 5 - 6.)

- 158 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 166 of 264
on a

R.08-11-005 COM/TAS/il

allocation, and can “borrow” ahead for 5 years’ worth of allocations in order to
fund a project. Because projects are expensive, it may take many years fora
smaller jurisdiction to afford even a small project.

Tariff Rule 20 prescribes a multi-stage process for local jurisdictions to
obtain and use the available funds for undergrounding projects. The governing
body of the city or county must consult with the electric utility, hold public
hearings, makes a determination that undergrounding is in the public interest,
and create an undergrounding district. The project is then designed, scheduled,
and executed by the IOUs. Projects usually take several years ata minimum.

The CIPs must place their aerial communication lines underground at the
same time as the electric utilities. However, unlike the electric IOUs, the CIPs do
not have a regulatory mechanism to fund their share of undergrounding
projects. The CIPs must pay for undergrounding projects from general revenues.

The Phase 2 Scoping Memo determined that Phase 2 “may consider
adding fire risk to the list of reasons to permit undergrounding under Tariff Rule
20.44” On February 9, 2010, the CIP Coalition filed a motion to exclude from this
proceeding any proposed changes to the existing tariff rules governing the
conversion of aerial facilities to underground facilities. The CIP Coalition argued
that the proposed changes were subject to Pub. Util. Code § 1708, which requires
notice before a Commission decision is changed. The CIP Coalition observed
that no notice had been provided to the parties in prior proceedings where the
Commission had rejected proposals to revise Tariff Rule 20 to allow aerial

electric facilities to be placed underground for the purpose of reducing fire risk.

 

142 Phase 2 Scoping Memo at 8.

- 159 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 167 of 264
or —_

R.08-11-005 COM/TAS/Iil

On April 6, 2010, the assigned ALJ, in consultation with the assigned
Commissioner, issued a ruling that granted the CIP Coalition’s motion to
exclude Tariff Rule 20 issues from this proceeding. However, the ruling also
authorized parties to file comments on whether the Commission should open a
new rulemaking proceeding to consider if fire risk should be added to the list of
reasons to permit undergrounding under Tariff Rule 20 and how to provide
notice of this new proceeding in conformance with Pub. Util. Code § 1708.

Opening comments were filed on May 7, 2010, by Facilities Management
Specialists LLC (FMS), SDG&E, TURN, and collectively by the CCTA, Comcast,
Time Warner, tw telecom, and the Verizon companies.? Reply comments were
filed on May 21, 2010, by CPSD, FMS, LADWP, PG&E, SDG&E, and collectively
by AT&T, CCTA, Comcast, CoxCom, Inc., Cox, Time Warner, tw telecom, and

the Verizon companies (collectively, “the Commenting CIPs”).

8.2. Position of the Parties
CPSD, FMS, LADWP, and SDG&E support a new rulemaking proceeding

to consider if fire risk should be added to the list of reasons to permit
undergrounding under Tariff Rule 20. They believe the Commission should
consider all options for preventing power-line fires.

SDG&E states that regardless of whether the Commission decides to open

a new rulemaking proceeding, SDG&E intends to file an application that would

 

143 The Verizon companies include MCI Communications Services, Inc., d/b/a Verizon
Business Services (U-5378-C), MCI Metro Access Transmission Services, d/b/a
Verizon Access Transmission Services (U-5253-C), TTI National, Inc., d/b/a Verizon
Business Services (U-5403- C), Verizon California Inc. (U-1002-C), and Verizon West
Coast (U-1020-C).

- 160 -
Case 3:14-cr-00175- WHA Document 1006-15 Filed 02/06/19 Page 168 of 264

R.08-11-005 COM/TAS/Iil

establish a new Tariff Rule 20D for allocating funds among cities and counties to
place overhead power-line facilities underground for fire-prevention purposes.
The proposed Tariff Rule 20D would apply only to SDG&E, and not to other
electric JOUs or CIPs.

The proposed rulemaking proceeding is opposed by the Commenting CIPs
and TURN. The Commenting CIPs assert that the Commission must first
address the issue of CIP cost recovery for undergrounding projects. The
Commenting CIPs are concerned that a new rulemaking proceeding would
result in the expansion of undergrounding projects under Tariff Rule 20,
resulting in greater costs for the CIPs. Unlike the electric IOUs, the CIPs do not
have captive ratepayers to pay for undergrounding projects. The Commenting
CIPs argue that the failure to address the issue of CIP cost recovery would raise
~ an equal protection challenge, as there is allegedly no rational basis for making
the electric IOUs whole but not the CIPs.

TURN states there are several reasons why Tariff Rule 20 is a poor vehicle
for addressing fire risks.. First, Tariff Rule 20 is not designed to address fire risks
in an urgent manner, as projects usually take several years from conception to
completion. While this leisurely pace is suitable for beautification projects, it
may be too slow to address known fire risks.

Second, the fire risk associated with overhead power-line facilities is
generally much lower in Northern California. Thus, there is not a statewide need
to amend Tariff Rule 20 to address fire risk.

Third, the allocation of funds under Tariff Rule 20 is not appropriate for
fire-prevention purposes. The majority of funding currently goes to cities. This

is the opposite of the allocation that would be needed to address fire risk.

- 161 -
Case 3:14-cr-00175-\VIHIA Document 1006-15 Filed 02/0819 Page 169 of 264

R.08-11-005 COM/TAS/il

- Finally, the Commission currently requires that aerial communication lines
be placed underground at the same time that power lines are placed
underground pursuant to Tariff Rule 20. TURN states there is usually no need to
place communication lines underground to mitigate fire risks.

TURN opines that GRCs are a better venue for considering the merits of
undergrounding projects for fire-prevention purposes. There, the Commission
can consider the costs and benefits of different measures for mitigating fire risk
and allocate limited ratepayer funds to the most cost-effective fire-prevention
measures and the highest priority fire-prevention projects.

SDG&E agrees with TURN that funding for fire-prevention measures,
including undergrounding projects, should be decided in GRC proceedings. But
SDG&E also believes that a new Tariff Rule 20D for fire-safety undergrounding
could help SDG&E implement Commission-authorized fire safety
undergrounding activities by making the affected cities and counties an integral
part of the undergrounding process. This is because the new Tariff Rule 20D
would (1) provide for greater municipal and public input on selection,
prioritization, schedules, and cost; (2) allow for better coordination with
municipalities on issues such as land rights acquisition and public
improvements; (3) provide an equitable distribution of projects among
municipalities; and (4) establish rules that do not need to be litigated each GRC.

PG&E neither supports nor opposes a new rulemaking proceeding to
consider if fire risk should be added to the list of reasons to permit
undergrounding under Tariff Rule 20. If the Commission decides to open a new
proceeding, PG&E urges the Commission to ensure that the entire panoply of

_costs, risks and benefits is fully explored and that all stakeholders are invited.

- 162 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 170 of 264
won (7

R.08-11-005 COM/TAS/ lil

8.3. Discussion

The overarching purpose of Tariff Rule 20 is to place overhead power lines
underground for aesthetic reasons. To this end, the tariff rule contains a formula
. for allocating the available funds among cities and counties, and prescribes a
process that cities and counties must use to obtain funds.

The purpose of Tariff Rule 20 is unrelated to fire prevention. We see no
reason to clutter the rule with new and unrelated provisions regarding fire
prevention. We agree with TURN that GRCs, and not Tariff Rule 20, should be
used to allocate ratepayer funds for fire-prevention projects.

The GRC process has several advantages over Tariff Rule 20 in terms of
allocating funds for fire-prevention purposes. First, a GRC enables the utility,
the Commission, and interested parties to identify the highest priority
fire-prevention projects and to allocate ratepayer funds to those projects. In
contrast, Tariff Rule 20 contains no procedures for identifying high priority .
fire-prevention projects and no mechanism for ensuring that such projects are
funded. Each city and county would have discretion to use its allotted funds for
lower priority fire-prevention projects in its own jurisdiction ahead of higher
priority projects in other jurisdictions.

Second, the only fire-prevention measure available under Tariff Rule 20 is
placing overhead power-line facilities underground. This is perhaps the most
expensive fire-prevention tool available. There are many other fire-prevention
options, such as line spacers, wire insulation, and vegetation management. A
GRC proceeding would allow the Commission to consider a range of fire-
prevention options and select the most cost-effective solutions.

Finally, fire risk should be assessed from the standpoint of the utility’s

entire service territory, and not from the piecemeal and narrow geographical

- 163 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 171 of 264
on ~~

R.08-11-005 COM/TAS/il

perspectives of individual jurisdictions. The utility can assess wind conditions,
vegetation type, population density, and other factors to identify the portions of
its service territory where the risk of power-line fires is greatest. While this can
be done in a GRC proceeding, it is not possible with Tariff Rule 20.

We conclude for the preceding reasons that there is no need to open a new
rulemaking proceeding to consider adding fire risk to the list of reasons to
permit undergrounding under Tariff Rule 20. Our decision to forego a new
rulemaking proceeding does not signal any reduction in our concern about fire
prevention. To the contrary, we believe that GRCs are a superior regulatory
mechanism for selecting and funding fire-prevention measures compared to the
ad hoc allocation of ratepayer funds for fire-prevention projects under Tariff

Rule 20.14

9. Need for Hearing |
In OIR 08-11-005, the Commission preliminarily determined that hearings

are not needed in this proceeding. Parties were provided an opportunity by the
Phase 1 Scoping Memo and the Phase 2 Scoping Memo to request evidentiary
hearings, but no such requests were submitted. Today’s decision affirms that

there is no need for evidentiary hearings in Phase 2 of this proceeding.

10. Comments on the Proposed Decision
The proposed decision for Phase 2 of this proceeding was mailed to the

parties in accordance with Pub. Util. Code § 311, and comments were allowed in

 

14 Today’s decision does not prejudge any application that SDG&E may file for
authority to establish a new Tariff Rule 20D to allocate funds for undergrounding
power lines for fire-prevention purposes, much like Tariff Rule 20 allocates funds for
beautification projects.

- 164 -
Case $:14-cr-00175-\MHA Document 1006-15 Filed o2/ogis Page 172 of 264

R.08-11-005 COM/TAS/Iil

accordance with Rule 14.3 of the Commission’s Rules of Practice and Procedure.
Comments were filed on June 30, 2011 by CFBF; CAISO; jointly by CCTA,
Comcast, and Time Warner; the CIP Coalition; CMUA; Cox; CPSD; DRA; FMS;
LA County; LADWP; MGRA,; PacifiCorp; PG&E; SDG&E, SCE; the Small LECs;
and TURN. Reply comments were filed on July 8, 2011, by AT&T; Cal Fire;
CFBF; jointly by CCTA, Comcast, Cox, and Time Warner; the CIP Coalition;
CMUA; CPSD; LA County; MGRA; PG&E; SDG&E; SCE; and TURN. The
comments and reply comments have been reflected, as appropriate, in the final

decision adopted by the Commission.

11. Assignment of the Proceeding

Timothy A. Simon is the assigned Commissioner and Timothy Kenney is

the assigned Administrative Law Judge in this proceeding.

Findings of Fact

1. The regulatory requirements adopted by today’s decision will improve
the fire safety of overhead electric utility facilities and aerial CIP facilities in close
proximity to overhead power lines. Any additional costs that the new regulatory
requirements impose on electric utilities, CIPs, and other entities are more than
offset by the public-safety benefits.

2. In addition to enhancing fire safety, many of the revisions to GO 95 and
GO 165 that are adopted by today’s decision will (i) improve the clarity of these
General Orders, (ii) streamline existing requirements, and/or (iii) remove
obsolete, unnecessary, or redundant provisions in these General Orders. These
revisions will improve the ability of CIPs and electric utilities to manage their

operations efficiently and thereby reduce safety hazards and costs. —

- 165 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 173 of 264
—_ po

R.08-11-005 COM/TAS/lIil

3. There is a grave and ongoing risk that Santa Ana windstorms will cause
catastrophic power-line fires unless electric utilities in Southern California plan
and prepare for such events.

4. The FRAP Map and Reax Map show there are millions of acres in
Northern California where there is a high fire threat. However, the magnitude of
the risk of catastrophic wind-caused power-line fires occurring in Northern
California is unknown at this time.

5. Today’s decision makes no findings or conclusions regarding the root
cause of the Guejito Fire in October 2007.

6. If not installed and maintained properly, aerial CIP facilities located in
close proximity to power lines could contact power lines and ignite a fire.
CIP-only poles can also fail if not installed and maintained properly, causing a
cascade that topples nearby joint-use poles, resulting in a wildfire.

7. The protection of public safety requires that CIPs carry out patrol
inspections, detailed inspections, and intrusive inspections of their aerial
facilities and poles located in close proximity to overhead power-line facilities in
the high fire-threat areas of the state.

8. There is no history of catastrophic power-line fires in Northern
California, and Northern California does not experience Santa Ana windstorms
that contribute significantly to the risk of catastrophic power-line fires in
Southern California. Because the risk of power-line fires is lower in Northern
California compared to Southern California, it is reasonable to have a lower
frequency of patrol inspections, detailed inspections, and intrusive inspections of
CIP facilities in Northern California compared to Southern California.

9. The failure to keep power lines clear of vegetation poses a serious threat

to service reliability and public safety. In order to maintain service reliability

- 166 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 174 of 264
on an

R.08-11-005 COM/TAS/Iil

and to protect public safety, electric utilities need appropriate tools to deal with
customers who prevent access to their property for vegetation management.

10. The minimum time-of-trim guidelines in Appendix E. of GO 95 provide
an adequate margin for fire safety in most circumstances. Electric utilities and
CIPs are authorized by Appendix E to exceed the minimum time-of-trim
guidelines when it is advantageous to do so for fire-safety and service reliability
purposes.

11. Appendix E of GO 95 does not provide guidance about what factors
should be considered by electric utilities and CIPs for determining whether, and
to what extent, they should exceed the minimum time-of-trim guidelines
specified in Appendix E.

12. It is of utmost importance to perform pole-loading calculations and to
share information needed for pole-loading calculations in order to ensure that
utility poles do not become overloaded and fail, which could ignite a fire, injure
and kill people, and destroy property.

13. Wood products have considerable natural variability. As a result, the
actual strength of wood products used by electric utilities and CIPs to build
structures will likely deviate to some degree from the presumed strength of
materials listed in Rules 48.1 though 48.7 of GO 95.

14. The current Heavy Loading District and Light Loading District in
Rule 43, and the associated loading standards for electric utility and CIP facilities
in each district, are not specifically intended to mitigate the elevated risk of
power-line fires occurring and spreading rapidly in high fire-threat areas.

15. Marking CIP cables and conductors attached to joint-use poles with

ownership information will enhance fire safety by enabling electric utilities, CIPs,

- 167 -
Case 3:14-cr-00175-\NEIA Document 1006-15 Filed o2/0G/19 Page 175 of 264

R.08-11-005 COM/TAS/Iil

and others to identify the owner of CIP facilities that pose a fire hazard so that
the owner can be notified and repairs made.

16. There are many power-line fires every year. Requiring electric IOUs to
report information on power-line fires would be useful in formulating
fire-prevention measures and gauging the effectiveness of the adopted measures.

17. The availability of high-resolution maps that can accurately identify
areas where power-line fires are more likely to occur and spread rapidly is
essential to the successful and cost-effective deployment of many of the
fire-prevention measures adopted in this proceeding.

18. The FRAP Map is not suited for use on a permanent basis to designate
areas where the fire-preventions measures adopted in this proceeding should be
deployed.

19. The Reax Map and the SDG&E Map are designed to identify areas
where fire-prevention measures should be deployed, but neither map has been
reviewed by neutral experts. |

20. With the possible exception of SDG&E’s service territory, there are
currently no maps that accurately identify areas of Southern California where
power-line fires are more likely to occur and spread rapidly.

21. There were no requests for evidentiary hearings in Phase 1 or Phase 2 of
this proceeding. |
Conclusions of Law

1. This is a quasi-legislative rulemaking proceeding in which no party
requested evidentiary hearings and none were held. Accordingly, today’s
decision may rely on legislative facts obtained from written submissions in this

proceeding, such as the Phase 2 Workshop Report and briefs. Today’s decision

- 168 -
Case S:14-cr-00175-VUKIA Document 1006-15 Filed 02/06/19 Page 176 of 264
—_

R.08-11-005 COM/TAS/il

may also draw on evidence from past proceedings, the Commission’s experience
and expertise in regulating utilities, Commission policies, and common sense.

2. Without determining the root cause of any of the October 2007 wildfires,
several potential issues involving the overhead facilities of electric utilities and
CIPs have been identified that, in an abundance of caution, warrant adoption of
new regulations to reduce the risk of wildfires.

3. Itis in the public interest to adopt the revisions to GOs 95, 165, and 166
that are contained in Appendix B of today’s decision for the reasons set forth in
the body of today’s decision and the Findings of Fact.

4, CPSD should amend GOs 95, 165, and 166 to incorporate the revisions to
these GOs adopted by today’s decision and publish the amended GOs on the
Commission’s website within 60 days from today’s decision. The adopted
revisions include replacing the placeholder “Decision 11-XX-YYY” in several
locations with the decision number for today’s decision.

5. The deadlines for completing corrective actions under the inspection and
maintenance programs established by electric utilities pursuant to GO 165 may
not exceed the deadlines for completing corrective actions specified in Rule 18A
of GO 95, as modified by today’s decision.

6. Each electric IOU in Southern California should prepare and submit a
fire-prevention plan by December 31, 2012.

7. Each electric IOU in Northern California should determine if there is a
credible risk of catastrophic power-line fires in its service territory and, if so,
prepare and submit a fire-prevention plan by December 31, 2012.

8. Each electric IOU’s fire-prevention plan should address situations where
all three of the following conditions occur simultaneously: (i) 3-second wind

gusts exceed the structural and mechanical design standards for overhead

- 169 -
Case 3:14-cr-O0175- WHA Document 1006-15 Filed o2icgns Page 177 of 264

R.08-11-005 COM/TAS/Iil

power-line facilities; (ii) these 3-second gusts occur during a period of high fire
danger; and (iii) the affected facilities are located in high fire-threat areas. The
fire-prevention plans should also specify (a) how the utility will identify the
occurrence of 3-second gusts that exceed the design standards for overhead
power-line facilities; and (b) the countermeasures the utility will implement to
mitigate the threat of power-line fire ignitions.

9. Any electric IOU that intends to shut off power as part of its fire-
prevention plan should file an application for authority to do so. The application
should demonstrate with a cost-benefit analysis developed in accordance with
the guidance provided by D.09-09-030 that the benefits of shutting off power in
terms of a net reduction in fires outweigh the substantial costs, burdens, and
risks that shutting off power would impose on customers and communities
affected by the shut off.

10. The new Standard 1.E of GO 166 that is adopted by today’s decision is
subject to the other provisions in GO 166, including the requirement to update a
fire-prevention plan annually and to conduct an annual exercise of the
fire-prevention plan.

11. The Commission has authority to determine what constitutes compliance
with GO 95 on a case-by-case basis in light of specific facts and circumstances.

12. For the purpose of implementing the patrol and detailed inspection
intervals for CIP facilities in GO 95, Rule 80.1, and for electric utility facilities in
GO 165, the term “year” should be defined as 12 consecutive calendar months
starting the first full calendar month after an inspection is performed, plus or
minus two calendar months, not to exceed the end of the calendar year in which

the next inspection is due.

- 170 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 178 of 264
a =

R.08-11-005 COM/TAS/il

13. Electric IOUs should revise their tariffs to state that the electric utility may
shut off power to customers who do not allow access to their property for
vegetation-management activities. The authority to shut off power should be
limited to situations where there is a breach of the minimum vegetation
clearances required by GO 95, Rule 35, Table 1, Cases 13 and 14.

14. Electric utilities have wide latitude under Appendix E of GO 95 to exceed
the minimum time-of-trim guidelines for fire-safety and service reliability
purposes.

15. The failure to maintain the required minimum clearance between an
energized conductor and another conductor is either a Level 1 or Level 2
nonconformance, depending on circumstances, and must be corrected within the
timeframes specified in Rule 18 of GO 95.

16. The definition of what constitutes a material increase in load ona utility
structure that is contained in Ordering Paragraph 4 of D.09-08-029 is reasonable
and should be incorporated into Rule 44.2 of GO 95.

17. Anew Phase 3 of this proceeding with facilitated workshops should be
instituted to consider, develop, and adopt regulations regarding the matters
identified in the body of today’s decision.

18. The threat of catastrophic power-line fires is so great that the public
interest is better served by requiring CIPs and electric utilities to implement the
fire-prevention measures adopted in this proceeding using the available
fire-threat maps rather than waiting for the development and adoption of
permanent fire-threat maps in Phase 3.

19. Until permanent fire-threat maps are adopted in Phase 3, the CIPs and
electric utilities should use the FRAP Map, Reax Map, and SDG&E Map on an

interim basis to implement the fire-prevention measures adopted in this

-171 -
Case $:14-cr-OO175-WYNIA Document 1006-15 Filed o2/oghs Page 179 of 264

R.08-11-005 COM/TAS/Iil

proceeding. The CIPs should use Reax Map in Northern California and the
FRAP Map in Southern California. The electric utilities other than SDG&E
should use the Reax Map in Northern California and the FRAP Map in Southern
California. SDG&E should use its own fire-threat map or the FRAP Map.

20. Electric utilities and CIPs should create and retain records of all
pole-loading calculations, patrol inspections, detailed inspections, and repairs for
at least ten years in order to provide information needed for forensic analysis in
the event there is a major safety-related incident associated with overhead
facilities. For the same reason, electric utilities and CIPs should create and retain
records of all intrusive inspections of a wood utility pole, and any associated
repairs that result from such inspections, for the life of the pole. This new |
record-retention requirement should apply to records currently in a company’s
possession and records created on or after the date of today’s decision.

21. Cost-of-service utilities are entitled to recover the reasonable costs they
incur to implement the regulations that are adopted in this proceeding after the
reasonableness of such costs has been verified by the Commission. The cost-of-
service utilities should be authorized to seek recovery of such costs on an interim
basis until such costs can be incorporated into each utility’s GRC.

22. There is no need to establish a cost-recovery mechanism for utilities and
CIPs whose rates are not regulated by the Commission.

23, All entities subject to the rules, regulations, and ordering paragraphs
adopted by today’s decision should implement these directives as soon as
possible. There should be no implementation deadlines except for those
specifically established in the rules, regulations, or ordering paragraphs

themselves.

- 172 -
—

Case $:14-cr-00175 ina Document 1006-15 Filed 02/06/19 Page 180 of 264

R.08-11-005 COM/TAS/Iil

24. CEQA applies to any project that has a potential for resulting in either a
direct physical change in the environment or a reasonably foreseeable indirect
physical change in the environment unless the project is exempt from CEQA by
statute or regulation.

25. The Commission is the lead agency under CEQA with respect to the
regulations adopted by today’s decision.

26. All of the regulations adopted by today’s decision are exempt from CEQA
pursuant to one or more the statutory exemptions or categorical exemptions
identified in the body of today’s decision.

27. GRCs are a superior regulatory mechanism for selecting and funding
fire-prevention measures compared to the ad hoc allocation of ratepayer funds
for fire-prevention projects under Electric Tariff Rule 20.

28. There is no need for evidentiary hearings in Phase 2 of this proceeding.

29. The following order should be effective immediately.

- 173 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 181 of 264
eon a

R.08-11-005 COM/TAS/Iil

ORDER

IT IS ORDERED that:

1. General Orders (GOs) 95, 165, and 166 are revised to include the new and
amended rules set forth in Appendix B of today’s decision. The Commission’s
Consumer Protection and Safety Division shall revise GOs 95, 165, and 166 to
incorporate the new and amended rules and publish the revised GOs on the
Commission's website within 60 days from the issuance date of today’s decision.

2. Each investor-owned electric utility in Southern California shall (i) prepare
a fire-prevention plan, and (ii) file and serve a copy of its fire-prevention plan by
December 31, 2012, via a Tier 1 compliance advice letter.

3. Each investor-owned electric utility in Northern California shall take the
following steps to determine the risk of catastrophic power-line fires in its
service territory and prepare a fire-prevention plan, if necessary:

i. Identify its overhead power-line facilities that are located in high
fire-threat areas on the fire-threat maps adopted by today’s decision.

ii. Make a good-faith effort to obtain historical records of Red Flag
Warnings issued by the National Weather Service that applied to
areas occupied by facilities identified in the previous Item (i).

iii. Make a good-faith effort to obtain historical wind records of Remote
Automatic Weather Stations located within 25 miles of the facilities
identified in Item (i).

iv. Use the information from Items (ii) and (iii) to estimate how often, if
ever, 3-second wind gusts occur during a Red Flag Warning that
exceed the maximum working stress specified in General Order 95,
Section IV, for facilities identified in Item (i).

v. Develop a fire-prevention plan if the utility determines, after
completing the previously identified tasks, that it has overhead
power-line facilities in a high fire-threat area where it is reasonably
foreseeable that the probability of 3-second wind gusts exceeding the
maximum working stresses for such facilities during a Red Flag
Warning is 3% or more during a 50-year period.

- 174 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 182 of 264

R.08-11-005 COM/TAS/Iil

vi. File a Tier 1 compliance advice letter by December 31, 2012 that either
(a) contains a copy of the fire-prevention plan, or (b) provides notice
that a fire-prevention plan is not required by today’s decision.

4. The fire-prevention plans required by today’s decision shall address
situations where all three of the following conditions occur simultaneously:

(i) 3-second wind gusts exceed the structural or mechanical design standards for
the affected overhead power-line facilities, (ii) these 3-second gusts occur during
a period of high fire danger, and (iii) the affected facilities are located in a high
fire-threat area. For the purpose of this Ordering Paragraph, the following
definitions apply: (a) structural and mechanical design standards are the
maximum working stresses set forth in Section IV of General Order 95; (b) period
of high fire danger is the period covered by a Red Flag Warning issued by the
United States National Weather Service; and (c) high fire-threat areas are areas
designated as such on the fire-threat maps adopted by today’s decision.

5. The fire-prevention plans required by today’s decision shall specify (i) how
the investor-owned electric utility will identify the occurrence of 3-second wind
gusts that exceed the structural or mechanical design standards for overhead
. power-line facilities; and (ii) the countermeasures the utility will implement to
mitigate the threat of power-line fire ignitions.

6. Any investor-owned electric utility that intends to shut off power as part of
its fire-prevention plan must file an application for authority to do so. The
application shall demonstrate with a cost-benefit analysis developed in
accordance with the guidance provided by Decision 09-09-030 that the benefits of
shutting off power in terms of a net reduction in fires outweigh the substantial
costs, burdens, and risks that shutting off power would impose on customers
and communities affected by the shut off. The application must also identify

proposed mitigation measures to reduce or eliminate the inevitable adverse

- 175 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 183 of 264

R.08-11-005 COM/TAS/Iil

impacts caused by shutting off power, particularly the adverse impacts on

people with disabilities, providers of essential services, and schools.

7. Investor-owned electric utilities shall file and serve a Tier 3 advice letter to

revise their tariffs to state that the electric utility may shut off power to

customers who do not allow access to their property for vegetation management

activities, subject to the following conditions:

i.

ii.

iil.

iv.

The authority to shut off power is limited to situations where there is
a breach of the minimum vegetation clearances for power lines
required by General Order (GO) 95, Rule 35, Table 1, Cases 13 and 14.

The authority to shut off power to customers who obstruct vegetation
management activities does not extend to customers that are state
and local governments and agencies.

The authority to shut off power is limited to one meter serving the
property owner's primary residence, or if the property owner is a
business entity, the entity’s primary place of business. This one meter
is in addition to shutting off power, if necessary for public safety, at
the location of the vegetation-related fire hazard.

Prior to shutting off power, the electric utility shall follow the then-
current procedures and notice requirements applicable to
discontinuance of service for non-payment, including the
requirements applicable for sensitive customers, customers who are
not proficient in English, multifamily accommodations, and other
customer groups, except as set forth in Item v below. To the extent
practical, the applicable procedures and notice requirements shall be
completed prior to a breach of the minimum vegetation clearances
required by GO 95, Rule 35, Table 1, Cases 13 and 14.

For vegetation hazards that pose an immediate threat to public safety,
the electric utility may shut off power to the obstructing property
owner's residence or primary place of business at any time without
prior notice, except when the customer receives service under a
medical baseline allowance. If power is shut off without prior notice,
the electric utility shall attempt to contact the property owner for five
consecutive business days by daily visits to the property owner's
residence or primary place of business, in addition to sending a
written notice, to inform the property owner why power has been

- 176 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 184 of 264
r= ~~

R.08-11-005 COM/TAS/Iil

shut off and how to restore service. If a utility determines that it is
necessary to shut off power to a medical baseline customer, the utility
shall attempt to notify the customer by telephone prior to the shut off.

8. Phase 3 of this proceeding is instituted to consider, develop, and adopt

‘regulations regarding the following matters:

i.

ii.

iii.

iv.

vi.

Revising Section IV of General Order (GO) 95 to reflect modern

materials and practices, with the goal of improving fire safety.

Revising Section IV of GO 95 to incorporate standards regarding
wood structures and materials that (a) provide electric utilities and
communications infrastructure providers (CIPs) with clear guidance
for reliably obtaining prescribed safety factors when using wood
products with inherent variability, and (b) can be enforced by the
Commission and the Commission’s Consumer Protection and Safety
Division (CPSD). .
Revising Section IV of GO 95 to incorporate (a) a new High
Fire-Threat District, (b) one or more maps of the High Fire-Threat
District, and (c) fire-safety standards for the design and construction
electric utility and CIP structures in the High Fire-Threat District.

Assessing whether any of the new fire-safety standards developed
pursuant to the previous Item iii(c) should apply to existing facilities
in the High Fire-Threat District in light of cost-benefit considerations
and Rule 12 of GO 95 and, if so, developing a plan, timeline, and cost
estimate for upgrading existing facilities in the High Fire-Threat
District to meet the new standards.

Requiring investor-owned electric utilities ((OUs) to report data to
CPSD regarding power-line fires and requiring CPSD to use such

data to (a) identify and assess systemic fire-safety risks associated
with overhead power-line facilities and aerial communications
facilities in close proximity to power lines, and (b) formulate
cost-effective measures to reduce systemic fire risks. The requirement
shall be developed in consultation with the IOUs, CIPs, the Mussey
Grade Road Alliance, California Department of Forestry and Fire
Protection (Cal Fire), and other interested parties in this proceeding.

Preparing a detailed work plan for the development, adoption,
implementation, and funding of fire-threat maps that accurately
identify areas where there is an elevated risk of catastrophic power-

-177 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 185 of 264
som

po

R.08-11-005 COM/TAS/il

line fires occurring. Once adopted, these maps shall be used in
conjunction with the fire-prevention measures adopted by

Decision 09-08-029 and today’s decision that rely on fire-threat maps
for their implementation. The IOUs and CIPs shall cooperate with
CPSD and Cal Fire in the preparation of the work plan. The other
parties in this proceeding and the Lawrence Livermore National
Laboratory (LLNL) are invited to participate. The work plan shall
contain the following:

a.

A detailed proposal for the development of high resolution
fire-threat maps that cover the entire state. The detailed proposal
shall address the option of reviewing and adopting for regional
or statewide use the Reax Map and/or the fire-threat map

developed by San Diego Gas & Electric Company (SDG&E).

Recommendations for obtaining assistance from Cal Fire,
LLNL, and other neutral experts in the development and
review of fire-threat maps, including the Reax Map and the
SDG&E Map.

Estimated costs for the development, expert review,
implementation, and maintenance of fire-threat maps.

. Recommendations for funding the development, expert

review, implementation, and maintenance of fire-threat
maps.

A proposed schedule and milestones for the development,
adoption, and implementation of fire-threat maps.

The work plan may include alternative proposals and
recommendations if the workshop participants cannot
reach a consensus.

9. Facilitated workshops shall be held in Phase 3 regarding the matters

identified in the previous Ordering Paragraph. The Assigned Commissioner

and/or the assigned Administrative Law Judge may appoint a neutral facilitator

for the Phase 3 workshops.

10. The assigned Commissioner shall convene a prehearing conference (PHC)

for Phase 3 and set a schedule for parties to file written comments prior to the

- 178 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 186 of 264
~~ own

R.08-11-005 COM/TAS/Iil

PHC regarding the scope of Phase 3. These comments may include proposals to
add and/or delete issues from Phase 3.

11. Today’s decision constitutes a preliminary scoping memo for Phase 3
and, as such, sets a preliminary deadline of 18 months from the issuance date of
today’s decision for resolving Phase 3 issues pursuant to Pub. Util. Code
§ 1701.5(b). The final deadline will be set forth in the Assigned Commissioner's
scoping memo for Phase 3. The exact scope and schedule for Phase 3, and the
process and procedures for conducting Phase 3, shall be set forth in the assigned
Commissioner’s scoping memo for Phase 3.

12. Until permanent fire-threat maps are adopted in Phase 3, the electric
utilities and communication infrastructure providers (CIPs) shall use the
following fire-threat maps to implement the fire-prevention measures adopted
by Decision (D.) 09-08-029 and today’s decision that rely on a fire-threat map for
their.-implementation:

i. The CIPs and electric utilities other than San Diego Gas & Electric
Company (SDG&E) shall use the Reax Map for Northern California
and Cal Fire’s Fire Resource Assessment Program Fire Threat Map
(FRAP Map) in Southern California. SDG&E may use its own
fire-threat map. Copies of the Reax Map and FRAP Map are
contained in Appendix C of today’s decision.

ii. The fire-prevention measures adopted by D.09-08-029 and today’s
decision shall be implemented on an interim basis in areas that are
designated as Extreme and Very High Fire Threat Zones on the
FRAP Map and the SDG&E Map, and in areas that are designated as
Threat Class 3 and Threat Class 4 on the Reax Map. The FRAP Map, -
SDG&E Map, and Reax Map shall be used to establish the
approximate boundaries for the implementation of the fire-
prevention measures adopted by D.09-08-029 and today’s decision.
The boundaries are to be broadly construed. The CIPs and electric
utilities shall use their own expertise and judgment to determine if

- local conditions require them to adjust the boundaries of the relevant
map.

- 179 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 187 of 264
a a

R.08-11-005 COM/TAS/Iil

iii, SDG&E shall make its fire-threat map available to any party that
requests it. The CIPs shall make the Reax Map available to other
parties for the purposes set forth in today’s decision.

13. Any utility with deregulated rates or rate flexibility that seeks to place a
line-item charge on its customer bills to recover costs that are incurred as a result
of this proceeding must not state or imply that the line-item charge is mandated
or approved by the Commission.

14. The electric investor-owned utilities (IOUs) and Small Local Exchange
Carriers (LECs) shall use the following procedures to request the recovery of the
costs they incur to implement the regulations adopted in this proceeding:

i. The electric IOUs and Small LECs may only seek to recover costs that
are recorded in the Fire Hazard Prevention Memorandum Accounts
(FHPMAs) they have established pursuant to Decision 09-08-029.
Companies shall record in their FHPMAs only those costs that are not
being recovered elsewhere. For the purpose of today’s decision, the
term “electric IOUs” includes Southern California Gas Company to
the extent it operates overhead power-line facilities that are subject to
the Commission’s jurisdiction.

ii. Each electric IOU may file one or more applications to request the
recovery of the costs recorded in its FHPMA. The number and timing
of applications will be at the discretion of the electric IOU. Each
electric IOU may continue to use this procedure until the first general
rate case (GRC) that occurs after the close of this proceeding. At that
time, the electric IOU shall close its FHPMA and thereafter use the
GRC mechanism to request recovery of the costs it incurs to comply
with the regulations adopted in this proceeding. The electric IOU
may seek to recover the ending balance in its FHPMA, if any, by
filing an application.

iii, Each Small LEC may use its annual California High Cost Fund-A
(CHCF-A) Tier 3 advice letter to request the recovery of costs
recorded in its FHPMA. Each Small LEC may continue to use this
procedure until the first GRC that occurs after the close of this
proceeding. At that time, the Small LEC shall close its FHPMA and
thereafter use the GRC mechanism to request recovery of the costs it

- 180 -
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 188 of 264
a

aN

R.08-11-005 COM/TAS/Iil

iv.

incurs to comply with the regulations adopted in this proceeding.
The Small LEC may seek to recover the ending balance in its FHPMA,
if any, in its annual CHCF-A advice letter filing.

A Small LEC shall close its FHPMA when its authority to seek
financial support from the CHCF-A reaches 0%. The company’s
authority to seek recovery of any costs remaining in its FHPMA will
expire upon the closure of its FHPMA.

The Small LECs that have opted out of the CHCF-A may seek to .
recover the costs recorded in their FHPMAs as part of their next GRC

filing, if any. Their authority to seek recovery of such costs will end
on January 1, 2015, at which time their FHPMAs shall be closed.

15. All entities subject to the rules, regulations, and ordering paragraphs

adopted by today’s decision shall implement these directives as soon as possible.

Today’s decision does not adopt any deadlines except those specifically

established in the rules, regulations, or ordering paragraphs themselves.

16. For the purpose of the previous ordering paragraphs, Southern California

is defined as Imperial, Los Angeles, Orange, Riverside, Santa Barbara,

San Bernardino, San Diego, and Ventura Counties. Northern California is

defined as all other counties in California.

17. This proceeding remains open for Phase 3.

This order is effective today.

Dated January 12, 2012, at San Francisco, California.

MICHAEL R. PEEVEY
President
TIMOTHY ALAN SIMON
MICHEL PETER FLORIO
CATHERINE J.K. SANDOVAL
MARK J. FERRON
Commissioners

- 181 -
Case $:14-cr-001 75a Document 1006-15 Filed 02/06/19 Page 189 of 264
om

R.08-11-005 COM/TAS/ lil

Appendix A: Proposed Regulations

Appendix A shows the proposed revisions and additions to

General Orders 95 and 165 with strikeout and underline.
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 190 of 264

R.08-11-005 COM/TAS/Iil

Consensus Proposal 1 re: GO 95, Rule 18A
Proposed Revisions to Current Rule 18A Shown with Strikeout and Underline

 

 

18 Reporting and Resolution of Safety Hazards Discovered by Utilities

A. Resolution of Safety Hazards And General Order 95 Nonconformances
Vielati

Each company (including utilities and CIPs) is responsible for taking appropriate
corrective action to remedy safety hazards and GO 95 nonconformances
vielations posed by their facility. Upon completion of the corrective action, the
company records shall show the nature of the work, the date and identity of
persons performing the work. Prior to the work being completed, the company
shall document the current status of the safety hazard, including whether the
safety hazard is located in an Extreme and Very High Fire Threat Zone in
Southern California, and shall include a scheduled date of corrective action.
These records shall be preserved by the company for at least five years, and shall
be of sufficient detail to allow Commission staff during an audit, if any, to
determine that the safety hazard has been remedied. The records shall be made
available to Commission staff immediately upon request. Additionally, for any
work completed after the initial scheduled date of corrective action, the company
shall document the reason or reasons that the work was not completed by the
original scheduled date of corrective action.

For purposes of this rule, “safety hazard” means a condition that poses a
significant threat to life or property, including, but not limited to, the ignition of
a wildland or structure fire. “Extreme and Very High Fire Threat Zones” are
defined in the Commission decision issued in Phase I of R.08-11-005. “Southern
California” is defined as the following: Santa Barbara, Ventura, San Bernardino,
Riverside, Los Angeles, Orange, and San Diego Counties.

Companies that have existing General Order 165 auditable inspection and
maintenance programs that are consistent with the purpose of Rule 18 shall
continue to follow their General Order 165 programs. AIl companies shall
establish an auditable maintenance program for their facilities and lines.
Further, all companies must include a timeline for corrective actions to be taken
following the identification of a safety hazard or nonconformance vielation of
General Orders 95 or 128 on the companies’ facilities.

The auditable maintenance program should be developed and implemented
based on the following principles.

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 191 of 264

R.08-11-005 COM/TAS/Iil

 

 

(1) Priorities shall be assigned based on the specifics of the safety hazard or
nonconformance vielatien as related to direct impact and the probability for
impact on safety or reliability using the following factors:

e Type of facility or equipment;

e Location;

e Accessibility;

e Climate;

e Direct or potential impact on operations, customers, electrical company
workers, communications workers, and the general public;

e Whether the safety hazard or nonconformance vielation is located in an
Extreme or Very High Fire Threat zone.

(2) There will be three priority levels, as follows:

(a) Level 1:

o Immediate safety and/or reliability risk with high probability for
significant impact.

o Take action immediately, either by fully repairing the condition, or by
temporarily repairing and reclassifying the condition to a lower
priority.

(b) Level 2:

o Variable (non-immediate high to low) safety and/or reliability risk.

o Take action to correct within specified time period (fully repair, or by
temporarily repairing and reclassifying the condition to a lower
priority).

o Time period for correction to be determined at the point of
identification by a qualified company representative:

Overhead: 0-59 months

o Where communications company actions result in electric utility GO
nonconformances vielatiens, the electric utility’s remedial action will be
to transmit a single documented notice of identified nonconformances
vielatiens to the communications company for compliance.

(c) Level 3:
o Acceptable safety and/or reliability risk.
o Take action (re-inspect, re-evaluate, or repair) at or before the next
detailed inspection.
(d) Exceptions (Levels 2 and 3 only) - Correction times may be extended
under reasonable circumstances, such as:

 

A-3

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 192 of 264

R.08-11-005 COM/TAS/il

 

 

Third party refusal

Customer issue

No access

Permits required

System emergencies (e.g. fires, severe weather conditions)

00000

(3) Upon completion of the corrective action, the company’s records shall show
the nature of the work, the date, and the identity of persons performing the
work. These records should be preserved by the company for at least five years.

(4) The company shall prioritize implementing this maintenance plan within the
Extreme and Very High Fire Threat Zones of Southern California. With the
exception of a safety hazard or nonconformance vielation requiring immediate
correction, a company must correct a nonconformance vielatien or safety hazard
within 30 days of discovering or being notified of a nonconformance vielation or
safety hazard, if the nonconformance vielatien or safety hazard fails to fully
comply with vielates a clearance requirement listed in columns E, F, or G of
Table 1 in this General Order, or vielates-a pole overloading requirement in Rule
44.3 of this General Order, and is located in an Extreme and Very High Fire
Threat Zone in Southern California. The company must correct a
nonconformance vielatien or safety hazard within 30 days if the utility is notified
that the nonconformance vielatien must be corrected to alleviate a significant
safety risk to any utility’s employees.

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 193 of 264

R.08-11-005 COM/TAS/Iil

Consensus Proposal 2 re: GO 95, Rule 18B

Proposed Revisions to Current Rule 18B Shown with Strikeout and Underline

 

 

B. Notification of Safety Hazards

If a company, while performing inspections of inspecting its facilities, discovers a
safety hazard(s) on or near a communications facility; or fransmissien-or

distributier electric facility involving another company, the inspecting company
shall notify the other company and/or facility owner of such safety hazard(s) no

later than 10 business Sm after the ee oF eee

 

Sewtherm-Califernia-To the extent the inspecting company cannot determine the
facility owner/operator-efethereompany, it shall contact the pole owner(s), who
shall be responsible for promptly notifying the company owning/ operating the
facility with the safety hazard(s), normally not to exceed five business days after
being notified of the safety hazard. The notification shall be #-writing
documented and such documentation must be preserved by all paries £0 for at
least five years. ity-efener cowner : :
; ees Se
Note: Each pole owner must be able to determine all other pole owners on poles
it owns. Each pole owner must be able to determine all authorized entities that

attach equipment on its portion of a pole.

 

 

A-5

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 194 of 264
Cat a,

R.08-11-005 COM/TAS/Iil

Consensus Proposal 3 re: GO 95, Rule 35
Proposed Revisions to Current Rule 35 Shown with Strikeout and Underline

 

 

Where overhead conductors traverse trees and vegetation, safety and reliability
of service demand that certain vegetation management activities be performed in
order to establish necessary and reasonable clearances. The minimum clearances
set forth in Table 1, Cases 13 and 14, measured between line conductors and
vegetation under normal conditions shall be maintained. (Also see Appendix E
for tree trimming guidelines.) These requirements apply to all overhead
electrical supply and communication facilities that are covered by this Order,
including facilities on lands owned and maintained by California state and local

agencies.

When a «tility supply or communication company has actual knowledge,
obtained either through normal operating practices or notification to the wtiity

company, efthat dead, rotten or and diseased trees or dead, rotten or and
diseased portions there-of otherwise healthy trees that overhang or lean toward

and may fall into a span of nearby supply or communication lines, said trees or
portions thereof should be removed.

 

 

Communication and electric supply circuits, energized at 750 volts or less,
including their service drops, should be kept clear of vegetation in new
construction and when circuits are reconstructed or repaired, whenever
practicable. When a #tility supply or communication company has actual
knowledge, obtained either through normal operating practices or notification to
the wtility company, that any its circuit energized at 750 volts or less shows strain
or evidences abrasion from vegetation contact, the condition shall be corrected
by reducing conductor tension, rearranging or replacing the conductor, pruning
the vegetation, or placing mechanical protection on the conductor(s). For the
purpose of this rule, abrasion is defined as damage to the insulation resulting
from the friction between the vegetation and conductor. Scuffing or polishing of
the insulation or covering is not considered abrasion. Strain is present when

    

vegetation contact significantly compromises the structural integrity of supply or
communication facilities. Contact between vegetation and conductors, in and of
itself, does not constitute a violation of the rule.

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 195 of 264

R.08-11-005 COM/TAS/Iil

Consensus Proposal 4 re: GO 95, Rule 37, Table 1, Case 14
and Footnotes (fff) — (jj)

Proposed Revisions to Current Rule Shown with Strikeout and Underline

 

Table 1: Basic Minimum Allowable Vertical Clearance of Wires above Railroads, Thoroughfares, Ground or
Water Surfaces; Also Clearances from Poles, Buildings, Structures or Other Objects (nn) (Letter
References Denote Modifications of Minimum Clearances as Referred to in Notes Following This

 

 

 

Table)
Wire of Conductor Concerned
A B Cc D E F G
Span Wires | Communication | Trolley Supply
(Other than | s Conductors | Contact | Conductors Supply Supply Supply
Trolley | (including Open | Feeder | of 0-750 | Conductors | Conductors | Conductors
Span Wire, Cables and and Voltsand | ang Supply cad and Supply
Wires) Service Drops) Span Supply Cables, Supply Cables,
Overhead | Supply Service | Wires, Cable 750-22,500 Cables, 300-550
Guys and Drops of 0-750 0-5,000 Treated as Volts 925-300 kV kV(mm)
Case | Nature of Messenger Volts Volts in Rule
No. Clearance 5 57.8
Radial
clearance of
bare line
conductors
from
vegetation in 18
14 Extreme and inches 48 inches | 48 inches | 120 inches
Very High (bbb) (iii) (fff) (gg¢)
Fire Threat (bbb)
Zones in
Southern
California
(aaa) (ddd)
(hhh) Gj)

 

 

 

 

 

 

 

 

 

 

(fff) Clearances in this case shall be increased for conductors operating above 83 72 kV, to the following:
1. Conductors operating between 88 72 kV and a 110 kV shall maintain a 69 72 inch clearance.

2. Conductors operating above 110 kV shall maintain a 120 inch clearance.

(ggg) Shall be increased by 0.40 inch per kV in excess of 500 kV.

(hhh) Extreme and Very High Fire Threat Zones are defined by California Department of Forestry and Fire Protection’s
Fire and Resource Assessment Program (FRAP) Fire Threat Map. The FRAP Fire Threat Map is to be used to
establish approximate boundaries for purposes of this rule. The boundaries of the map are to be broadly
construed, and utilities should use their own expertise and judgment to determine if local conditions require them
to adjust the boundaries of the map. Southern California shall be defined as the following: Santa Barbara,
Ventura, San Bernardino, Riverside, Los Angeles, Orange, and San Diego Counties.

(iii)
(iii)

May be reduced to 18 inches for conductors operating less than 2.4 kV.

Clearances in this case shall not apply to orchards of fruit, nut or citrus trees that are plowed or cultivated. In those

 

A-/

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 196 of 264

R.08-11-005 COM/TAS/Iil

 

areas Case 13 clearances shall apply.

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 197 of 264

R.08-11-005 COM/TAS/Iil

Consensus Proposal 5 re: GO 95, Rules 23, 44.1, 44.2, and 44.3

Proposed Revisions to Current Rules Shown with Strikeout and Underline

 

 

Rule 23.0

Reconstruction means that work which in any way changes the identity of the
pole, tower or structure on which it is performed. A change in grade of
construction or class of circuit is considered reconstruction. For exceptions see
Rule 12.1.

44.1 Installation and Reconstruction

Lines and elements of lines upon installation or reconstruction, shall provide as a
minimum the safety factors specified in Table 4 for vertical loads and loads
transverse to lines and for loads longitudinal to lines except where longitudinal
loads are balanced or where there are changes in grade of construction (see
Rules 47.3, 47.4 and 47.5). The design shall consider the structural loading and
mechanical strength requirements of all supply and communication facilities
planned to occupy the structure. For purposes of this rule, the term “planned”
applies to the facilities intended to occupy the structure that are actually known
to the constructing wtility company at the time of design.

44,2 Additional Construction

Any tility supply or communication company planning the addition of facilities
that materially increase the vertical, transverse or longitudinal loading on a
structure shall perform a loading calculation to ensure that the addition of the
facilities will not reduce the safety factors below the values specified by Rule 44.3
Section F¥. Such utility company shall maintain these pole loading calculations
for five years and shall provide such information to authorized joint use pole
occupants and the Commission upon request.

All other ttilities-or companies on the subject pole shall cooperate with the utility
company performing the load calculations described above including, but not
limited to, providing intrusive pole leading test data results and other data
necessary to perform these such calculations.

 

44.3 - Replacement

Lines or parts thereof shall be replaced or reinforced before safety factors have
been reduced (due to deterioration and/or installation of additional facilities) in

 

A-9

 
Case 3:14-cr-00175-\WHA Document 1006-15 Filed o2/dg/19 Page 198 of 264

R.08-11-005 COM/TAS/Iil

 

 

Grades “A” and “B” construction to less than two-thirds of the construction
safety factors specified in Rule 44.1 and in Grades “C” and “F” construction to
less than one-half of the construction safety factors specified in Rule 44.1. Poles
in Grade “F” construction shall also conform to the requirements of Rule 81.3-A.
In no case shall the application of this be held to permit the use of structures or
any member of any structure with a safety factor less than one.

 

A-10

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 199 of 264

R.08-11-005 COM/TAS/Iil

Consensus Proposal 6 re: GO 165, Sections | -IV

Proposed Revisions to GO 165 Shown with Strikeout and Underline

 

 

Appendix A
Public Utilities Commission of the State of California
Inspection Cyeles Requirements for Electric Distribution and Transmission
Facilities

 

Adopted March 31, 1997 Effective March 1, 1997
(D.97-03-070 in 1.95-02-015 and R.96-11-004)
Amended August 20, 2009
(D.09-08-029 in R.08-11-005)

 

I. Purpose

The purpose of this General Order is to establish minimum requirements for electric
distribution and transmission facilities (excluding those facilities contained ina substation)

 

Il. Applicability
Asef March 311997 tThis General Order applies to Pacifie Gas and Electric Company;

f f /

Seuthern- California Edison- Company all electric distribution and transmission facilities

(excluding those facilities contained in a substation) that come within the jurisdiction of this
Commission, located outside of buildings, including electric distribution and transmission
facilities that belong to non-electric utilities.

 

 

The requirements of this order are in addition to the requirements imposed upon utilities
under General Orders 95 and 128 to maintain a safe and reliable electric system. Nothing in
this General Order relieves any utility from any requirements or obligations that it has under
General Orders 95 and 128.

This General Order does not apply to facilities of communication infrastructure
providers.

Ill. Definitions Distribution Facilities
A Definitions

For the purpose of this General Order,

 

A-11

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 200 of 264

R.08-11-005 COM/TAS/Iil

 

 

AI "Urban" shall be defined as those areas with a population of more than 1,000
persons per square mile as determined by the United States Bureau of the
Census.

B2 "Rural" shall be defined as those areas with a population of less than 1,000
persons per square mile as determined by the United States Bureau of the
Census.

3 "Patrol" shall be defined as a simple visual inspection, of applicable utility
equipment and structures, that is designed to identify obvious structural
problems and hazards. Patrols may be carried out in the course of other
company business.

D4 "Detailed" inspection shall be defined as one where individual pieces of
equipment and structures are carefully examined, visually and through use of
routine diagnostic test, as appropriate, and (if practical and if useful information
can be so gathered) opened, and the condition of each rated and recorded.

5 "Intrusive" inspection is defined as one involving movement of soil, taking
samples for analysis, and/or using more sophisticated diagnostic tools beyond
visual inspections or instrument reading.

£6 "Corrective Action" shall be defined as maintenance, repair, or replacement
of utility equipment and structures so that they function properly and safely.

I B Standards for Inspection-Recerd-keeping-and Reporting

Each utility subject to this General Order shall conduct inspections of its
distribution facilities, as necessary, to assure reliable, high-quality, and safe
operation, but in no case may the period between inspections (measured in years)
exceed the time specified in the-attached tTable 1.

 

 

A-12

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 201 of 264

R.08-11-005 COM/TAS/Iil

 

 

 

C Record Keeping

The eompanyutility shall maintain records of inspection activities which shall be
made available to parties or pursuant to Commission rules upon 30 days notice.
Commission staff shall be permitted to inspect such records consistent with Public
Utilities Code Section 314 (a).

For all inspectionswithin-ereasonable-period,ecompany records shall specify the’
circuit, area, facility or equipment inspected,thename-ofthe inspector, the date of

the inspection, and any problems (or items requiring corrective action) identified

 

D Reporting
By July 1° each utility subject to this General Order shall submit an annual report

for the previous year under penalty of perjury.

 

 

A-13
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 202 of 264

R.08-11-005 COM/TAS/Iil

 

 

The report shall list four categorical types of inspections: Patrols, Overhead

Detailed, Underground Detailed and Wood Pole Intrusive. The report shall
denote the total units of work by inspection type for the reporting period and the

number of outstanding (not completed) inspections within the same reporting

period for each of the four categories.
Sample Report Template:

 

 

 

 

 

 

 

 

 

 

 

Type of Inspections
(1) Due (2) Outstanding (3)
Patrols sO XK
OH Detailed Kex XK
UG Detailed XXX RX
Wood Pole Intrusive XXX XXX
Notes:
1) Each utility will define their reporting unit basis (e.g., circuit, grid, facility /
equipment).

2?) Total inspections due in the reporting period. (Does not include outstanding inspections
from prior years.)

3) _ Total inspections required that were not completed in the reporting period. (Does not
include outstanding inspections from prior years.)

E Changes to Requirements Herein

If, in a particular case, exemption from or modification of any of the requiremen's herein
is desired, the Commission will consider a request for such exemption or

modification when accompanied by a full statement of conditions existing and the
reasons why such exemption or modification is asked and is believed to be
justifiable. It is to be understood that, unless otherwise ordered, any exemption or

modification so granted shall be limited to the particular case covered by the
request.

IV. Transmission Facilities

Each utility shall prepare and follow procedures for conducting inspections and

maintenance activities for transmission lines.

Each utility shall maintain records of inspection and maintenance activities.

Commission staff shall be permitted to inspect records and procedures consistent with
Public Utilities Code Section 314 (a).

/s/ Wesley-Me Franklin

 

 

A-14
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 203 of 264

R.08-11-005 COM/TAS/Iil

 

 

Paul Clanon

Westey M-Frankiin
Paul Clanon
Executive Director

Appendix A

 

Table 1

Electric Company-System Distribution Inspection Cycles (Maximum Intervals in

Years)

   

 

 

 

 

Transformers
Overhead 1 2’ 5 5 wu __-
Underground 1 2 3 3 sso _—
Padmounted 1 2 5 5 --- ---

 

 

 

 

 

 

 

Switching/Protective Devices

 

 

 

 

 

 

 

 

 

 

 

 

 

Overhead 1 >} 5 5 _— —_

Underground 1 2 3 3 a= an

Padmounted 1 2 5 5 oe _-
Regulators/Capacitors

Overhead | 1 - 5 5 | __- _-

 

 

A-15

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 204 of 264
an, a,

R.08-11-005 COM/TAS/Iil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Underground 1 2 3 3 ess exe

Padmounted 1 2 5 5 --- _-
Overhead Conductor and Cables 1 2 5 5 st ae
Streetlighting 1 2 x x __- _--
Wood Poles under 15 years 1 2 x x i __-
Wood Poles over 15 years which have not 1 9 : x 10 10
been subject to intrusive inspection
Wood poles which passed intrusive _ - 7 - an 6
inspection

 

(1) Patrol inspections in rural areas shall be increased to once per year in Extreme and
Very High Fire Threat Zones in the following counties: Santa Barbara, Ventura, Los
Angeles, San Bernardino, Orange, Riverside, and San Diego. Extreme and Very High

Fire Threat Zones are defined by California Department of Forestry and Fire

Protection’s Fire and Resource Assessment Program (FRAP) Fire Threat Map. The

FRAP Fire Threat Map is to be used to establish approximate boundaries and Utilities
should use their own expertise and judgment to determine if local conditions require

them to adjust the boundaries of the map.

Note: This General Order does not apply to cathodic protection systems associated

with natural gas facilities.

 

 

A-16

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 205 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposal 1A re: GO 95, Rule 11 (CPSD)
CPSD’s Proposed Revisions to Rule 11 Shown with Strikeout and Underline

 

 

11 Purpose of Rules

The purpose of these rules is to formulate, for the State of California, unifermt
requirements for overhead eleetrieatline design, construction, and maintenance
the application of which will einsure adequate service and secure safety to
persons engaged in the construction, maintenance, operation or use of overhead
electricatlines and to the public in general.

 

 

Contested Proposal 1B re: GO 95, Rule 11 (CIP Coalition)

CIP Coalitions’ Proposed Revisions to Rule 11 Shown
with Strikeout and Underline

 

 

11 Purpose of Rules

The purpose of these rules is to formulate, for the State of California, wniferm
requirements for overhead electrical line design, construction, and maintenance
the application of which will einsure adequate service and secure safety to
persons engaged in the construction, maintenance, operation or use of overhead
electrical lines and to the public in general.

 

 

Contested Proposal 2 re: GO 95, Rule 12 (CPSD)
CPSD’s Proposed Revisions to Rule 12 Shown with Strikeout and Underline

 

 

12. Applicability of Rules

These rules apply to all overhead electrical supply and communication facilities
that come within the jurisdiction of this Commission, located outside of
buildings, including facilities that belong to non-electric utilities and publicly-
owned utility electric supply facilities, as follows:

12.1 Construction and Reconstruction of Lines
12.2. Maintenance of Lines

12.3 Lines Constructed Prior to This Order
12.4 Reconstruction or Alteration

12.5 Emergency Installation

12.6 Third Party Nonconformance

 

A-17

 

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 206 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposal 3A re: GO 95, Rule 18 (CIP Coalition)

CIP Coalition’s Proposed Revisions to Rule 18 Shown
with Strikeout and Underline

The CIP Coalition’s proposed revisions to Rule 18 incorporate the
consensus revisions to Rule 18 that replace the term “violation” with the term
“nonconformance.”

 

 

18 Reporting and Resolution of Safety Hazards Discovered by Utilities

For purposes of this rule, “Safety Hazard” means a condition that poses a

significant threat to human life or property.

“Extreme and Very High Fire Threat Zones” are defined in the Commission
Decision 09-08-029. “Southern California” is defined as the following: Santa

Barbara, Ventura, San Bernardino, Riverside; Los Angeles, Orange, and
San Diego.

Part A: Resolution of Safety Hazards And General Order 95
Vielations+Nonconformances

(1)(a) Each company (including utilities and CIPs) is responsible for taking
appropriate corrective action to remedy Safety Hazards and GO 95
vielatens/nonconformances posed by theit its facilityies.

(b) Upon completion of the corrective action, the company’s records shall
show, with sufficient detail, the nature of the work, the date, and the

 

 

rently of coe performing # the work. cinatamamimameacace

 

icheacialedk date dk cemlekere-netion: These records shall be ne preserved by
the econ pany for at least five he and shall be of sufficient detailte-altew

 

heaven haa hone neensdind. ‘The eccondy fades available to s Carhaitisatart
staff {upon 30 days meron miele ren ee

 

 

A-18

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 207 of 264

R.08-11-005 COM/TAS/Iil

 

 

 

(2)(a) All companies shall establish an auditable maintenance program for their

facilities and lines. All companies must include a timeline for corrective
actions to be taken following the identification of a Safety Hazard or
vielatiexs/fnonconformances with General Order 95 on the company’s

facilities. The auditable maintenance program shall prioritize corrective
actions consistent with the ie = levels set forth below and based on radi

   

 

safety or réllabilite-asing t the ppllowine: rachor as herpes
e Safety and reliability as specified in the priority levels below;

e Type of facility or equipment;

e Location;, including whether the Safety Hazard or
vielatiox/nonconformance is located in an Extreme or Very High Fire
Threat zone in Southern California;

 

e Accessibility;

*® Climate;

e Direct or potential impact on operations, customers, electrical company
workers, communications workers, and the general public;

 

@} There wilshall be three 3 priority levels-asfolews.
fa}-(i) Level 1:

 

A-19

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 208 of 264

R.08-11-005 COM/TAS/Iil

 

 

e Immediate safety and/or reliability risk with high probability for
significant impact.

e Take action immediately, either by fully repairing the condition, or by
temporarily repairing and reclassifying the condition to a lower
priority.

b} (ii) Level 2:
e Variable (non-immediate high to low) safety and/or reliability risk.

e Take action to correct within specified time period (fully repair, or by
temporarily repairing and reclassifying the condition to a lower

priority).

e Time period for correction to be determined at the peinttime of
identification by a qualified company representative, but not to exceed
59 months:.

 

fe} (iii) Level 3:
e Acceptable safety and/or reliability risk.

e Take action (re-inspect, re-evaluate, or repair) at-erbeferethe next
detailed inspection as appropriate.

(b) (Exceptions _thevels2-and3-enty}—Correction times may be extended

under reasonable circumstances, such as:

e Third party refusal

e Customer issue

e No access

e Permits required

e System emergencies (e.g. fires, severe weather conditions)

(3) | Companies that have existing General Order 165 auditable inspection and
maintenance programs that are consistent with the purpose of Rule 18A
shall continue to follow their General Order 165 programs.

 

A-20

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 209 of 264

R.08-11-005 COM/TAS/Iil

 

 

 

 

A-21

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 210 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposal 3B re: GO 95, Rule 18 (SDG&E)

SDG&E’s Proposed Revisions to Rule 18A Shown with
Strikeout and Underline

SDG&E’s proposed revisions to Rule 18 incorporate the consensus
revisions to Rule 18 that replace the term “violation” with the term
“nonconformance.”

 

 

18 Reporting and Resolution of Safety Hazards Discovered by Utilities

For purposes of this rule, “Safety Hazard” means a condition that poses a

significant threat to human life or property.

“Extreme and Very High Fire Threat Zones” are defined in the Commission
Decision 09-08-029. “Southern California” is defined as the following: Santa
Barbara, Ventura, San Bernardino, Riverside, Los Angeles, Orange, and San

Diego Counties.
Part A: Resolution of Safety Hazards And General Order 95 Vielatiens/

Nonconformances

1)(a) Each including utiliti CIPs) is r ible for taki

appropriate corrective action to remedy Safety Hazards and GO 95
vielatiens/nonconformances posed by their its facilityies.

(b) Upon completion of the corrective action, the company’s records shall

show the-date-and-with sufficient detail, the nature of the work, the date,

and the identity of persons performing the work.

 

Sch ndclod Guten Ceppaectiaa acs hese records at shall be ett by
the company for at least five vealse and shall a ofsufficient- detaitte-allow

 

 

 

acnad was boon aeiedecd wade avaslable to Comuniesion staf upon °30
days notice. :

 

 

 

 

 

 

 

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 211 of 264

R.08-11-005 COM/TAS/Iil

 

 

 

(2)(a) All companies shall establish an auditable maintenance program for their
facilities and lines. Ftrther-All companies must include a timeline for
corrective actions to be taken following the identification of a Safety
Hazard or vielations/nonconformances ef with General Orders 95 er 428
on the eempanies*company’s facilities. The auditable maintenance
program shewld be developec-andimplementedshall prioritize corrective

actions consistent with the priority levels set forth below and based on the
following eae sa actors, as ae

 

 

© Safety and reliability as specified in the priority levels below;

e Type of facility or equipment;

e Locations, including whether the Safety Hazard or nonconformance is

located in an Extreme or Very High Fire Threat Zone in Southern
California;

e Accessibility;

* Climate;

 

e Direct or potential impact on operations, customers, electrical company
workers, communications workers, and the general public;

 

{2}—There wiHshall be three3 priority levels-as-feHews:.
(ai) Level:

e Immediate safety and/or reliability risk with high probability for
significant impact.
e Take action immediately, either by fully repairing the condition, or by

 

A-23

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 212 of 264

R.08-11-005 COM/TAS/Iil

 

 

temporarily repairing and reclassifying the condition to a lower
priority.

(bii) Level 2:

e Variable (non-immediate high to low) safety and/or reliability risk.

e Take action to correct within specified time period (fully repair, or by
temporarily repairing and reclassifying the condition to a lower

priority).
e—Time period for correction to be determined at the pointtime of
identification by a qualified company representative:, but not to exceed;
(1) 12 months for vielatiens/nonconformances that compromise worker safety,
(2) 12 months for ¥ielatiens/nonconformances that create a fire risk and are
located in an Extreme or Very High Fire Threat Zone in Southern California, and
(3) 59 months for all other Level 2 vielations/nonconformances.

 

 

(eiii) Level 3:
e Acceptable safety and/or reliability risk.

e Take action (re-inspect, re-evaluate, or repair) at-orbeferethe next
detailed inspection.as appropriate.

(4}Exeeptions_thevels2 and3-oenty}—b) Correction times may be extended

under reasonable circumstances, such as:
¢ Third party refusal
e Customer issue
e No access

e Permits required

e System emergencies (e.g. fires, severe weather conditions)

 

(3) Companies that have existing General Order 165 auditable inspection and

 

A-24

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 213 of 264
-~, a

R.08-11-005 COM/TAS/lil

 

 

maintenance programs that are consistent with the purpose of Rule 18A shall

continue to follow their General Order 165 programs.

 

 

A-25

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 214 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposal 4 re: GO 95, Rule 18C (MGRA)
MGRA’s Proposed New Rule 18C Shown with Underline

 

 

18C - Contingency Planning
Electric utilities shall have in place contingency plans for predicting and

identifying hazard conditions that exceed wind loadings of Rule 43 in areas

designated as having high fire risk during periods of high fire danger. These

plans shall include measures to prevent ignitions of wildland fires by equipment

that meets GO 95 wind loading and vegetation management requirements.

 

Contested Proposal 5 re: GO 95, Rule 31.1 (Joint Utilities)

Joint Utilities’ Proposed Revisions to Rule 31.1 Shown with Underline

 

 

31.1 Design, Construction and Maintenance

Electrical supply and communication systems shall be designed, constructed, and
maintained for their intended use, regard being given to the conditions under which
they are to be operated, to enable the furnishing of safe, proper, and adequate service.

For all particulars not specified in these rules, design, construction, and maintenance
should be done in accordance with accepted good practice for the given local conditions
known at the time by those responsible for the design, construction, or maintenance of
[the] communication or supply lines and equipment.

For all particulars specified in this Order, a supply or communications company
is in compliance with this rule if it designs, constructs and maintains a facility in
accordance with such particulars. For all particulars not specified in this Order,
a supply or communications company is in compliance with this rule if it

designs, constructs and maintains a facility in accordance with accepted good
practice.

All work performed on public streets and highways shall be done in such a manner that
the operations of other utilities and the convenience of the public will be interfered with
as little as possible and no conditions unusually dangerous to workmen, pedestrians or
others shall be established at any time.

 

Note: The standard of accepted good practice should be applied on a case by case basis. For
example, the application of “accepted good practice” may be aided by reference to any of the
practices, methods, and acts engaged in or approved by a significant portion of the relevant
industry, or which may be expected to accomplish the desired result with regard to safety and
reliability at a reasonable cost.

 

A-26

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 - Page 215 of 264

R.08-11-005 COM/TAS/Iil

A-27
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 216 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposal 6A re: GO 95, Rule 31.2 (CIP-1)
Proposed Revisions to Rule 31.2 Shown with Underline

 

 

31.2 Inspection of Lines

Lines shall be inspected frequently and thoroughly for the purpose of insuring that
they are in good condition so as to conform with these rules. Lines temporarily out
of service shall be inspected and maintained in such condition as not to create a
hazard.

A. Communications Lines In Specified Fire Areas:

Communication lines shall be inspected in Specified Fire Areas, as follows:
(1) Patrols shall be performed not less often than once every three (3) years on

overhead communications lines installed on joint use poles with electric

distribution or transmission facilities, as well as on communication lines one
span away.
Patrol means a simple visual inspection of communications equipment and

structures that is designed to identify obvious structural problems and
hazards. Patrols may be carried out in the course of other company

business.

 

(2) Detail Inspections shall be performed not less often than once every nine
(9) years on overhead communications lines installed on joint use poles with
electric distribution or transmission facilities, as well as on communication

lines one span away.
Detail Inspection means a careful visual inspection of communications
equipment and structures using inspection tools such as binoculars and

measuring devices, as appropriate. Detail Inspections may be carried out in
the course of other company business.

For all patrols and details, records shall specify the facility or equipment
inspected; the name of the inspector; the date of the inspection; and any

problems (or items requiring corrective action) identified during each inspection,

as well as the scheduled date of corrective action. Records of Patrols and Details
shall be made available to Commission staff upon 30 days notice.

Note: Specified Fire Areas shall be defined as [in Southern California - FRAP
Maps; in Central and Northern California - to be worked out in workshops].

 

Electric Lines: shall be inspected in compliance with the minimum intervals set
forth in General Order 165.

 

A-28

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 217 of 264
Pa

R.08-11-005 COM/TAS/Iil

Contested Proposal 6B re: GO 95, Rule 31.2 (CIP-2)

Proposed Revisions to Rule 31.2 Shown with Strikeout and Underline

 

 

31.2 Inspection of Lines

A. Lines shall be inspected frequently and thoroughly for the purpose of
einsuring that they are in good condition so as to conform with these rules.
Lines temporarily out of service shall be inspected and maintained in such
condition as not to create a hazard.

For the purpose of the remaining subsections of this Rule:

“Patrol” means a simple visual inspection designed to identify obvious

structural problems and hazards. Patrols may be carried out in the course of
other company business.

“Specified Fire Areas” shall be defined as: for Southern California, the
Extreme and Very High Threat Zones on the California Department of
Forestry and Fire Protection’s Fire and Resource Assessment Program’s map
in Santa Barbara, Ventura, Los Angeles, Orange, San Diego, Riverside, and
San Bernardino; for Central and Northern California, [to be determined in the

workshops.

B. Patrols shall encompass overhead communication lines installed on joint use
poles with electric distribution facilities, as well as those facilities that are one

span_away in the Specified Fire Areas. Each Specified Fire Area shall be
inspected not less than once every five (5) years.

C. Records demonstrating compliance with subsection (B) of this Rule shall be

maintained. Company records shall specify the plant, area or equipment

inspected, the name of the inspector and the date of the inspection. Such
documentation shall be retained for five (5) years.

 

 

 

A-29

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 218 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposal 6C re: GO 95, Rule 31.2 and Rule 80.1 (CPSD)

Proposed Revisions to Rule 31.2 Shown with Strikeout and Underline

 

 

31.2 Inspection of Lines

Lines shall be inspected frequently and thoroughly for the purpose of einsuring that
they are in good condition so as to conform with these rules. Lines temporarily out of
service shall be inspected and maintained in such condition as not to create a hazard.

A. Communication Lines (See Rule 80.1)

B. Supply Lines shall be inspected in compliance with the requirements of
General Order 165.

80.1 Inspection Requirements for Communication Lines:

A. Each company shall prepare, follow and modify as necessary procedures
for conducting inspections for all Communication Lines. The procedures

at a minimum shall contain the following:

e Maximum allowable intervals between inspections. The intervals
between inspections shall be based upon the following factors:

e Proximity to electric facilities
e Terrain

e Accessibility

e Location

In no case may the period between inspections (measured in calendar
years) for Communication Lines located on Joint Use Poles (See Rule 21.8)

that support Supply Lines, as well as those Communication Lines attached
to a pole that are one span away from Joint Use Poles that support Supply

Lines, exceed the time specified in the below Table.

 

 

 

 

Patrol
Urban Rural Detailed
1 = 10

 

 

 

 

(1) Patrol inspections in rural areas shall be increased to once per year in

Extreme and Very High Fire Threat Zones in the following counties:
Santa Barbara, Ventura, Los Angeles, San Bernardino, Orange,

Riverside, and San Diego. Extreme and Very High Fire Threat Zones
are defined by California Department of Forestry and Fire Protection’s

 

A-30

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 219 of 264

R.08-11-005 COM/TAS/Iil

 

 

Fire and Resource Assessment Program (FRAP) Fire Threat Map. The

FRAP Fire Threat Map is to be used to establish approximate
boundaries and Utilities should use their own expertise and judgment

to determine if local conditions require them to adjust the boundaries of
the map.

e Methodology to ensure that all lines are subjected to:

e Detailed Inspections

Note: For the purpose of this rule Detailed Inspection shall be

defined as a careful visual inspection of Communication
facilities and structures using inspection tools such as

binoculars and measuring devices, as appropriate.

e Patrol Inspections

Note: For the purpose of this rule Patrol Inspection shall be defined

as a simple visual inspection, of applicable communications
facilities equipment and structures that is designed to identify

obvious structural problems and hazards. Patrol inspections
may be carried out in the course of other company business.

e Procedures specifying what problems shall be identified.

Each company shall maintain records of inspections. Commission staff shall be
permitted to inspect records and procedures consistent with Public Utilities Code

Section 314 (a).

 

A-31

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 220 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposal 6D re: GO 95, Rule 31.2 and Rule 80.1 (SDG&E)

Proposed Revisions Shown in with Strikeout and Underline

 

 

31.2 Inspection of Lines

Lines shall be inspected frequently and thoroughly for the purpose of einsuring that
they are in good condition so as to conform with these rules. Lines temporarily out of
service shall be inspected and maintained in such condition as not to create a hazard.

A. Communication Lines (See Rule 80.1)

B. Supply Lines shall be inspected in compliance with the requirements of
General Order 165.

80.1 Inspection Requirements for Communication Lines:

Each company shall prepare, follow and modify as necessary procedures
for conducting inspections for all Communication Lines. The procedures
at a minimum shall contain the following:

e Maximum allowable intervals between inspections. The intervals
between inspections shall be based upon the following factors:

e Proximity to electric facilities

e Terrain

Accessibility

e Location

In no case may the period between inspections (measured in years) for
Communication Lines located on Joint Use Poles (See Rule 21.8) that
contain Supply Circuits (See Rule 20.6-D), as well as those
Communication Lines attached to a pole that are within three spans of
Joint Use Poles that contain Supply Circuits, exceed the time specified
in the below Table.

Patrol
Urban Rural Detailed
1 zt 101

 

 

 

 

 

 

 

 

(1) Patrol inspections in rural areas shall be increased to once per year,
and detailed inspections shall be increased to once every five years,

in Extreme and Very High Fire Threat Zones in the following
counties: Santa Barbara, Ventura, Los Angeles, San Bernardino,

 

 

A-32

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 221 of 264
aoa, am,

R.08-11-005 COM/TAS/Iil

 

 

Orange, Riverside, and San Diego. Extreme and Very High Fire
Threat Zones are defined by California Department of Forestry and

Fire Protection’s Fire and Resource Assessment Program (FRAP)

Fire Threat Map. The FRAP Fire Threat Map is to be used to
establish approximate boundaries and Utilities should use their own
expertise and judgment to determine if local conditions require them

to adjust the boundaries of the map.

e Methodology to ensure that all lines are subjected to:
e Detailed Inspections

Note: For the purpose of this rule Detailed Inspection shall be

defined as a careful visual inspection of Communication
facilities and structures using inspection tools such as

binoculars and measuring devices, as appropriate.

e Patrol Inspections

Note: For the purpose of this rule Patrol Inspection shall be defined

as a simple visual inspection, of applicable communications
facilities equipment and structures that is designed to identi

obvious structural problems and hazards. Patrol inspections
may be carried out in the course of other company business.

e Procedures specifying what problems shall be identified.

Each company shall maintain records of inspections. Commission staff
shall be permitted to inspect records and procedures consistent with

Public Utilities Code Section 314 (a).

 

A-33

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 222 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposal 6E re: GO 95, Rule 31.2 and Rule 80.1B (CPSD)

Proposed New Rule 80.1B Shown with Underline

 

 

80.1 Inspection Requirements for Communication Lines:

B. Intrusive Inspections

Wood poles supporting only Communication Lines or equipment, that are:

Located in Extreme or Very High Fire Threat Zones in Southern California
and inter-set between joint use poles supporting Supply Lines,
Or,

Located in Extreme or Very High Fire Threat Zones in Southern California
and extend up to three spans from a joint use pole supporting Supply
Lines,

Or,

Located in areas outside Extreme or Very High Fire Threat Zones in
Southern California and extend one span from a joint use pole supporting

Supply Lines, shall be intrusively inspected accordance with the schedule

established in General Order 165 for wood poles that support Supply
Lines.

Note: For the purpose of this rule Intrusive Inspections shall be defined as
an inspection involving movement of soil, and/or using more
sophisticated diagnostic tools beyond visual inspections or instrument
reading.

 

A-34

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 223 of 264

R.08-11-005 COM/TAS/il

Contested Proposal 7A re: GO 95, Rule 35, Paragraph 4 (Joint Utilities)

Proposed New Paragraph Shown with Underline

 

 

35 Vegetation Management

Insert new fourth Paragraph as follows:

Whenever a property owner obstructs access to, or fails to make accessible,
overhead facilities for vegetation management activities, such that the
supply company cannot inspect its facilities or there is an imminent threat of
violation of required regulatory or statutory clearances, the supply

company, at its discretion and with proper notice, may discontinue electric
service the property owner is receiving at any location where the owner
may receive the supply company’s electric service. “Proper notice” shall, at
a minimum, consist of five days written notice, unless the condition poses
an imminent safety hazard to the public.

 

 

A-35

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 224 of 264
el, ae,

R.08-11-005 COM/TAS/Iil

Contested Proposal 7B re: GO 95, Rule 35, Exception 3 (Joint Utilities)

Proposed New Exception Shown with Strikeout and Underline

 

 

35 Vegetation Management

Where overhead conductors traverse trees and vegetation, safety and reliability
of service demand that certain vegetation management activities be performed in
order to establish necessary and reasonable clearances. The minimum clearances
established in Table 1, Cases 13 and 14, measured between line conductors and
vegetation under normal conditions, shall be maintained. (Also see Appendix E
for tree trimming guidelines).

When a utility has actual knowledge, obtained either through normal operating
practices or notification to the utility, dead, rotten and diseased trees or portions
thereof, that overhang or lean toward and may fall into a span, should be
removed.

Communication and electric supply circuits, energized at 750 volts or less,
including their service drops, should be kept clear of vegetation in new
construction and when circuits are reconstructed or repaired, whenever
practicable. When a utility has actual knowledge, obtained either through
normal operating practices or notification to the utility, that any circuit energized
at 750 volts or less shows strain or evidences abrasion from vegetation contact,
the condition shall be corrected by reducing conductor tension rearranging or
replacing the conductor, pruning the vegetation or placing mechanical protection
on the conductor(s). For the purpose of this rule, abrasion is defined as damage
to the insulation resulting from the friction between the tree and conductor.
Scuffing or polishing of the insulating covering is not considered abrasion.

Strain on a conductor is present when there is additional tension causing a
deflection of the conductor beyond the slack of the span. Contact between
vegetation and conductors, in and of itself, does not constitute a violation of the
rule.

EXCEPTIONS:

1. Rule 35 requirements do not apply to conductors, or aerial cable that complies
with Rule 57.4-C, energized at less than 60,000 volts, where trimming or removal
is not practicable and the conductor is separated from the tree with suitable
materials or devices to avoid conductor damage by abrasion and grounding of
the circuit through the tree.

2. Rule 35 requirements do not apply where the wtitity supply or communication

 

 

A-36

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 225 of 264

R.08-11-005 COM/TAS/Iil

 

 

company has made a “good faith” effort to obtain permission to trim or remove
vegetation but permission was refused or unobtainable. A “good faith” effort
shall consist of current documentation of a minimum of an attempted personal
contact and a written communication, including documentation of mailing or
delivery. However, this does not preclude other action or actions from
demonstrating “good faith”. If permission to trim or remove vegetation is
unobtainable and requirements of exception 2 are met, the #tility company is not
compelled to comply with the requirements of exception 1.

3. Whenever a property owner obstructs access to, or fails to make accessible,

overhead facilities for vegetation management activities, the supply or
communication company shall not be responsible for the consequences of failing
to trim or remove such vegetation so long as the supply or communication
company can document (1) at least one attempted personal contact with the

owner, (2) at least one written communication to the owner, including

documentation of mailing or delivery, and (3) notification to Commission Staff.

 

3—4, The Commission recognizes that unusual circumstances beyond the control
of the utility may result in nonconformance with the rules. In such cases, the
utility may be directed by the Commission to take prompt remedial action to
come into conformance, whether or not the nonconformance gives rise to
penalties or is alleged to fall within permitted exceptions or phase-in
requirements.

 

A-37

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 226 of 264
pei, Fa

R.08-11-005 COM/TAS/Iil

Contested Proposal 8A re: GO 95, Rule 35, Appendix E, Table

(Joint Utilities)

Proposed Revisions Shown with Strikeout and Underline

 

 

 

 

 

 

 

 

operating at 300,000 ormere volts V

 

 

Case 13 Case 14
Voltage of Lines

of Table 1 | of Table 1
Radial clearances for any conductor of a line
operating at 2,400V or more vets, but less than 4feet | 65 10 feet
72,000 vets V
Radial clearances for any conductor of a line
operating at 72,000V or more vets , but less than 6 feet 40 15 feet
110,000 ves V
Radial clearances for any conductor of a line |
operating at 110,000 V or more vets, but less 10 feet 20 feet
than 300,000 velts V
Radial clearances for any conductor of a line 15 feet 90 feet

 

 

 

Contested Proposal 8B re: GO 95, Rule 35, Guidelines (Joint Utilities)

Proposed Revisions Shown with Strikeout and Underline

 

 

The following are guidelines to Rule 35.

The radial clearances shown below are recommended minimum clearances that
should be established, at time of trimming, between the vegetation and the
energized conductors and associated live parts where practicable. Reasonable
vegetation management practices may make it advantageous to obtain greater
clearances than those listed below:to ensure compliance until the next scheduled
maintenance. Each utility may determine and apply additional appropriate
clearances beyond clearances listed below, which take into consideration various
factors, including: line operating voltage, length of span, line sag, planned
maintenance cycles, location of vegetation within the span, species type,
experience with particular species, vegetation growth rate and characteristics,
vegetation management standards and best practices, local climate, elevation,

and fire risk.

 

A-38

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 227 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposal 8C re: GO 95, Rule 35, Guidelines (CFBF and MGRA)

Proposed Revisions Shown with Strikeout and Underline

 

 

The following are guidelines to Rule 35.

The radial clearances shown below are recommended minimum clearances that
should be established, at time of trimming, between the vegetation and the
energized conductors and associated live parts where practicable. Reasonable
vegetation management practices may make it advantageous for the purposes of
public safety, reliability or tree health to obtain greater clearances than those
listed below: to ensure compliance until the next scheduled maintenance. Each
utility may determine and apply additional appropriate clearances beyond
clearances listed below, which take into consideration various factors, including:
line operating voltage, length of span, line sag, planned maintenance cycles,
location of vegetation within the span, species type, experience with particular
species, vegetation growth rate and characteristics, vegetation management
standards and best practices (including when feasible appropriate tree crop

production manuals), local climate, elevation, and fire risk.

 

Contested Proposal 9 re: GO 95, Rule 38, Table 2, Footnote (aaa)
(Joint Utilities)

Proposed New Footnote Shown with Underline

 

 

New Footnote “aaa” to clearances specified in Rule 38, Table 2, Cases 1-13:

(aaa) The vertical separation requirement between conductors in the adjoining

mid-span may or may not require increased vertical separation at the pole based
on the sag characteristics of the conductors.

 

A-39

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 228 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposal 10A re: GO 95, Rule 44.4 (CIP Coalition)

Proposed New Rule 44.4 Shown with Underline

 

 

44,4 Cooperation
All entities with facilities on the subject pole shall cooperate with the company
performing the load calculations necessitated by the provisions of Rule 44.1, 44.2

or 44.3, including, but not limited to, promptly providing or making reasonably
available, upon request and to the extent it exists, the following:

 

(a) The most recent intrusive pole test data;

(b) Any information regarding its facilities necessary to perform a pole

loading calculation that is not readily available to the company performing the
pole loading calculations through a field visit; and

(c)___A table of standard input values used by the Responding Company in pole

loading calculations (e.g., standard conductor or cable sizes, tension values, and
equipment sizes and weights).

 

 

In the event a pole attachment application or a joint pole application submitted
to a pole owner is rejected, the pole owner shall provide the applicant with the

reason(s) for the rejection with the returned application. In the event a pole
attachment application or a joint pole application is rejected by a pole owner
because it has failed to meet the pole loading limitations established by the pole
owner (consistent with General Order 95 or any subsequent regulation), the pole

owner should also provide the applicant with sufficient information to
determine how the pole loading limitations were exceeded with the returned

application.

Note: “Promptly” means as soon as practicable but, absent exigent

circumstances or mutual agreement, no more than fifteen (15) business days
from the date of the request. (Exigent circumstances include requests for

intrusive data or other necessary information on transmission poles, or requests
for information on a large number of poles in a limited time period.)

 

A-40

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 229 of 264

ae, a,

R.08-11-005 COM/TAS/Iil

Contested Proposal 10B re: GO 95, Rule 44.2, Rule 44.4, and Appendix |
(Joint Utilities)

Proposed Revisions to Rules 44.2 and 44.4 Shown with Strikeout and
Underline.

 

 

Proposed Revisions to Rule 44.2 and Addition of New Rule 44.4
44,2 Additional Construction

Any «tility entity planning the addition of facilities that materially increase the
load on a structure shall perform a loading calculation to ensure that the addition
of the facilities will not reduce the safety factors below the values specified by
Section IV. Such wtility entity shall maintain these pole loading calculations and
shall provide such information to authorized joint use pole occupants and the
Commission upon request.

 

Note: Nothing contained in this rule shall be construed as allowing the safety
factor of a facility to be reduced below the required values specified in Rules 44.1
and 44.3,

44.4 Cooperation

Entities with facilities on a pole shall cooperate with entities performing pole
load calculations necessitated by Rules 44.1, 44.2 and 44.3 including, but not
limited to, providing upon request intrusive pole test results and other data
necessary to perform those calculations. (See Appendix I)

General Order 95 Appendix I
Guidelines to Rule 44.4

 

 

The following are guidelines to Rule 44.4

Entities with facilities on a pole should cooperate with the entity
performing the load calculations necessitated by the provisions of Rule 44.1, 44.2

or 44.3, including, but not limited to, promptly providing, upon request and if
available, the following:

 

 

A-41

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 230 of 264

R.08-11-005 COM/TAS/il

 

 

(a) The most recent intrusive pole test data;

(b) _Any information regarding its facilities necessary to perform a pole
loading calculation that is not readily available to the company performing the
pole loading calculations through a field visit; and

(c) A table of standard input values used by the responding entity in pole
loading calculations (e.g., standard conductor or cable sizes, tension values, and
equipment sizes and weights).

“Promptly providing” means as soon as practicable but, absent exigent

| circumstances or mutual agreement, no more than fifteen (15) business days
from the date of the request. (Exigent circumstances include requests for
intrusive data or other necessary information on transmission poles, or requests
for information on a large number of poles in a limited time period.)

In the event a pole attachment application or a joint pole application submitted
to a pole owner is rejected, the pole owner should provide the applicant with an
explanation of the reason(s) for the rejection with the returned application. In
the event a pole attachment application or a joint pole application is rejected by a
pole owner because it has failed to meet the pole loading limitations established
by the pole owner (consistent with General Order 95 or any subsequent
regulation), the pole owner should also provide the applicant with, sufficient
information to determine how the pole loading limitations were exceeded.

 

 

 

 

A-42

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 231 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposal 11A re: GO 95, Rule 48 (Joint Utilities)

Proposed Revisions to Rule 48 Shown with Strikeout and Underline.

 

 

48 Ultimate Strength of Materials

Structural members, and+theit connections, and other elements of overhead lines
shall be designed and constructed in accordance with the loading criteria

specified in Rule 43 sethatthe-struetures- and parts thereof wil net fait or

 

   
 
   

specified in Rule 43)-and the safety factors specified in Rule 44.

   

 

Contested Proposal 11B re: GO 95, Section IV,
Proposed Ordering Paragraph (CPSD)

Proposed Ordering Paragraph Shown with Underline.

 

 

Proposed Ordering Paragraph:

The Consumer Protection and Safety Division shall establish a technical working
group to address possible changes to Section IV of General Order 95. The
technical working group shall consider appropriate revisions, if any, to Section
IV of General Order 95 to update the section to incorporate modern materials
and practices. CPSD shall report back to the Commission within 12 months.

 

Contested Proposal 12 re: GO 95, Proposed Rule 91.5 (SDG&E)
Proposed Rule 91.5 Shown with Underline.

 

 

91.5 Marking

Communication cables and conductors shall be marked as to ownership to
facilitate identification.

 

A-43

 

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 232 of 264 -
a, a,

R.08-11-005 COM/TAS/Iil

Contested Proposal 13A re: GO 165, Section V (CPSD and MGRA)
Proposed New Section V of GO 165 Shown with Underline.

 

 

V. Fire Incident Reporting and Data Collection Requirements

California investor-owned electric utilities shall collect information on all fire
incidents which are attributable or allegedly attributable to their overhead

electric distribution lines or transmission lines. Data to be collected per incident
shall include date, time, general location, specific geographical coordinates,
equipment, voltage, fire agencies involved, weather conditions, vegetation
conditions, and apparent cause. Collected data shall be provided electronically
under General Order 66-C and Section 583 of the Public Utilities Code annually
to the Director of CPSD or its successor. Summaries of collected data shall be
provided electronically annually to the Director of CPSD or its successor, which

may be made available to the public and state or local fire agencies.

 

Contested Proposal 13B re: Proposed Ordering Paragraph
on Data Collection (PG&E)

Proposed Ordering Paragraph Shown with Underline.

 

 

Proposed Ordering Paragraph:

Within 6 months of the effective date of this decision, the electric utilities and
CPSD shall meet and confer regarding electric utility collection and utilization of
fire-related data. Such discussions shall consider whether CPSD is receiving the
fire-related data it needs from the electric utilities, and whether it would be
useful for the electric utilities to collect different and/or additional data that
would be provided to CPSD and/or fire agencies such as Cal Fire. Within

9 months of the effective date of this decision, the electric utilities and CPSD shall
submit a report to the Executive Director of the Commission regarding the
results of such discussions. State fire agencies shall be invited to participate in
the discussions and report. These discussions shall be conducted in sucha
manner as to protect the confidentiality of the utilities’ data.

 

 

A-44

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 233 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposal 14A re: Proposed Ordering Paragraph Regarding
Fire Maps (CPSD and MGRA)

Proposed Ordering Paragraph Shown with Underline.

 

 

Proposed Ordering Paragraph

Investor-owned electric utilities (IOUs) and communication infrastructure
providers (CIPs) shall provide funding to support the development of a working

plan to determine how to create utility-specific high-resolution maps combining
wind and vegetation data that identify areas at the greatest risk of catastrophic

power line wildland fire ignitions. Within 60 days of the issuance of this
decision, or at a time mutually agreed to by the participating parties, investor-
owned electric utilities IOUs) and communication infrastructure providers
(CIPs) shall meet and confer with CAL FIRE and CPSD staff in order to discuss
how to create utility-specific high-resolution maps combining wind and
vegetation data that identify areas at the greatest risk of catastrophic power line
wildland fire ignitions. The purpose of the maps will be for determining
inspection and maintenance cycles in all cases where geographic locations and
maps are referred to in General Orders 95 and 165, and the maps may be used in
the future to determine geography-specific construction, maintenance, and
operational standards. The IOUs and CIPs shall cooperate with CAL FIRE and
CPSD staff to develop a working plan to determine the process by which the
maps would be produced, estimate the time and costs required to produce and
maintain maps, devise a proposed revision cycle under which subsequent

updates to the maps would be undertaken to incorporate changes to the

underlying data or improvements or changes to analysis techniques, and any
other actions that the Commission would need to take to enable the creation of

utility-specific maps, including the use of funding provided by IOUs and CIPs.
IOUs and CIPs shall further meet and confer with CAL FIRE to determine what
funding may be required to produce such a working plan. Within six months
after the issuance of this decision, IOUs and CIPs shall report back to the
Commission and CPSD staff on the status of the working plan. Upon completion
of the working plan, the Commission will decide whether to order the investor-
owned electric utilities and communication infrastructure providers to fund the
creation and maintenance of utility-specific high-resolution maps. Maps

adopted in Phase 1 or Phase 2 of this OIR shall remain applicable until further
order by the Commission.

 

A-45

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 234 of 264

R.08-11-005 COM/TAS/Iil

Contested Proposals 14A and 14B re: GO 95, Rule 31.2,
Fire Maps for CIP Inspections

Proposed Additions to GO 95, Rule 31.2, Shown with Underline.

 

 

31.2 Inspection of Lines

Note: For the following Southern California counties: Santa Barbara,
Ventura, Los Angeles, Orange, San Diego, Riverside, and San Bernardino,
Specified Fire Areas shall be defined as_the Extreme and Very High Fire
Threat Zones as identified in Cal Fire’s Fire and Resource Assessment
Program Fire Threat Map. For the remaining counties in the State of
California, Specified Fire Areas are defined as the areas designated as
Threat Class 3 and 4 identified on Threat Class 3 and 4 Map attached as
Appendix G, Figure 90. Communication Infrastructure Providers shall

have the discretion to use their own expertise and judgment to determine
if local conditions require them to adjust the boundaries of the maps.

 

 

 

A-46

 
Case $:14-cr001 75 NA Document 1006-15 Filed o2ioee Page 235 of 264

R.08-11-005 COM/TAS/Iil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 CIP THREAT CLASS 3 AND 4 MAP
BEAX
. OREGON : AHO {
e Ts = = =
Peer A
ae Speck cee $y
xO ate #3 | ‘ t att
Hoe ‘Excluded from)study |
fae Threat\class 1 or 2
sy rz F : # as i
ie f a Serene eat cl iss
eae uf | li Threat class 4 | ;
4 a: ante Sey ue
& aes KE? oS |
ae ah 7 Pid Mey, tle
, , a q =o a t | | |
ale | ee ¢ = —-
eee aAL .
= =
yy
” Pe
hlextoo
MAP 1D: CoP _FweThveei haba: foa ce
‘Scale: 1:5 million
Figure 24. CIP fire threat class three and four map. (three_4_cip.jpg)
June 9, 2010 38 Ine

Job # 10-0134

Figure 90

 

(END OF APPENDIX A)

A-47

 
Case S:14-cr-001 75 VIKA Document 1006-15 Filed 02/06/19 Page 236 of 264

R.08-11-005 COM/TAS/Iil

Appendix B: Adopted Revisions to
General Orders 95, 165, and 166

Appendix B shows the text of General Orders 95, 165, and 166

as revised by today’s decision.
- Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 237 of 264
la om

R.08-11-005 COM/TAS/Iil

General Order 95, Rule 11
Adopted Rule in Final Form

 

 

18 Purpose of Rules

The purpose of these rules is to formulate, for the State of California,
requirements for overhead line design, construction, and maintenance, the
application of which will ensure adequate service and secure safety to persons
engaged in the construction, maintenance, operation or use of overhead lines and
to the public in general.

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 238 of 264
on a

R.08-11-005: COM/TAS/il

General Order 95, Rule 18A
Adopted Rule in Final Form

This adopted revisions to Rule 18A include the consensus revisions to
Rule 18A that replace the term “violation” with the term “nonconformance.”

 

 

18 Reporting and Resolution of Safety Hazards Discovered by Utilities

For purposes of this rule, “Safety Hazard” means a condition that poses a
significant threat to human life or property.

“Southern California” is defined as the following: Imperial, Los Angeles,
Orange, Riverside, Santa Barbara, San Bernardino, San Diego, and Ventura
Counties.

“Extreme and Very High Fire Threat Zones” are defined on the Fire and
Resource Assessment Program (FRAP) Map prepared by the California
Department of Forestry and Fire Protection or the modified FRAP Map prepared
by San Diego Gas & Electric Company (SDG&E) and adopted by

Decision 11-XX—YYY in Phase 2 of Rulemaking 08-11-005. All entities subject to
Rule 18 shall use the FRAP Map to implement Rule 18, except that SDG&E may
use its modified FRAP Map to implement Rule 18.

Part A: Resolution of Safety Hazards and General Order 95 Nonconformances

(1)(a) Each company (including utilities and CIPs) is responsible for taking
appropriate corrective action to remedy Safety Hazards and GO 95
nonconformances posed by its facilities.

(b) Upon completion of the corrective action, the company’s records shall
show, with sufficient detail, the nature of the work, the date, and the
identity of persons performing the work. These records shall be preserved
by the company for at least ten (10) years and shall be made available to
Commission staff upon 30 days notice. .

(c) Where a communications company’s or an electric utility’ actions result in
.GO nonconformances for another entity, that entity’s remedial action will
be to transmit a single documented notice of identified nonconformances
to the communications company or electric utility for compliance.

(2)(a) All companies shall establish an auditable maintenance program for their
facilities and lines. All companies must include a timeline for corrective
actions to be taken following the identification of a Safety Hazard or
nonconformances with General Order 95 on the company’s facilities. The
auditable maintenance program shall prioritize corrective actions

 

B-3

 
Case $:14-cr-001 75a Document 1006-15 Filed 02/08/19 Page 239 of 264

R.08-11-005 COM/TAS/Iil

f

 

 

consistent with the priority levels set forth below and based on the
following factors, as appropriate:

e Safety and reliability as specified in the priority levels below;
e Type of facility or equipment; .

e Location, including whether the Safety Hazard or nonconformance is
located in an Extreme or Very High Fire Threat Zone in Southern
California;

e Accessibility;
* Climate;

e Direct or potential impact on operations, customers, electrical company
workers, communications workers, and the general public.

There shall be 3 priority levels.

(i) Level 1:

e Immediate safety and/or reliability risk with high probability for
significant impact.

e Take action immediately, either by fully repairing the condition, or by
temporarily repairing and reclassifying the condition to a lower

priority.
(ii) Level 2:
e Variable (non-immediate high to low) safety and/or reliability risk.

e Take action to correct within specified time period (fully repair, or by
temporarily repairing and reclassifying the condition to a lower

priority).
Time period for correction to be determined at the time of identification
by a qualified company representative, but not to exceed:
(1) 12 months for nonconformances that compromise worker safety,
(2) 12 months for nonconformances that create a fire risk and are
located in an Extreme or Very High Fire Threat Zone in Southern
California, and (3) 59 months for all other Level 2 nonconformances.
(iii) Level 3:

e Acceptable safety and/or reliability risk.

e Take action (re-inspect, re-evaluate, or repair) as appropriate.

(b) Correction times may be extended under reasonable circumstances, such

 

B-4

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 240 of 264
mn wn

R.08-11-005 COM/TAS/il

 

 

(3)

as:
e Third party refusal
e Customer issue

e No access

e Permits required

. @ System emergencies (e.g. fires, severe weather conditions)

Companies that have existing General Order 165 auditable inspection and
maintenance programs that are consistent with the purpose of Rule 18A
shall continue to follow their General Order 165 programs.

 

B-5

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 241 of 264
nm —

R.08-11-005 COM/TAS/Iil

General Order 95, Rule 18B

Adopted Rule in Final Form

 

 

B. Notification of Safety Hazards

If a company, while performing inspections of its facilities, discovers a safety
hazard(s) on or near a communications facility or electric facility involving
another company, the inspecting company shall notify the other company
and/or facility owner of such safety hazard(s) no later than 10 business days
after the discovery. To the extent the inspecting company cannot determine the
facility owner/operator, it shall contact the pole owner(s), who shall be
responsible for promptly notifying the company owning/ operating the facility
with the safety hazard(s), normally not to exceed five business days after being
notified of the safety hazard. The notification shall be documented and such
documentation must be preserved by all parties for at least ten years. —

Note: Each pole owner must be able to determine all other pole owners on poles
it owns. Each pole owner must be able to determine all authorized entities that
attach equipment on its portion of a pole.

 

General Order 95, Rule 23.0
Adopted Rule in Final Form

 

 

Rule 23.0 Reconstruction means that work which in any way changes the
identity of the pole, tower or structure on which it is performed. A change in
grade of construction or class of circuit is considered reconstruction. For
exceptions see Rule 12.1.

 

B-6

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 242 of 264
ren (om

R.08-11-005 COM/TAS/Iil

General Order 95, Rule 31.1
Adopted Rule in Final Form

 

 

31.1 Design, Construction and Maintenance

Electrical supply and communication systems shall be designed,
constructed, and maintained for their intended use, regard being given to
the conditions under which they are to be operated, to enable the furnishing
of safe, proper, and adequate service.

For all particulars not specified in these rules, design, construction, and
maintenance should be done in accordance with accepted good practice for
the given local conditions known at the time by those responsible for the
design, construction, or maintenance of communication or supply lines and
equipment.

A supply or communications company is in compliance with this rule if it
designs, constructs, and maintains a facility in accordance with the
particulars specified in General Order 95, except that if an intended use or
known local conditions require a higher standard than the particulars
specified in General Order 95 to enable the furnishing of safe, proper, and
adequate service, the company shall follow the higher standard.

For all particulars not specified in General Order 95, a supply or
communications company is in compliance with this rule if it designs,
constructs and maintains a facility in accordance with accepted good
practice for the intended use and known local conditions.

All work performed on public streets and highways shall be done in such a
manner that the operations of other utilities and the convenience of the
public will be interfered with as little as possible and no conditions
unusually dangerous to workmen, pedestrians or others shall be established
at any time.

Note: The standard of accepted good practice should be applied on a case
by case basis. For example, the application of “accepted good practice” may
be aided by reference to any of the practices, methods, and acts engaged in
or approved by a significant portion of the relevant industry, or which may
be expected to accomplish the desired result with regard to safety and
reliability at a reasonable cost.

 

B-7

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 243 of 264
on —

R.08-11-005 COM/TAS/ lil

General Order 95, Rule 31.2
Adopted Rule in Final Form

 

 

31.2 Inspection of Lines

Lines shall be inspected frequently and thoroughly for the purpose of
ensuring that they are in good condition so as to conform with these rules.
Lines temporarily out of service shall be inspected and maintained in such
condition as not to create a hazard.

A. Communication Lines (See Rule 80.1)

B. Supply Lines shall be inspected in compliance with the requirements
of General Order 165.

 

 
Case S:14-cr-001 75 YN IA Document 1006-15 Filed o2/0en's Page 244 of 264

R.08-11-005 COM/TAS/Iil

General Order 95, Rule 35
Adopted Rule in Final Form

 

 

35 Vegetation Management

Where overhead conductors traverse trees and vegetation, safety and reliability
of service demand that certain vegetation management activities be performed in
order to establish necessary and reasonable clearances, the minimum clearances
set forth in Table 1, Cases 13 and 14, measured between line conductors and
vegetation under normal conditions shall be maintained. (Also see Appendix E
for tree trimming guidelines.) These requirements apply to all overhead
electrical supply and communication facilities that are covered by this

General Order, including facilities on lands owned and maintained by California
state and local agencies. —

When a supply or communication company has actual knowledge, obtained
either through normal operating practices or notification to the company, that
dead, rotten or diseased trees or dead, rotten or diseased portions of otherwise
healthy trees overhang or lean toward and may fall into a span of supply or
communication lines, said trees or portions thereof should be removed.

Communication and electric supply circuits, energized at 750 volts or less,
including their service drops, should be kept clear of vegetation in new
construction and when circuits are reconstructed or repaired, whenever
practicable. When a supply or communication company has actual knowledge,
obtained either through normal operating practices or notification to the
company, that its circuit energized at 750 volts or less shows strain or evidences
abrasion from vegetation contact, the condition shall be corrected by reducing
conductor tension, rearranging or replacing the conductor, pruning the
vegetation, or placing mechanical protection on the conductor(s). For the
purpose of this rule, abrasion is defined as damage to the insulation resulting
from the friction between the vegetation and conductor. Scuffing or polishing of
the insulation or covering is not considered abrasion. Strain on a conductor is
present when vegetation contact significantly compromises the structural
integrity of supply or communication facilities. Contact between vegetation and
conductors, in and of itself, does not constitute a nonconformance with the rule.

EXCEPTIONS:

1. Rule 35 requirements do not apply to conductors, or aerial cable that complies
with Rule 57.4-C, energized at less than 60,000 volts, where trimming or

 

removal is not practicable and the conductor is separated from the tree with

B-9

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 245 of 264
aon a

R.08-11-005 COM/TAS/Iil

 

 

suitable materials or devices to avoid conductor damage by abrasion and
grounding of the circuit through the tree.

2. Rule 35 requirements do not apply where the supply or communication
company has made a “good faith” effort to obtain permission to trim or
remove vegetation but permission was refused or unobtainable. A “good
faith” effort shall consist of current documentation of a minimum of an
attempted personal contact and a written communication, including
documentation of mailing or delivery. The written communication may
include a statement that the company may seek to recover any costs and
liabilities incurred by the company due to its inability to trim or remove
vegetation. However, this does not preclude other action or actions from
demonstrating “good faith”. If permission to trim or remove vegetation is
unobtainable and requirements of exception 2 are met, the company is not
compelled to comply with the requirements of exception 1.

3. The Commission recognizes that unusual circumstances beyond the control of
the utility may result in nonconformance with the rules. In such cases, the
utility may be directed by the Commission to take prompt remedial action to
come into conformance, whether or not the nonconformance gives rise to
penalties or is alleged to fall within permitted exceptions or phase-in
requirements.

4, Mature trees whose trunks and major limbs are located more than six inches,
but less than the clearance required by Table 1, Cases 13E and 14E, from
primary distribution conductors are exempt from the minimum clearance
requirement under this rule. The trunks and limbs to which this exemption
applies shall only be those of sufficient strength and rigidity to prevent the
trunk or limb from encroaching upon the six-inch minimum clearance under
reasonably foreseeable local wind and weather conditions. The utility shall
bear the risk of determining whether this exemption applies, and the
Commission shall have final authority to determine whether the exemption
applies in any specific instance, and to order that corrective action be taken in
accordance with this rule, if it determines that the exemption does not apply.

 

B-10

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 246 of 264
a =

R.08-11-005 COM/TAS/Iil

General Order 95, Rule 35, Appendix E, Guidelines
Adopted Revisions to GO 95, Appendix E in Final Form

 

 

The following are guidelines to Rule 35.

The radial clearances shown below are recommended minimum clearances that
should be established, at time of trimming, between the vegetation and the
energized conductors and associated live parts where practicable. Reasonable
vegetation management practices may make it advantageous for the purposes of
public safety or service reliability to obtain greater clearances than those listed
below to ensure compliance until the next scheduled maintenance. Each utility
may determine and apply additional appropriate clearances beyond clearances
listed below, which take into consideration various factors, including: line
operating voltage, length of span, line sag, planned maintenance cycles, location
of vegetation within the span, species type, experience with particular species,
vegetation growth rate and characteristics, vegetation management standards
and best practices, local climate, elevation, fire risk, and vegetation trimming
requirements that are applicable to State Responsibility Area lands pursuant to
Public Resource Code Sections 4102 and 4293.

 

General Order 95, Rule 35, Appendix E, Table

 

 

 

 

 

 

Adopted Rule in Final Form
. Case 13 Case 14
Voltage of Lines of Table 1 | of Table 1

Radial clearances for any conductor of a line
operating at 2,400 V or more, but less than 4 feet 6.5 feet
72,000 V
Radial clearances for any conductor of a line
operating at 72,000 V or more, but less than 6 feet 10 feet
110,000 V
Radial clearances for any conductor of a line
operating at 110,000 V or more, but less than 10 feet 20 feet
300,000 V
Radial clearances for any conductor of a line
operating at 300,000 V 1S feet | 20 feet

 

 

 

 

 

B-11

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 247 of 264
- a

R.08-11-005 COM/TAS/Iil

General Order 95, Rule 37, Table 1, Case 14 and Footnotes (fff) -(jjj)
Adopted Rule in Final Form

 

Table 1: Basic Minimum Allowable Vertical Clearance of Wires above Railroads, Thoroughfares, Ground or
Water Surfaces; Also Clearances from Poles, Buildings, Structures or Other Objects (nn) (Letter
References Denote Modifications of Minimum Clearances as Referred to in Notes Following This

 

 

 

Table)
Wire of Conductor Concerned
A B Cc D E F G
Span Wires | Communication | Trolley Supply Supply Supply Supply
(Other than | sConductors | Contact | Conductors | Conductors | Conductors | Conductors
Trolley (including Open | Feeder of 0-750 | and Supply And and Supply
Span Wire, Cables and | and Volts and Cables, Supply Cables,
Wires) Service Drops) Span Supply 750-22,500 Cables, 300-550
Overhead | Supply Service | Wires, Cable Volts 22.5-300 kV | kV(mm)
Guysand | Drops of 0-750 | 0-5,000 | Treated as
Case | Nature of Messenger Volts Volts in Rule
No. | Clearance s 57.8
Radial
clearance of
bare line
conductors
from
vegetation in 18
14 Extreme and inches 48 inches | 48 inches | 120 inches
Very High (bbb) (bbb) (iii) (fff) (ggg)
Fire Threat
Zones in
Southern
California
(aaa) (ddd)
(hhh) Gj

 

 

 

 

 

 

 

 

 

 

(fff} Clearances in this case shall be increased for conductors operating above 72 kV, to the following:
1. Conductors operating between 72 kV and a 110 kV shall maintain a 72 inch clearance.

(ii
Gi)

2. Conductors operating above 110 kV shall maintain a 120 inch clearance.

(gge) Shall be increased by 0.40 inch per kV in excess of 500 kV.

(hhh) Extreme and Very High Fire Threat Zones are defined by California Department of Forestry and Fire Protection's
Fire and Resource Assessment Program (FRAP) Fire Threat Map. The FRAP Fire Threat Map is to be used to
establish approximate boundaries for purposes of this rule. The boundaries of the map are to be broadly
construed, and utilities should use their own expertise and judgment to determine if local conditions require them
to adjust the boundaries of the map. Southern California shall be defined as the following: Imperial, Los Angeles,
Orange, Riverside, Santa Barbara, San Bernardino, San Diego, and Ventura Counties.

May be reduced to 18 inches for conductors operating less than 2.4 kV.

Clearances in this case shall not apply to orchards of fruit, nut or citrus trees that are plowed or cultivated. In those
areas Case 13 clearances shall apply.

 

B-12

 
Case $:14-cr-00175-\ua Document 1006-15 Filed 02/08/19 Page 248 of 264

R.08-11-005 COM/TAS/Iil

General Order 95, Rules 44,1, 44.2, 44.3
Adopted Rules in Final Form

 

 

44,1 Installation and Reconstruction

Lines and elements of lines upon installation or reconstruction, shall provide as a
minimum the safety factors specified in Table 4 for vertical loads and loads
transverse to lines and for loads longitudinal to lines except where longitudinal
loads are balanced or where there are changes in grade of construction (see
Rules 47.3, 47:4 and 47.5). The design shall consider the structural loading and
mechanical strength requirements of all supply and communication facilities
planned to occupy the structure. For purposes of this rule, the term “planned”
applies to the facilities intended to occupy the structure that are actually known
to the constructing company at the time of design.

44.2 Additional Construction

Any entity planning the addition of facilities that materially increase vertical,
transverse or longitudinal loading on a structure shall perform a loading
calculation to ensure that the addition of the facilities will not reduce the safety
factors below the values specified by Rule 44.3. Such entity shall maintain these
pole loading calculations for ten years and shall provide such information to
authorized joint use pole occupants and the Commission upon request.

Note: For the purpose of Rule 44.2, a material increase in load is an addition
which increases the load on a structure by more than five percent per
installation, or ten percent over a 12-month span, of the electric utility’s or
Communication Infrastructure Provider's current load.

44.3 Replacement

Lines or parts thereof shall be replaced or reinforced before safety factors have
been reduced (due to deterioration and/or installation of additional facilities) in
Grades “A” and “B” construction to less than two-thirds of the construction
safety factors specified in Rule 44.1 and in Grades “C” and “F” construction to
less than one-half of the construction safety factors specified in Rule 44.1. Poles
in Grade “F” construction shall also conform to the requirements of Rule 81.3-A.
In no case shall the application of this rule be held to permit the use of structures
or any member of any structure with a safety factor less than one.

 

B-13

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 249 of 264
ro som

R.08-11-005 COM/TAS/il

General Order 95, Rule 44.4
Adopted Rule in Final Form

 

 

44.4 Cooperation

All entities with facilities on the subject pole shall cooperate with the company
performing the load calculations necessitated by the provisions of Rule 44.1, 44.2
or 44.3, including, but not limited to, promptly providing or making reasonably
available, upon request and to the extent it exists, the following:

a. The most recent intrusive pole test data;

b. Any information regarding its facilities necessary to perform a
pole loading calculation that is not readily available to the
company performing the pole loading calculations through a
field visit; and

c. A table of standard input values used by the Responding
Company in pole loading calculations (e.g., standard conductor
or cable sizes, tension values, and equipment sizes and weights).

In the event a pole attachment application or a joint pole application submitted
to a pole owner is rejected, the pole owner shall provide the applicant with the
reason(s) for the rejection with the returned application. In the event a pole
attachment application or a joint pole application is rejected by a pole owner
because it has failed to meet the pole loading limitations established by the pole
owner (consistent with General Order 95 or any subsequent regulation), the pole
owner should also provide the applicant with sufficient information to
determine how the pole loading limitations were exceeded with the returned
application.

Note: “Promptly” means as soon as practicable but, absent exigent
circumstances or mutual agreement, no more than fifteen (15) business days
from the date of the request. (Exigent circumstances include requests for
intrusive data or other necessary information on transmission poles, or requests
for information on a large number of poles in a limited time period.)

 

B-14

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 250 of 264

R.08-11-005 COM/TAS/Iil

General Order 95, Rule 80.1A
Adopted Rule in Final Form

—_

 

 

80.1 Inspection Requirements for Communication Lines:

A. Patrol and Detailed Inspections

(1) Inspection Requirements for Joint-Use Poles in High Fire-Threat Areas

In high fire-threat areas, the inspection intervals for (i) Communication Lines
located on Joint-Use Poles (See Rule 21.8) that contain Supply Circuits (See
Rule 20.6-D), and (ii) Communication Lines attached to a pole that is within
three spans of a Joint-Use Pole with Supply Circuits, shall not exceed the time
specified in the following Table.

 

 

 

 

 

 

Inspection Northern California | Southern California
Patrol 2 Years 1 Year
Detailed 10 Years 5 Years

 

 

Inspection intervals and shall be conducted more frequently than shown in the
above table, if necessary, based on the five factors listed in Rule 80.1(A)(2),
below.

For the purpose of the above Table, the high fire-threat areas in Southern
California are Extreme and Very High Fire Threat Zones in the following
counties: Imperial, Los Angeles, Orange, Riverside, Santa Barbara,

San Bernardino, San Diego, and Ventura. Extreme and Very High Fire Threat
Zones are defined by California Department of Forestry and Fire Protection’s
Fire and Resource Assessment Program (FRAP) Fire Threat Map.

For the purpose of the above Table, the high fire-threat areas in Northern
California are areas designated as Threat Classes 3 and 4 on the Reax Map
adopted by Decision 11-XX-YYY issued in Phase 2 of Rulemaking 08-11-005.

For the purpose of implementing the patrol and detailed inspection intervals in
the above Table in the high fire-threat areas of the state, the term “year” is
defined as 12 consecutive calendar months starting the first full calendar month
after an inspection is performed, plus or minus two full calendar months, not
to exceed the end of the calendar year in which the next inspection is due.

The FRAP Map and Reax Map are to be used to establish approximate
boundaries. Communications Infrastructure Providers should use their own
expertise and judgment to determine if local conditions require them to adjust
the boundaries of the map.

Inspections in high fire-threat areas shall be planned and conducted in
accordance with the statewide inspection requirements and procedures

 

B-15

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 251 of 264
a o~=

R.08-11-005 COM/TAS/ lil

 

 

described in Rule 80.1.A(2), below.

Each company’s procedures shall describe (i) the methodology used to ensure
that all Communication Lines are subject to the required inspections, and

(ii) the procedures used for specifying what problems should be identified by
the inspections. The procedures used for specifying what problems should be
identified by the inspections shall include a checklist for patrol inspections.

(2) Statewide Inspection Requirements

Each company shall prepare, follow, and modify as necessary, procedures for
conducting patrol or detailed inspections for all of its Communication Lines
throughout the State. Consistent with Rule 31.2, the type, frequency and
thoroughness of inspections shall be based upon the following factors:

Fire threat

Proximity to overhead power-line facilities
Terrain

Accessibility

Location

Each company that discovers a safety hazard on or near a communications
facility or electric facility involving another company while performing
inspections of its own facilities pursuant to this rule shall notify the other
company and/or facility owner of such safety hazard in accordance with
Rule 18(B).

Each company’s procedures shall describe (i) the methodology used to ensure
that all Communication Lines are subject to the required inspections, and

(ii) the procedures used for specifying what problems should be identified by
the inspections. The procedures used for specifying what problems should be
identified by the inspections shall include a checklist for patrol inspections.

(3) Definitions

Detailed Inspections. For the purpose of this rule, Detailed Inspection shall be
defined as a careful visual inspection of Communication facilities and
structures using inspection tools such as binoculars and measuring devices, as

appropriate. Detailed inspections may be carried out in the course of other
company business.

Patrol Inspections. For the purpose of this rule, Patrol Inspection shall be
defined as a simple visual inspection, of applicable communications facilities
equipment and structures that is designed to identify obvious structural
problems and hazards. Patrol inspections may be carried out in the course of
other company business.

(4) Record Keeping
Each company shall maintain records for at least ten (10) years that provide the

 

B-16

 
Case $:14-cr-001.75-\na Document 1006-15 Filed o2rogits Page 252 of 264

R.08-11-005 COM/TAS/Iil

 

 

following information for each facility subject to this rule: The location of the
facility, the date of each inspection of the facility, the results of each inspection,
the personnel who performed each inspection, the date and description of each
corrective action, and the personnel who performed each correction action.
Commission staff shall be permitted to inspect records consistent with Public
Utilities Code Section 314 (a).

 

B-17

 
Case 3:24 cr-00t 7owNA Document 1006-15 Filed 02/06/19 Page 253 of 264

R.08-11-005 COM/TAS/Iil

General Order 95, Rule 80.1B
Adopted Rule in Final Form

 

 

80.1 Inspection Requirements for Communication Lines:
B. Intrusive Inspections

Wood poles in high fire-threat areas that support only Communication
Lines or equipment shall be intrusively inspected in accordance with
the schedule established in General Order 165 if they are:

e Interset between joint-use poles supporting supply lines in the high
fire-threat areas of Southern California.

e Within three spans of a joint-use pole supporting supply lines in the
high fire-threat areas of Southern California.

e Within one span of a joint-use pole supporting supply lines in the
high fire-threat areas of Northern California.

For the purpose of this rule, the high fire-threat areas in Southern
California are Extreme and Very High Fire Threat Zones in the
following counties: Imperial, Los Angeles, Orange, Riverside, Santa
Barbara, San Bernardino, San Diego, and Ventura. Extreme and Very
High Fire Threat Zones are defined by California Department of
Forestry and Fire Protection’s Fire and Resource Assessment Program
(FRAP) Fire Threat Map. The high fire-threat areas in Northern
California are areas designated as Threat Classes 3 and 4 on the

Reax Map adopted in Decision 11-XX-YYY issued in Phase 2 of
Rulemaking 08-11-005.

The FRAP Fire Threat Map and Reax Map are to be used to establish
approximate boundaries. Communications Infrastructure Providers
(CIPs) should use their own expertise and judgment to determine if
local conditions require them to adjust the boundaries of the map.

Note: For the purpose of this rule, Intrusive Inspections are defined as
an inspection involving movement of soil, and/or using more
sophisticated diagnostic tools beyond visual inspections or instrument
reading.

CIPs shall maintain records for the life of the pole that provide the
following information for each wood pole subject to this rule: The
location of the pole, the date of each intrusive inspection, the results of

 

B-18

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 254 of 264
om an

R.08-11-005 COM/TAS/Iil

 

 

each inspection, the personnel who performed each intrusive
inspections, the date and description of each corrective action, and the
personnel who performed each correction action. Commission staff
may inspect records consistent with Public Utilities Code Section
314(a).

 

B-19

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 255 of 264
a= an

R.08-11-005 COM/TAS/Iil

General Order 95, Rule 91.5
Adopted Rule 91.5 in Final Form

 

 

91.5 Marking

Each communication cable and conductor as defined by Rules 20.4, 20.6(A), 20.9,
84.1, 87.4(C), and 89.1 that is attached to a joint-use pole shall be marked as to
ownership. The marker shall (1) identify the owner of the cable and/or
conductor; (2) provide a 24 hour contact number for emergencies or information;
(3) be made of weather and corrosion resistant material; and (4) be clearly visible
to workers who climb the pole or ascend by mechanical means. This marking
requirement applies only to (A) new construction, (B) reconstruction of facilities,
and (C) existing aerial communication cables and conductors that a technician
works on when the technician ascends the joint-use pole for regular
maintenance.

 

B-20

 
Case S:14-cr-O0175-\NFIA Document 1006-15 Filed o2ieghs Page 256 of 264

R.08-11-005 COM/TAS/Iil

General Order 165, Sections | - IV
Adopted Rule in Final Form

 

 

Appendix A
Public Utilities Commission of the State of California
Inspection Requirements for Electric Distribution and Transmission

 

Facilities
Adopted March 31, 1997 Effective March 1, 1997
(D.97-03-070 in 1.95-02-015 and R.96-11-004)
Amended August 20, 2009

(D.09-08-029 in R.08-11-005)

 

I. Purpose

The purpose of this General Order is to establish requirements for electric
distribution and transmission facilities (excluding those facilities contained in a
substation) regarding inspections in order to ensure safe and high-quality electrical
service.

Il. Applicability

This General Order applies to all electric distribution and transmission facilities
(excluding those facilities contained in a substation) that come within the jurisdiction
of this Commission, located outside of buildings, including electric distribution and
transmission facilities that belong to non-electric utilities. .

The requirements of this order are in addition to the requirements imposed upon
utilities under General Orders 95 and 128 to maintain a safe and reliable electric
system. Nothing in this General Order relieves any utility from any requirements or
obligations that it has under General Orders 95 and 128.

This General Order does not apply to facilities of communication infrastructure
providers.
III. Distribution Facilities

A Definitions

For the purpose of this General Order,

1 "Urban" shall be defined as those areas with a population of more than
1,000 persons per square mile as determined by the United States Bureau of
the Census.

 

B-21

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 257 of 264
ro aa

R.08-11-005 COM/TAS/lil

 

 

2 "Rural" shall be defined as those areas with a population of less than 1,000
persons per square mile as determined by the United States Bureau of the
Census.

3 "Patrol inspection" shall be defined as a simple visual inspection, of
applicable utility equipment and structures, that is designed to identify
obvious structural problems and hazards. Patrol inspections may be carried
out in the course of other company business.

4 "Detailed" inspection shall be defined as one where individual pieces of
equipment and structures are carefully examined, visually and through use of
routine diagnostic test, as appropriate, and (if practical and if useful
information can be so gathered) opened, and the condition of each rated and
recorded.

5. "Intrusive" inspection is defined as one involving movement of soil, taking
samples for analysis, and/or using more sophisticated diagnostic tools
beyond visual inspections or instrument reading.

6 "Corrective Action" shall be defined as maintenance, repair, or replacement
of utility equipment and structures so that they function properly and safely.

B Standards for Inspection

Each utility subject to this General Order shall conduct inspections of its
distribution facilities, as necessary, to ensure reliable, high-quality, and safe
operation, but in no case may the period between inspections (measured in
years) exceed the time specified in Table 1.

C Record Keeping

The utility shall maintain records for (1) at least ten (10) years of patrol and
detailed inspection activities, and (2) the life of the pole for intrusive
inspection activities. Such records shall be made available to parties or
pursuant to Commission rules upon 30 days notice. Commission staff shall be
permitted to inspect such records consistent with Public Utilities Code

Section 314 (a).

For all inspections records shall specify the circuit, area, facility or equipment
inspected, the inspector, the date of the inspection, and any problems (or items
requiring corrective action) identified during each inspection, as well as the
scheduled date of corrective action.

D Reporting

 

By July 1" each utility subject to this General Order shall submit an annual

B-22

 
Case 3:4-cr-001 om Document 1006-15 Filed 02/06/19 Page 258 of 264
nn

R.08-11-005 COM/TAS/lil

 

 

report for the previous year under penalty of perjury.

The report shall list four categorical types of inspections: Patrols, Overhead
Detailed, Underground Detailed and Wood Pole Intrusive. The report shall
denote the total units of work by inspection type for the reporting period and
the number of outstanding (not completed) inspections within the same
reporting period for each of the four categories.

 

 

 

 

 

 

 

 

 

 

Sample Report Template:
Type of Inspections Due (2) Outstanding (3)

(1)

Patrols XXX XXX

OH Detailed XXX XXX

UG Detailed XXX XXX

Wood Pole Intrusive XXX XXX
Notes:

1) Each utility will define its reporting unit basis (e.g., circuit, grid, facility / equipment).

2) Total inspections due in the reporting period. (Does not include outstanding inspections
from prior years.)

3) Total inspections required that were not completed in the reporting period. (Does not
include outstanding inspections from prior years.)

IV. Transmission Facilities
Each utility shall prepare and follow procedures for conducting inspections and
maintenance activities for transmission lines.

Each utility shall maintain records of inspection and maintenance activities.
Commission staff shall be permitted to inspect records and procedures consistent
with Public Utilities Code Section 314 (a).

/s/ Paul Clanon
Paul Clanon
Executive Director

 

B-23

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 259 of 264
Pent

R.08-11-005 COM/TAS/ lil

 

 

Appendix A

 

Table 1
Distribution Inspection Cycles (Maximum Intervals in Years)

 
 
 

 

 

 

 

Transformers
Overhead | 2 5 5 _-- __-
Underground i 2 3 3 --- ---
Padmounted 1 2 5 5 ie ---

 

 

 

 

 

 

 

Switching/Protective Devices

 

 

 

 

 

 

 

 

 

 

 

 

 

Overhead 1 a 5 5 --- _

Underground 1 2 3 3 --- _--

Padmounted 1 2 5 5 aoe _--
Regulators/Capacitors

Overhead 1 2 5 5 --- __-

Underground 1 2 3 3 --- __-

Padmounted 1 2 5 5 a _--

 

 

 

 

 

 

 

 

 

B-24

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 260 of 264
pa ro

R.08-11-005 COM/TAS/il

 

 

 

 

|Overhead Conductor and Cables

|

 

 

 

atte ne - a je = ee Id

 

 

Streetlighting 1 2 : x | x __- | _
xX

Wood Poles under 15 years 1 2

aL ee

 

 

 

 

Wood Poles over 15 years which have | : |
not been subject to intrusive inspection

 

 

Wood poles which passed intrusive
inspection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) Patrol inspections in rural areas shall be increased to once per year in Extreme
and Very High Fire Threat Zones in the following counties Imperial, Los Angeles,
Orange, Riverside, Santa Barbara, San Bernardino, San Diego, and Ventura. Extreme
and Very High Fire Threat Zones are designated on the Fire and Resource
Assessment Program (FRAP) Map prepared by the California Department of
Forestry and Fire Protection or the modified FRAP Map prepared by San Diego Gas
& Electric Company (SDG&E) and adopted by Decision 11-XX—YYY in Phase 2 of
Rulemaking 08-11-005. The fire-threat map is to be used to establish approximate
boundaries and Utilities should use their own expertise and judgment to determine
if local conditions require them to adjust the boundaries of the map.

Note: This General Order does not apply to cathodic protection systems associated
with natural gas facilities.

Note: For the purpose of implementing the patrol and detailed inspection intervals
in Table 1 above, the term “year” is defined as 12 consecutive calendar months
starting the first full calendar month after an inspection is performed, plus or minus
two full calendar months, not to exceed the end of the calendar year in which the
next inspection is due.

 

B-25

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 261 of 264

R.08-11-005 COM/TAS/Iil

General Order 166, Standard 1.E
Adopted Rule in Final Form

 

 

E. Fire Prevention Plan

- Those electric utilities identified below shall have a Fire Prevention Plan that
describes the measures the electric utility intends to implement, both in the
short run and in the long run, to mitigate the threat of power-line fire
ignitions in situations that meet all of the following criteria: (i) The force of
3-second wind gusts exceeds the maximum working stress specified in
General Order 95, Section IV, for installed overhead electric facilities; (ii) the
installed overhead electric facilities affected by these 3-second wind gusts are
located in geographic areas designated as the first or second highest fire
threat area on a fire-threat map adopted by the Commission in Rulemaking
(R.) 08-11-005; and (iii) the 3-second wind gusts occur at the time and place of
a Red Flag Warning issued by United States National Weather Service. The
requirement to prepare a fire-prevention plan applies to: (1) Electric utilities
in Imperial, Los Angeles, Orange, Riverside, Santa Barbara, San Bernardino,
San Diego, and Ventura counties; and (2) electric utilities in all other counties
with overhead electric facilities located in areas of high fire risk as determined
by such utilities in accordance with Decision 11-XX-YYY issued in Phase 2 of
R.08-11-005.

 

Note: The existing GO 166 Standards 1.E (Safety Considerations) through 1.1
(Plan Update) are renumbered Standards 1.F through 1.

(END OF APPENDIX B)

B-26

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 262 of 264
: t

R.08-11-005 COM/TAS/Iil

Appendix C: Adopted Interim Fire-Threat Maps

C-1
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 263 of 264
~~ ae 9

R.08-11-005 COM/TAS/Iil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
 

 

 

 

o CIP THREAT CLASS 3 AND 4 MAP
ed fro 1 stucly
class 1 or 2
4 le 3. 4
class 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* —
Maxica
MAP ID: CIP_Fire Threat _three_tour_CiP
é ‘Scale 1-5 million
Figure 24, CIP fire threat class three and four map. (three_4_cip.jpg)
June 9, 2010 38 ineering, Inc.
Job # 10-0134

 

 

 
Case 3:14-cr-00175-WHA Document 1006-15 Filed 02/06/19 Page 264 of 264

R.08-11-005 COM/TAS/Iil

STATE OF CALIFORNIA

 

 

FIRE THREAT

GE tstreme
GS very High Non-fuel
High Not stepped!

CMF FAAP nap seectnpest eater d tea Meee Raped i Pee parton
M soy teas uae ee ees os hecguency Surg Roterant)
SO crest 64 cinat Fesee Poh ebaeerTeT! Arwen

 

 

 

(END OF APPENDIX C)

2
